Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.233 Page 1 of 222




                        (PART 2 OF 5)
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.234 Page 2 of 222




                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 19117572
Notice of Service of Process                                                                            Date Processed: 12/19/2018

Primary Contact:           Pamela Beyer
                           The Travelers Companies, Inc.
                           385 Washington Street, 9275-LC12L
                           Saint Paul, MN 55102

Entity:                                       The Travelers Indemnity Company
                                              Entity ID Number 2317465
Entity Served:                                Travelers Indemnity Company
Title of Action:                              Wolverine World Wide, Inc., f/k/a Wolverine Shoe & Tanning Corporation vs. The
                                              American Insurance Company
Document(s) Type:                             OTHER:Part 2 of 5 Transmittal 19117484
Nature of Action:                             Contract
Case/Reference No:                             18-11116
Jurisdiction Served:                          Michigan
Date Served on CSC:                           12/18/2018
Answer or Appearance Due:                     Other/NA
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Part 2 of 5 Transmittal 19117484
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.235 Page 3 of 222



        Named Insured                                                                                    Endorsement Number


        Policy Symbol Policy Number             /       Policy Period                                    Effective Date of Endorsement
         GAL               376812
        Issued By (Name of Insurance Company)


 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of




                                                Schedule of Coverage Parts
                 Comprehensive General Liability Insurance                                                           CL 102
                 Contractual Liability Inaruance Coverage Part
                 (Blanket Coverage)                                                                                  CL 215
                 Personal Injury Liability Insurance Coverage
                 Part                                                                                                CL 135




1-21




                                                                                                                Authorized Agent


                                                                     AGENTS COPY
                                                    a
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.236 Page 4 of 222
                                                                                                                           fl
       INK                                           COMPREHENSIVE GENERAL                  LIABILITY       INSURANCE




                 ADDITIONAL DECLARATIONS                                                                      Policy No.      CAL       37 68 12




                                                                                 SCHEDULE
     Location of all premises owned by, rented to or controlled by                                                                                          -


     the Named Insured


     Interest of Named Insured in such premises                   C3 Owner                  0     General Lessee                    0   Tenant
                                                                                                                                                 As     4ociewl's
     Part occupied by Named Insured         As     applicabla
     The following discloses all hazards insured hereunder known to exist at the effective date of this policy, unless otherwise stated herein:

          Code                                                                                                 -            Rates                      Advanr Premiums
                                        Description of Hazards                         Premium Bases
           No.                                                                                                     B. 1.            P.D.         Bodily Injury Property Damage
     Premises—Operations                                                                                                                           -




4
          1-48050 All Op.rstioa                                  /                                          7ne1uiI                 in




                                                                                     (a) Area
                                                                                    (b) Frontage
                                                                                                (sq.
                                                                                                  Ft.)      (a) Per 100 Sq. Ft. of Area
                                                                                                            (b) Per Linear Foot
                                                                                    (c) Admissions          (c) Per 100 Admissions
                                                                                    (d) Remuneration        (d) Per $100 of Remuneration                        -
                                                                                    (e) Receipts            (e) Per $100 of Receipts
                                                                                    (I) Units               (f) Per Unit
    Escalators (Number at Premises)                                                  Number Insured                   Per Landing

        1-48050                                                                                             Inctudid in C                        QpOail I           rats




    Independent Contractors                                                                 Cost                   Per $100 of Cost


        148050               /                                                                               tncludj1d in C' sposi s rats
    Completed Operations                                                                (a) Receipts         (a) Per $1000 of Receipts
                                                                                                                                                            /
        1-48050            /                                                                                Inc1udd in Csipo.t1.
                                                                                                                           Is    rats



    Products


        1-48030
                                                                                          (b) Sales            (b) Per $1000 of Sales

                                                                                                            Includlii d in (sposii
                                                                                                                                                   7 s rat.

    Minimum Premium(s)                                                                                                     TOTALS                sinci. $ IDC
      / 1                                                                                                           TOTAL ADVANCE PREMIUM              .'   $       ludsd
i1102 (CLiL.) (Page 1 of 3) 3/73 PRINTED IN U.S.A.                                  ,.pnu
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.237 Page 5 of 222


     INK                                           '    COMPREHENSIVE GENERAL LIABILITY INSURAh uc




                                 COVERAGE PART


     I. COVERAGE A—BODILY INJURY LIABILITY                                                (2) if not so engaged, as an owner or lessor of premises used for such
                                                                                              purposes,
       COVERAGE 8—PROPERTY DAMAGE LIABILITY
                                                                                          if such liability is imposed
    The Company will pay on behalf of the Insured all sums which the Insured
    shalt become legally obligated to pay as damages because of                            (ii by, or because of the violation of, any statute, ordinance or regulation
                                                                                               pertaining to the sale, gift, distribution or use of any alcoholic
                                  A. bodily injury or
                                                                                               beverages, or
                                  B. property damage
    to which this insurance applies, caused by an occurrence and the Company              (ii) by reason of the selling, serving or giving of any alcoholic beverage
                                                                                               to a minor or to a person under the influence of alcohol or which
    shall have the right and duty to defend any suit against the Insured seeking
                                                                                               causes or contributes to the intoxication of any person;
    damages on account of such bodily injury or property damage, even if any
    of the allegations of the suit are groundless, false or fraudulent, and may           but part (ill of this exclusion does not apply with respect to liability of
    make such investigation and settlement of any claim or suit as it deems               the Insured or his indemnitee as an owner or lessor described In (2) above;
    expedient, but the Company shall not be obligated to pay any claim or judg-
    ment or to defend any suit after the applicable limit of the Company's liability
    has been exhausted by payment of judgments or settlements.                            to any obligation for which the Insured or any carrier as his insurer may
                                                                                          be held liable under any workmen's compensation, unemployment com-
    Exclusions                                                                            pensation or disability benefits law, or under any similar law;
     This insurance does not apply:                                                    (j) to bodily injury to any employee of the Insured arising out of and in the
    (a) to liability assumed by the Insured under any contract or agreement                course of his employment by the Insured or to any obligation of the
                                                                                           Insured to indemnify another because of damages arising out of such
        except an incidental contract; but this exclusion does not apply to a
                                                                                           injury; but this exclusion does not apply to liability assumed by the
        warranty of fitness or quality of the Named Insured's products or a war-
                                                                                           Insured under an incidental contract;
        ranty that work performed by or on behalf of the Named Insured will be
        done in a workmanlike manner;                                                  (k) to property damage to
    (b) to bodily injury or property damage arising out of the ownership, mainte-         Ill property owned or occupied by or rented to the Insured,
        nance, operation, use, loading or unloading of                                    (2) property used by the Insured, or
        (1) any automobile or aircraft owned or operated by or rented or loaned to        (3) property in the care, custody or control of the Insured or as to which
            any Insured, or                                                                   the Insured is for any purpose exercising physical control;
        0 any other automobile or aircraft operated by any person in the course           but parts (2) and (3) of this exclusion do not apply with respect to liability
           of his employment by any Insured;                                              under a written sidetrack agreement and part (3) of this exclusion does
        but this exclusion does not apply to the parking of an automobile on prem-        not apply with respect to property damage (other than to elevators)
        ises owned by, rented to or controlled by the Named Insured or the ways           arising out of the use of an elevator at premises owned by, rented to or
        immediately adjoining, if such automobile is not owned by or rented or            controlled by the Named Insured;
        loaned to any Insured;
                                                                                       (I) to property damage to premises alienated by the Named Insured arising
    (c) to bodily injury or property damage arising out of (I) the ownership,               out of such premises or any part thereof;
        maintenance, operation, use, loading or unloading of any mobile equip-
                                                                                       (ml to loss of use of tangible property which has not been physically injured
        ment while being used in any prearranged or organized racing, speed or
                                                                                          or destroyed resulting from
        demolition contest or in any stunting activity or in practice or preparation
        for any such contest or activity or (2) the operation or use of any snow-          (1) a delay in or lack of performance by or on behalf of the Named Insured
        mobile or trailer designed for use therewith;                                          of any contract or agreement, or
    (d) to bodily injury or property damage arising out of and in the course of           (2) the failure of the Named Insured's products or work performed by or
        the transportation of mobile equipment by an automobile owned or                      on behalf of the Named Insured to meet the level of performance,
        operated by or rented or loaned to any Insured;                                       quality, fitness or durability warranted or represented by the Named
                                                                                              Insured;
    tel to bodily injury or property damage arising out of the ownership, mainte-         but this exclusion does not apply to loss of use of other tangible property
         nance, operation, use, loading or unloading of                                   resulting from the sudden and accidental physical injury to or destruction
        (1) any watercraft owned or operated by or rented or loaned to any                of the Named Insured's products or work performed by or on behalf of
            Insured, or                                                                   the Named Insured after such products or work have been put to use
                                                                                          by any person or organization other than an Insured;
        (2) any other watercraft operated by any person in the course of his
            employment by any Insured;                                                 In) to property damage to the Named Insured's products arising out of such
                                                                                           products or any part of such products;
        but this exclusion does not apply to watercraft while ashore on premises
        owned by, rented to or controlled by the Named Insured;                        (n) to property damage to work performed by or on behalf of the Named
                                                                                           Insured arising out of the work or any portion thereof, or out of materials,
    to to bodily injury or property damage arising out of the discharge, dispersal,        parts or equipment furnished in connection therewith;
        release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
        chemicals, liquids or gases, waste materials or other irritants, con-          (p) to damages claimed for the withdrawal, inspection, repair, replacement,
        taminants or pollutants into or upon land, the atmosphere or any water             or loss of the use of the Named Insured's products or work completed
        course or body of water; but this exclusion does not apply if such dis-            by or for the Named Insured or of any property of which such products
        charge, dispersal, release or escape is sudden and accidental;                     or work form a part, if such products, work or property are withdrawn
                                                                                           from the market or from use because of any known or suspected defect
    (g) to bodily injury or property damage due to war, whether or not declared,           or deficiency therein;
        civil war, insurrection, rebellion or revolution or to any act or condition
        incident to any of the foregoing, with respect to                              (q) to property damage included within:
        (1) liability assumed by the Insured under an incidental contract, or             (1) the explosion hazard in connection with operations identified in this
        (2) expenses for first aid under the Supplementary Payments provision;                policy by a classification code number which includes the symbol "x",
                                                                                          (2) the collapse hazard in connection with operations identified in this
    (hi to bodily injury or property damage for which the Insured or his indem-               policy by a classification code number which includes the symbol "c',
         nitee may be held liable
                                                                                          (3) the underground property damage hazard in connection with opera-
        (1) as a person or organization engaged in the business of manufacturing,             tions identified in this policy by a classification code number which
            distributing, selling or serving alcoholic beverages, or                          includes the symbol 'u".

UL.iUZ-1 (L) (Page 2 of ) PtO. In U.S.A.
              Case 1:19-cv-00010-JTN-SJB ECF No. 1-2Coverage
     II. PERSONS INSURED                             filed 01/07/19         PageID.238
                                                             A—The total liabilft              Page 6 of 222
                                                                                  the Company for all damages, including
                                                                                        damages for care and loss 1111W.rvices, because of bodily injury sustained
     Each of the following is an Insured under this           ice to the extent set
                                                                                        by one or more persons as I,          suIt of any one occurrence shall not exceed
     forth below:
                                                                                        ,.the limit of bodily injury liability stated in the declarations as applicable to
                                                                                           each occurrence."
     (a) if the Named Insured is designated in the declarations as an individual,
         the person so designated but only with respect to the conduct of a             Subject to the above provision respecting "each occurrence", the total
         business of which he is the sole proprietor, and the spouse of the Named       liability of the Company for all damages because of (1) all bodily injury
         Insured with respect to the conduct of such a business;                        included within the completed operations hazard and (2) all bodily injury
                                                                                        included within the products hazard shall not exceed the limit of bodily
     (b) if the Named Insured is designated in the declarations as a partnership or     injury liability stated in the declarations as "aggregate".
         joint venture, the partnership or joint venture so designated and any
         partner or member thereof but only with respect to his liability as such;      Coverage B—The total liability of the Company for all damages because of all
                                                                                        property damage sustained by one or more persons or organizations as the
     (c) if the Named Insured is designated in the declarations as other than an        result of any one occurrence shall not exceed the limit of property damage
         individual, partnership or joint venture, the organization so designated and   liability slated in the declarations as applicable to "each occurrence".
         any executive officer, director or stockholder thereof while acting within
         the scope of his duties as such;                                               Subject to the above provision respecting 'each occurrence", the total
                                                                                        liability of the Company for all damages because of all property damage to
     (d) any person (other than an employee of the Named Insured) or organization       which this coverage applies and described in any of the numbered sub-
         while acting as real estate manager for the Named Insured; and                 paragraphs below shall not exceed the limit of property damage liability
                                                                                        slated in the declarations as "aggregate":
     (e) with respect to the operation, for the purpose of locomotion upon a public
                                                                                            (1) all property damage arising out of premises or operations rated on a
         highway, of mobile equipment registered under any motor vehicle registra-
         tiori law,                                                                             remuneration basis or contractor's equipment rated on a receipts basis,
                                                                                                including property damage for which liability is assumed under any in-
         (i) an employee of the Named Insured while operating any such equipment                cidental contract relating to such premises or operations, but ex-
             in the course of his employment, and                                               cluding property damage included in subparagraph (2) below;
         (ii) any other person while operating with the permission of the Named             (2) all property damage arising out of and occurring in the course of opera-
              Insured any such equipment registered in the name of the Named                    tions performed for the Named Insured by independent contractors and
              Insured and any person or organization legally responsible for such op-           general supervision thereof by the Named Insured, including any such
              eration, but only if there is no other valid and collectible insurance            property damage for which liability is assumed under any incidental
              available, either on a primary or excess basis, to such person or                 contract relating to such operations, but this subparagraph (2) does
              organization;                                                                     not include property damage arising out of maintenance or repairs at
                                                                                                premises owned by or rented to the Named Insured or structural altera-
         provided that no person or organization shall be an Insured under this
         paragraph (e) with respect to:                                                         tions at such premises which do not involve changing the size of or
                                                                                                moving buildings or other structures;
         (1) bodily injury to any fellow employee of such person injured in the
                                                                                            (3) all property damage included within the products hazard and all prop-
             course of his employment, or                                                       erty damage included within the completed operations hazard.
         (2) property damage to property owned by, rented to, in charge of or occu-
                                                                                        Such aggregate limit shall apply separately to the property damage described
             pied by the Named Insured or the employer of any person described in
             subparagraph (ii).                                                         in subparagraphs (1), (2) and (3) above, and under subparagraphs (1) and (2),
                                                                                        separately with respect to each project away from premises owned by or
     This insurance does not apply to bodily injury or property damage arising out      rented to the Named Insured,
     of the conduct of any partnership or joint venture of which the Insured is a
     partner or member and which is not designated in this policy as a Named            Coverages A and B—For the purpose of determining the limit of the Com-
     Insured.                                                                           pany's liability, all bodily injury and property damage arising out of continuous
                                                                                        or repeated exposure to substantially the same general conditions shall be
     III. LIMITS OF LIABILITY                                                           considered as arising out of one occurrence.

     Regardless of the number of (1) Insureds under this policy, (2) persons or
                                                                                        IV. POLICY TERRITORY
     organizations who sustain bodily injury or property damage, or (3) claims made
     or suits brought on account of bodily injury or property damage, the Com-          This insurance applies only to bodily injury or property damage which occurs
     pany's liability is limited as follows:                                            within the policy territory.




     When used as a premium basis:
    (1) "admissions" means the total number of persons, other than employees of the Named Insured, admitted to the event insured or to events conducted on the
         premises whether on paid admission tickets, complimentary tickets or passes;
    (2) "remuneration" means the entire remuneration earned during the policy period by proprietors and by all employees of the Named Insured other than chauffeurs
        (except operators of mobile equipment) and aircraft pilots and co-pilots, subject to any overtime earnings or limitation of remuneration rule applicable in
        accordance with the manuals in use by the Company;
    (3) "receipts" means the gross amount of money charged by the Named Insured for such operations by the Named Insured or by others during the policy period
        as are rated on a receipts basis other than receipts from telecasting, broadcasting or motion pictures, and includes taxes, other than taxes which the Named
        Insured collects as a separate item and remits directly to a governmental division;
    (4) "cost" means the total cost to the Named Insured with respect to operations performed for the Named Insured during the policy period by independent
        contractors of all work let or sub-let in connection with each specific project, including the cost of all labor, materials and equipment furnished, used or
        delivered for use in the execution of such work, whether furnished by the owner, contractor or sub-contractor, including all fees, allowances, bonuses or
        commissions made, paid or due;
    (5) "sales" means the gross amount of money charged by the Named Insured or by others trading under his name for all goods and products sold or distributed
        during the policy period and charged during the policy period for installation, servicing or repair, and includes taxes, other than taxes which the Named
        Insured and such others collect as a separate item and remit directly to a governmental division,




;L-aoa (CCL) (Page 3 of 3)
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.239 Page 7 of 222
                                                                            S...




 INK                                           CONTRACTUAL LIABILITY INSURANCE COVERAGE PART
                                                                       (Blanket Coverage)


              ADDITIONAL DECLARATIONS                                                                 Policy No     GAL fl 68 12


                                                                             SCHEDULE
   It is agreed that the limits of Liability set forth in the Policy Declarations for the Contractual Liability Coverage Part shall apply as respects any coverage
   afforded hereunder unless other specific limits are set forth below.
                                       Coverage                                                       Limits of liability (this Cover    Part only)
                                  Contractual Bodily                                                         $    500 , 000       -t/'each occurrence
                                   Injury Liability


                                  Contractual Property                                                       $    100, 000     h occurrence
                                  Damage Liability                                                                100 ,000 5~c
                                                                                                                            aggregate



   Code                    Designation of Contracts on file                                                 Rates                       Advance Premiums
   No.                       or known to the Company
                                                                                Premium HBases
                                                                                                                     P.D.        BodilyInjury        Property Damage

                                                                               (a) Sales            (a) Per $1000 of Sales
                                                                               (b) Cost             (b) Per $100 of Cost
                       /
   3-17985 7
   Blanket ontrictua1 Liability                                                        Inclu Led in                 OOl       ite rat V---"




  Minimum Premium(s)                                                                                             TOTALS                   .'     $ mci.
                                                                                                                             F  ncl
                                                                                                                             $ i—
                                                                                                                 TOTAL ADVANCE PREMIUM           $    mci.

  The following exclusions do not apply with respect to any "construction agreements":                                                       -




  When used as a premium basis:

  1. the word "cost" means the total- cost of all work in connection with all contracts of the type designated in the schedule for this insurance with respect to
     which "cost" is the basis of premium, regardless of whether any liability is assumed under such contracts by the Insured. It includes the cost of all labor,
     materials and. equipment furnished, used or delivered for use in the execution of such work, whether furnished by. the Insured, or others including all fees,
     allowances, bonuses or commissions, made, paid or due. It shall not include the cost of any operations to which exclusions .(o) or (p) apply, unless such
     exclusions are voided in the schedule.             •-     . . .    .              .                                              .




  2. the word "sales" means the gross amount of money charged by the'.Named Insured or by others- trading under.his name for:all goodI and products sold or
     distributed during the policy period and charged during the policy period For installation, servicing or repair, and include taxes-either than tixes'*hich the
     Named Insured and such others collect as a separate item and remit directly to a governmental division



1.2}(B) Pirntedinu.s.A.
                                                                 -        AGENT'S COPY
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed
1. COVERAGES—CONTRACTUAL BODILY INJ
                                                    01/07/19 PageID.240
                                             (m) to bodily injury or p
                                                        'BILITY
                                                                                     Page 8 of 222
                                                                       damage arising out of the ownership, mainte.
                     CONTRACTUAL PROPERTY 0               LIABILITY                    nance, operation, use,              , or unloading of any mobile equipment while
 The Company will pay on behalf of the Insured all sums which the Insured, by          being used in any prearranged or organized racing, speed or demolition con-
 reason of contractual liability assumed by him under any written contract of           test or in any stunting activity or in practice or preparation for any such con-
 the type designated in the schedule for this insurance, shall become legally          test or activity;
obligated to pay as damages because of                                                 (n) to bodily injury or property damage arising out of the discharge, dispersal,
                                    bodily injury or                                    release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chem-
                                    property damage                                     icals, liquids or gases, waste materials or other irritants, contaminants or
                                                                                       pollutants into or upon land, the atmosphere or any water course or body of
 to which this ins'brance applies, caused by an occurrence, except the liability of    water; but this exclusion does not apply if such discharge, dispersal, release
the indemnitee resulting from his sole negligence and the Company shall have           or escape is sudden and accidental;
 the right and duty to defend any suit against the Insured seeking damages on
account of such bodily injury or property damage, even if any of the allegations        Unless stated in the schedule as not applicable, the following exclusions also
of the suit are groundless, false or fraudulent, and may make such investigation        apply to contractual liability assumed by the Insured under any agreement
and settlement of any claim or suit as it deems expedient, but the Company              relating to construction operations.
shall not be obligated to pay any claim or judgment or to defend (I) any arbitra-       This insurance does not apply;
 tion proceeding wherein the Company is not entitled to exercise the Insured's          (0) to bodily injury or property damage arising out of construction, mainte-
 rights in the choice of arbitrators and in the conduct of such proceedings, or         nance or repair of watercraft or loading or unloading thereof;
(2) any suit after the applicable limit of the Company's liability has been            (p) to bodily injury or property damage arising out of operations, within fifty
exhausted by payment of judgments or settlements.                                       feet of any railroad property, affecting any railroad bridge or trestle, tracks,
Exclusions                                                                              road beds, tunnel, underpass or crossing;
This insurance does not apply:
                                                                                       (q) to bodily injury or property damage included within the completed opera-
(a) to liability assumed by the Insured under any incidental contract;                  tions hazard or the products hazard;
(h) (1) if the Insured is an architect, engineer or surveyor, to bodily injury or      (r) to property damage included within (1) the explosion hazard, (2) the
 property damage arising out 'of professional services performed by such               collapse hazard, or (3) the underground property damage hazard.
 Insured, including (i) the preparation or approval of maps, drawings, opinions,        II. PERSONS INSURED
 reports, surveys, change orders, designs or specifications, and (ii) supervisory,      Each of the following is an Insured under this insurance to the extent set
 inspection or engineering services; (2) if the indemnitee of the Insured is an         forth below:
architect, engineer or surveyor, to the liability of the indemnitee, his agents or
 employees, arising out of Ill the preparation or approval of maps, drawings,          (a) if the Named Insured is designated in the declarations as an individual, the
opinions, reports, surveys, change orders, designs or specifications, or Iii) the      person so designated and his spouse;
 giving of or failure to give directions or instructions by the indemnitee, his        (b) ((the Named Insured is designated in the declarations as a partnership or
agents or employees, provided such giving or failure to give is the primary             joint venture, the partnership or joint venture so designated and any partner or
 cause of the bodily injury or property damage;                                         member thereof but only with respect 'o his liability as such;
(c) to bodily injury or property damage due to war, whether or not declared,           (C) if the Named Insured is designated in the declarations as other than an
civil war, insurrection, rebellion or revolution or to any act or condition incident    individual, partnership or joint venture, the organization so designated and any
to any of the foregoing;                                                               executive officer, director or stockholder thereof while acting within the scope
(d) to bodily injury or property damage for which the indemnitee may be held           of his duties as such.
liable                                                                                 This insurance does not apply to bodily injury or property damage arising out
     (1) as a person or organization engaged in the business of manufacturing,         of the conduct of any. partnership or joint venture of which the Insured is a
                                                                                       partner or member and which is not designated in this policy as a Named
          distributing, selling or serving alcoholic beverages, or
                                                                                       Insured.
     (2) if not so engaged, as an owner or lessor of premises used for such pur-
                                                                                       Ill. LIMITS OF LIABILITY
          poses,
                                                                                        Regardless of the number of (1) Insureds under this policy, (2) persons or
     if such liability is imposed                                                      organizations who sustain bodily injury or property damage, or (3) claims made
         (i) by, or because of the violation of, any statute, ordinance or regula-     or suits brought on account of bodily injury or property damage, the Company's
          tion pertaining to the sale, gift, distribution or use of any alcoholic      liability is limited as follows:
         beverage, or                                                                  Contractual Bodily Injury Liability—The total liability of the Company for all
         (ii) by reason of the selling, serving or giving of any-alcoholic beverage    damages, including damages for care and loss of services, because of bodily.
          to a minor or to a person under the influence of alcohol or which causes      injury sustained by one or more persons as a result of any one occurrence shall
         or contributes to the intoxication of any person;                              not exceed the limit of bodily injury liability stated in the schedule or the
         but part (ii) of this exclusion does not apply with respect to liability of   declarations as applicable to "each occurrence'.
         the indemnitee as an owner or lessor described in (2) above;                  Contractual Property Damage Liability—The total liability of the Company
(e) to any obligation for which the Insured or any carrier as his insurer may be        for all damages because of all property damage sustained by one or more
held liable under any workmen's compensation, unemployment compensation                persons or organizations as the result of any one occurrence shall not exceed
or disability benefits law, or under any similar law;                                   the limit of property damage liability stated in the schedule or the declara-
                                                                                       tions as applicable to "each occurrence".
(I) to any obligation for which the Insured may be held liable in an action on a
contract by a third party beneficiary for bodily injury or property damage aris-       Subject to the above provision respecting "each occurrence", the total lia-
ing out of a project for a public authority; but this exclusion does not apply to      bility of the Company for all damages because of all property damage to
an action by the public authority or any other person or organization engaged in       which this coverage applies shall not exceed the limit of property damage
the project;                                                                           liability stated in the schedule or the declarations as "aggregate". Such
                                                                                       aggregate limit of liability applies separately with respect to each project
(g) to property damage to (1) property owned or occupied by or rented to the
                                                                                       away from premises owned by or rented to the Named Insured.
Insured, (2) property used by the Insured, or (3) property in the care, custody
or control of the Insured or as to which the Insured is for any purpose exer-          Contractual Bodily Injury and Property Damage Liability
cising physical control;                                                               For the purpose of determining the limit of the Company's liability, all bodily
                                                                                       injury and property damage arising out of continuous or repeated exposure
 (r) to property damage to premises alienated by the Named Insured arising             to substantially the same general conditions shall be considered as arising
out of such premises or any part thereof;
                                                                                       out of one occurrence.
 (i) to loss of use of tangible property which has not been physically injured or      IV, POLICY TERRITORY
destroyed resulting from
                                                                                       This insurance applies only to bodily injury or property damage which occurs
      (1) a delay in or lack of performance by or on behalf of the Named Insured       within the policy territory.
          of any contract or agreement, or                                             V. ADDITIONAL DEFINITIONS
      (2) the failure of the Named Insured's products or work performed by or on       When used in reference to this insurance (including endorsements forming a
          behalf of the Named Insured to meet the level of performance, quality,       part of the policy):
          fitness or durability warranted or represented by the Named Insured;         "contractual liability" means liability expressly assumed under a written
      but this exclusion does not apply to loss of use of other tangible property      contract or agreement; provided, however, that contractual liability shall not
      resulting from the sudden and accidental physical injury to or destruction       be construed as including liability under a warranty of the fitness or quality of
      of the Named Insured's products or work performed by or on behalf of the         the Named Insured's products or a warranty that work performed by or on
      Named Insured after such products or work have been put to use by any            behalf of the Named Insured will be done in a workmanlike manner;
      person or organization other than an Insured;
                                                                                       "suit" includes an arbitration proceeding to which the Insured is required to
(j) to property damage to the Named Insured's products arising out of such             submit or to which the Insured has submitted with the Company's consent.
products or any part of such products;
                                                                                       Vi. ADDITIONAL CONDITION
(k) to property damage to work performed by or on behalf of the Named                  Arbitration
Insured arising out of the work or any portion thereof, or out of materials,           The Company shall be entitled to exercise all of the Insured's rights in the
parts or equipment furnished in connection therewith;                                  choice of arbitrators and in. the conduct of any arbitration proceeding,
(I) to damages claimed for the withdrawal, inspection, repair, replacement, or         Premium                          ,:       '                             -
toss of use of the Named Insured's productsor work completed by or for the             The advance premium stated in the schedule is the estimated premium on
Named Insured or of any property of which such products or work form a part,           account of such written contracts as are on file with or known to the Company.
if such products, work or property are withdrawn from the market or from               The Named Insured shall notify the Company of all other written contracts
use because of any known or suspected defect or deficiency therein;                    entered into during the policy period to which this insurance applies.
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.241 Page 9 of 222


                                                          PERSONAL INJURY LIABILITY INSURANCE.
                 4                                                  COVERAGE PART


                ADDITIONAL DECLARATIONS                                                                  Policy No. CAL 37 68 12



     9-99980                                                                   SCHEDULE
   The insurance afforded is only with respect to personal injury arising out of an offense included within such of the following groups of offenses as are Indicated
   by specific premium charge or charges.

                                                           GROUPS OF OFFENSES                                                    ADVANCE PREMIUM

                                    A. False Arrest Detention or Imprisonment, or Malicious Prosecution               -        $_Inc]
                                    B. Libel, Slander, Defamation or Violation of Right of Privacy
                                    C. Wronul Entry or Eviction or Other Invasion of)(ight of Private Occupancy                  ._.XTIC1. -
                                         /                                            /                                          Incl. -14
      Insured's Participation Minimum Premium It N/A " TOTAL ADVANCE PREMIUM                                                   $ Inc].
     Included in Composite rate (See Endorsement # 2) /



   I. COVERAGE P—PERSONAL INJURY LIABILITY                                                (e) to personal injury arising out of a publication or utterance described in
                                                                                              Group B, concerning any organization or business enterprise, or its prod-
   The Company will pay on behalf of the Insured all sums which the Insured                   ucts or services, made by or at the direction of any Insured with knowl-
   shall become legally obligated to pay as damages because of injury (herein                 edge of the falsity thereof.
   called "personal injury") sustained by any person or organization and arising
   out of one or more of the following offenses committed in the conduct of the
   Named Insured's business:                                                              If. PERSONS INSURED
                                                                                          Each of the following is an Insured under this insurance to the extent set
     Group A—false arrest, detention or imprisonment, or malicious prose-                 forth below:
            cution;
                                                                                          (a) if the Named Insured is designated in the declarations as an individual,
     Group B—the publication or utterance of a libel or slander or of other                   the person so designated and his spouse;
            defamatory or disparaging material, or a publication or utterance
            in violation of an individual's right of privacy; except publica-             (b) if the Named Insured is designated in the declarations as a partnership
            tions or utterances in the course. of or related to advertising,                  or joint venture, the partnership or joint venture so designated and any
            broadcasting or telecasting activities conducted by or on behalf                  partner or member thereof but only with respect to his liability as such;
            of the Named Insured;
                                                                                          (c) if the Named Insured is designated in the declarations as other than an
     Group C—wrongful entry or eviction, or other invasion of the right of                    individual, partnership or joint venture, the organization so designated
            private Occupancy;                                                                and any executive officer, director or stockholder thereof while acting
                                                                                              within the scope of his duties as such.
   if such offense is committed during the policy period within the United States         This insurance does not apply to personal injury arising out of the conduct
   of America, its territories or possessions, or Canada, and the Company shall           of any partnership or joint venture of which the Insured is a partner or
   have the right and duty to defend any suit against the Insured seeking dam-            member and which is not designated in this policy as a Named Insured.
   ages on account of such personal injury even if any of the allegations of the
   suit are groundless, false or fraudulent, and may make such investigation and
   settlement of any claim or suit as it deems expedient, but the Company shall           III. LIMITS OF LIABILITY; INSURED'S PARTICIPATION
   not be obligated to pay any claim or judgment or to defend any suit alter the
   applicable limit of the Company's liability has been exhausted by payment of           Regardless of the number of (1) Insureds under this policy, (2) person or
   judgments or settlements.                                                              organizations who sustain personal injury, or (3) claims made or suits brou)ght
                                                                                          on account of personal Injury, the total liability of the Company's liability
                                                                                          under this coverage for all damages shall not exceed the limit of personal
   Exclusions                                                                             injury liability stated in the declarations as "aggregate".
   This insurance does not apply:                                                         If a participation percentage is stated in the schedule for the Insured, the
                                                                                          Company shall not be liable for a greater proportion of any loss than the
   (a) to liability assumed by the Insured under any contract or agreement,               difference between such percentage and one hundred percent and the bal-
                                                                                          ance of the loss shall be borne by the Insured; provided, the Company may
   (b) to personal injury arising out of the wilful violation of a penal statute or
                                                                                          pay the Insured's portion of a loss to effect settlement of the loss, and, upon
       ordinance committed by or with the knowledge or consent of any Insured;            notification of the action taken, the Named Insured shall promptly reimburse
   (c) to personal injury sustained by any person as a result of an offense               the Company therefor.
       directly or indirectly related to the employment of such person by the
       Named Insured;                                                                     IV. ADDITIONAL DEFINITION
   (d) to personal injury arising out of any publication or utterance described in        When used in reference to this insurance:
       Group B, if the first injurious publication or utterance of the same or
       similar material by or on behalf of the Named Insured was made prior to                 "damages" means only those damages which are payable because of
       the effective date of this insurance;                                                   personal injury arising out of an offense to which this insurance applies.




GL.135 (PI)BOM 2f73 PRINTED IN U.S.A.
                                                                                A(ENT'         (tV
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.242 Page 10 of 222

  INK
         Named Insured                                                                                    Endorsement Number


         Policy Symbol     Policy Number           /      Policy Period                                   Effective Date of Endorsement
             GAL             37 68 12
         Issued By (Name of Insurance Company)


  Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the p01




                                              Schedule of Form Numbers

                Endorsement            .   1                          Named Insured                                                       CC 1E15
                Endorsement # 2                                       Personal Injury Exclusion                                           CC 1E15 V
                Endorsement #3                                        Additional Insureds Endorsement
                                                                      (Limited)                                                          CC 1E15           VX
              Endorsement # 4                                         CC 1E15
              Endorsement # 5                                         CC 1E15
              Endorsement # 6                                         CC 1E15 •'
              Endorsement # 7                                         Composite Rate Endorsement                                         CC 1E15
              Endorsement # 8                                         Employee Benefits Liability                                        LC 811
              Endorsement # 9                                         Additional Insured (Premises
                                                                      Leased to the Named Insured)                                       LC 971
              Endorsement # 10                                        Vessels                                                            LC 991
              Endorsement # 11                                        Worldwide Coverage Endorsement                                     C 1452
              Endorsement # 12                                        Additional Insured (Employees)
                                                                      and Executive Officers                                             LC 968 /
              Endorsement # 13                                        Additional Insured (Vendors-                                                        /
                                                                      Broad Form)                                                        LC 975 V
              Endorsement # 14                                        Interim Premium Payment
                                                                      Endorsement                                                        LC 578

-21




                                                                                                                Authorized Agent
.&cso flu. in

                                                                      AGENTS COPY
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.243 Page 11 of 222

   INK
          Named Insured                                                                                 Endorsement Number


          Policy Symbol    Policy Number            -   Policy Period                                   Effective Date of Endorsement
              CAL            37 68 12
          Issued By (Name of Insurance Company)


   Insert the policy number. The remainder of the          is to be completed only when this endorsement is issued          to the preparation of




                                                        NAMED INSURED ENDORSEHFM



                      WOLVERINE WESTERN HEMISPHERE COMPANY

                      INSTITUTIONAL SHOE CORPORATION

                      WOLVERINE INTERNATIONAL INC.

                     AQUADIILA SHOE CORPORATION

                      SFABD SALES CORPORATION

                     VERDE INC.

                     W.W.W. REMIL, INC.

                     WOLVERINE WORLD WIDE EMPLOYEES FEDERAL CREDIT UNION

                     WOLVERINE SERVICE CLUB, INC.


                     ANY CORPORATION OR OTHER BUSINESS ORGANIZATION IN WHICH THE PRIMARY INSURED
                     ACQUIRES AN OWNERSHIP INTEREST OF Al' LEAST 50.1 PER CENT.




                                                                                                               AuthorIzed Agent
CC-1E15 Ptd. In   U.S.A.
                                                                    AGENTS COPY
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.244 Page 12 of 222

[INK
          Named Insured                                                                                   Endorsement Number/

                                                      /           .                                                        2'
          Policy Symbol I Policy Number                   Policy Period                                   Effective Date of Endorsement
           CAL               37.68 12 /
          Issued By (Name of Insurance Company)


  Insert the policy number. The remainder of the Information is to be completed only when this endorsement is issued subsequent to the preparation o




                                                       Personal Injury Exclusion

                 In considerati, of the premium charged, it is agreed that
                 exclusion "C" of the Personal Injury7Liability Insurance
                 Coverage Part (CL 135) is deleted. 7




5L-21




                                                                                                                Authorized Agent
        I'tQ. ifl U.S.A.
                                                                      AGENT'S COPY
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.245 Page 13 of 222

 INK
         Named Insured                                                                                    Endorsement Number       /
                                                                                                                        3V
         Policy Symbol
                                      /
                              Policy Number              Policy Period                                    Effective Date of Endorsement
             GAL             1 376812"
         Issued By (Name of Insurance Company)


 Insert the policy number. The remainder of the Information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                                              ADDITIONAL INSUREDS ENDORSEMENT
                                                        (Limited)

          It is agreed that the "Persons Insured" pro'iiion is amended to
          include as an insured the person or organization designated be1o'Y
          as an additional insured, subject to the following provisions: "
                   1)        The insurance applies only with respect to liability of the
                             additional insureds arising out of THE OWNERSHIP MAINTENANCE
                             OR USE OF EQUIPMENT WHILE LEASED TO THE NAMED INSURED.-,
                   2)        The named insured is authorized to act for such additional
                             insureds in all matters pertaining to this insurance, in-
                             cluding receipt of notice of cancellation; and V
                   3)        Return premium, if any, and such dividends as may be
                             declared by the company shall be paid to the nd insured.
                   4)        Nothing contained herein shall affect any right of recovery
                             as a claimant which the additional insured would have if
                             not designated as such.

                                                         Names of Additional Insureds
                             UNITED STATES LEASING CORPORATION                                   /


-21                                                                                                                                                         /




                                                                                                                Authorized Agent
.ac.sI   ru. III   J,3.fl.                                      - -



                                                                      AGENT'S COPY
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.246 Page 14 of 222
                                                                                                         w
  INK
        Named Insured                                                                                    Endort,ment Number
                                                                                                               4 Page 1
        Policy Symbol Policy Number              /.      Policy Period                                   Effective Date of Endorsement
             GAL            37 68      12 /
        Issued By (Name of Insurance Company)


 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the



         It is agreed that the following provisions are hereby made a part of
         this policy: I
         1) As respects World-Wide Products Liability:
               The Bodily Injury and Property Damage Liability Coverages also
               apply to bodily injury or property damage which occurs, duLug
               the policy period, outside the policy territory provided:/
               (A)such injury or damage is included in the products hazard, nd
               (B) the original suit for such injury or damage is brought within/
                   the policy territory.
         2) As respects Host Liquor Law Liability:
               The Bodily Injury and Property Damage Liability Coverages apply
               to bodily injury or property damage arising out of the serving
               or giving of alcoholic beverages, by o on behalf of the Named
               Insured, provided the Named Insured. /
              (A)is not a person or organization engaged in the business of
                 manufacturing, 4iatribnting, selling or serving alcbhãlic
                 beverages, or V
              (B)is not an owner or lessor of premises used for such purposes
                 if liability is imposed by, or because of the violation of,
                 any statute, ordinance or regulation pertaining to the sale,
                 gift, distribution or use of any alcoholic beverage. V
         Damages includes damages for loss of support resulting from bodily
         injury. /
        3) As respects Watercraft Non-Ownership:
              It is agreed that the policy exclusion relating to the ownership,
              maintenance, operation, use, loading or unloading of watercraft
              shall not apply to any watercraft under 50 feet in length provided
              such watercraft is not owned by the Named Insured and is not being
              used to carry persons for a charge. Z

-2].



                                                                                                               Authorized Agent


                                                                    AGENTS COPY
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.247 Page 15 of 222

   IN&
            Named Insured                                                                                   Endorsement Number
                                                                                                                4 Page 2
            Policy Symbol    Policy Number
                                                     /      Policy Period                                   Effective Date of Endorsement
               GAL           1 37 68 12              '




            Issued By (Name of Insurance Company)


    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the




             4) As respects Incidental Malpractice Liability: /
                   The Bodily Injury and Property Damage Liability Coverages apply
                   to bodily injury or property damage occurring during the policy
                   period and arising out of malpractice, error or mistake committed
                   at or in connection with the premises or operations. V
                   (A)in the rendering of or failure to render medical, surgical,
                      dental, x-ray or nursing service or treatment, or the
                      furnishing of food or beverages in connection therewith, or
                    (B) the furnishing or dispensing of drugs or medical, dental
                        or surgical supplies or appliances /
             subject to the following provisions: /
                   (1)The following additional exclusion applies: /
                             The insurance does not apply to bodily injury to any
                             person to or for whom benefits or damages on account
                             thereof are payable under any valid and collectible.
                             voluntary compensation or employer's liability /
                             available to the Insured.
                   (2)The Supplementary Payments provision of the policy
                      shall not apply to this insurance in so far as it /
                      provides for the payment of expenses incurred by
                      the Insured for first aid at the time of accident.
                   (3)Exclusion (j)/does not apply to injury to the
                      emotions or reputation of a person arising out of
                      the rendering of such services.




                                                                                                                   Authorized Agent
   L r_-Lo I.'O. In U.S.A.
L.i-

                                                                        AGENT'S COPY
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.248 Page 16 of 222

    INK
          Named Insured                                                                                    Endorsement Numb,t


                                                                                                           Effective Date of Endorsement
          Policy Symbol        Policy Number         /     Policy Period
             CAL           1      376812             '

          Issued   By (Name of Insurance Company)

   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the




           This endorsement modifies such insurance as is afforded by the.
           provisions of, the policy relating to Employee Benefits Liability
           Insurance. /'
           It is agreed that the Employee Benefits Liability Insurance
           endorsement is amended as follows:
           1) The term "Employee or Former Employee is changed to read: /
                    Employee or former employee or Director or former/
                    director wherever it appears in the endorsement.
           2) The definition of "Administration" is amended by changing
              the word "employees" inaragraphs (a) and (d) of the
              definition to read: /

                                                          "Employees and Directors"




                                                                                                                  Authorized Agent
CC-1E25 Ptd. In U.S.A.
                                                                       AGENT'S COPY
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.249 Page 17 of 222

  INK
         Named Insured                                                                                    Endorsement Number
                                                                                                                     6'-"
         Policy Symbol    Policy Number                   Policy Period                                   Effective Date of Endorsement
          GAL                376812b'
         Issued By (Name of Insurance Company)


  Insert the policy number. The remojnder of the information is to be completed only when this endorsement Is issued subsequent to the preparation of the



          It is agreed that the following cancellation clause is added to
          this policy but only as respects General Liability: ,/
          This endorsement modifies the cancellation condition and is
          applicable to all insurance afforded by the policy.
                                     Cancellation By the Company Endorsement /
          It    is     agreed the cancellation condition of the policy is amended
          to provide that with respect to cancellation by the CoiTnv
          except for canc!llation or nonpayment premium, the eftLve
          date of cancellation shall be not less than sixty (60) ya
          after the mailing of notice thereof. /




5l2l




                                                                                                                 Authorized Agent
CC-1E15 Ptd. In U.S.A.
                                                                       AGENTS COPY
            Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.250 Page 18 of 222
                                                               Revised
   INK                                              Composite. Rate, Endorsement

            Named Insured                                                      /                          Endorsement Number
                 Wolverine World Wide Inc.                  v"                                                             7
            Policy Symbol          Number   / Policy Period                                               Effective Date of Endorsemiit
               GAL        1 policy 7 68 12 /         3-1-79/3-1-80                                                     3-1-79       '
            Issued By (Name of Insurance Company)
                                     Insurance Company of North America
  Insert the policy number. The remainder of the information Is to be completed only when this endorsement is issued subsequent to the preparation of the p01




                   The premium for this policy is based upon sales as herein defined,
                   and shall be conputed by apjlylng to4ach $1,000. of such sales a
                   rate of .88692(BI .88692,/PD Incl.Y. The Named Insured shall
                   upon termination of the policy render to the company statement
                   of the sales as herein defined during the policy period and the
                   earned premium shall - be computed thereon. If the earned premium
                   thus computed exceeds the advance premium paicbthe named
                   insured shall pay the excess to the company; If less, the company
                   shall return to the named Insured the unearned portion paid by
                   the named Insured.

                                                                                                                  Total Estimated
                   Estimated                                              Rates                                   Annual Premium
                   Annual Sales                                     BI                 PD                          RI        PD

                   $175,000,000              /                   .88692" Incl."                                   $155,211             mci'.

                                                                  Sales Defined
            j,irhe word ,usalsn means the gross amount of money charged by the
        '       named lnsured(by concessionaires of the named insured )or by others
                trading under his name' for all goods and products sold or dis-
                 tributed during the policy period and charged during the policy
                period for Installation, servicing or repajr, and Includes taxes,
                other than taes which th,e named insured, (conces1ona1res of the
                named insured)and others(tradlng under his name)collect as a                                                                          -


                separate Item and remit directly to a governmental division.




                                                                                                                Authorized Agent                  -
LflLL   t-'IU. In U..M.
                                                                      AGENTS COPY
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.251 Page 19 of 222
                                                  low

   INK                                                        rnmpriinits, R a te Endnrnmnt
                          -                                                                                                 Vm4t              7.
          Named insured                                                                                    Endorsement NumboF -
                                                                                                                         7
          Policy Symbol           Policy Number             Policy Period                  .               Effective Date of Endorsement
           GAL-               1     37 68 12
          Issued By (Name of Insurance Company)


   Insert the policy number The remainder of the information isto be completed only when this endorsement is issued subsequent to the preparation of the policy.



           The premium for this policy is based upon sales as herein defined, and
           shall be computed by applying to each $1,000. of such sales a rate of
           .88692 (BI. .88692, PD. mci). The Named Insured shall upon termination
           of the policy render to the company statement of the sales as herein
           defined during the policy period and the-earned premium shall be com-
           puted thereon. If the earned premium thus computed exceeds the advance
           premium paid the named insured shall pay the excess to the company;
           if less, the company shall return to the named insured the unearned
           portion paid by the named insured.

           Estimated                                                           Rates                                         Total Estimated
           Annual Sale's                                            BI.                        PD.                           Annual Premium
                                                                                                                             B!.        PD.
               $175,000,000                             .         .88945                       Incl.
                                                                                                                           $155,654             Incl.

                                                                Sales Defined
          The word "sales" means the gross amount of money charged by the named
          insured by concessionaires of the named insured or by others trading
          under his name for all goods and products sold or distributed during
          the policy period and charged during the policy period for installation,
          servicing or repair, and includes tfrxes, other than taxes which the
          named insured, concessionaires of the named insured and others trading
          under his name collect as a separate item and remit directly to a
           governmental division.




                                                                                                                 Authorized Agent
CC-1E15 Ptd. In U.S.A.

                                                                        AGENT'S    COPY
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.252 Page 20 of 222
                                                                                                             S
      INK                                                       EMPLOYEE BENEFITS LIABILITY
                                                                                                                    adt.        '   8   /
              d I niured




                                                          Policy Period                                       Effective Date of Endorsement
       Policy I
                tAL        37 62        j      ,/
       Issued   by (Name of Insurance Company)


                         The above is required to be completed only when this endorsement is issued subsequent to the preparation of the

      In consideration of the premium and in reliance upon the Statements in the Application and subject to the terms of this endorsement
      and of the Policy to which this endorsement is attached, the Company agrees with the Insured named in the Declarations of the Policy:
                           INSURING AGREEMENTS                                       (c) Handling of records in connection with the Employee Benefit
         COVERAGE. To pay on behalf of the Insured all sums which                           Programs;
          the Insured shall become legally obligated to pay as damages               (d) Effecting enrollment, termination or cancellation of employ-
          on account of any claim made against the Insured by any                           ees under the Employee Benefit Programs;
         Employee, Former Employee or the beneficiaries or legal rep-                provided all such acts are authorized by the Named Insured.
          resentatives thereof and caused by any negligent act, error or
         omission of the Insured, or any other oerson for whose acts                                              EXCLUSIONS
           the Insured is legally liable, in the administration of the Insured's The insurance afforded by this endorsement does not apply:
           Employee Benefit Programs as defined herein.                             (a) To any dishonest, fraudulent, criminal or malicious act, libel,
         It is agreed that $1,000.00 shall be deducted from the total                    slander, discrimination, or humiliation;
         amount paid by the Company as the result of each occurrence                (b) To bodily injury to, or sickness, disease, or death, of any person, or
         covered by this policy and the Company shall be liable for                      to injury to or destruction of any tangible property, including the
          loss only in excess of. such amount. All loss arising out of                   loss of use thereof;
         continuous or repeated exposure to the same general condi-                 (c) To any claim for failure of performance of contract by any Insurer;
         tions shall be considered as arising out of one occurrence.                (d)  To  any claim based upon the Insured's failure to comply with any
         It is further understood and agreed that in event of any claim,                 law concerning Workmen's Compensation, Unemployment In-
         irrespective of the amount, notice thereof shall be given to the                surance, Social Security or Disability Benefits;
         Company, or any of its authorized agents, by or on behalf of               (e) To any claim based upon failure of stock to perform as represented
         the Insured, in accordance with the terms of the Policy and                     by an Insured;
         the Company may at its option, investigate such claim or nego-             (f) To any claim based upon advice given by an Insured to an employee
         tiate or settle any claim, and the Insured agrees, if the Com-                 .of the Named Insured to participate or not to participate in stock
         pany undertakes to negotiate or settle any such claim, to join                  subscription plans.
         the Company in such negotiation or settlement to the extent                (g) To any claim based upon any actual or alleged error or omission or
         of the'amount to be deducted herein provided, or to reimburse                   breach  of duty, committed or alleged to have been committed by a
                                                                                         trustee, in the discharge of fiduciary duties, obligations or
         the Company for such deductible amount, if and when such
                                                                                         responsibilities imposed by the Federal Employee Retirement
         claim is paid by the Company.
                                                                                         Income Security Act of 1974."
         The DEFENSE, SETTLEMENT, SUPPLEMENTARY PAYMENTS
         provisions of the policy shall apply as respects the insurance                                           CONDITIONS
         hereby afforded, except that the Company shall not make settle- The conditions of the policy entitled "Insured's Duties in the Event of
         ment or compromise any claim or suit without the written Occurrence, Claim or Suit", "Action Against Company", "Other
         consent of the Insured.                                                 Insurance", "Subrogation", "Changes", "Assignment", and. "Cancella-
     lv POLICY PERIOD & TERRITORY. As respects the insurance                     tion" apply to the insurance afforded hereby and the following Conditions
         hereby afforded this endorsement applies only to claims under apply:
         the legal jurisdiction of a court of law or a court of equity A. LIMITS OF LIABILITY. The Limit of Liability stated in the
         within the United States of America, its territories or posses-              Declarations as applicable to "each claim" is the limit of the
         sions or Canada, resulting from negligent acts, errors or omis-              Company's lialility for all damages incurred on account of any
         sions of the Insured, or any person acting on behalf of the                  claim covered hereunder; the limit of liability stated in the
         Insured in the administration of Employee Benefit Programs                   Declarations as "aggregate" is, subject to the above provision
         provided such claim is brought against the Named Insured                     respecting each claim, the total limit of the Company's liability
         during the policy period and the Named Insured at the effective               for all claims covered hereunder and occurring during each
         date of this policy, had no knowledge of or could not have                   policy year. The inclusion herein of more than one Insured shall
         reasonably foreseen any circumstances which might result in a                not operate to increase the limits of the Company's liability.
         claim or suit.                                                          B. PREMIUM. The premium stated in the Declarations is an esti-
                                  DEFINITIONS                                         mated premium only. Upon termination of each annual period
       INSURED. The unqualified word "Insured" wherever used in                       of this Policy the Insured, on request will furnish the Company
       relation to the insurance afforded hereby, includes not only the               a statement of the total number of employees at the end of the
       Named Insured, but also any partner, executive officer, director,              period and the earned premium shall be computed on the aver-
       stockholder or employee, provided such employee is authorized                  age number of employees at the beginning and the end of such
       to act in the administration of the Insured's Employee Benefit                 period in accordance with the rates set forth in the Declara-
       Programs.                                                                      tions, lithe earned premium thus computed exceeds the esti-
    2. EMPLOYEE BENEFITS. The term "Employee Benefits" shall                          mated advance premium paid, the Insured shall pay the excess
       mean group life insurance, group health insurance, profit shar-                to the Company; if less, the Company shall return to the Insured
       ing plans, pensions plans, employee stock subscription plans,                  the unearned portion paid by such Insured subject to the Mini-
       employee travel, vacation or savings plans, workmen's compen-                  mum Premium for this insurance stated in the Declarations,
        sation, unemployment insurance, social security and disability C. TERMS OF ENDORSEMENT CONFORMED TO STATUTE. Terms
       benefits insurance.                                                            of this endorsement which are in conflict with the statutes of
       ADMINISTRATION. As respects the insurance afforded hereby,                     the State wherein this policy is issued are hereby amended to
       the unqualified word 'Administration", wherever used shall                     conform to such statutes.
       mean:

      (a) ,Giving counsel to employees with respect to the Employee                          Included in Composite rate
         / Benefit Pr,ograms;
      (t( Interpreting the Employee Benefit Programs;                                                            Authorized Agent


LC-811d Ptd. in U.S.A.
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.253 Page 21 of 222



    1NN                                                             ADDITIONAL INSURED
                                                             (Premises Leased to the Named Insured)
                                                                                                                                    Endt.               9

    Named Insured




    Policy No.                                             Policy Period                                              Effective Date of Endorsement
       c.AL 37 63 12 /
    Issued by (Name of Insurance Company)


                      The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                                This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:



                                                             COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                                      MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                                     OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                                                                         STOREKEEPER'S INSURANCE


    It is agreed that the "Persons Insured" provision is amended to include as an Insured the person or organization designated below, but only with respect to
    liability arising out of the ownership, maintenance or use of that part of the premises designated below leased to the Named Insured, and subject to the
    following additional exclusions:

    The insurance does not apply:

         I. to apy occurrence which takes place after the Named Insured ceases to be a tenant in said premises;

         2. to structural alterations, new construction or demolition operations performed by or on behalf of the person or organization designated below.


                                                                                    SCHEDULE

                                                                                                                                                       Premiums
                          Designation of Premises                                  Name of Person or Organization                           Bodily                Property
                      (Part Leased to Named Insured)                                   (Additional Insured)                                 Injury                Damage
                                                                                                                                           Liability              Liability


    1.Land leased to Wolverine
      service club inc. for/
      camping site         /                                           Consumers Power Company                                  '
                                                                                                                                                            TJDEI)       II1 4
    2.All Dretnises leased to                                          Lessors where lease agree-
      named insured and                                                ment requires lessee to                                                              OSITE 1'A
                                                                                                                                                                                 V
      insureds named in                                                narnelessor as additional ,,'
      endorsement ? I                                                  insured on lessee's policy.




n
L
L




                                                                                                                                 Authorized Agent


     f0100   7.5fl.      P.inI.I I. II C A
               Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.254 Page 22 of 222
                       •      .•                   .




•                                          S

                                                                                          VESSELS
•   .                                                                                                                   Eridt. q 10


          Named In


          Effective-                                                                                                     Policy No.   GAL 37 68 12                /
          Issued by,
                                                                                  (Name of iniiiaiac Company)

                                   The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                                    This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:



                                                                  COMPREHENSIVE GENERAL LIABILITY INSURANCE

                                                          MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE




          It is agreed that such insurance as is afforded by the Bodily Injury Liability Coverage and by the Property Damage Liability Coverage applies, subject to the follow-
          ing provisions:

               1. The exclusion relating to watercraft does not apply with respect to any watercraft owned or used by the Named Insured if included within the scope of
                  any classification stated below or designated in the policy as subject to this endorsement.

               2. The insurance with respect to such watercraft does not apply to:

                  (a) bodily injury to any passenger being carried For a consideration while in or upon, entering or alighting from any such watercraft;

                  (b) the ownership, maintenance, operation, use, loading or unloading of any barge or lighter rented by the Named Insured to others with respect to
                      which the Named Insured does not furnish employees to operate and does not have any operating control.



          Classification of Watercraft:




                                   As Applicable




                                                                                                                                                                           II




                                                                                                                                          ihorizeci Agent

    LC- 991 (0215) 7-20.66   Printed in U.S.A.
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.255 Page 23 of 222

   INK                                       WORLiv1IDE COVERAGE ENDORSEMENT
                                                                                                                                                             I

          Named Insured                                                              /                     Endorsement Number

            Wolverine World Wide Incl.                                     Etal.
          Policy Symbol    Policy Number               /   Policy Period                                   Effective Date of Endorsem9i(t
            GAL              37 68 12                                                                                   3Jlf79'
          Issued By (Name of Insurance Company)

            Insurance Company of North America                                        '


   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the


      In consideration of the premium charged, the policy is amended as follows:
      I TERRITORY
      The Policy Definitions referring to "Policy Territory" is amended to read:
                "This policy applies only to occurrences during the policy period
                worldwide outside the Albania, Bulgaria,Cuba, Czechoslovakia, Hungary,
                North Korea, North- Viet-Nam, Outer Mongolia, Poland, Romania, The
                German Democratic Republic (excluding West Berlin), The Peoples
                Republic of China, The Union of Soviet Socialist Republica(including
                Armenia, Estonia, Latvia,Lithuania and the Ukraine),' Tibet and
                Yugoslavia."
      II INDEMNIFICATION
      It is agreed that where it is prevented by law or otherwise from making
      payments on behalf of the insured, the Company will' indemnify the insured
      for loss sustained to the extent that such loss is covered by the policy.
      III DEFENSE
     It is further agreed that if the Company is not legally permitted to, or
     cannot for any other reason, defend any suit against the insured the Comp-
     any will reimburse the insured for the expense of such defense incurred
     with its consent.
      IV OTHER INSURANCE
      Notwithstanding the provisions in the policy referring to "Other Insurance"
      the insurance provided by this policy shall be excess over any other valid
      and collectible insurance.




                                                                                                                  Authorized Agent
CC-1E15 Ptd. in U.S.A.

                                                                       AGENTS COPY
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.256 Page 24 of 222



                                                     WORLDWIDE COVERAGE ENDORSEMENT

                                                                                                                        ndt.          11       V
    Named Insured

    Effective                                                                                                        Policy No.        .   CAL 37 68 12   /
    Issued by___________
                                                                              (Name 01 Insurance Company)

                               The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.




         In consideration of the premium charged, the policy is amended as follows:

         I TERRITORY
         The Policy Definitions referring to "Policy Territory" is amended to read:
              "This policy applies only to occurrences during the policy period worldwide outside t4e4Unito4-Statc _of
              i±toric—eptd_pocc_                Albania, Bulgaria, Canadar Cuba, Czechoslovakia, Hungary, North Korea, North
             Viet-Nam, Outer Mongolia, Poland, Romania, The German Democratic Republic (excluding West Berlin), The
              Peoples Republic of China, The Union of Soviet Socialist Republics (including Armenia, Estonia, Latvia,
              Lithuania and the Ukraine), Tibet and Yugoslavia."

         If INDEMNIFICATION
         It is agreed that where it is prevented by law or otherwise from making payments on behalf of the insured, the
         Company will indemnify the insured for loss sustained to the extent that such loss is covered by the policy.

         Ill DEFENSE
         It is further agreed that if the Company is not legally permitted to, or cannot for any other reason, defend any suit
         against the insured the Company will reimburse the insured for the expense of such defense incurred with its consent.



         IV OTHER INSURANCE
         Notwithstanding the provisions in the policy referring to "Other Insurance" the insurance provided by this policy shall
         be excess over any other valid and collectible insurance.




                                                                                                                             Authorized Agent

-1452c   Printed   In U.S.A.
    INK
                                                           ---
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.257 Page 25 of 222




                                                                 !'21D
                                                                                ADDITIONAL INSURED
                                                                                     (Employees)
                                                                                 CTrrIvE orv'tciiTs /
                                                                                                                 .- -      ---- ---------- ----------




                                                                                                                          /•
                                                                                                                                       Endt. # 12
                                                                                                                                                        *




      Named Insured




                                                            Policy Period                                               Effective Date of Endorsement
                                   1.2
      Issued by (Name of Insurance Company)


                        The above is required to be completed only when this endorsement is Issued subsequent to the preparation of the




                                 This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following,



                                                            COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                                      MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                                      OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                                                                         STOREKEEPER'S INSURANCE


      It is agreed that the Persons insured' provision is amended to include any employee of the Named Insured while acting within the scope of his duties as
      such, but the insurance afforded to such employee does not apply:

           1. to bodily injury to (a) another employee of the Named Insured arising out of or in the course of his employment or (b) the Named Insured or. if the
              Named Insured is a partnership or joint venture, any partner or member thereof;

           2. to property damage to property owned, occupied or used by, rented to, in the care, custody or control of, or over which physical control is being
              exercised for any purpose by (a) another employee of the Named Insured or (b) the Named Insured, or. if the Named Insured is a partnership or joint
              venture, any partner or member thereof.


     3 To perzona1 injury or property dange arising out of the
        retdorin of. or failure to render, any pr0fe83i0n51 service. /
     Subdivision (c) is replaced by the following , /
        (e) if the nned insured is desinuted in the declarations as
                         other than ar, individual, partnership or joint venture the
                         organization so designated and v"
                          (i)        any director or stockholder thereof while acting within
                                     the scope of his duties as such; and V'
                          (ii)       any executive officer of the named insured while acting
                                     within the scope of his employment for the nared insured.
                                     The term 'executiu'e officer"' ans any persm holding
                                     any of the officer positions created by the charter or
                                     bylaws of the nei   insured. ,z




                                                                                                                                   Authorized Agent

LC-968 (0106)   .20-5     Printed in U.S.A.
             Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.258 Page 26 of 222



           IN&                                                                            ADDITIONAL INSURED
                                                                                            (Vendors—Broad Form)
                                                                                                                                            r.dt         13
            Named Insured




            Effective                                                                              Policy No.
                                                                                                          CAL 37 68 12
            Issued by (Name of Insurance Company)


                          The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                                   This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:

51
ai.                                                            COMPREHENSIVE GENERAL LIABILITY INSURANCE

                                                       COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE




           It Is agreed that the Persons Insured" provision is amended to include any person or organization designated below (herein referred to as "vendor); as an
           Insured, but only with respect to the distribution or sale in the regular course of the vendors business of the Named Insured's products designated below
          subject to the following additional provisions:

               1. The insurance with respect to the vendor does not apply to

                  (a) any express warranty unauthorized by the Named Insured,

                   (b) bodily injury or property damage arising out of

                         (I) any p1ysicaI or chemical change in the form of the product made intentionally by the vendor.

                        (ii) repacking, unless unpacked solely for the purpose of inspection, demonstration, testing or the substitution of parts under instruction from
                             the manufacturer and then repacked in the original container.

                        (iii) demonstration, installation, servicing or repair operations, except such operations performed at the vendor's premises in connection with the
                              sale 01 the product, or

                        (iv) products which after distribution or sale by the Named Insured have been labeled or relabeled or used as a container, part or ingredient of
                             any other thing or substance by or for the vendor.

                2. The insurance does not apply to any person or organization, as Insured, from whom the Named Insured has acquired such products or any ingredient.
                   part or container, entering into, accompanying or containing such products



                                                                                      SCHEDULE


                           VENDOR(S) -                                                                                         PRODUCTS


            Name of Person or Organization: Any Person or organization
            purchasing goods or ,products from the named insured for the
            purpose of resale./
            Named Insured's Products: A11,*roducts of the Named Insured
            included in Composite Rate.
                                                                             /

                                                                                                                                   Authorized Agent


      LC.fls (0113) 7.20.66 Printed in U.S.A.
H

        INK
          Named Insured
                                                  .
           Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.259 Page 27 of 222


                                                                   INTERIM PREMIUM PAYMENT ENDORSEMENT
                                                                                                               -----------------




                                                                                                                                                 Pridt. 41 14



          Effective                                                                                       Policy No.

                                                                                                                       GAL 37 68 12
          Issued by (Name of Insurance Company)


                        The above is required to be completed only when this endorsement Is issued subsequent to the preparation of the policy.




           It is hereby agreed that the estimated annual premium for the policy is payable in follows..



                      Deposit Premium              $    77,828                                              3/1/78


                      Interim Premium              $   38 , 913                            Date Payable     6/1/78

                                                       38,913                                               9/1/78




                      Ts1aIEztlut.dPn.iia$ 155,654



                It is further agreed that the deposit premium shall be paid upon delivery of the policy and the interim premiums on the indicated dates. Upon expiration of the policy the
          earned premium shall be computed in accordance with the basis of premium as speci fi ed in the policy and the deposit premium and interim premiums shell be credited thereto.
          If the earned premium exceeds the deposit premium plus the interim premiums, the insured shall immediately pay to the company the additional earned premium; if it be less,
          the company shall return the difference to the insured but shall, in any event, retain the minimum premium stated in the declarations.




                                                                                                                                       Authorized Agent




    LC-571b 1/73 Printed In U.S.A.
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.260 Page 28 of 222

  IN&
         Named Insured                                                                                  Endorsement Number
                                                                                                                                       15
        Policy Symbol I Policy Number                   Policy Period                                   Effective Date of Endorsement
           GAL L376812
         Issued By (Name of Insurance Company)


j nser
    t the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of i




                                    In consideration of the premium charged it is agreed
                                    that Automobile Liability, is excluded from this
                                   Policy.




                                                                                                              AuthorIzed Agent
C-1i5 Pd    In (1.A

                                                                     AGENTS COPY                                                          -
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.261 Page 29 of 222

INIk
                 Insured


             Symbol Policy Number

             3
                                       /
             By (Name of Insurance Company)
                                                      Policy Period

                                                         -1-79            1-80 /              I   Effective Date of Endorsement

                                                                                                    3-1-79 /
             ''v'e (piny                  nf Wo rth )i
Insert       v number. The remainder of the information is to be cor      when this endorsement is issued suhseauent to the oreparatlon of the p




          In consideration of the premium charged, it is agreed that
          Endorsement (11 is revised per the attached:




                                                                                                        Authorized Agent


                                                                   AGENTS COPY
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.262 Page 30 of 222



       Named Insured                                                                                    Endorsement Number
                Wolverine World Wide Inc.                                                                                     17
                                                         Policy Period
       Policy Symbol     Policy Number               /
                                                                                            /           Effective Data of Endorser3ient
          GAL                    37 68 12           '         3-1-79/3-1-80                                     3-1-79            /
       Issued By (Name of Insurance Company)
                                 Insurance Company of North America
Insert the policy number. The remainder of the information Is to be completed only when this endorsement is issued subsequent to the preparation of the




                In consideration of a return premium of $443. it 1
                                                                                                         /
                agreed that the composite rate endorsement 17 and interim
                premium payment endorsement #14 are amended accordingly.




                                                                                                              Authorized Agent
     ItQ. In U.S.A.

                                                                    AGENT'S COPY
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.263 Page 31 of 222
                                                                            100% Recycled 30% PCW
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.264 Page 32 of 222


                                                         The    TaveIers Insurance Companies

                 Policy Jacket—
           Edition  January 1, 1973
                  The eaciosed
                Declarollont and
                 Coverage Porte
            (plus any mnciorsoinonts)
                 complete your
                    policy.



                                                   ._.fl 'fl IL'.1 }flCifliUiil I or    rLul.  -no&a ,uc, ulia puiiey ui e ieaLer propor.
                                      Policy Title   Iviously paid, the corn-           that stated in the applicable contribution provision
                                    Named Insured 1arned portion paid by
                                                                                        (a) Contribution by Equal Shares. If all of sue
                                            and                                             collectible insurance provides for contribution b
                                                         Lch information as is              company shall not be liable for a greater prop
                                          Address         l send copies of such                 than would be payable if each insurer contribu
                                                         Icy period and at such                 until the share of each insurer equals the lows
                                                                                                of liability under any one policy or the full ars
                                        Policy Period: may direct.                              paid, and with respect to any amount of br




                                    The Travelers Insurance Companies
                                                                     Hartford, Connecticut
                                                               (Each a Stock Insurance Company)


The member of The Travelers Insurance Companies designated in the declarations as the insurer (herein called the company),
in consideration of the payment of the premium, in reliance upon the statements in the declarations made a part hereof and
subject to all of the terms of this policy, agrees with the noimed insured as follows:

                                                                         Definitions
When used in this policy (including endorsements forming a part hereof):               "elevator" means any hoisting or lowering device to connect floors or
                                                                                       landings, whether or not in service, and all appliances thereof including
  "automobile" means a land motor vehicle, trailer or semitrailer designed             any car, platform, shalt, hoistway, stairway, runway, power equipment
  for travel on public roads (including any machinery or apparatus attached
                                                                                       and machinery; but does not include an automobile servicing hoist, or a
  thereto), but does not include inobde euipnent;                                      hoist without a platform outside a building if without mechanical power
                                                                                       or if not attached to building walls, or a hod or material hoist used in
  "bodily Injury" means bodily injury, sickness or disease sustained by any            alteration, construction or demolition operations, or an inclined conveyor
  person which occurs during the policy period, including death at any                 used exclusively for carrying property or a dumbwaiter used exclusively
  time resulting therefrom;                                                            for carrying property and having a compartment height not exceeding
                                                                                       four feet;
  "completed operations hazard" includes bodily injury and properly
  damage arising out of operations or reliance upon a representation or                "incidental contract" means any written (1) lease of premises, (2) ease-
  warranty made at any time with respect thereto, but only if the bodily               ment agreement, except in connection with construction or demolition
  injury or properly damage occurs after such operations have been com-                operations on or adjacent to a railroad, (3) undertaking to indemnify a
  pleted or abandoned and occurs away from premises owned by or rented                 municipality required by municipal ordinance, except in connection with
  to the named insured. "Operations" include materials parts or equipment              work for the municipality, (4) sidetrack agreement, or (5) elevator main-
  furnished in connection therewith. Operations shall be deemed completed              tenance agreement:
  at the earliest of the following times:                                              "Insured" means any person or organization qualifying as an insured in
  (1) when all operations to be performed by or on behalf of the named                 the 'Persons Idsured' provision of the applicable insurance coverage.
       insured under the contract have been completed,                                 The insurance afforded applies separately to each insured against whom
  (2) when all operations to be performed by or on behalf of the named                 claim is made or suit is brought, except with respect to the limits of the
       insured at the site of the operations have been completed, or                   company's liaility;
  (3) when the portion of the work out of which the injury or damage
                                                                                       "mobile equipnient5' means a land vehicle (including any machinery or
       arises has been put to its intended use by any person or organization
                                                                                       apparatus attached thereto), whether or not self-propelled, (1) not sub-
       other than another contractor or subcontractor engaged in perform-
                                                                                       ject to motor vehicle registration, or (2) maintained for use exclusively
      ing operations for a principal as a part of the same project.
                                                                                       on premises owned by or rented to the named insured, including the ways
                                                                                       immediately adjoining, or (3) designed for use principally off public
Operations which may require further service or maintenance work, or                   roads, or (4) designed ox' maintained for the sole purpose of affording
correction, repair or replacement because of any defect or deficiency, but             mobility to equipment of the following types forming an integral part of
which are otherwise complete, shall be deemed completed.                               or permanently attached to such vehicle; power cranes, shovels, loaders,
                                                                                       diggers and drills; concrete mixers (other than the mix-in-transit type);
                                                                                       graders, scrapers, rollers and other road construction or repair equipment:
The conipicled operations hazard does not include bodily injury or property
                                                                                       air-compressors, pumps and generators, including spraying welding and
damage arising out of
                                                                                        building cleaning equipment; and geophysical exploration and well
  (a) operations in connection with the transportation of property, unless             servicing equipment;
      the bodil' injury or property damage arises out-of a condition in or
      on a vehicle created by the loading or unloading thereof,                        "named insured" means the person or organization named in Item I. of
  (b) the existence of tools, uninstalled equipment or abandoned or unused             the declarations of this policy;
      materials, or                                                                    "named insured's products" means goods or products manufactured,
  (c) operations for which the classification stated it) the policy or in the          said, handled or distributed by the named insured or by others trading
      company's manual specifies 'including completed operations';                     under his name, including any container thereof (other than a vehicle),
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.265 Page 33 of 222

                                                                                                                                                          Page 2

   but "named insured's products" shall not include a vending machine or                   for use or consumption within the territory described in paragraph
  any property other than such container, rented to or located for use of                  (1) above, provided the original suit for such damages is brought
   others but not sold;                                                                    within such territory;
   "occurrence" means an accident, including continuous or reptated ex-               "products hazard" includes bodily injury and property damage arising
   posure to conditions, which results in bodily injury or property damage            out of the named insured's products or reliance upon a representation or
  neither expected nor intended from the standpoint of the insured;                   warranty made at any time with respect thereto, but only if the bodily
  "policy territory" means:                                                           injury or properly damage occurs away from premises owned by or rented
  (1) the United States of America, its territories or possessions or Canada,         to the named insured and after physical possession of such products has
       or                                                                             been relinquished to others;
  (2) international waters or air space, provided the bodily injury or                "property damage" means (1) physical injury to or destruction of tangible
       properly damage does not occur in the course of travel or transporta-          property which occurs during the policy period, including the loss of use
       tion to or from any other country, state or nation or                          thereof at any time resulting therefrom, or (2) loss of use of tangible
   (3) anywhere in the world with respect to damages because of bodily                property which has not been physically injured or destroyed provided
       injury or properly damage arising out of a product which was sold         •    such loss of use is caused by an occurrence during the policy period.

                                                     Supplementary Payments
The company will pay, in addition to the applicable limit of liability:                   of bail bonds required of the insured because of accident or traffic law
  (a) all expenses incurred by the company, all costs taxed against the                   violation arising out of the use of any vehicle to which this,policy
      insured in any suit defended by the company and all interest on the                 applies, not to exceed $250 per bail bond, but the company shal have
      entire amount of any judgment therein which accrues after entry of                  no obligation to apply for or furnish any such bonds;
        L.              ..1        lL.
        it JUUiIItILL dJL¼ L)t Ore U '.UiUpl1y
                                                 k..   .,L.i or
                                                      pa                " "
                                                                                       (c) expenses incurred by the insured for first aid to others at the rime of
      posited in court that part of the judgment which does not exceed the       I
                                                                                 '
                                                                                            an accident, for bodily injury to which this policy applies;
      limit of the company & liability thereon;                 -                I
  (b) premiums on appeal bonds required in any such suit, premiums oi5           I     (d) reasonable expenses incurred by the insured at the company's request
      bonds to release attachments in any such suit for an amount not in         I          in assisting the company in the investigation or defense of any claim
      excess of the applicable limit of liability of this policy, and the cost   4          or suit, including actual loss of earnings not to exceed $25 per day.

                                         Nuclear Enerav Liability Exclusion (Broad Form)
     The policy does not apply:                                                            "nuclear material" means source material, special nuclear material or
     A. Under any Liability Coverage, to bodily injury or properly damage                  byproduct material;
        (1) with respect to which an insured under the policy is also an                   "source material", "special nuclear material", and "byproduct
            insured under a nuclear energy liability policy issued by                      material" have the meanings given them in the Atomic Energy Act
            Nuclear Energy Liability Insurance Association, Mutual                         of 1934 or in any law amendatory thereof;
             Atomic Energy Liability Underwriters or Nuclear Insurance
             Association of Canada, or would be an insured under any such                  "spent fuel" means any fuel element or fuel component, solid or
                     but for -it- termination upon exhaustion of its limit, of             liquid, which has been used or exposed to radiation in a nuclear
            Fliability; or                                                                 reactor;
        (2) resulting from the hazardous properties of nuclear material                              means any waste material (1) containing byproduct material
             and with respect to which (a) any person or organization is                   and (2) resulting from the operation by any person or organization
            required to maintain financial protection pursuant to the
                                                                                           of any nuclear facility included within the definition of nuclear
             Atomic Energy Act of 1954, or any law amendatory thereof,
                                                                                           facility under paragraph (a) or (b) thereof;
             or (b) the insured is, or had this policy not been issued would
             be, entitled to indemnity from the United States of America,                  "nuclear facility" means
             or any agency thereof, under any agreement entered into by
          - the United States of America, or any agency thereof, with any
                                                                                           (a) any nuclear reactor,
             person or organization,                                                       (b) any equipment or device designed or used for (1) separating the
     B. Under any Medical Payments Coverage, or under any Supple-                              isotopes of uranium or plutonium, (2) processing or utilizing
        mentary Payments provision relating to first aid, to expenses in-                      spent fuel, or (3) handling, processing or packaging waste,
        curred with respect to bodily injury resulting from the hazardous                  (c) any equipment or device used for the processing, fabricating
        properties of nuclear material and arising out of the operation of a                   or alloying of special nuclear material if at any time the total
        nuclear facility by any person or organization.                                        amount of such material in the custody of the insured at the
     C. Under any Liability Coverage, to bodily injury or property damage                      premises where such equipment or device is located consists of
        resulting from the hacardous properties of nuclear material, if                        or contains more than 25 grams of plutonium or uranium 233
                                                                                               or any combination thereof, or more than 250 grams of uranium
        (1) the nuclear material (a) is at any nuclear facility owned by, or
                                                                                               235,
            operated by or on behalf of, an insured or (b) has been dis-
            charged or dispersed therefrom;                                                (d) any structure, basin, excavation, premises or place prepared or
        (2) the nuclear material is contained in spent fuel or waste at any                    used for the storage or diposal of waste,
            time possessed, handled, used, processed, stored, transported                  and includes the site on which any of the foregoing is located, all
            or disposed of by or on behalf of an insured; or                               operations conducted on such site and all premises used for such
        (3) the bodily injury or Properly damage arises out of the furnishing              operations;




             by an insured of services, materials, parts or equipment in                    "nuclear reactor" mans any apparatus designed or used to sustain
             connection with the planning, construction, maintenance,                      .nuclear fission in a self-supporting chain reaction or to contain a
             operation or use of any nuclear facility, but if such facility is              critical mass of fissionable material;
             located within the United States of America, its territories or
             possessions or Canada, this exclusion (3) applies only to                      "property damage" includes all forms of radioactive contansination
             Property damage to such nuclear facility and any property                      of property.
             thereat.
                 -
                                                                                     III. This exclusion modifies the provisions of the policy relating to all
 II. As used in this exclusion:                              '                             Automobile Liability, General Liability and Medical Payments
        "hazardous properties" include radioactive, toxic or explosive                     insurance other than Comprehensive Personal and Farmer's Coin-
        properties;                                                              4         prehensive Personal Insurance:
                                          .,
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.266 Page 34 of 222
                                                                                                       .
                                                                    Conditions
1. Premium. All premiums for this policy shall be computed in accord-               Other Insurance. The insurance afforded by this policy is primary
   ance with the company's rules, rates, rating plans, premiums and                 insurance, except when stated to apply in excess of or contingent upon
   minimum premiums applicable to the insurance afforded herein.                    the absence of other insurance. When this insurance is primary and the
                                                                                    insured has other insurance which is stated to be applicable to the loss
   Premium designated in this policy as 'advance premium" is a deposit              on an excess or contingent basis, the amount of the company's liability
   premium only which shall be credited to the amount of the earned                 under this policy shall not be reduced by the existence of such other
   premium due at the end of the policy period. At the close of each period
                                                                                    insurance.
   (or part thereof terminating with the end of the policy period) desig-
   nated in the declarations as the audit period the earned premium shall           When both this insurance and other insurance apply to the loss on the
   be computed for such period and, upon notice thereof to the named                same basis, whether primary, excess or contingent, the company shall
   insured, shall become due and payable. If the total earned premium for           not be liable under this policy for a greater proportion of the lass than
   the policy period is less than the premium previously paid, the com-             that stated in the applicable contribution provision below
   pany shall return to the named insured the unearned portion paid by              (a) Contribution by Equal Shares. if all of such other valid and
   the, named insured.                                                                  collectible insurance provides for contribution by equal shares, the
   The natned insured shall maintain records of such information as is                  company shall not be liable for a greater proportion of such loss
   necessary for premium computation, and shall send copies of such                      than would be payable if each insurer contributes an equal share
   records to the company at the end of the policy period and at such                    until the share of each insurer equals the lowest applicable limit
   times during the policy period as the company may direct.                            of liability under any one policy or the full amount of the loss is
                                                                                         paid, and with respect to any amount of loss not so paid the
                                                                                        remaining insurers then continue to contribute equal shares of the
2. Inspection and Audit. The company shall he permitted but not ob-                      remaining amount of the loss until each such insurer has paid its
   ligated to inspect the named insured's property and operations at any                 limit in full or the full amount of the loss is paid.
   time. Neither the company's right to make insp ec tions nor the making
   th ereof nor any report thereon shall constitute an undertaking, on              (b) Contribution by Limits. If any of such other insurance does not
   behalf of or for the benefit of the named insured or others, to deter-                provide for contribution by equal shares, the company shall not
   mine or warrant that such property or operations are safe or healthful,               be liable for a greater proportion of such loss than the applicable
   or are in compliance with any law, rule or regulation.                                limit of liability under this policy for such loss bears to the total
                                                                                         applicable limit of liability of all valid and collectible insurance
   The company may examine and audit the named insured's books and                       against such loss.
   records at any time during the policy period and extension-, thereof and
   within three years after the final termination of this policy, as far as       7. Subrogation. In the event of any payment under this policy, the
   they relate to the subject matter of this insurance.                              company shall be subrogated to all the insured's rights of recovery
                                                                                     therefor against any person or organization and the insured shall
3. Financial Responsibility Laws. When this policy is certified as proof             execute and deliver instruments and papers and do whatever else is
   of financial responsibility for the future under the provisions of any            necessary to secure such rights. The insured shall do nothing after loss
   motor vehicle financial responsibility law, such insurance as is afforded         to prejudice such rights.
   by this policy for bodily injury liability or for property damage liability
   shall comply with the provisions of such law to the extent of the cover-       8. Changes, Notice to any agent or knowledge possessed by any agent
   age and limits of liability required by such law. The insured agrees to           or by any other person shall not effect a waiver or a change in any part
   reimburse the company for any payment made by the company which                   of this policy or estop the company from asserting any right under the
   it would not have been obligated to make under the terms of this                  terms of this policy; nor shall th e terms of th is policy be waived or
   policy except for the agreement contained in this paragraph.                      changed, except by endorsement issued to form a part of this policy.

   Insured's Duties In the Event of Occurrence, Claim or Suit.                    9, Assignment, Assignment of interest under this policy shall not bind
   (a) In the event of an occurrence, written notice containing particulars          the company until its consent is endorsed hereon; if, however, the
        sufficient to identify the insured and also reasonably obtainable            named insured shall die, such insurance as IS afforded by this policy
        information with respect to the time, place and circumstances                shall apply (I) to the named insured's heal representative, as the
        thereof, and the names and addresses of the injured and of available         named insured, but only while acting within the scope of his duties
        witnesses, shall be given by or for the insured to the company or            as such, and (2) with respect to the property of the named insured, to
       :any of its authorized agents as soon as practicable,                         the person having proper temporary custody thereof, as insured, but
                                                                                     only, until the appointment and qualification of the legal representative.
   (b) If claim is made or suit is brought against the insured, the insured
        shall immediately forward to the company every demand, notice,
        summons or other process received by him or his representative.          10. Three Year Policy. If this policy is issued for a period of three years
                                                                                     any limit of the company's liability stated in this policy as "aggregate"
   (c) The insured shall cooperate with the company and, upon the corn-              shall apply separately to each consecutive annual period thereof.
      •pany's request, assist in making settlements, in the conduct of
        Suits and in enforcing any right of contribution or indemnity
                ay person or organization who may be liable to the insured
        against any                                                              Ii. Cancellation. This policy may be canceled by the named insured by
        because      injury or damage with respect to which insurance is              mailing to the company written notice stating when thereafter the
        afforded under this policy; and the insured shall attend hearings             cancellation shall be effective. This policy may be canceled by the
        and trials and assist in securing and giving evidence and obtaining           company by mailing to the named insured at the address shown in this
        the attendance of witnesses. The insured shall not, except at his             policy, written notice stating when not less than ten days thereafter
        own cost, voluntarily make any payment, assume any obligation                 such cancellation shall be effective. 'I'hie mailing of notice as aforesaid
        or incur any expense other than for first aid to others at the time           shall be sufficient proof of notice. The effective date and hour of can-
        of accident.                                                                  cellation stated in the notice shall become the end of the policy period.
                                                                                      Delivery of such written notice either by the named insured or by this
   Action Against Company. No action shall lie against the company                    company shall be equivalent to mailing,
   unless, as a condition precedent thereto, there shall have been full               If the named insured cancels, earned premium shall be computed in
   compliance with all of the terms of this policy, nor until the amount              accordance with the customary short rate table and procedure. If the
   of the ensured's obligation to pay shall have been finally determined              company cancels, earned Premium shall be computed pro rata. Pre-
   either by judgment against the fnsucd after actual trial or by                     mium adjustment may be made either at the time cancellation is
   written agreement of the insured, the claimant and the company.                    effected or as soon as practicable after cancellation becomes effective,
   Any person or organization or the legal representative thereof who has             but payment or tender of unearned premium is not a condition of
   secured such judgment or written agreement shall thereafter be entitled            cancellation.
   to recover under this policy to the extent of the insurance afforded by
   this policy. No person or organization shall have. any right under this       12. Declarations. By acceptance of this policy, the named insured agrees
   Policy to join the company as a party to any action against the insured           that the statements in the declarations are his agreements and repre-
   to determine the insured's liability, nor shall the company be impleaded          sentations, that this policy is issued in reliance upon the truth of such
   by the insured or his legal representative. Bankruptcy or insolvency              representations and that this policy embodies all agreements existing
   of the insured or of the insured s estate shall not relieve the company of        between himself and the company or any of its agents relating to this
   any of its obligations hereunder.                                                 insurance
                                                                    (continued on Page 3)
                                                           • .
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.267 Page 35 of 222


New York Special Provision—If a Comprehensive Automobile Liability Insurance, Garage insurance or Automobile Medical Payments Insurance Cover.
age Part forming a part of this policy insures premises located or automobiles principally garaged in New York, the Nuclear Energy Liability Exclusion
(Broad Form) does not apply to such premises or automobiles.
Puerto Rico Special Provision—It is agreed that the Action Against Company Condition applicable to-any liability coverage afforded by the policy with
respect to occurrences 'which take place in Puerto Rico is amended to read:
                                                                                                                                                       Page 3




    No action shall lie against the company unless as a condition precedent thereto, the insured shall have fully complied with all the terms of this policy.
South Carolina Special Provision—If a Comprehensive General Liability, Manufacturers' and Contractors' Liability, Owners', Landlords' andiTenants'
Liability, Druggists' Liability, Storekeeper's, Completed Operations and Products Liability, Contractual Liability, Premises Medical Payments or Garage
Insurance Coverage Part forming a part of this policy insures premises located in South Carolina, it is agreed that with respect to such insurance that
part of the alcoholic beverage exclusion which relates to the selling, serving or giving of any alcoholic beverage (a) to a person under the in      of
alcohol or (b) which causes or contributes to the intoxication of any person, is deleted.
Texas Special Provision—With respect to such insurance as may be afforded by this policy by The Charter Oak Fire Insurance Company for premises
located or automobiles principally garaged in Texas, it is-agreed as follows:
    Dividend Provision—Participating Companies. The named insured shall be entitled to participate in a distribution of the surplus of the 'company,
    as determined by its Board of Directors from time to time, after approval in accordance with the provisions of the Texas Insurance Code of 1951, as
    amended.
Vermont Special Provisions—                                                                                                                      I
1. if this policy affords a Liability Coverage with respect to a premises located or an automobile principally garaged in Vermont, it is agreed that the
   policy is amended in the following particulars with respect to such Coverage;
         The Policy is issued and delivered subject to the Laws of Vermont and particularly to Section 9242, Chapter 391 "The Vermont Statutes, Revision
         of 1947," including the following statutory requirements forming a part of such Laws:
         The company shall pay and satisfy any judgment that may be recovered against the insured upon any claim covered by this Policy to the
         extent and within the limits of liability assumed thereby, and shall protect the insured against the levy of any execution issued upon! any such
         judicial judgment or claim against the insured. No limitation of liability in this Policy shall be valid if, after a judgment has been rendered
         against the insured in respect to his legal liability for damages in a particular instance, the company continues the litigation by an appeal or
         otherwise, unless the insured shall stipulate with the company, agreeing to continue such litigation.
         No action shall lie against the company to recover for any loss under this Policy, unless brought within one year after the amount of such loss is
         made certain either by judgment against the insured after final determination of the litigation or by agreement between the parties with the
         written consent of the company.
         The insolvency or bankruptcy of the insured shall not release the company from the payment of damages for injury sustained or loss occasioned
         during the life of the Policy, and in case of such insolvency or bankruptcy an action may be maintained by the injured person or claimant against
         the company under the terms of the Policy for the amount of any judgment obtained against the insured not exceeding the limits of the Policy.
         Payment of any judicial judgment or claim by the insured for any of the company's liability hereunder shall not bar the insured from any action
         or right of action against the company. In ease of payment of loss or expense under this Policy, the company shall be subrogated toall rights
         of the insured against any party, as respects such loss or expense, to the amount of such payment and the insured shall execute iii papers
         required and shall cooperate with the company to secure to the company such rights.
2. If a Comprehensive General Liability, Manufacturers' and Contractors' Liability, Owners' and Contractors' Protective Liability, Owners', Landlords'
   and Tenants' Liability, Premises Medical Payments or Storekeeper's Coverage Part forming a part of this policy insures premises located or operations
   conducted in Vermont, the exclusion relating to the operation or use of any snowmobile or trailer designed for use therewith applies only if the bodily
   injury or property damage occurs away from premises owned by, rented to or controlled by the named insured.


In witness whereof, the company has caused this policy to be signed by its President and Secretary at Hartford, Connecticut, and counter-
signed on the declarations page by a duly authorized agent of the company.

                                                                                                                                           -       !

                         •
                                                                                                                                                 Pesident
                              Secretary

C-16216 Edition 1-1-73       p5l5T50   IN   U.S.A.   N.S. (GA)
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.268 Page 36 of 222




  The Insurer for this Policy is that member of

   The Travelers Insurance Companies designated                 THE      TRAVELERS INSURANCE COMPANIES
                                                                                   (Each A Stock Insurance Company)
                                                                                       HARTFORD    •   CONNECTICUT
M    THE TRAVELERS INDEMNITY COMPANY
LI   THE CHARTER OAK FIRE INSURANCE COMPANY


Li   THE TRAVELERS INDEMNITY COMPANY OF AMERICA                   I       TR — SLG-1681045-4 -82                            I   *POLICY NUMBER


LI   THE TRAVELERS INDEMNITY COMPANY OF ILLINOIS
LI   THE TRAVELERS INDEMNITY COMPANY OF RHODE ISLAND
          PHOENIX INSURANCE COMPANY                                       DECLARATIONS'                           GENERAL LIABILITY POLICY
                                                                                                                                                                    -

Item 1. Named insured                                       I         WOLVERINE WORLD WIDE INC
                                                                      ET AL PER END 8000(1)
          Address                                                     9341 COURTLAND DR
     (No., street, town, county,       suite, zip   code)
                                                                      ROCKFORD MI            49351

Item 2. Policy Period:        (Month. Day, Year) • Prom               0-01-82                            1.0    01-01-83                               12:01       A.L_.
Itrn 3.                                                                   Limits of    Liability
                                                                                                                  Advance
                                Coverages                               Each
  Ports                                                               Occurrence          Aggregate               Premium


                                                                       SEE                              M$PREM
          Comprehensive
                                    Bodily Injury   Liability                      M
 L1 B
          General
                                    Property Damage Liability
                                                                       END
                                                                                   M
                                                                                         12820          M   $                       The insurance afforded is ol ly with
                                                                                                                                    respect to such of the Ciwerage
          Owners, Landlords Bodily Injury Liability                                M                        $                       Parts as are indicated by Symbol
          and Tenants'
                                                                                                                TO   BE             Number and the Coverages therein
                                    Property Damage Liability                      M                    M   $                       as are indicated by specific premium
                                                                                                                                    charge. The limit of the corhpany's
          Manufacturers'            Bodily Injury Liability                        M                        $                       liability against each such Coverage
          and Controtors'
                                                                                                                                    Shall be as stated herein, suiject to
                                    Property Damage Liability                      M                    M   $                       all the terms of this policy Jhaving
          Completed                                                                                             COLL                reference thereto. Ill an ' Limits of
                                    Bodily Injury Liability                        M                    M   $                       Liability space the letter "ti"
          Operations
          and Products                                                                                                              means 'Thousands of Do1las".
                                    Property Damage Liability                      M                    M   $

          Contractual               Bodily injury Liability                        M                        $
          Liability
                                                                                                                 UNDER
                                    Property Damage Liability                      M                    M   $
          Premises                                               $                      Each Person
          Medical Payments                                                         M    Each Accident       $
          Personal
                                                                          See Coverage Port
          Injury Liability                                                                         -
                                                                                                            $

                                                                                                               $ TPB
Symbol i,umbe,s of Schedules, Endorsements
and additional Coverage Pc,ta simm 5 a Pao                                                                     $ #08708
o f this policy coils effective dale.
                                                     SEE 9380
                                                                                                                Total Advance
                                                                                                                  Premium
Item 4. (a) The named insured is: individual LI ; partnership LI   Corporation .I;joint venture LI ; other:                                                    .    I
        (b) Audit Period: Annual, unless otherwise slated: semi-annual fl    quarterly LI monthly LI
lImit 5. During the       past three   years no insurer has     canceled insurance, issued to the named insured, similar lo that afforded hcrcundfr.
          unless otherwise slated heroin:

The declarations are completed on an accompanying schedule designated "Declarations Schedule".
                                                                                       tStnndord time at the oddress. of the named insured as sinted her in.


                                             Countersigned by
Keep this declarations page in your "Policy Jacket—.Edition Januaiy 1, 1 P73", Form C- 16216. These declarations arid all Coverage Parts, Schedu!les
and Endorsements issued to form a part he1e0f, together with your Policy Jacket, form your complete insurance policy.

0-19793   NEW   9 - 78   PRINTED IN U.S.A.
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.269 Page 37 of 222
                                                                                                              •
                          COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE PART



I. Coverage A—Bodily Injury Liability                                               (h) to bodily injury or property damage for which the insured or his
                                                                                        indemnitce may be held liable
   Coverage B—Property Damage Liability
                                                                                        (I) as a person or organization engaged in the business of man -
The company will pay on behalf of the i nsured all sums which the                           facturing, distributing, selling or serving alcoholic bevoi-
insured shall become legally obligated to pay as damages because of                         ages, or
                      Coverage A. bodily injury or                                      (2) if not so engaged, as an owner or lessor of premises used for
                                                                                             such purposes,
                    Coverage B. property damamge
                                                                                        if such liability is imposed
to which this insurance applies, caused by an occurrence, and the com-
                                                                                            (i) by, or because of the violation of, any statute, ordinance o
pany shall have the right and duty to defend any suit against the insured
                                                                                                regulation pertaining to the solo, gift. distribution or use df
seeking damages on account of such bodily injury or proper:;' damage,
                                                                                                any alcoholic beverage, or
even if any of the allegations of the suit are groundless, false or fraudu-
lent, and may make such investigation and settlement of any claim or                     (ii) by reason of the selling, serving or giving of any alcoholic
suit as it deems expedient, but the company shall not be obligated to pay                     beverage to a minor or to a person under the influence of
any claim or judgment or to defend any suit after the applicable limit of                     alcohol or which causes or contributes to the intoxication a
the company's liability has been exhausted by payment of judgments or                         any person:
settlements.                                                                            but part (ii) of this exclusion does not apply with respect to
                                                                                        liability of the insured or his indcnsnitec as an owner or lessor
 Exclusions                                                                             described in (2) above;
 This insurance does not apply:
                                                                                     (i) to any obligation for which the insured or any carrier as hi
    (a) to liability assumed by the Insured under any contract or agree-                  insurer may be held liable under any workmen's compensation
        ment except an incidental contract: but this exchisioi, does not                  unemployment compensation or disability benefits law, or under
        apply to a warranty of Illness or quality of the named insured's                  any similar law:
        products or a warranty that work performed by or on behalf of
        the named insured will be done in a workmanlike manner;                      (j) to bodily injury to any employee of the Insured arising out of and
                                                                                         in the course of his employment by the insured or to any obIiga
    (b) to hod/I;' injury or properly damage arising out of the owner-                   tion of the insured to indemnify another because of damages
        ship, maintenance, operation, use, loading or unloading of                       arising out of such injury; but this exclusion does not apply to
                                                                                         liability assumed by the insured,undcr an incidental contract:
        (I) any automobile or aircraft owned or operated by or rented or
            loaned to any insured. or                                               (Is) to property damage to
        (2) any other automobile or aircraft operated by any person in                   (I) property owned or occupied by or rented to the insured,
            the course of his employment by any insured,-                                (2) property used by the insured. or
        but this exclusion does not apply to the parking of an automobile                (3) property in the care, custody or control of the insured or ss
        on premises owned by. rented to or controlled by the named                           to which the insured is for any purpose exercising physical
        insured or the ways immediately adjoining, if such automobile is                     control;
        not owned by or rented or loaned to any insured,-
                                                                                        bulparts (2) and (3) of this exclusion do not apply with respect to
    (c) to bodily injury or properly damage arising out of ()) the owner-               liability under a written sidetrack agreement and part (3) of Ihisi
        ship, maintenance, operation, use, loading or unloading of any                  exclusion does not apply with respect to property damage (other1
        mobile equipment while being used in any prearranged or Organ-                  than to elevators) arising out of the use of an elevator at premises
        ized racing, speed or demolition contest or in any stunting activ-              owned by, rented to or controlled by the named insured,-
        ity or in practice or preparation for any such contest or activity or
        (2) the operation hr use of any snowmobile or trailer designed for
                                                                                     (1) to properly damage to premises alienated by the named insured
        use therewith;                                                                   arising Out of such premises or any part thereof;
                                                                                    (m) to loss of use of tangible properly which has not been physically
    (d) to bodily injury or properly damage arising out of and in the
                                                                                        injured or destroyed resulting from
        course of the transportation of mobile equipment by an automo-
        bile owned or operated by or rented or loaned to any Insured:                    (I) a delay in or lack of performance by or on behalf of the'
                                                                                               named insured of any Contract or agreement, or
    (e) to bodily injury or property damage arising Out of the owner-
        ship, maintenance, operation use, loading or unloading of                        (2) the failure of the named insured's products or work per-
                                                                                             formed by or on behalf of the named insured to meet the
        (1) any watercraft owned or operated by or rented or loaned to                         level of performance, quality, fitness or durability warranted
            any insured, or                                                                    or represented by the named insured,-
        (2) any other watercraft operated by any person in the course of                 but this exclusion does not apply to loss of use of other tangible
            his employment by any insured.'                                              properly resulting from the sudden and accidental physical in-
        but this exclusion does not apply to watercraft while ashore on                  jury to or destruction of the named insured's products or work
        premises owned by, rented to or controlled by the named Insured,'                performed by or on behalf of the named insured after such
                                                                                         products or work have been put to use by any person or organiza-
    (1) to bodily injury or property damage arising out of any emission,                 tion other than an insured,'
        discharge, seepage, release or escape crony liquid, solid, gaseous
                                                                                    (n) to property damage to the named insured's products arising out
        or thermal waste or pollutant if such emission, discharge, seep-
                                                                                        of such products or any part of such products:
        age, release or escape is either expected or intended from the
        standpoint of any insured or any person or organization for                 (o) to property damage to work performed by or on behalf of (he
        whose acts or omissions any insured is liable;                                  named insured arising out of the work or any portion thereof; or
                                                                                        out of materials, parts or equipment furnished in connection
    (g) to bodily injury or properly damage due to war, whether or not
                                                                                         therewith;
        declared, civil war, insurrection, rebellion or revolution or to any
        act or condition incident to any of the foregoing, with respect to          (p) to damages claimed for the withdrawal, inspection, repair, re-
        (I) liability assmcd by the insured under any incidental con-                   placement, or loss of use of the named insured's products or
             tract, Or                                                                  work completed by or for the iiaimied insured or of any property of
                                                                                        which such products or work form a part, if such products, work
        (2) expenses for first aid under the Supplementary Payments                     or property are withdrawn from the market or from use because
             provision;                                                                 of any known or suspected defect or deficiency therein.

                                                                    (Continued on Page 2)
                                                                                                                                                         L 113
 II. Persons insured

 forth below:
                                       .
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.270 Page 38 of 222




 Each of the following is an i,isu,J"under'this i'nsiiiricc ho Ole6iieriLS&


     (a) if the named insurds esignatódi'v the declarations adan
         individual, the person ko designated but only with respect Là the
                                                                           ..                  .                   •ITIT
                                                                                        appticablcto "each occurrence".' .            ' .

                                                                                                                                              .    .....

                                                                                        Subject to theabpve.provisiourrespectirrg "cacti acursencui"'the-.tota1
                                                                                                                                                      ...........

                                                                                        liability of the company for all damages because of (I) all bodily injury
                                                                                        included within the, completed operations hazard and (2) all bodily
                                                                                                                                                                  Page 2

                                                                                        sustained by one Qr.morc.persouss as the resu,lt.of any. one occucrence stiatl
                                                                                        not exceed the limit of bodily injury liability stated in the dlaratiOns as




         conduct of a business of which he is the sole proprietor, and the              injury included Within (lie products'hathrd shall not cxdeed the limit of
         spouse of the named insured with respect to the conduct of such a              bodily injury liability ttalcdin the. declhiatians as "aggregate": , -
         business;              "    •' .. "-                '       ". -



     (b) if the named insured is designated in thcdcclaratibna as a part-               Coverage B—The iota) liability of the company for all damages because
         nership or joint vcntü'ro;'thc'paftncrshipor jOint vcntdtdb de.sig-            of all property damage sustained by one or more persons or organiza-
                                                                                         tions as the result of any one occurrence shill not exceed the limit of
         noted and any parincror member thereof but only with respect to
                                                                                        property damage liability stated 'in the debl'arations as applicable to
         his liability as such;          .
                                                   . .
                                                                                        "each occurrence"..
     (c) if the named insured is desi6nsted in the declarations as other
         than an individual, prLncrshipor joint venture, the organization               Subject to the above. provision repccting "each occu,iwnce', ;he.total
         so designated and any executive- officer, tJirctor or stockholder              liability of the cpmpasi.y fpr all damages because of all properly damage
                                                                                        to which this coverage applies and.described .in any ,of the numbered
         thereof while acting within the scope, of. Wa duties as such;
                                                                                        subparag'raphs bel'osi shall not exceed' 'the limit of pioperly damage
     (d) any person (other thati an employee of'thd named 'insurea'br                   liability stated in the declaratiqns:as "aggregate":
         organization while acting as real estate manager for the named
         insured; and                              .
                                                                                          (1) all property damage oriing out :of'prchises or bperations rated on               -.

                                                                                              a remuneration basj-.or con,tractor'l equipment.raed on.,a re-
     (c) with respect tot1ic,opprtion, fpr the purpocof locomotipa upon.                      ceipts basis, including properly dornagp for which. liability is
         a public highway, of uiobile equipment registered under any                          assumed under any incidentafio,it,'àc re}ating to such premises
         motor vehicle registration law,*                                                     or operations, but excludihgprbperz dain4e included in subpar-
                                                                                              agraph (2) below: ". -.       '.-   ' .   ..' .   '.
               (i) an employee of'thc nbaI i,,suréd while orati'rg'aiVy such
                   equipmcnt..in the course, of his employment, and                       (2) all properly damage arisi'ng out of and occurrinin theourse'of' -'
           (ii) any other person while operating with the permission-of the                   operations performed for ,th e,na,ned j/is.ure4 b>i.i,ndepcndcnt con-
                named insured any such. equipmentregistered. in, the-name                     tractors and general .supervisipn hereof by the i'ian,ied insur,d,
                of the named i,jsu,red.and any pergon or olganizalion legally                 including any such" j,sfro,5er1j'. damage for vhicl liability is 'as- -
                rcsponsibfe forudli opdratiori, lYut onli'if'there is no other                sumed under any ine'iilisntul coniract relating to such operations,
                valid and collectible inxeisanee available either'on a primary                but this subparagraph (2) does not; include properly danage
                or exce shasis, to such person or. organization;                              arising Out of maintenance or repairs. at premises owned, by or
                                                                                              rented to the named insu,:ed or structuril alterations at such
           provided that no person or organization shall be an insured under                  premises Which doitot involve changing. the 52e of Ormoving
           this paragiaph (c with respect to:                                                 buildings or other structures; --
           (i) bo'dily Injury to any ftiilw employee of such person injured               (3) all properly damage includcd..witliin ihe'producis hazard 'md till           -
               in the course of-his employment,- or,                                          properly damage included within the connpleled operations haz-
           (2) properly ddniage to' property own&f by, rentdto,'in chare                      ard.                     ,..:;•.-- -:-        .:'
                                                                                                                                                   -
               of.or occupic.d by the tram eçl'insurador the employer of-any
               person described in subparagraph (ii),                                   Such aggregate limit shall apply scpaiatcly to tho' property -tJanage                  -

                                                                                        described in subparagraphs (I),, (2) and (3),aboMe, and under subpara-
 This insurance does' not apply to bodily injury or properly damage                     graphs (1) and (2), separatcly'wiih respect to each project away from
_;trising out of, jic. c.pnd1ict of any partnership or joint, venture of which          premises owned by or rented to the named insured.
 the insured'is a paitndroi member and which is not designated in this
 policy as a named insured.                                                             Coverages A and B—For the purpose of determining the limit of the
                                                                                        company's liability, all bodily injury and property damage arising out of
                                                                                        continuous or repeated exposure to substantially the same general condi-
 III. Limits of Liability         :           -      '    'eA t   ..                    tions shall be considered as arising out of one ocçtrrenc,e
 Regardless of the number. of (I). ins,ceds jindpr. this ...ojicy,. (2) persons,.
 or organizations who sustain b'odi!y injury or properly damage, or (3)                 IV. Policy lèrrl(ory
 claims made or suits brought on account of bodily injury or property
 damage, vhe.cmlspany's liability is limited as follows:                                This insurance applies only to bodily injury or-propsrry damage which
                                                                                                                                                 ''
                                                                                        occurs within the policy territory.        ' -  " . -.
 Coverage A—The total liability of the company for all damages, includ-
 ing damages foe..aa,ra and-Joss.--of .services, because of.badily injury




                                      .n'


  V ..-   '"                                                                        -      - - -----'   :,'   S-    -''-   , ----   -       ' :-           .• -




 C-20353 ndiuion 9-80 PRIi'4 U.S.A.               (COL)
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.271 Page 39 of 222
                                                   S
                  This endorsement modifies such insurance as is afforded b'y the provisions of the policy relating to the following:


                                                      COMPREHENSIVE GENERAL LIABILITY INSURANCE



                       BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT

Schedule                                                                             Amtiis ding Polldy No.     TR—SLG-168T0'+5H82

.1.      Personal Injury and Advertising Injury Liability
         Aggregate Limit shall be the psi- occurrence bodily injury liability lithic ànless otherwise indicated Fietein:
         Limit of Liability $         -                                            ___.         Aggregate.


2.       Liuilt of Liability      -    Premises Medical Payments Coverage: $1,000 each person unless otherwise indicated herein:
         $                       -.                                     .   each person.


3.       Limit d( Liability       -    Fire Legal Liability Coverage: $50,000 pci occurrence unless otherwise indiatedheren:
                  .100,000                    .   .   .   .
                                                                            peroccurréncc.
                                                              .




4.       Premium Basis                                                                                                          Advan'ce Premfuin


                                 %    of the Total Comprehensive General Liability                                                   INCLUDED IN
                                      Bodily Injury and Property Damage Premium                                                      COMPOSITE
                                      as otherwise determined.

5.       Minimum Premium $

      I. Contractual Liability Coverage                                                                       (b)     the giving of or the failure to give
         (A)    The definition of incidental contract is extended io                                                  directions or Instructioni by the
                include any contract or agreement relating to the                                                     indemnitee, his agents or employees,
                conduct of-the named issstsreds business.                                                             provided such giving bf failure to give is
                                                                                                                      the primary cause of the bodily injury or
         (B)    The insurance afforded with respect to liability                                                      property daniagr;
                assumed under an incidental contract is subject to the
                                                                                                       (4)    to any obligation for which the insured may be
                following additional exclusions:
                                                                                                              held liable in an aètion on i cbntraàt by a third
                (.1)       to bodily injury or pro perj damage for which                                      party beneficiary-for bodily injury or property
                            the i,isnred has assumed liability under any                                      damage arising dut df a project for a public
                           incidental contract, if such injury or damage                                      authority; bitt this duldsibri do not apply to
                           occurred prior to the execution of the                                             an action by the publi authrity otaisy other
                           incidental contract:                   -
                                                                                                              persdn or orgatuizarion engaged in the project;
                (2)        if the insured is an architect, engineer or                                 (5)    to bodily injüiy orprdperiy ddage arising our
                           surveyor, to bodily injury or property damage                                      of operations, Within
                                                                                                                                "      50 feet of any railroad
                           arising out of the rendering of or the failure to                                  proper t y, iifkc~tirk any railroad bridge or
                           render professional services by such insured,                                      trestle, tracks, road; beds, Wnrscl; undrpass or
                       -   including                                                                          crossing; but this exclusion does not apply to
                           (s)        the preparation or approval of maps,                                    sidetrack agreements.
                                      drawings, opinions, reports, surveys,                     (C)    The following excIusiois applicable'to Coverages A
                                      change orders, designs or specifications,                        (Bodily Injury) and B (Property Daniac) do nbt apply
                                      and                                                              to this Contractual Liability Coverage; (b), (c) (2), (d)
                   -       (b)        supervisory, inspcction or engineering                           and (e).
                                      services;                                                 (D)    The following additional coiition applies:
                (3)        if the indemnitee of thic insured is anarchitect,                           Ariiitrhtlon
                           engineer or surveyor, to the liability of the
                           indemnitee, his-agents or enlployees, arising out                           The Company shall be entitled to exercise all of the
                           of                                                                          insured's rights in the choice of arbitrators and in the
                                                                                                       conduct of any arbitration proceeding:
                           (a)         the. preparation or approval of or the
                                       failure to prepare or approve maps,                 II. Pe&osa1 Injury and Advertising Injury Liability Coverage
                                       drawings, opinions, reports, surveys,
                                       change orders, designi or specifications,                (A)    The Company will pay on behalf of the'    insured all
                                       or                                                              sums which the insured shall become legally obligated



 C-I8847 9-76 rintcd in U.SA-                                          (Continued on Page 2)                          GL O'-f 04
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.272 Page 40 of 222
                                                                                               ...
                                                                                                                                         Page 2


          to pay as• damages because of personal injury or                                           advertising, broadcasting, publishing or
          advertising injury to which this insurance applies,                                        telecasting, or
          sustained by any person or organization and arising
                                                                                              (b)    to any injury arising out of any act
          out of the conduct of the named insured's business,                                        committed by the insured with actual
          within' the policy territory, and the Company shall                                        malice.
          have the right and duty to defend any suit against the
          insured seeking damages on account of such injury,                    (C)    Limits of Liability
          even if any of the allegations of the suit arc                               Regardless of the number of (1) insureds hereunder,
          groundless, 'false or fraudulent, and may make such                          (2) erfbns or organizatiins who sustain injury or
          investigation and settlement of any claim or suit as it                      damage, or (3) claims made or suits brought on
          deems .expedient, but the Company shall not be                               account of per,toncil 'injury or advertising injury the
          obligated to pay any claim or judgment or to defend                          total limit of the Company's liability under this
          any suit after the applicable limit of the Company's                         coverage for all damages shall not exceed the limit of
          liability has ben exhausted by payment of judgments                          liability stated in this endorsement as "aggregate".
          or settlements.
                                                                                (D)    Additional Definitions

    (B)   This instrance does not apply;                                               "Advertising Injury" means injury arising out of an
                                                                                       offense committed during the policy period occurring
          (1)    to liability assumed by the    insured under any
                                                                                       in the course 'of the nernd insured's advertising
                 contract or agreement;
                                                                                       activities, if such 'injury ariics out of libel, slander,
          (2)    to personal' injury or advertising injury arising                     defamation, violation of right of privacy, piracy,
                 out of the willful violation of a penal statute or                    unfair competition, or infringement of copyright, title
                 ordinance committed by or with the knowledge                          or slogan
                 or conaent,of the insured,
                                                                                       "Personal Injury" means injury arising out of one or
          (3)    to peronal injury or advertising injury arising                       more of the following offense's committed during she
                 out of a publication or Utterance of a libel or                       policy period:
                 slander, or. a publication or utterance in
                                                                                       (1)    false arrest, detention, imprisonment, or mali-
                 violation of an, individual's right of privacy, if
                                                                                              cious prosecution;
                 the first injurious publication or Utterance of
                 the same or similar. material by, or on behalf of                     (2)    wrongful entry or eviction or other invasion of
                 the named insured. was made prior to the                                     the'right of private occupancy;
                 effective date of this insurance;
                                                                                       (3)    a publication or utterance
          (4)    to personal' injury or advertisiisg. injuly arising
                                                                                              (a)    of a libel or slander or other defamatory
                 out of libel or slander or the publicatiçn or
                                                                                                     or disparaging material, or
                 utterance of defamatory or ispragisg psatci,a]
                 concerning any persp of orgat)ir.atiop or                                    (b)    in violation of an individual's right of
                 goods, products or services, cc in viol4a.ion of an                                 privacy; excct 'publications or
                 individu,al' right of privacy maade
                                                   de by or at the                                   utterances in the coursc'of or related to
                 direction of the insured with knowledge of the                                      a'dvcrtls1si,"broadasting' publishing or
                 falsity thereof;                                                                    telecasting activities conducted by or on
                                                                                                     behalf of th'ê 'named insured shall not be
          (5)    to personal injury or advertising injury arising
                                                                                                     deemed pe'rsona1'injusy'
                 out of th conduct of any p,a,rtnship cr joint
                 venture of which the insured is a partner or              lU   Premises Medical Payments Coverage
                 member and which is rt designated iyi the
                 declaratioss of the policy as a nssped insured;                The company will pay to or for' each person who sustains
                                                                                bodily 'injury caused by accidcn" all 'reasonable medical
          (6)    to advertising   injury arising out of                         expense incurred within ode year fom 'tic date of- the
                         failure of performance of contract, but                accident on account of such bodily injury, provided such
                  ()
                        this exclusion does not apply to tic                    bodily inju'ry arises out of (a) a"condition in the'iitsure'd
                        unauthorized appropriation of ideas                     premises or (b) operations with respect    to
                                                                                                                            which the named
                         based upon alleged breach of impiid                    insured is afforded coverage for bodily injury liability-under
                         contract, or                                            the policy.
                                                                                 This insurance does not apply:
                  (b)    infringement of.trademark, service mark
                         or trade name, other than titles or                     (A)    to bodily injury
                         slogans, by use thereof on or in                               (I)    arising out of the ownership, maintenance,
                         connection with goods, products or                                    operation, use, loading or unloading of
                         services sold, offered for sale or
                                                                                               (a)    any automobile or aircraft owned or
                         advertised, or
                                                                                                      operated by or rented or loaned to any
                  (c)    incorrect description or mistake in                                          insured, or
                         advertised price of goods, products or
                         services sold, offered for sale or.                                   (b)    any other   auomo1i1e or aircraft oper-
                         advertised;                                                                  ated by any person in the course of his
                                                                                                      employment by any insured;
           (7)    with respect to advertising   injury
                                                                                        but this exclusion does not apply to the parking of an
                  (a)    to any      insured in the business of                         automobile on the insured premises, if such aurorao-


 C-15847 9-76 Printedis,A,                                  (Continued on Page 3)                    GL 04        '05 81                   Uxx
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.273 Page 41 of 222



            bile      is
                                RL
                            not owned by or rented or loaned to any                    (C)        to bodily injury
                                                                                                                             10                    '••-
                                                                                                                                                          P agn .3



            insured;                                                                                        to the nathed insured, any partner thereof, any
                                                                                                  (1)
            (2)            arising out of                                                                   tenant or other person regularly residing on the
                                                                                                            insured premises or any employee of any of the
                           (a)    the              maintenance, operation,
                                                                                                            foregoing if the bodily injury arises out of and
                                  qsc, loading or unloading of any mobile
                                                                                                            in the course of his employment therewith;
                                  equipment while being used in any
                                  prearranged or organized racing, speed or                       (2)       to any other tenant if the bodily injury occurs
                                  demolition .contest or in any stunting                                    on that part of the insured premises rented
                                  activity or in practice or pfeparation for                                from the named insured or to any employee f
                                  any -such contest or activity, or                                         such a tenant if the ,bod ily injury occurs on the
                                                                                                            tenant's past of the insured premises and arises
                           (b)    the oerution or use of any snowmobile
                                                                                                            out of and in the course of his employment for
                                  or ttaiier designed for use therewith;
                                                                                                            the tenant;
            (3)            arising out of the ownership', rnintcnance,
                           o peration,:ue loading or unloading of                            -
                                                                                                  (3)' to any person while engaged in maintenance
                                                                                        • :              and repair of the insured premises or alteration,
                           (a)    any witercraftowncd or operated by or                                  demolition of' new construction at such
                                                                                                                                           .

                                  rcntcçlor'loaned to any insured, br                                    premises;                     '•



                          '(b)    any. other watercraft operated by any                           (4)       to any person if anybcncfits for such bodily ,
                      •           person in the course of his employment                                    injury are payallc or required .to be :P 0'tcd
                                    yany'inssred;                                       •           •. •    under any workmen's compensatiot,
            but this exclusion does not'pply to waterraff while                                             unemployment corn satlo                  disability
            ashore on the insured presnies,'                                                                benefits law, or under any' similar law;
                                                                                                        ,


                           arising out of .and in the course o1 the                          -.   (5)       'to any person practicing, instructing or
            (4)       -
                                                   ,

                           transpqptation' of ,nbite equipment by an
                                                                                                            participating in any physical training, sport,
                           automobile owned or operated by or rented or                                     athletic activity or contct wietherozi a formal
                           loaned to the named insured;                                                     or informal basis;   ,, •,



                                                                                        •         (6)       if the named irtsured is a club, to 'any member
      (B)   tobodily'injusy                                                                                 of the naniedinsu red;             •

            (I)            ircludid vithin the c6sissletéd opttrations
                                                                                                  (7)       if the named insured is a hotcl,'hsotel, or tourist
                           )sazard or the prodsCcts'hazard'
                                                                                                            court, t6 any guest of the nai'ed insured,
            (2)            arising, otit f,peiationi.prfokkcd fbr.thc
                           named insurçd by indqéndent c&Uractrs                        (D) to any medical eapessse for services.by the named
                           other tha'n                                                       insured, any employee ,therqof or any person or
                                                                                             organization under contract to the named insured to
                           (a)     hsaintenance and repair f: the insured                    provide such gervicZs.          •         -

                                 • pt'esnises;or
                           (b)    stricturaI :a)ter ationi at such premises             Limits of Liability
                                  which do~.noi involve 'chinging the size
                                  of or ,ioving buildings or other                      The limit of liability for Premises Medical Payments Coverage
                                  structures;                                           is $1,000 each person unless otherwise stated in the schedule
                                                                                        of this endorsement. The limit of liability applicable th "each
            (3)            resulting from the selling, serving or giving of
                                                                                        person" is the limit of the Compaây's liability for'all medical
                           any alcoholic beverage
                                                                                        expense f&odily injury to any one person as the result of
                           (a)    in violation of any statute, ordinance or
                                                                                        any disc accident; but subject to the above provision
                            -     regulation,
                                                                                        respecting "aeh person"; the total- liability bf the Company
                           (b)     to,a minor,                                          under Premises Medical Payments Coverage for, all medical
                           (c)    to . a person under the. influence of                 expense for bodily injury to two or more persons as the
                                  alcohol, or                                           result of any one accident shall not exceed the limit of bodily
                                                                                        injury liability stated in the policy, as applicable to "each
                           (d)      which causes or contributes to the
                                                                                        occurrence".
                                    intoxication of any person,
                            if the named insured is apersqn or organization             When more than one medical payments coverage afforded by
                            engaged in the business of manufacturing,                   the polity applies to thã loss, Use Company shall not be liable
                            distributing, aching or serving alcoholic                   for more than the amount of the highest applicable lithit of
                            ]evcrages, or if not so engaged, is an owner or             liability.                                 .               .


                            lessor of premises used for such purposes, but
                           ,pnly part (a) of lids exclusion (B) (3) applies             Additional Definitions
                            when the named insured is such an owner or
                            lessor;                                                     When used herein:

            -(4)           disc to war, whether or not declared, civil war,             "insured premises" means all premises owned by or rented to
            •     •        insurrection, rebellion or revolution, or to any             the named insured tlth respect to which the named insured
                           act or condition incident to any of the                      is afforded coverage for -bodily injury liability under this
                           foregoing;                                                   policy, and includes the wayi immediately adjoining on land;



 C.18847 9-76 Printed in U.S.A.                                      (Continued on Page 4)                          GL 04 64 05 -81                        Min
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.274 Page 42 of 222
                                                                                                  I
                                                                                                                                             Page 4


      "medical expense" means expenses for necessary medical,                                    sale or entrusted to the insured for storage or
      surgical, x-ray and dental services, including prosthetic                                  safekeeping,
      devices, and necessary ambulance, hospital, professional
                                                                                         (2)'.   except with respect to liability under a written
      nursing and funeral services.
                                                                                                 sidetrack agreement or the use of elevators
      Additional Condition                                                                       (a)       to property while on premises owned by
      Medical Reports; Proof and Payment of Claim                                                          or rented to the insured for the purpose
                                                                                                           of having operations performed on such
      As soon as practicable the injured person or someone on his                                          property by or on behalf of the insured,
                                                                                                       -
      behalf shall give to the Company written proof of claim,
                                                                                                 (b)       to tools or equipment while being used
      under oath if required, and shall, after each request from the
                                                                                                           by the insured in performing his
      Company, execute authorization to enable the Company to
                                                                                                           operations,
      obtain medical reports and copies of records. The injured
      person shall submit to physical examination by physicians                                  (c)       to property in the custody of the insured
      selected by the Company when and as often as the Company                                             which is to be installed, erected or used
      may reasonably require. The Company may pay the injured                                              in construction by the insured,
      person or any person or organization rendering the services                                (d)       to that particular part of any property,
      and the payment shall reduce the amount payable hereunder                                            not on premises owned by or rented to
      for such injury. Payment hereunder shall not constiutss an                                           the insured,
      admission of liability of any person or, except hereunder, of
      the Company.                                                                                           (i)   upon which operations are being
                                                                                                                   performed by or on behalf of the
  IV. Host Liquor Law Liability Coverage                                                                           insured at the time of the
                                                                                                                   Property damage arising out of
                                                                                                                   such operations, or
      Exclusion (h) does not apply 'ith respect to liability of the
      insured or his indemnitce arising out of the giving or serving                                        (ii)   out of which any        property
      of alcoholic beverages at functions incidental to the named                                                  damage arises, or
      insured's business, provided the named insured is not engaged
                                                                                                           (iii)   the restoration, repair or
      in the business of manufacttsriysg, distributing, selling or
                                                                                                                   replacement of which has been
      serving of alcoholic beverages.
                                                                                                                   made or Is necessary by reason of
                                                                                                                   faulty workmanship thereon by
   V. Fire Legal Liability Coverage— Real Property
                                                                                                                   or on behalf of the insured;
       With respect toproperty damage to structures or portions                          (3)     with respect to the completed operations
                                      named insured, including
       thereof rented to or leased to the                                                        hazard and with respect to any classification
      fixtures permanently attached thereto if such properly                                     stated in the policy or in the Company's
      damage arises out of fire;                                                                 manual as "including completed operations", to

      (A)      All of the exclusions of the policy, other than the                               property damage to work performed by the
               Nuclear Energy Liability Exclusion (Broad Form), are                              named insured arising gut of such work or any
                                                                                                 portion thereof, or out of such materials, parts
               deleted and replaced by the following:
                                                                                                 or equipment furnished in connection
               This insurance does not apply to liability assumed by                             therewith.
               the insured under any contract or agreement.
                                                                                   (B) The Broad Form Property Damage Liability Coverage
      (B)      The limit of properly damage liability as respects                        shall be excess insurance over any valid and collectible
               this Fire Legal Liability Coverage—Real Property is                       property insurance (including any deductible portion
               $5 0,000 each occurrence unless otherwise stated in                       thereof) available to the insured, such as, but not
               the schedule of this endorsement.                                         limited to, Fire, Extended Coverage, Builder's Risk
                                                                                         Coverage or Installation Risk Coverage, and - the Other
      (C)      The Fire Legal Liability Coverage—Real Property shall                     Insurance Condition of the policy is amended
               be excess insurance over any valid and collectible                        accordingly.
               property insurance (including any deductible portion
                thereof) s.vsilabk to the insured, such as, but not          VII. tncjdental Medical Malpractice Liability Coverage
               limited to, Fire, Extended Coverage, Builders Risk
               Coverage or Installation Risk Coverage, sr,d the Other             The definition of bodily injury is amended to include
               Insurance Condition of the policy is amended                       Incidental Medical Malpractice Injusy,
               accordingly,                                                       Incidental Medical Malpractice Injury means injury arising
                                                                                  out of the rendering of or failure to render, during the policy
  VI. Broad Form Property Damage Liability Coverage (Including                    period, the following services:
       Completed Operations)
                                                                                   (A)   medical, surgical, dental, x-ray or nursing service or
       The insurance for property damage liability applies, subject                      treatment or the furnishing of food or beverages in
       to the following additional provisions:                                           connection therewith; or

      (A)      Exclusions (k) and (o) are replaced by the following:              (13)   the furnishing or dispensing of drugs or medical,
                                                                                         dental or surgical supplies or appliances.
               (I)    to property owned or occupied by or rented to
                      the insured, or, except with respect to the use             This coverage does not apply to:
                      of elevators, to property held by the insured for                  (1)     expenses incurred by the insured for first-aid to



 C-18847    9-76 Printed in U.S.A.                            (Continues! on Page 5)                           GL 04 04 05 81               XXXX
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.275 Page 43 of 222

                                                                                                                                             Page 5


                        others at the tinc of an accident and the              X. Additional Persons Insured
                        "Supplementary. Payments provision and the                   As respects bodily injury, property damage and advertising
                        "Insured's Duties in the Event of Occurrence,                injury and personal injury coverages, under the provision
                        Claim or Suit" Condition are amended                         "Persons Insured", the following are added as insureds:
                        accordingly; or
                                                                                     (I)   Spouse-Partnership—If the named insured is a
                 (2)    any insured engaged in the business or occu-                       partnership, the spouse of a partner but only with
                        pation of providing any of the services de-                        respect to the conduct of the business of the named
                        scribed under VII (A) and (B) above; or                            insured;
                 (3)    injury caused by any indemnitce if such                            Employee—Any employer of the named insured while
                                                                                     (2)
•                       indeninitee is engaged in the business or                          acting within the scope of his duties as such, but the
•                       occupation of providing any of the services
                                                                                           insurance afforded to such employee does not apply:
•                       described under VII (A) and (B) above.
                                                                                            (a)   to bodily injury or personal injury to another
                                                                                                  employee of the named insured arising out of
    VIII. Non-Owned Watercraft Liability Coverage (under 26 feet in                               or in the course of his employment;
           length)                                                                         (b)    to personal injury or advertising injury to the
           Exclusion (e) does not apply to any watercraft under 26 feet                           named insured or, if the named insured is: a
           in length provided such watercraft is neither owned by the                             partnership or joint venture, any partner or
           named insured nor being used to carry persons or property                              member thereof, or the spouse of any of the
           for a charge.                                                                          foregoing;
                                                                                            (c)   to property damage to property owned,
           Where the insured is, irrespective of this coverage, covered or                        occupied or used by, rented to, in the care,
           protected against any loss or claim which would otherwise                              custody or control of or over which physical
           have been paid by the Company under this endorsement,                                  control is being exercised for any purpose by
           there shall be no contribution or participation by this                                another employee of the named insured, or by
           Company on the basis of excess, contributing, deficiency,                              the named insured or, if the named insured ii a
           concurrent, or double insurance or otherwise.                                          partnership or joint venture, by any. partner or
                                                                                                  member thereof, or by the spouse of any of the
     IX. Limited Worldwide Liability Coverage                                                      foregoing.
           The definition of policy territory is amended to include the       xl.    Extended Bodily Injury Coverage
           following:
                                                                                     The definition of occurrence includes any intentional act by
                 (4)    Anywhere in the world with respect to bodily                 or at the direction of the insured which results in bodily
                        injury, property damage, personal injury or                  injury, if such injury arises solely from the use of reasonable
                        advertising injury arising Out of the activities of          force for the purpose of protecting persons or property.
       •                any insured permanently domiciled in the
                        United States of America though temporarily           xli.   Automatic Coverage—Newly Acquired Organizations (90
                        outside the United States of America, its                    Days)
                        territories and possessions or Canada, provided              The word insured shall include as named insured any
                        the original suit for damages because of any                 organization which is acquired or formed by the name.d
                        such injury or-damage is brought within the                  insured and over which the named insured mainianis
                        United States of America, its territories or                 ownership or majority interest, other than a joint venturis,
                        possessions or Canada.                                       provided this insurance does not apply to bodily injury,
           Such insurance as is afforded by paragraph (4) above shall                Property damage, personal injury and advertising injury with
           not apply:                         -
                                                                                     respect to which such new organization under this policy is
                                                                                     also an insured under any other similar liability or indemnity
           (a)   to bodily injury or property damage included within                 policy or would be an insured under any such policy but for
                 the completed operations hazard or the products                     exhaustion of its limits of liability. The insurance afforded
                 hazard;                                                             hereby shall terminate 90 days from the date any such
           (b)   to Premises Medical Payments Coverage.                              organization is acquired or formed by the nomad insured.




    This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this en-
    dorsement forms a part.


    C-11847 9-76 Printed in U.S.A.                                                                       GL    04 04     05 81
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.276 Page 44 of 222




                                        SYMBOL NUMBERS OF ENDORSEMENTS


 Amending Policy No.       TR_SLG1681044-82


 It is agreed that endorsements with the following symbol numbers form a part of this policy çn its effective date:




                                               G513

                                               G522

                                               CL 00 19 (07-78)
                                               GL 01 00 (07-79)
                                               GLO2OI+ 1070

                                               GL 04 04 05 81
                                               GL 20 1107 66

                                               8000(1-9)
                                               9380

                                               12820

                                               132'+l

                                               26620

                                               26960

                                                28681

                                                29203

                                                29820

                                               31721




 This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of
 which this endorsement forms a part.

  C-10C25 155 PRJNTIJ IN U.S.A. (775)                                                                                 9380
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.277 Page 45 of 222


          This endorsement modifies such insurance as is afforded- by the provisions of the policy relating to the following

                                      •   COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                          MANUFACTURERS' AND CONTRACTORS' LIA B ILITY INSURANCE
                                          CONTRACTUAL LIABILITY INSURANCE                   .....         .   .




                                                  SINGLE LIMIT OF LIABILITY

    It is agreed that the Limits of Liability Provision is deleted and replaced by the following:

    lii. Limits of Liability. Regardless of the number of (1) insureds under this policy, (2) persods or organizations who susain
         bodily injury or property damage, or (3) claims made or suits brought on account of bodily injury or property damage, the
         company's liability is limited as follows:                                                                             I

             The limit of liability stated below asaiplicebIe to "each ocôurrence" is the total limit of the company's liebilft
             for all damages because of bodily injury and property damage sustained by one or more persons or organizations
             the result of any one occurrence.

             Subject to the above provision respecting "each occurrence", the total liability of the company for all damages
             because of all bodily injury included within the completed operations hazard and all bodily injury included within
             the products hazard shall not exceed the limit of liability stated below as "Aggregate".

             Subject to the above provision respecting "each occurrence", the total liability of the company for alidumages
             because of all property damag'e' to which this coverage applies and described in any of the numbered subparagraph
             below shall not exceed the limit of liabili ty stated below as "ugregate":

            •(1) all property damage arising out of premises or operations rated on a remuneration basis or conttactor's equips ent
                 rated on a receipts basis, including property damage for which liability is assumed under any incidental contract
                 relating to such premises or operations, but excluding property damage included in subparagraph (2) below;

             (2) all property damage arising out of and occurring in the course of operations er1ormed for the named insured by
                 independent, contractors and general supervision thereof by the named -insured. including any such property damag
                 for which liability is ass umed under any incidental contract relating to such operations, but this subparagraph (2)
                 does not include property damage arising out of maintenance or repairs at premises owned by or rented to the
                 named insured or structural alterations at such premises which do not involve changing the size of or moving
                 buildings or other structures;

             (3) all property damage included within the products hazard and all properly damage included within the completed
•                operations hazard;

•            (4) all property damage liability assumed under contract.

            Such aggregate limit shell apply separately to the properly damage described in subparagraphs (1), (2), (3) and (4)
            above, and under subpmirogruphs(l), (2) and 14), separately with respect to each project away from premises owned by
            or rented to the named insured.

             For the purpose of determining the limit of the company's liability, all bodily injury and property damage arising
             of continuous or repeated exposure to substantially the same general conditions shall be considered as arising ot
             of one occurrence.

    This endorsement does not apply to any premises within any of the following state(s):



                                                            SCHEDULE
 Limits of Liability: $ 1,000,000 each occurrence
                      $ 1,000,000 aggregate


 Amending Policy No.           TRSLG1681057I4 8 2



This endorsement is issued by that member
                                          oi',The Travelers Insurance Companies which issued the policy of
which this endorsement forms a part..

 C12244 11-67                  .-
                 PAIHTEO IN U.S A.   110751
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.278 Page 46 of 222




     This endorsement rnodifiessuh insurance ad is afforded by the provisions of the policy relating to the following:

                                     COMPR E HENSIVE GENERAL LIABILITY INSURANCE

                                     MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE

                                     OWNERS', LANDLORDS AND TENANTS' LIABILITY INSURANCE

                                     STOREKEEPERS INSURANCE




                                                       ADDITIONAL INSURED
                                                (Premises Loosed to   theNoned Insured)

It is agreed that the "Persons Insured" provision is amended to include as an insured the parson or organization designated
below, but only with respect to liability arising out of the ownership, maintenance or use of that part of the premises designated
below ]e ased to the named insured, and subject to the following additional e x clusions:

The insurance does not apply:

    I. to any occurrence which takes j1ace after the named insured ceases to he a tenant in said premises:

    2. to structural alterations, new construction or demolition operations performed by or on behalf of the person or organi-
        zation designated below.


                                                             SCHEDULE
                                                                                                                 Premiums
                                                                                                          Bodily         Proporty
             Designation of Promises                      Norrie of Person or Organization                Injury          Damage
          (Port Loosed to Nc'rtiod
                                Iniured)                       (Additional Insured)                      Liability       Liability



                 ALL                                                   ALL                                     INCLUDED. IN
                                                                                                              COMPOSITE




                                                                                                                            I




Amending Policy No.      ---   TSLG_168TO45.482


          7.66 Printdjn U.S.A. N.S, (679)                                                     GL :20 ii :07 .66        ..
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.279 Page 47 of 222

ENDORSEMENT
                                   9


                                                                   THE: TRAVELE RS) INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideratiOn thereof. If any return prenium is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                       Amending
   Effective frorn_._.                             at the time of day the policy becomes effective. Policy No.         —
                         (Month, Day, Year)

   1!.ibdtfl
   Date of
        of Issue:                                             Additional Premium $                                Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for               to
                                                    the policy subsequent to its effective date.)
   It is agreed that as oL the effective date hereof the policy is amended in the following particulars:



                            ITEM 1—NAMED INSURED TO READ:
                                              WOLVERINE WORLD WIDE INC
                                              WWW RETAIL INC             -


                                              INSTITUTIONAL SHOE CORPORATION
                                              5EABORAD SALES CORPORATION
                                              WOLVERINE SERVICE CLUB INC
                                              AGUADILLA SHOE CORPORATION
                                              WOLVERINE INTERNATIONAL INC
                                              WOLVERINE WORLD WIDE EMPLOYEES FEDERAL CREDIT UNION
                                              INDIANAPOLIS GLOVE COMPANY INC
                                              THOMPSON SAFETY EQUIPMENT COMPANY
                                              .V.B'.I. INC
                                              VINER BROThERS INC
                                              WOLVERINE WORLD WIDE, LTD
                                              BROOKS SHOE, INC.




                                                                                                                                      Syaot No.

                                                                                                                                      8.00 Odi)


Cr7a20 REV. 5.75 PRINTED IN U.S.A.            Countersigned
..
                •.
                Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.280 Page 48 of 222

     ,JNDORSEMENT                           .•
                                                                                                    ..




                                                                                 THE TRAVELERS INSURANCE COMPANIES
                •



     ThLsendorse.rnent is issued by that member of The Travelers Insurance Companies which issued the policy of which this
     endorsemënt forms a part.                                                                                           -




          If any additional premium is noted below, this endorsement is issued in considerLion th'ereoI. If any return prrniurn is
          noted below, the receipt thereof is acknowledged upon acceptance of this ondorscmet.
                                                                                                                        Amending"_    .j    14g
         Effective                                      ____  at the time of day the policy becomes effective. Policy No.-
                                  (Monlh, Day, }ea,)

          •lssuedto WOLVERINE WORLD WIDE INC El AL PER END 8000(1)
     -     Date olIssue:                                        Additional Premium                                 Return Premium $
                          0217-82 sMG/oP                                                                                      .




         - (The information provided for above, except the policy number, is required to be stated only when this.endorsement is issCed for attachment to
            -                                                           the policy subsequent to its effective date.)
          It is agreed. that as of the effective date hereof the policy is amended in the following particulars:




                    .         .           ITEM 1         -   NAMED INSURED TO READ:
                                                           WOLVERINE WORLD WIDE INC
                                                           '.MW RETA.IL INC
                •
                •
                          .          .,
                                     '
                                                            INSTITUTIONAL SHOE.CORPORATION
                                                           SEABORAD SALES CORPORATION
                                                           WOLVERINE SERVICE CLUB INC
                                                           AGUADILLA SHOE CORPORATION
 •                                                         WOLVERINE INTERNATIONAL INC
                                                           WOLVERINE WORLD WIDE EMPLOYEES FEDERAL CREDIT UNION
                                                            INDIANAPOLIS GLOVE COMPANY INC
                                                            V.B.I. INC
                                                           •VINER BROTHERS INC
                                                           WOLVERINE WORLD WIDE,.. LTD
                                                           BROOKS SHOE, INC.




                                                                                                                                            SYM.qOLN

                                                                         •UMNK B.       HALL & CO.     of MASSHuc, 1(C.                          0)

     C.17820.                 PRINTEI     ltd U ,S.A.   Countersigned
                                               •                                                       jJ3i;:e
                                                                                   -.
                                                                                          •    —                   :..       -----.
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.281 Page 49 of 222
                                                S
ENDORSEMENT                    0


                                                                  THE TRAVELERS INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endorsement forms a part.

   If any additional premium ig noted below, this endorsement is issued in consideration thereof. If any return premium is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                          01-01-82                                                                Amending     TRSLG168TO454.82
   Effective from._.._                           at the time of day the policy becomes effective. Policy No.
                        (MonTh, Day, Year
                        WOLVERINE WORLD WIDE INC ET AL PER END 8000(1)
   Issued to
   Date of Issue:                                           Additional Premium                             Return Premium
                        03-05-82 ER/MS
   (The information provided for above, except the policy number is required to be statcd only when this endorsement is fssuedfor attachment to
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:



                        ENDORSEMENT 8000(1) NAME OF INSURED TO INCLUDE:



                                                   WOLVERINE BOOT COMPANY

                                                   LUSTIG'S INC




                                                                                                                                  SYMBOL   No,
                                                               FRANK B. HALL & CO. of MASSACHUSETTS,- ftJC.
                                                                                                                                   8000
                                                                By
C-17820 REV. 5-78 PRINTED IN    U.S.A.      Countersigned By              '—         _Jtuto ed
           Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.282 Page 50 of 222

-   ENDORSEMENT




                                                                      THE TRAVELERS INSURANCE COMPANIES




    This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
    endorsement forms a part.


       If any additional premium i' nted below, this endorsement, is issued in consideratiOn thereof. If any return premi'                   Is
       noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

                                1 82                                                                    Amending
       Effective irom.,_,,L                                                                                         TR..SIG.468TO45..4-.82
                                                      at the time of day the policy becomes effective, Policy No. _______________________
                                                                                                               ,
                                                                                                                   ________
                             (Month. Day Yes,)

       Issued to          WOLVERINE WORLD WIDE INC 'ET Al PER END 8000(1)
       Date - of Issue:   04..28.82 GAM/MS     Additional Premium $                                            Return Premium $

       (The information provided for above except the policy number, is required to be stated only when this endorsement is issued for       to
                                                       the policy subsequent to its effective date.)
       It is agreed that as of the effective date hereof the policy is amended in the following particulars:




        ENDORSEMENT 8000(t)                    NAME OF INSURED TO INCLUDE:

                                               LITTLE FAILS FOOTWEAR, INC.




                                                               FRANK B. HALL &         CO. of MAsSACHUSEr

                                                                Ely
    C -17820 REV. 713 P RINTED IN U.S.A.                                                       riizedff*"'
                                                                                         Aut i~o~
                                                 Countersigned By
                                           ,
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.283 Page 51 of 222
ENDORS1MENT




                                                                       THE TRAVELERS INSURANCE COMPANIES




 'hisendôrsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endorsement-forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premium is
   noted below, the receipt thereof is acknowledged upon; acceptance of this endorsement.
                                                                                                          Amending       TR-SLG-168TQ45...J....82
                      05-10-82
   Effective from....._......                         t   the time of day the policy becomes effective. Policy No
                         (Mon1J, Day, Ye,,)

   Issued to
                    WOLVERINE -WORLD WIDE INC ET AL PER END 8000(1)
   Date of Issue:                             Additional Premium $                                                   Return Premium $
                     . 09-09-82-ER/MS

   (The information provided for above, except the policy number, is required to be stated only when          this endorsement is issued for attachment to
                                                     the policy subsequent to its effective date,)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars




                    ENDORSEMENT 8000(1). NAME OF INSURED TO INCLUDE:


                                WOLVERINE MJTUAL.BENEFIT ASSOCIATION




           C




                                                                                                                                             Sviset O.
                                                                                                                                               8000

C.170V5-78 PRINTED            iü U.S.A.       C6untersig'nedl3y..........__
•       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.284 Page 52 of 222

ENDORSEMENT                                                             0
                                                                                                           .                 01




                                                           L?1              THE TRAVELERS INSURANCE COMPANIES




Thisndorsement is issued by that member of The Travelers Insurance companies which issued the policy of which this
endOrsement (Orms a part.

   Ifanyadditionl premium 'is noted below, this endorsement is issued in consideration thereof. If any return -prey hum is
   noted belov the.rêceipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                              Amending      TR...SLG_168T0L,5_k. B2
                      11-01-92
   Effective .Irom_...__                                 .,..at the time of day the policy becomes effective. Policy No_-
                                                                '   .


                           (MonTh.pay, Yea,)                    -




  :Issued to      WOLVER INE WORLD WIDE INC El AL PER END 8000(1)
   DâteOf   Issue: 101"27-82   /jh4         Additional Premium *.                                                      Return Premium $

    The- information provided for-bove,.except the policy number, is required to be stated only when th is endorsement is issued- for attacl In1entto
                                                     the policy subsequent to-its effective date.)
   It is agreed that-as of the effective date hereof the policy is amended in the following particulars:




                        EbORSENT -8000(1) --NAME OF ..INSURED TO -INCLUDE:


                                .TOWN COUNTYSHO€S 'NC




                                                                                                                                              :800
 c-1-7Do:      v..57d:'-I'RIiTED -u   U.-S.A.   -•   -ount'mnigned:B
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.285 Page 53 of 222
                                   .0
ENDORSEMENT




                                                                          THE TRAVELERS INSURANCE COMPANIES




This eddrsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endorsement forms a part                                                                             ,   .




   If any additional preiiun\ i noted below, this endorsement is issued in consideration thereof. If any return premium is
   noted below, the receipt. thereof is acknowledged upon acceptance of this endorsement.
                                                                                                         Amending                -

   Effective from_J                     2             at the time of day the policy becomes effective. Policy No._ T R   S L G" 1 6 8 TO 3 5-4-8 2
                                                                                                                         -

                        (Monih Dsy.   Ye.ar)

  lssuedto              WOLVERINE WORLD WIDE INC ET AL PER END 8000(1)
  Date of Issue:        11-22-82 MK / MS  Additional Premium        Return Premhirn $
                                                                                   S




  (The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for attachment to
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof:the policy is amended in the following particulars:




          ENDORSEMENT 8000(1)                        -   NAME OF INSURED TO INCLUDE:

                                                         BICK MANUFACTURING COMPANY




                                                                                                                                         SYMSOL NO.   :. '• -




                                                                                                                                        8000

C-17020   nay. s-vs PRINTU   IN                 Cotiitersigned By
                                            -    .    ....:r.• •.;   .'    ..                -   .
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.286 Page 54 of 222

EN1'0RSkENt'                     .




                                                          LJ          THE TRAVELERS INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endOrsemefl forms a part

   If anyadditional prenlium is noted below, this endoehierit is issued inconsideration thereof. If any return premium is
   ioted below, the receipt thereof is acknowledged upon acceptance of this endorsement
                                                                                   . Amending
   Effective f m                              .
                                                                . .
                                       . atthe-timeofdaythc. policy becomeseffective. Policy No_          -
                                                                                                              TRSL—u8T0L5-482 -
                        (Month, Day. Vear):               .                              .                              ......  ..



   Issedto        WOLVEkINE WORLD WIDE INC ET AL PER END 8000(1)
   Date of Issue,.'   61.-26-83..Lb/LPR           .
                                                      .
                                                              Addtionl Primium$      .                    Return Premium

   (The information provided for above, except the policy number is sequired to be stated only when this endorsement is issued for attachment to
                                                     the pol icy ubsequerit to i ts effective date)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars




                                                                      ..INSURED


                           INDIANAPOL:ISGLGv'E,. COMPANY- INC




                                                                                                                                     8000
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.287 Page 55 of 222

Ed1SMENT




                                                         P~7~ THE TRAVELERS INSURANCE COMPANiES




This endorsement is, issued by that membei of The. Travelers Insurance Companies which issued the policy of which this
endorsement forms a part.

   If any additional premium id noted, below, thib endorsement is issued in consideration thereof. If any return prenfium is
   note-.below, .the'receipt thereof is acknowledged uon acceptance of This endorserntht.                                               .




                         1') 1                       -. .            .   .,
                                                                                              .     Amending            '           .        -

   Effective from         ...                       at   the.tme cif dayth'e policy'becOmes' effective.; Policy No-_-         -
                         (MonTh, Day, Y en')

   Issued to        WQLVRINE'WORLDWI-DE INC ET AL PER END' 8000(1).
   Date of Issue:   ,   'of-26-83 LD/LPR                     "   Additional Premium $'.                      .   Return Premium $

   (The inforntation provided for above, except the policy number isrequhd to be stated only when this endorserhent is issued for attachment to
                                                             the policy suhequent-to its.effective.date.)
   It is igMcd that as of the effective date hereof. the policy is 'aiended in. th6 following,'partkulara:




                    END0RSEMNT 8000(1)                      NAtV. OF 1NSURD •.TO,..INCLUDE

                                                  WOLVERINE. GLOViPANY,,'.INC




                                                                                                                                                 No.

                                                                                                                                            8000

C.1700 REV. -78 PRINTED IN U.S.A.              Countersigped By
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.288 Page 56 of 222

EN1OP..SEMENT
                                              S
                                                                                                :1
                                                                 THE TRAVELERS INSURANCE COMPANIES



This endprsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endorsement forms a part.

   If any additional premium i noted below, this endorsement is issued in consideratidn thereof. If any return prell                              is
   noted, below, the receipt theieof is acknowledged upon acceptance of this endorsemeht.
                                                                                                   Amending
   Effective frnm            582                  at the time of day the policy beom'es effective. Policy No.      TR—SLG-168T045
                        (Month, Da'. Year)
                WOLVERINE' WORLD .WID :.INC. ET--AL PER END 8000(1)                         -


   Date of Issue:  01-2643 LD/LPR             Additional Premium S                                            Return Premium $

   (The information provided for above, except      the policy number, is required to be stated only when this endorsement is issued for attaci   to
                                                          the policy subsequent to its effective date.)
         -


   It is agreed that as of the effective date hereof the policy is amended in the following particulars:




                ENDORSEME NT 8000(1)                -   NNE OF INSURED TO EXCLUDE:


                        V.B.I. INC




                                                                                                                                          800

 C.170O FV. S43 PRINTED In U.S.A.            Countersigned By.    ....
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.289 Page 57 of 222

ENDORSEMENT




                                                                   THE TRAVELERS INSURANCE COMPANIES




This endorsement is issued by that member of The Traelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premium is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                    Amending
   Effective from....._ __..._._                                                                               TR—SLG-. 68T0         L+82
                                                  at the time of day the policy becomes effective. Policy No.____________________________
                       (MoeIF, Day, Year)

   Issued to
   Date of Issue:                                            Additional Premium $                               Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when this endorsement j• issued for attach ent to
                                                     the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars -,


            THIS ENDORSEMENT MODIFIES THE PREMIUM CONDITION AND IS APPLICABLE TO ALL INSURNACd
            AFFORDED. BY THE POLICY NOT SPECIFICALLY EXCEPTED.

                                                         COMPOSITE RATE ENDORSEMENT

            THE PREMIUM FOR THIS POLICY SHALL BE COMPUTED IN ACCORDANCE WITH THE PREMIUM BASIS
            AND RATES DESIGNATED IN THE SCHEDULE BELOW.

            THE ADVANCE PREMIUM STATED BELOW IS AN ESTIMATED PREMIUM ONLY. UPON TERMINATION
            OF THE POLICY, THE EARNED PREMIUM SHALL BE COMPUTED IN ACCORDANCE WITH THE POLICY
            AND THIS ENDORSEMENT; IF THE EARNED PREMIUM THUS COMPUTED EXCEEDS THE ESTIMATED
            ADVANCE PREMIUM;PAID,. THE., NAKED, INSURED- SMALL-PAY, THE EXCESS TO THE. COMPANY; IF
            LESS, THE COMPANY SHALL RETURN TO THE NAMED INSURED THE UNEARNED PORTION PAID BY
            SUCH INSURED.

                                                                       SCHEDULE

            1. DEFINITION OF PREMIUM BASIS: FLAT CHARGE
                                                                                                                ESTIMATED
            2. COVERAGE                                                                                        ADVANCE PREMIUM
                                                                                                               BI           PD

                    322-20050                                  FLAT CHARGE.                                  S 3,000         2,000
                                                                                                             E 1,200           800




                                                                                                                                      800

C-17520 REV. 5-78 PRINTED IN U.S.A.         Countersigned By
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.290 Page 58 of 222

ENDORSEMENT
                                                                                                                    El

                                                                   THE TRAVELERS-- INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorstment is issued in consideration thereof. If any return prem urn is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                     Amending                          -
   Effective from.._.__                            at the time of day the policy becomes effective. Policy
                         (Month. Day, Year)

   Issued to
   Date of Issue:                                             Additional Premium $                              Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when this endorsement is issu ed for attach   to
                                                     th e policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:


                                     BROAD FORM COMPREHENSIVE LIABILITY ENDORSEMENT
                                                     (AMENDATORY)

               THE FOLLOWING PROVISIONS ARE DELETED

                     .1. EXCLUSION B(A) OF II                    -   PERSONAL INJURY AND ADVERTISING INJURY
                         LIABILITY COVERAGE

                      2. EXCLUSION (2) OF VII                    -   INCIDENTAL MALPRACTICE LIABILITY COVERAGE.

                      3. X       -   ADDITIONAL PERSONS INSURED.

                 THE"FOLLOWING, PR®V'IS-'I-ON...I'S• AMENDED

                     I. VIII'    NON—OWNED WATERCRAFT LIABILITY COVERAGE. THE PHRASE "UNDER 26
                                     -


                         FEET, IN LENGTH" IS CHANGED TO READ "UNDER 50 FEET IN LENGTH't,




 C-17820 REV. 5-75 PRINTED IN U.S.A.          Countersigned
           Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.291 Page 59 of 222
ENDORSEMENT




                                                                  THE- TRAVELERS INSURANCE COMPANIES
                                                      -2


This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return                           tm is.
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

   Effective from_._.....                        at   the time of day the policy becomes effective, Policy
                                                                                                                 TR.SLG_168T045.4_8
                         (Monlh. Day, Year)

   Issued to.........
   Date of Issue:                                            Additional Premium *                              Return Premium$

  (The information provided for above, except the policy number, is required to be stated only when this endorement is issued for atta ch eat to
                                                   the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:


                                                                ADDITIONAL INSURED

            IT IS AGREED THAT THE "PERSONS INSURED" PROVISION IS AMENDED TO INCLUDE ANY PERS0 OR
            ORGANIZATION DESIGNATED BELOW (HEREIN REFERRED TO AS "VENDOR"), AS AN INSURED, BU1
            ONLY WITH RESPECT TO THE DISTRIBUTION OR SALE IN THE REGULAR COURSE OF THE VENDOR'
            BUSINESS OF THE NAMED INSURED'S PRODUCTS DESIGNATED BELOW SUBJECT TO THE FOLLOWINQ
            ADDITIONAL PROVISIONS;

             1. THE INSURANCE WITH RESPECT TO THE VENDOR DOES NOT APPLY To:

                    (A) ANY EXPRESS WARRANTY UNAUTHORIZED BY THE NAMED INSURED;

                    (B) BCt.ILY INJURY OR PROPERTY DAMAGE. ARISING OUT OF

                         (I) ANY PHYSICAL OR CHEMICAL CHANGE IN THE FORM OF THE PRODUCT MADE
                                    INTENTIONALLY BY THE VENDOR.

                        (II) REPACKING, UNLESS UNPACKED SOLELY FOR THE PURPOSE OF INSPECTION,
                             DEMONSTRATION, TESTING OR THE SUBSTITUTION OF PARTS UNDER IN—
                             STRUCTION FROM THE MANUFACTURER ,AND THEN REPACKED IN THE ORIGINAL
                             CONTAINER.

                        (III) DEMONSTRATION, INSTALLATION, SERVICING OR REPAIR OPERATIONS,
                              EXCEPT SUCH OPERATIONS PERFORMED AT THE VENDOR'S PREMISES IN CON—
                              NECTION W'TH THE SALE OF THE PRODUCT, OR

                        (IV) PRODUCTS WHICH AFTER DISTRIBUTION OR SALE BY THE NAMED INSURED
                             HAVE BEEN- LABELED OR, RELABELED, OR—USED AS A' CONT'A'INERr PART-' OR
                             INGREDIENT OF ANY OTHER THING OR SUBSTANCE BY OR FOR THE VENDOR.

                                                                (CONT'DON PAGE 142)                                                        0.




C-17820 REV- 5-78 PRINTED IN U.S.A.           Countersigned By._.__.            _-                         -
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.292 Page 60 of 222
                          L]
      The Travelers




      POLICY NO: TR_SLG_168TO45_482                                 ISSUE DATE:




         2.   THE INSURANCE DOES NOT APPLY TO ANY PERSON OR ORGANIZATION, AS INSURED FR
              WHOM THE NAMED INSURED HAS ACQUIRED SUCH PRODUCTS OR ANY INGREDIENT, PART
              OR CONTAINER, ENTERING INTO, ACCOMPANYING OR CONTAINING SUCH PRODUCTS.

         3. VENDOR: MONTGOMERY WARD & CO INC AND ITS SUBSIDIARY COMPANIES AND CATALO
                     SALES AGENTS

         4. DESIGNAT!ION OF PRODUCTS: ALL




Go

C)
0
a.                    -
0




                                                                                       800 0(k)
                                                                                   Page 21 of .2
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.293 Page 61 of 222

ENDORSEMENT
                                                                                                               o

                                                                  THE TRAVELERS INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

  If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return                                         Is
  -noted :below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                            tmenui ng
   Effective   from._.___                        at the time of day the policy becomes effective.          Policy No         TLG_168TO4
                        (Mmih, Day. YdsY)

   Issued to
   Date of: Issue:                                           Additional Premium     $                                   Return Premium;

   (The information provided for above, except the policy number, is required to be stated only when th is endorsement is issued for attachment to
                                                    th e policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the   following   particulars:

                                                                 ADDITIONAL INSURED
                                                                  (EMPLOYEES)

          IT IS AGREED THAT THE "PERSONS INSURED" PROVISION IS AMENDED TO INCLUDE ANY EMPLOYE OF
          THE NAMED INSURED WHILE ACTING WITHIN THE SCOPE OF HIS DUTIES AS SUCH, BUT THE INStJRANC
          AFFORDED TO SUCH EMPLOYEE DOES NOT APPLY TO:

         (I) BODILY INJURY TO (A) ANOTHER EMPLOYEE OF THE NAMED INSURED ARISING OUT OF OR
               IN THE COURSE OF HIS EMPLOYMENT OR (B) THE NAMED INSURED OR, IF THE NAMED IN—
              SURED IS A PARTNERSHIP OR JOINT VENTURE1 ANY PARTNER OR MEMBER THEREOF

          (2) PROPERTY DAMAGE TO PROPERTY OWNED, OCCUPIED OR USED BY, RENTED TO, IN THE CARE,
                CUSTODY, OR-CONTROL..OF,. OR OVER WHICH PHYS.I.CAL. CONTROL. IS BEING.EXERCLSED. FOR;
                ANY PURPOSE BY (A) ANOTHER EMPLOYEE OF THE NAMED INSURED OR (B) THE NAMED IN-
                SURED., OR IF THE NAMED INSURED IS A PARTNERSHIP OR JOINT VENTURE, ANY PARTNER
                     OR MEMBER THEREOF;

          BUT PARAGRAPH (1) ABOVE, AT THE SOLE OPTION OF THE NAMED INSURED, DOES NOT APPLY TO THE
          EMPLOYEE CLASSIFICATIONS OF THE NAMED INSURED LISTED IN THE SCHEDULE BELOW:

                                                                        SCHEDULE

                     1. EMPLOYEE CLASSIFICATIONS COVERED BY THIS ENDORSEMENT: ALL

                     2. THE PREMIUM FOR THIS ENDORSEMENT IS INCLUDED IN COMPOSITE PREMIUM.




                                                                                                                                          SY5&*. No.

                                                                                                                                          800 05)


  -17820 REV. 5-78 PRINTED IN U.S.A.        Countersigned   By
           Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.294 Page 62 of 222

ENDORSEMENT




                                                                    THE TRAVELERS- INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return pren                             .is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

   Effective from---                                t the time of   day the policy becomes effective. PolicydTR_SLG_168To45_...8
                         (Month. Da,. Year)

   Issued to                                                                                                                               --

   Date of Issue:                                            Additional Premium $                            Return Premium

   (The information provided for     above, except the policy number, is required to be stated only when this endorsement is issued for attac]   ,to
                                                          the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:




                                              INSUREDS DUTIES IN THE EVENT OF OCCURRENCE,
                                                           CLAIM OR SUIT

              IT IS DEEMED THAT NOTICE SHALL HAVE BEEN GIVEN TO THE COMPANY AS SOON AS PRACTI
              CABLE IF GIVEN AS SOON AS PRACTICABLE AFTER THE TAX AND INSURANCE MANAGER OF
              WOLVERINE WORLD WIDE COMPANY HAS KNOWLEDGE OF THE OCCURRENCE.




                                                                                                                                          800


• C-7020       5-70   PRINTED IN U.S.A.       Countersigned B
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.295 Page 63 of 222

ENDORSEMENT




                                                                     THE TR.AVLERS:. INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premi                             is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                      Amending     TR_SLG_168T045_4           2
   Effective   Irom.._._.__
                        (Month, Day, Year)
                                                  at the time of day the policy becomes effective. Policy No_____________________________

   Issued to—
   Date of Issue:                                               Additional Premium   $                     Return Premium   $
   (The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for attachr       to
                                                    th e policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:



                                                                   NON RENEWAL NOTICE

           •IF THE COMPANY DECIDES NOT TO RENEW SUCH COVE-RAGES AS IS AFFORDED BY THIS POLICY
            IT WILL PROVIDE TO THE NAMED INSURED AT. THE ADDRESS SHOWN IN THIS POLICY WRITTEN
            NOTICE OF ITS INTENT AT LEAST 90 DAYS PRIOR TO THE EXPIRATION DATE OF THIS POLIC'Y




                                                                                                                                     8D007)

C-17820   REV. 5-75 PRINTED IN U.S.A.        Coutitersigned B
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.296 Page 64 of 222

ENDORSEMENT                                      .




                                                                      THE: TRAVELERS INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premium is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

   Effective from.....___                              at the time of day the policy becomes effective. Policy       TR.SLG.168T645
                         (14 oiilh, Day. Year)

   Issued tn_                                    •   -----

   Date of Issue:                                                Additional Premium $                            Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when this endorsement i issued for
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:




                                                     AMENDED CANCELLATION CONDITION ENDORSEMENT

  IT IS AGREED THAT CONDITION 11 9 "CANCELLATION", IS                                      AMENDED     BY REPLACING THE SECOND         NTEN.CE
  THEREOF WITH THE FOLLOWINGz                                     -




                          THIS POLICY MAY BE CANCELED BY THE COMPANY BY MAILING TO THE NAMED
                          INSURED AT THE ADDRESS SHOWN IN THIS POLICY WRITTEN NOTICE STATING
                          WHEN, A) NOT LESS THAN TEN DAYS THEREAFTER IN CASE OF NON-PAYMENT
                          OF PREMIUM, B) NOT LESS THAN TEN DAYS THEREAFTER IN CASE ANY
                          BAN?(RUPTCY. OR. DEL3TOR. RELIEF PROCEED-1 NGI IS BROUGHT BY. OR. AGAINST THE.
                                                                            .


                          NAMED INSURED UNDER TITLE 11 OF THE UNITED STATES CODE, AND --C) NOT
                          LESS THAN          DAYS THEREAFTER IN ALL OTHER CASES, SUCH CANCELLATION
                          SHALL BE EFFECTIVE,




                                                                                                                                      300d (8)

 C17320 FUV.5-78 PRINTED IN U.S.A.               Countersigned
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.297 Page 65 of 222
ENDORSEMENT




                                                                       TAE. TAVELERS• INSURANCE COMPANI ES




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.


   If any additional premium is noted below, this endorsement is issued in consideratiOn thereof. If any return premium is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement
                                                                                                       Amending
   Effective from___                                 at the time of day the policy becomes effective. Policy No _TR—SLG—l68TU5+'82
                        (MonTh.   Day, Year)                                                                                              I

   Issued to
   Date of Issue:                                                 Additional Premium $                            Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for attachment to
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:




                            "THIS INSURANCE WILL NOT BE CANCELLED BY THIS INSURANCE COMPANY
                            NOR ANY CHANGES MADE IN THE POLICY WHICH CHANGE, RESTRICT, OR
                            REDUCE THE INSURANCE PROVIDED, OR CHANGE THE NAME OF THE INSURED,
                            AS RESPECTS LEASES AND/OR LICENSES BETWEEN THE INSURED AND
                            CONSUMERS POWER COMPANY, WITHOUT FIRST GIVING TEN DAYS' NOTICE
                            IN WRITING SENT BY CERTIFIED MAIL TO CONSUMERS POWER COMPANY,
                            JACK5ON, MICHIGAN."




C-17820 •RCV. 5-78 PAINTED IN U.S.A.           Countersigned 13
            Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.298 Page 66 of 222

    ENDORSEMENT




                                                                     THE- TRAVELERS INSURANCE COMPANIES



    This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
    endorsement forms a part.

       If any additional premium is noted below, this endorsement is issued in consideration thereof. H any return premium is
       noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                    Amending TR-SLG-168T0
       Effective from._._._
                                                                                     -

                                               ..__at the time of day the policy becomes effective. Policy No.__-        1+           -4-8
                            (M(nlh,   D*y. rear)

       Issued to_..___                                                        ..-.--


       Date of Issue:                                           Additional Premium $                           Return Premium $

       (The information provided for above, except the policy number, is required to be stated only when Ibis endorsement is issued for attachment to
                                                         the policy subsequent Eo its effective date.)
       It is agreed that as of the effective date hereof the policy is amended in the following particulars:

                  This endorsement xnoö.fies such insurance as is afforded by the provisions of the
                  policy relating to the following:

                                                    CWaMMSIVE GENERAL LIABILITY INSURANCE


                                                 ployee Benefits Liabi1iLsurance Endorsement
                                                  This insurance is on a "Claims Made" Basis
                                                                   Schedule

                  1.       Premium Computation

•                          Estimated No.
                           of Employees               Bate er Employee.Estimated Premium                           MinmPreini'um

•                                                             first 5,000                        $     INCLUDED
                                                              next   5,000                       $        IN
                                                              over 10,000                        $     COMPOSITE

                                                                                  Total           $
                   2. Employee Benefit Programs Other Than Those Specified in Paragraph IV below.




                                                                   (continued on Page #2)
                                                                                                                                         $vso. 110 .

                                                                                                                                         13240.

     C-17820 REV. 5.78 PRINTED IN U.S.A.      Countersigned By
 The Trav&ers         dft
                                                               ..
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.299 Page 67 of 222




 POLICY NO: TRSLG_168T045_4_82                                      ISSUE DATE:


   3.   Limits of Liability

                $1,000,000            each employee
                $ 1,000,000           aggregate

  ii.   Deductible

                $ 1,000.00 each employee
                                  Insuring Mrcement

   I. The company will pay on behalf of the insured all sums which the insured
        shall become legally obligated to pay as damages because of any negligent
        act or omission of the insured, or of any other person for whose acts the
        insured is legally liable, if such negligent act or omission is committed.
        1n. the administration of the named insured.' s employee benet program, and
        the company shall have the right and duty to defend any suit against the
        insured seeking damages on account of such loss, even if any of the allega-
        tions of the suit are groundless, false or fraudulent, and may make such
        investigation and settlement of any claim or suit as it deems expedient,
       •but the company shall not be obligated to pay any claim or judgment or to
        defend any suit after the applicable limit of the company's liability has
        been exhausted by payment of judgments or settlements.

        Exclusions

        This insurance does not apply:

        (a)to loss arising out of any dishonest, fraudulent, criminal or malicious
           act or omission, committed by any insured;

        (b)to bodily injury, property damage or personal injury;

        (C)     to loss arising out of failure of performance of contract by any
                insurer;

        (d) to loss arising out of an insufficiency of funds to meet any obligation
            under any plan included in the employee benefit program;

        (e)     to any claim or suit based upon
                (1)     failure of any investment to perform as represented by any insured,
                       01'

                (2)    advice given to any person to participate or not participate in
                       any plan included in the employee benefit program;

        (1) to loss arising out of the failure of the named insured to comply with
             the mandatory provisions of any law concerning workers' compensation,
             unemployment insurance, social security or disability benefits.


                                                                                  :1324.1
                                                                                   Page 2 of 5
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.300 Page 68 of 222

 The Travelers




 POLICY NO:       TRSLG_168TO45_4_82                            ISSUE DATE:


   II. Persons Insured

         Each of the following is an insured to the extent set forth below:

        (a) the named insured;

        (b) each executive officer and employee of the named insured who is
            authorized to administer the named insured's employee benefit program.

   III. Limits of Liability

         Regardless of the number of (i) insureds under this policy, (2) acts or
         omissions which result in loss, (3) plans included in the named insured's
         employee benefit program, () persons who sustain loss, or (5) claims made
         or suits brought on account of loss, the company's liability is limited as
         follows:

         The total liability of the company for all damages to which this insurance
         applies , shall not exceed the limit of employee benefit liability stated in
         the Schedule as "aggregate". Subject to the foregoing provision respecting
         "aggregate", the limit of liability stated in the Schedule as applicable to
         "each employee" is the total limit of the company's liability for all
         damages for loss to which this insurance applies sustained by any one
         employee, including such person's dependents and. beneficiaries. If the
         policy period is for a term in excess of one year, the aggregate liidt of
         liability shall apply separately to each consecutive annual period thereof.

         Deductible

        Subject to the foregoing, the liability of the company with respect to
        "each exnplpyee" shall be only for the amount of each such loss that is in
        excess of the deductible amount stated in the Schedule as applicable to
        "each. employee".

         The terms of this insurance, including those with respect to notice of
         claim or suit, the company's right to investigate, negotiate and settle any
         claim or suit, and the company's right and duty to defend, apply irrespective
         of the application of the deductible amount.

        The company may pay any part or all of the deductible amount to effect
        settlement of any claim or suit and, upon notification of the action taken,
        the named insured shall promptly reimburse the company for such part of the
        deductible amount as has been 3aid by the company.

   IV. Additional Definitions
         When used in reference to this insurance:
                 "employee benefit       means the following plans:




                                                                               13241
                                                                               Page of 5
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.301 Page 69 of 222
                                                               I
 The Travelers
                                                                       AQ



 POLICY NO:       TRSLG168TD4582                                   ISSUE DATE:



                 (a) group, life insurance, group accident or. health insurance., profit
                     sharing plans, pension plans and stock subscription plans, pr*ic ed
                    that no one other than an employee may subscribe to such insuran
                     or plans;                                                           I

                 (b) unemployment insurance, social security benefits, workers' comp
                     tion and disability benefits;

                 (c)   any other similar plan designated in the Schedule or added
                       by endorsement;
                 !fljfljstrat ion" means

                 (a) counseling employees, including their dependents and beneficiaris,
                     with respect to the employee benefit program;

                 (b) handling records in connection with the employee benefit program;
                     or                                                              I

                 (e) effecting or terminating any employee's participation in a plan
                     included in the employee benefit program;

                 "employee means officers and employees of the named insured., whether
                 actively employed, disabled or retired.
                 "personal injury" means injury arising out of one or more of the
                 following offenses:

                 (a)   false arrest, detention or imprisonment or malicious prosecution

                 (b)   the publication or utterance of a libel or slander or other
                       defamatory or disparaging material, or a publication or utterane
                       in violation-of an individual 1-s right. of pri-vacy;
                 (c) wrongful entry or eviction, or other invasion of the right of
                     private occupancy; or
                 (d)   discrimination.

   V. Endorsement Period and Territory

         This insurance applies only to claims first brought against the insured
         during the policy period within the United States of America, its terri-
         tories or possessions or Canada, provided the insured, at the effective
         date of this endorsement, had no knowledge of any act or omission which
         might result in such claim,




                                                                                    '13241!
                                                                                    Pe        0f.5•
                 •
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.302 Page 70 of 222

The Travelers



POLICY NO:      TRSLG_168TD45-4_82                           ISSUE DATE:


  VI. Additional Condition

       Notice   Upon the insured's becoming aware of any act or omission which may
                -


       give rise to a loss covered hereunder, written notice shall be given by or
       on behalf of the insured in accordance with the condition of the policy
       describing the insured's duties in the event of an occurrence, claim or
       suit.




                                                                            13241
                                                                            Page 5 of 5
            Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.303 Page 71 of 222

ENDORSEMENT




                                                                  THE TRAVELERS INSURANCE ' COMPANIES'




Thisendorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premium is.
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

   Effective (r0m...--------______at the time of day the policy becomes effective,                           TR_5LG-168T01+5_4_8
                 (Month, Day, Year)
                                                                                                             PAGE #1
   Issued lo_
   Date of issue:                                           Additional Premium $                           Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for               to
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:

            THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISION OF THE
            POLICY RELATING TO THE FOLLOWING:

                                            COMPREHENSIVE GENERAL LIABILITY
                                 COMPLETED O PERAT I ONS AND PRODUCTS LIABILITY INSURANCE

                                                             ADDITIONAL INSURED
                                                           (VENDORS   BROAD iFORM)
                                                                           -




            IT IS AGREED THAT THE "PERSONS INSURED" IS AMENDED TO INCLUDE ANY PERSON OR ORGANI
            TION (HEREIN REFERRED TO AS "VENDOR"), AS AN INSURED, BUT ONLY WITH RESPECT TO BODI LV
            INJURY OR PROPERTY DAMAGE ARISING OUT OF THE DISTRIBUTION OR SALE IN THE REGULAR
            COURSE OF THE VENDOR'S.. BUSiNESS OF THE NAMED INSURED'S PRODUCTS SUBJECT TO THE
            FOLLOWING ADDITIONAL PROVISIONS:

            1. THE INSURANCE WITH RESPECT TO THE VENDOR DOES NOT APPLY TO:

               (A) ANY EXPRESS WARRANTY, OR ANY DISTRIBUTION OR SALE FOR A PURPOSE, UNAUTMOR 1 ZED
                    BY THE NAMED INSURED;

               (o) BODILY INJURY OR PROPERTY DAMAGE ARISING OUT OF

                             (I) ANY PHYSICAL OR CHEMICAL CHANGE IN THE FORM OF THE PRODUCT
                                  MADE INTENTIONALLY BY THE VENDOR,

                           (Ii) REPACKING, UNLESS UNPACKED SOLELY FOR THE PURPOSE OF INSPECTION,
                                 DEMONSTRATION, TESTING OR THE SUBSTITUTION OF PARTS UNDER INSTRUC.
                                 liON FIOMTHE MANUFACTURER, AND' THEN REPACKED,l* THE, ORIGINAL
                                 CONTAINER,

                          (III) DEMONSTRATION, INSTALLATION, SERVICING OR REPAIR OPERATIONS,                                             IL No.
                                 EXCEPT SUCH OPERATIONS PERFORMED AT THE VENDOR'S PREMISES
                                 IN CONNECTION WITH THE SALE OF THE PRODUCT, OR                                                       28681
                                                       (CONTINUED ON PAGE 2)
 C.I'?BZO      5-8 PRINTED IN   U.S.A.    Countersigned 13y__-_
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.304 Page 72 of 222


 The Travelers



 POLICY NO: TRSLG_168T045..4..82                                 ISSUE DATE:




             (iv)   PRODUCTS WHICH AFTER DISTRiBUTION OR SALE BY THE NAMED INSURED
                    HAVE BEEN LABELED OR RELABELED OR USED AS A CONTAINER, PART OR
                    INGREDIENT OF ANY OTHER THING OR SUBSTANCE BY OR FOR THE VENDOR,
                    OR

             (V) THE SOLE NEGLIGENCE OF THE VENDOR.

 2. THE INSURANCE DOES NOT APPLY TO ANY PERSON OR ORGANIZATION,- AS INSURED, FROM
    WHOM THE NAMED ' INSURED HAS ACQUIRED SUCH PRODUCTS OR ANY INGREDIENT, PART OR
    CONTAINER,, ENTERING INTO, ACCOMPANYING OR CONTAINING SUCH PRODUCTS.

 3.   THE INSURANCE WITH RESPECT TO THIS ENDORSEMENT DOES NOT APPLY TO: MON TGOMERY
      WARD & CO INC .AND ITS SUBSIDIARY COMPANIES AND CATALOG SALES AGENTS.



                                    INCLUDED IN COMPOSITE




                                                                                 28681
                                                                                Pege2    f.   '2
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.305 Page 73 of 222
ENDORSEMENT
                                                                                                           S



                                                                  THE TRAVELERS INSURANCE COMPANIES .




This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which this
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premium is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                        Amending
   Effective from— .__..      .                   t the time of day the policy becomes effective. Policy No.        TRSLG-168TOi54-82
                        (fonm,DaI'øa,)
                                                                                                                   PAGE #1
   Issued to___.._
   Date of issue:                                           Additional Premium $                                   Return Premium $

   (The information provided for above, except the policy number, is required to be stated only when th is endorsement is issued for attachment to
                                                     th e policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:

     THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS PROVIDED BY THE PROVISIONS OF THE EMPLOYEE
      BENEFITS LIABILITY INSURANCE ENDORSEMENT.

                                                     EMPLOYEE BENEFITS LIABILITY    NEW YORK        -

                                                             AMENDATORY ENDORSEMENT

     IT-IS AGREED THAT WITH RESPECT TO THE EMPLOYEE BENEFIT LIABILITY INSURANCE ENDORSEMENT,
     THE FOLLOWING PROVISIONS APPLY:

            1. -THE DEFINITION OF "EMPLOYEE BENEFIT PROGRAM" UNDER IV, ADDITIONAL
                DEFINITIONS, IS REPLACED BY THE FOLLOWING:

                     "EMPLOYEE BENEFIT PROGRAM" MEANS THE FOLLOWING. PLANS:.

                     (A) GROUP LIFE INSURANCE, GROUP ACCIDENT OR HEALTH INSURANCE, PROFIT
                         SHARING PLANS, PENSION PLANS AND STOCK SUBSCRIPTION PLANS, PROVIDED
                         THAT NO ONE OTHER THAN AN EMPLOYEE MAY SUBSCRIBE TO SUCH INSURANCE
                         oR PLANS;

                     (B) ANY OTHER SIMILAR PLAN DESIGNATED IN THE SCHEDULE OR ADDED THERETO
                         BY ENDORSEMENT;'                             .




            2. THE FOLLOWING ADDITIONAL CONDITION IS ADDED UNDER VI., ADDITIONAL CONDITIONS;



                     IF THE COMPANY CANCELS OR DOES NOT RENEW OR IF THE INSURED CANCELS THIS
                     CVERA'GE', THE INSURED SHALI HAVVTHE OPT IONOFIAViNGTHrS- INSURANCE ALSO
                     APPLY TO LOSS TO WHICH THIS INSURANCE APPLIES FOR WHICH CLAIM IS FIRST
                     MADE AGAINST THE INSURED WITHIN SIX MONTHS FIRST FOLLOWING THE EFFECTIVE
                     DATE OF SUCH CANCELLATION OR NON—RENEWAL, PROVIDED THAT:
                                                                                                                                      26620
                                                         (co'INuED ON PAGE #2)
c.imao RCV. s-is MINTED INU.S.A.          Coiintei-signed By____
         Case
          • 1:19-cv-00010-JTN-SJB

ENDORSEMENT
              :                   ECF No. 1-2 filed 01/07/19 PageID.306 Page 74 of 222
                                                ..•.                 .•                             .
                                                                     THE- TRAVELERS INSURANCE COMPANIES.:
                                                         IT


This endorsement is issued by that member of The Travelers Insurance Companies which issued the policy of which 1
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If anyreturn                                  is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                         Amending     TR_SLG_168TO45_4_8
   Effective   from--                               at   the time of clay the policy becomes effective. Policy No.___________________________
                          (MonTh. Day. Year)                                                                   PAGE #2
   Issued to                                             .


   Date of issue:                                                Additional Premium $                          Return Premium 8

   (The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for a           to
                                                    the policy subsequent to its effective d.ate.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:


                 (A) WRITTEN NOTICE OF THE EXERCISE OF THIS OPTION IS GIVEN TO THE COMPANY
                      BY THE EFFECTIVE DATE OF CANCELLATION OR WITHIN TEN DAYS OF THE EF—
                      FECTIVE DATE OF NONRENEWAL.

                    ()     THE PREMIUM, As DETERMINED BY THE COMPANY, SHALL BE PAID PROMPTLY
          •                WHEN DUE, AND

                    (C)    THE LOSS ARISES OUT OF AN ACT OR OMISSION WHICH OCCURRED ON OR AFTER
                           THE EFFECTIVE DATE OF THIS ENDORSEMENT STATED IN THE SCHEDULE OF
                           THIS ENDORSEMENT BUT BEFORE THE EFFECTIVE DATE OF CANCELLATION OR
                           NONRENEWAL OF THIS COVERAGE.                                                    -




                    FAILUREI OF THE. COMPANY TO OFFER.TO RENEW THIS, COMERAGE UPON.. THE. SAME.
                    RATES AND FORMS AS IS NOW PROVIDED SHALL BE DEEMED, FOR ruaroSESOF
                    THIS DISCOVERY PERIOD PROVISION, NOT TO BE CANCELLATION OR NONRENEWAL
                    BY THE COMPANY.                          .   .




                                                                                                                                         26

 C.7020 REV. 576 PRNrtD IN U.S.A.              Countersigned
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.307 Page 75 of 222

ENDORSEMENT




                                                                        THE TRAVELERS INSURANCE COMPANIES




This endorsement is issued by that member of The Travelers Ihsurance Companie.s which issued the policy of which
endorsement forms apart.

   If any additional premium is noted below, this endorsement is issued in onsideration thereof. If any return                                .Is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

   Effective                                       at   the   time   of day the   policy becomes effective. Policy   No__________
                        (Month. Day, Yeci,)

   Issued to._....
   Date of Issue                                                 Additional Premium $                                   Return Premium $

   The information provided for above, except the policy number, is required to be stated only when this endorsement is issued for attachnent to
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective datehereol the policy is amended in the following particulars

     THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS OF THE POLItY
     RELATING TO THE FOLLOWING:                                                           I

                                                 EMPLOYEE BENEFITS LIABILITY. INSURANCE


                                              EMPLOYEE BENEFITS LIABILITY MICHIGAN              -


                                                           QATONOOSEMENT

     THE FOLLOWING CONDITION IS ADDED TO THE EMPLOYEE BENEFITS 'LIABILITY ENDORSEMENT:

     DISCOVERY PERIOD     IF THE'COMPANY CANCELS OR -REFUSES TO RENEW THIS COVERAGE, THE INSU
     SHALL HAVE. THE OPTi.ON, OF HAVING THIS INSURANCE. ALSO APPLY T.O LOS TO. WHICH THIS, INS.!JRI CE,
     APPLIES FOR WHICH CLAIM IS FIRST MADEAGAINSTTHE INSURED WITHIN SIX MONTHS FIRST FO[-
     LOWING THE EFFECTIVE DATE OF SUCH CANCELLATION OR NONRENEWAL PROVIDED THAT:

                            (A) WRITTEN NOTICE OF THE EXERCISE-. OF THIS OPTION IS GIVEN
                                TO THE COMPANY BY THE EFFECTIVE DATE OF CANCELLATION
                                OR WITHIN TEN DAYS OF THE EFFECTIVE DATE OF NONRENEWAL;

                            (B) THE PREMIUM, AS DETERMINED BY THE COMPANY, SHALL BE
                                PAID PROMPTLY. WHEN DUE; AND

                            (c) THE LOSS ARISES OUT OF AN ACT OR OMISSION WHICH OCCURRED
                                 ON OR AFTER THE EFFECTIVE DATE OF THIS ENDORSEMENT BUT
                                 BEFORE THE EFFECTIVE DATE OF CANCELLATION OR NONIRENEWAL
                                 OF THIS COVERAGE.

     FAILURE OF THE COMPANY TO OFFER TO RENEW THIS COVERAGE UPON THE SAME RATES AND FORMS
     AS IS NOW PROVIDED SHALL BE DEEMED, FOR PURPOSES OF THIS DISCOVERY PERIOD PROVISION,
     NOT BE. CANCELLATION OR NONRENEWAL BY THE COMPANY.




c-.I7e20 REV. 5-76   PRINTED   IN   U.S:A.    Countersigned
                                       ..
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.308 Page 76 of 222


ENDORSEMENT
                                                                                                    .                  21




                                                                   THE TRAVELERS INSURANCE COMPANIES
                                                                                                                                    .




This endorsement is issued by that member of The Travelers insurance Companies which issued the policy of which
endorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return premiLhn is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.
                                                                                                       Amending         TR—St--168T0145-4[
   Effective (rom_._.           .               at the time   or   day the policy becomes effective.   Policy No.___________________________________
                     (Month, Day, Veer)

   Issued tn________________
   Date of Issue:                                           Additional Premium                                    ketum Premium $

   (The information provided for above except the policy number, is required to be stated only when this endorsement is issued for                t 10
                                                    the policy subsequent to its effective date,)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars:


                                                              LIMITS OF LIABILITY
                                                              TWO OR        2iOLI0IES

               IN THE EVENT OF AN INIDRY, DAMAGE OR LOSS COVERED BY THIS POLICY AND
               ANY OTHER POLICY CONTAINING THIS PROVISION OR A SIMILAR PROVISION
               ISSUED BY THE] COANY TO THE NANE]) INSUPE]), THE XAXIM THAT WILL IM
               PAID UNDER ALL SUCH POLICIES CONBINRtL) FOR SUCH INJ13RY 0 DAMAGE OR LOSS
               IS THE HIGHEST APPLICABLE LI]41T OF LW3ILITP' OF ANY ONE OF SUCH
               PoLICIES • THIS PROVISION DOES NOT APPLY WITH EESPEOT TO ANY POLICY
               ISSUED BY THE COMPANY WHICH HAS A POLICY NUNBEIR CONTAINING THE
               LETTERS CUP, EX AND ANY ERSONAL LIABILITY POLICY XSSUD BY THE
               CONPAliL




                                                                                                                                              )


                                                                                                                                        29203

.C.1700 RCV. 5.78 PRINID IN U.S.A.         Counteririgned
ENDORSEMENT
__
                                                   ..
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.309 Page 77 of 222




                                                      LII              THE TRAWLERS INSURANCE COMPANIES




This endorsement is issued by that riiember of The Travelers Insurance Companies which issued the policy of which
 ndorsement forms a part.

   If any additional premium is noted below, this endorsement is issued in consideration thereof. If any return                                 is
   noted below, the receipt thereof is acknowledged upon acceptance of this endorsement.

   Effective from— _...                              at the time of day the policy becomes effeetive.     Policy
                         (Mouth, Day.   Year)
   Issued to_____..
   Date of Issue:                                                 Additional Premium $                             Return Premium $

  (The information provided for above, except the policy number, is required. to be stated only when this endorsement is issued for attachment to
                                                    the policy subsequent to its effective date.)
   It is agreed that as of the effective date hereof the policy is amended in the following particulars



          THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS OF THE
          POLICY RELATING TO THE FOLLOWING:

           •      .                COMPREHENSIVE GENERAL LIABILITY INSURANCE
                               MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                               OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
          •                                    STOREKEEPERS' INSURANCE

                                                            ADDITIONAL INSURED
                                                 (EQUIPMENT LEASED TO THE NAMED INSURED)

          IT I5 AGREED THA'f THE-"PERSONS INSURED' PROV:I.S:ION. I'S' AMENDED- TO. INCLUDE'ASAN-
          INSURED THE PERSON OR ORGANIZATION DESIGNATED BELOW, BUT ONLY WITH RESPECT TO SUCH
          INSURED'S LIABILITY ARISING OUT OF THE MAINTENANCE OPERATION OR USE BY THE NAMED
          INSURED OF EQUIPMENT LEASED TO THE NAMED INSURED BY SUCH PERSON OR ORGANIZATION,
          SUBJECT TO THE FOLLOWING ADDITIONAL EXCLUSIONS:

          THIS INSURANCE DOES NOT APPLY:

                 1. 10 ANY OCCURRENCE WHICH TAKES PLACE AFTER THE EQUIPMENT LEASE.
                    EXPIRES;

                 2. TO BODILY INJURY TO ANY EMPLOYEE OF THE NAMED_INj2)

                 3.   TO PROPERTY DAMAGE TO PROPERTY OWNED, USED BY1 RENTEDTO; IN
                      THE...CARE, CUSTODY OR CONTROL OF, OR OVER WHICH PHYSIQAL. CON—
                      TROL IS BEING EXERCISD FOR ANYPURPSE YAN EMPLOYEE _ Off THE '
                      NAM.'--- D TM lb r.


                                                                  (CONTINUED ON PAGE $12)                                             3].7j21

t.17820   REV.   578 PHINfF.O iN   U.S.A.       Countersigned B
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.310 Page 78 of 222

         The Travelers




         POLICY NO: TR—SLG_168T045_4.82                                 ISSUE DATE:
/



           1•   TO ANY OPERATIONS PERFORMED BY OR ON BEHALF OF THE PERSON OR
                ORGANIZATION DESIGNATED BELOW.

                                              SCHEDULE

                                                                    PREMIUMS

            NAME OF PERSON OR ORGANIZATION          BODILY INJURY         PROPERTY DAMAGE
                (ADD ITI ONAL I NSUR                  LIABILITY             LIABILITY

                         ALL                              INCLUDED IN COMPOSITE




r."".




                                                                                            31721
                                                                                      Pe 2 of       2
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.311 Page 79 of 222
                       I- ]

                                   This endorsement modifies such insurance as is afforded
                                   by the provisions of any General Liability Insurance



                                                        MOBILE EQUIPMENT
                                          (Massachusetts Compulsery.Liability Security Act)




 It is agreed that the following additional provisions apply to bodily injury and property damage arising out of the ownership,
 maintenance, use, loading or unloading of any mobile equipment with respect to which insurance is required of the named
 insured under the Massachusetts Compulsory Liability Security Act.. (Chapter 346, Acts of 1925),
       1. Except to the extent provided in paragraph 2. below, the insurance afforded by thia policy does not apply either on
          o primary or excess basis to bodily injury or properly damage with respect to which any insurance (regardless of
          amount) is afforded under any liability coverage (compulsory or optional) of a Massachusetts Motor Vehicle Policy
          issued to the named insured-

       2. If the only liability insurance applicable with respect to such-bodily injury under such a Motor Vehicle Policy is
          under the compulsory coverage, the Bodily Injury Liability Coverage of this policy shall apply in excess of such
          insurance, but only with respect to bodily injury arising out of the operation or use of the mobile equipment other
          than solely for the purposes of transportation or locomotion.




 This endorsement is issued by that member of         T he   Travelers Insurance Companies which issued the policy of
 which this endorsement forms a part.


 C-11653 10-86 PRINTED IN 3.5.6. N.S.   373                                                                               G513
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.312 Page 80 of 222




  This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:

              COMPREHENSIVE GENERAL LIABILITY INSURANCE
              MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
              OWNERS' AND CONTRACTORS' PROTECTIVE LIABILITY INSURANCE
              OWNERS', LANDLORDS' AND TENANTS' LIABILITY I1SURANCE
              PREMISES MEDICAL PAYMENTS INSURANCE
              STOREKEEPER'S INSURANCE




                                                           SNOWMOBILES

 It is agreed tliet the exclusion relating to the operation or use of any snowmobile or trailer designed for use therewith applies
 only if the bodily injury or property damage occurs away from premises owned by, rented to or controlled by the named inawed.




This endorsement isissued.by that member of The. Travelers Insurance Companies which issued the policy of.
which this endorsement. forms a part.                                                                     -




 C-16S50 1-73 PRINTED IN U.S.A.   N.S.                ..      --...   -
                                                                          .;                                  .
                                                                                                                           0522
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.313 Page 81 of 222


                         L
                                                                                                                                      0019
                                      •     .     GENERAL LIABILITY.           IWO                                                    )7 78)
                                     AMENDATORY ENDORSEMENT-ADDITIONAL DEFINITICK



,   •   it it is agreed that the following definition is added:                    -




         loading or unloading", with respect to an automobile, means the* handling of property after It is moved iron) the place wt
        accepted for movement Into or onto an automobile or while it Is in or on an' automobile or while it is being moved
        automobile to the place .where it 'is finally delivered, but loading or unloading" does not-include-the movement of prop
        means of a mechanical device (other than a hand truck) not attached to the automobile.-
                                                                                                                                           Is
                                                                                                                                          an
                                                                                                                                          by.




5]




a




         OL 0019
         (Ed. 07 78)
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.314 Page 82 of 222

                                                                                                               GL 0100
                                                                                                             (Ed. 07 79)



         This endorsement modifies such insurance as is afforded by the provisions of any General Liability Insurance.
       L                                                                                                             -- I




                                     ACTION AGAINST COMPANY AMENDMENT
                                               (Massachusetts)

       It is agreed that the clause "nor shall the company be impleaded by the insured or his legal representative' in the
       Action Against Company Condition shall not apply to any right of impleader under Rule 14 of the Massachusetts Rules
       of Civil Procedure, 365 Massachusetts 760 (1974).




U)

Z
LU
I—
z
ci:
IL
C4
F—
C
z
co
CY
0
cli
0




       GLO100
       (Ed. 07 79)
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.315 Page 83 of 222
                                             S

                                                   TERMINATION PROVISIONS AMENDMENT—MICHIGAN

         It is agreed that with respect to the "Cancellation" provisions of the policy:
                                                                                                         .          GL 4&4 10 70 MWMX




              I.   The words "at the address shown in this policy, appearing in the first paragraph of the "Cancellation Condition, are amended to read at his
                   address last known to the company or its authorized agent.
              2.   The provisions (it forming a pail at the policy) of the endorsement entitled Termination Provisions Amendment—Michigan" apply as stated therein.
              3.   The provisions if any, forming a part of the policy which (by endorsement or otherwise) amend the 'Cancellation provisions of the policy
                   other than as stated or designated in this endorsement are deleted.




EQ
     GL 02 04 10 70                   This endorsement must be attached to the Change Endorsement when issued after the policy is written.
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.316 Page 84 of 222

                                                                                                                           29820


                    This endorsement modifies such insurance as is afforded by the provisions of the policy relating to
                                          COMPREHENSIVE GENERAL LIABILITY INSURANCE


                                            POLICY TERRITORY—WORLDWIDE COVERAGE

     It is agreed that part (3) of the definition of policy territory is replaced by the following:

              (2)     anywhere in the world with respect to damages because of bodily injury or property damage arising out of
                      a product manufactured or sold in the territory described in (1) above, provided .the original suit for such
                      damages is brought within such territory;




0




      29820
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.317 Page 85 of 222

                                                                                                         UV:t1C°ATh




                          Employers Insumince of Wausau
                                   COMBINATION CASUALTY POLICY

                                                                       PLEASE READ YOUR POLICY




                                                                    This poiicy is NONASSESSAPLE




  Notice of Annual Meeting: The policyholder is hereby notified that by virtue of this policy he is a member
  of the company by which the policy is issued and is entitled to vote either in person or by proxy at any and
  all meetings of the company. The annual meetings of the Employers Mutual Liability Insurance Company of
                                                                                            ay of February in each
  Wisconsin are held at its home office in the City of Wausau, 'Wisconsin, on the third Friday
  year at 10 o'clock A. M. The annual meetings of the Employers Mutual Fire Insurance Company are held at
  its home office in the City of Wausau, Wisconsin, on the third Friday of February in each year at 9 o'clock A. M.


 Employers Mulnal Liability Insurance Company of Misconsin
                                      HOME OFFICE: WAUSAUJ WISCONSIN
                            (A inutual insiirance company, herein called the conipa.lzy)



                 Employers Mutual Fire Insurance Company
                                      I1OME O1V1C1i WAUSAU, WISCONSIN
                            (A inittval insurance   company,   herei called the compaiiy)


  The company providing the insurance afforded by this j3olicy, as designated in the declarations made a part
  hereof, in consideration of- the payment of the premium, in reliance upon the statements in the declarations
  and subject to all of the terms of this policy, agrees with the named insured as follows:

                                                    COVERAGES
  The insurance afforded by this policy is only with respect to such Coverages as are indicated by specific pre-
  mium charge or charges in the appropriate Coverage Schedule or Schedules of the Coverage Part or Parts
  attached to and hereby made a part of this policy.                                    -




                                    SUPPLEMENTARY PAYMENTS
    The company will pay, in addition to the applicabl judgment which does not exceed the limit of the
  limit of liability:                                  company's liability thereon;
  (a) all expenses incurred by the company, all costs (b) premiums on appeal bonds required in an' such
       taxed against the insured in any suit defended by    suit, premiums on bonds to release attachments in
       the company and all interest on the entire amount    any such suit for an amount not in excess of the
       of any judgment therein which accrues after entry    applicable limit of liability of this policy, and the
       of the judgment and before the company has paid      cost of bail bonds required of the insured because
       or tendered or deposited in court that part of the   of accident or traffic law violation arising out of


                                                         60-1.1
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.318 Page 86 of 222



      the use of any vehicle to which this policy applies,        to which this policy applies;
      not to exceed $250 per bail bond, but the company
      shall have no obligation to apply for or furnish        (d) reasonable expenses incurred by the insured at
      any such bonds;                                              the company's request in assisting the company in
                                                                   the investigation or defense of any claim or suit,
  (c) expenses incurred by the insured for first aid to            including actual loss of earnings not to exceed
       others at the time of an accident, for bodily injury        $25 per day.

                                               DEFINITIONS
  When used in this policy (including endorsements (a) opiorations in connection with the transportation
  forming a part hereof):                                   of property, unless the bodily injury or property
                                                            damage arises out of a condition in or on a vehicle
    "automobile" means a land motor vehicle, trailer or     created by the loading or unloading thereof,
  semi-trailer designed for travel on public roads (in-
  cluding any machinery or apparatus attached thereto), (b) the existence of tools, uninstalled equipment or
  but does not include mobile equipment;                    abandoned or unused materials, or
    "bodily injury" means bodily injury, sickness or          (c) operations for which the classification stated in
  disease sustained by any person which occurs during             the policy or in the company's manual specifies
  the policy period, including death at any time resulting        "including completed operations",
  therefrom;
                                                                 "elevator" means any hoisting or lowering device to
    "collapse hazard" includes "structural property           connect floors or landings, whether or not in service,
  damage" as defined herein and property damage to            and all appliances thereof including any car, platform,
  any other property at any time resulting therefrom.         shaft, hoistway, stairway, runway, power equipment
  "Structural property damage" means the collapse of          and machinery; but does not include an automobile
  or structural injury to any building or structure due       servicing hoist, or a hoist without a platform outside
  to (1) grading of land, excavating, borrowing, filling,     a building if without mechanical power or if not at-
  back-filling, tunneling, pile driving, cofferdam work or    tached to building walls, or a hod or material hoist
  caisson work or (2) moving, shoring, underpinning,          used in alteration, construction or demolition opera-
  raising or demolition of any building or structure or       tions, or an inclined conveyor used exclusively for
  removal or rebuilding of any structural support thereof.    carrying property or a dumbwaiter used exclusively
  The collapse hazard does not include property dam-          for carrying property and having a compartment height
  age (1) arising out of operations performed for the         not exceeding four feet;
  named insured by independent contractors, or (2)
  included within the completed operations hazard or             "explosion hazard" includes property damage
  the underground property damage hazard, or (3)              arising Out of blasiing or explosion. The explosion
  for which liability is assumed by the insured under an      hazard does not include property damage (1) arising
  incidental contract;                                        out of the explosion of air or steam vessels, piping
                                                              under pressure, prime movers, machinery or power
                                                              •
    "completed operations hazard" includes bodily             transmitting equipment, or (2) arising out of opera-
  injury and property damage arising out of operations        tions performed for the named insured by indepen-
  or reliance upon a representation or warranty made          dent contractors, or (3) included within the completed
  at any time with respect thereto, but only if the bodily    operations hazard or the underground property
  injury or property damage occurs after such opera-          damage hazard, or (4) for which liability is assumed
  tions have been completed or abandoned and occurs           by the insured under an incidental contract;
  away from premises owned by or rented to the named
  insured. "Operations" include thaterials, parts or            "incidental contract" means any written (1) lease
  equipment furnished in connection therewith. Opera-         of premises, (2) easement agreement, except in con-
  tions shall be deemed completed at the earliest of the      nection with construction or demolition operations on
  following times:                                            or adjacent to a railroad, (3) underr.akin to indemnify
                                                              a municipality required by municipal ordinance, except
  (1) when all operations to be performed by or on            in connection with work for the municipality, (4)
       behalf of the named insured under the contract         sidetrack agreement, or (5) elevator maintenance
       have been completed,                                   agreement;
  (2) when all operations to be performed by or on              "Insured" means any person or organization qualify-
       behalf of the named insured at the site of the         ing as an insured in the "Persons -Insured" provision
       operations have been completed, or                     of the applicable insurance coverage. The insurance
  (3) when the portion of the work out of which the           afforded applies separately to each insured against
       injury or damage arises has been put to its in-        whom claim is made or suit is brouht, except with
       tended use by any person or organization other         respect to the limits of the company s liability;
       than another contractor or subcontractor engaged
       in performing operations for a principal as a part       "mobile equipment" means a land vehicle (includ-
       of the same project.                                   ing any machinery or apparatus attached thereto),
                                                              whether or not self-propelled, (1) not subject to motor
    Operations which may require further service or           vehicle registration, or (2) maintained for use ex-
  maintenance work, or correction, repair or replacement      clusively on premises owned by or rented to the named
  because of any defect or deficiency, but which are          insured, including the ways immediately adjoining,
  otherwise complete, shall be deemed completed.              or (3) designed for use principally off public roads, or
     The completed operations hazard does not include         (4) designed or maintained for the sole purpose of
  bodily injury or property damage arising out of             affording mobility to equipment of the following types
                              . .
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.319 Page 87 of 222



     foming an integral part of or permanently attached
     to such vehicle: power cranes, shovels, loaders, diggers
     mid drills; concrete mixers (other than the mix-in--
     transit type); graders, scrapers, rollers and other road
     construction or repair equipment; air-compressors,
     pumps and generators, including spraying, welding and
                                                                      consumption within the territory described in par-
                                                                      agraph (1) above, provided the original suit for
                                                                      such damages is brought within such territory;
                                                                    "products hazard" includes bodily injury and
                                                                  Property damage arising out of the imamed insured's
                                                                                                                               I
                                                                  products or reliance upon a representation or warranty
     building cleaning equipment; and geophysical explor-
                                                                  made at any time with respect thereto, but only if the
     ation and well servicing quipment;
                                                                  bodily injury or property damage occurs away from
       "named insured" means the person or organization           premises owned by or rented to the named insured
     named in Item 1. of the declarations of this policy;         and after physical possession of such products has been
                                                                  relinquished to others;
       "named insured's products" means goods or pro-
     ducts manufactured, sold, handled or distributed by            "property damage" means (1) physical injury to
     the named insured or by others trading under his             or destruôtion of tangible property which occurs during
     nine, including any container thereof (other than a          the policy period, including the loss of use thereof at
     vhicle), but 'named insured's products" shall not            any time resulting therefrom, or (2) loss of use of tan-
     include a vending machine or any property other than         gible property which has not been physically injured or
     such container, rented to or located for use of others       destroyed provided such loss of use is caused by an
     bi?t not sold;                                               occurrence during the policy period;
                                                                    "underground property damage hazard" includes
       "occurrence" means an accident, including contin-          underground property damage as defined herein and
     u!nis or repeated exposure to conditions, which results      property damage to any other property at any time
     in bodily Injury or property damage neither expected         resulting therefrom. "Underground property damage"
     nor intended from the standpoint of the insured;             means property damage to wires, conduits, pipes,
         "policy territory" means:                                mains, sewers, tanks, tunnels, any similar property,
                                                                  and any apparatus in connection therewith, beneath
     (1) the United States of America, its territories or         the surface of the ground or water, caused by and
          possessions, or Canada, or                              occurring during the use of mechanical equipment for
                                                                  the purpose of grading land, paving, excavating, drill-
     •(2) international waters or air space, provided the         ing, borrowing, filling, back-filling or pile driving. The
      bodily injury or property damage does not occur in
      the course of travel or transportation to or from any       underground property damage hazard does not in-
                                                                  clude property damage (1) arising out of operations
      other country, state or nation, or
                                                                  performed for the named insured by independent
     () anywhere in the world with respect to damages             contractors, or (2) included within the completed
           because of bodily injury or property damage            operations hazard, or (3) for which liability is as-
     -     arising out of a product which was sold for use or     sumed by the insured under an incidental contract..

                                                       CONE ITIONS
      U- Premium All premiums for this policy shall be            named insured or others, to determine or warrant
      computed in accordance with the company's rules,            that such property or operations are safe or healthful,
      rites, rating plans, premiums and minimum premiums          or are in compliance with any law, role or regulation.
      applicable to the insurance afforded herein.                  The company may examine and audit the named
         Premium designated in this policy as "advance pre-       insured's books and records at any time during the
      mium" is a deposit premium only which shall be              policy period and extensions thereof and within three
      credited to the amount of the earned premium due at         years after the final termination of this policy, as far
      the end of the policy period. At the close of each period   as they relate to the subject matter of this insurance.
      (or part thereof terminating with the end of the policy
      period) designated in the declarations as the audit         3. Financial Responsibility Laws When this policy
      period the earned premium shall be computed for such        is certified as proof of financial responsibility for the
      period and, upon notice thereof to the named insured,       future under the provisions of any motor vehicle finan-
      shall become due and payable. If the total earned pre-      cial responsibility law, such insurance as is afforded by
      miuni for the policy period is less than the premium        this policy for bodily injury liability or for property
      pieviously paid, the company shall return to the            damage liability shall comply with the provisions of
      named insured the unearned portion paid by the              such law to the extent of the coverage and limits of
      named insured.                                              liability required by such law. The insured agrees to
        -The named insured shall maintain records of such         reimburse the company for any payment made by the
      iiiformation as is necessary for premium computation,       company which it would not have been obligated to
      and shall send copies of such records to the company at     make under the terms of this policy except for the
      the end of the policy period and at such times during       agreement contained in this paragraph.
     -the policy period as the company may direct.
                                                                  4. Insured's Duties in the Event of Occurrence,
      2. Inspection and Audit The company shall be per-           Claim or Suit
      initted but not obligated to inspect the named in-
      sured's property and operations at any time. Neither         (a) In the event of an occurrence, written notice
      the company's right to make inspections nor the mak-             containing particulars sufficient to identify the
      ing thereof nor any report thereon shall constitute an           insured and also reasonably obtainable informa-
      undertaking, on behalf of or for the benefit of the               tion with respect to the time., place and circum-

K
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.320 Page 88 of 222
                                                                                     Ll
     stances thereof, and the names and addresses of              so paid the remaining insurers then continue to
     the injured and of available witnesses, shall be             contribute equal shares of the remaining amount
     given by or for the insured to the company or any            of the loss until each such insurer has paid its
     of its authorized agents as soon as practicable.             limit in full or the full amount of the loss is paid.
 (b If claim is made or suit is brought against the           (b) Contribution by Limits. If any of such other
     insured, the insured shall immediately forward               insurance does not provide for contribution by
     to the company every demand, notice, summons or              equal shares, the company shall not be liable for
     other. process received by him or his representative.        a greater proportion of such loss than the applica-
                                                                  ble limit of liability under this policy for such
 (c) The insured shall cooperate with th'é company                loss bears to the total applicable limit of liability
     and, upon the company's request, assist in making            of all valid and collectible insurance against such
     settlements, in the conduct of suits and in enforc-          loss.
     ing any right of contributionor indemnity against
     any person or organization who may be liable to
     the insured because of injury or damage with             7. Suhrcgation In the event of any payment under
                                                              this policy, the company shall be subrogated to all the
     respect to which insurance is afforded under this
     policy; and the insured shall attend hearings and        insured's rights of recovery therefor against any per-
                                                              son or organization and the insured shall execute and
     trials and assist in securing and giving evidence
                                                              deliver instruments and papers and do whatever else
     and obtaining the. attendance of witnesses. The
                                                              is necessary to secure such rights. The insured shall
     insured shall not, except at his own cost, volun-
      tarily make any payment, assume any obligation          do nothing after loss to prejudice such rights.
     or incur any expense other than for first aid to
     others at the time of accident,                          8. Changes Notice to any agent or knowledge pos-
                                                              sessed by any agent or by any other person shall not
 5. Action Against Company No action shall lie                effect a waiver or a change in any part of this policy
 against the company unless, as a condition precedent         or estop the company from asserting any Tight under
 thereto, there shall have been full compliance with all      the terms of this policy; nor shall the terms of this
 of the terms of this policy, nor until the amount of the     policy be waived or changed, except by endorsement
 inured's obligation to pay shall have been finally           issued to form a part of this policy.
 determined either by judgment against the insured
 alder actual trial or by written agreement of the in-        9. Assignment Assignment of interest under this pol-
 suredi the claimant and the company.                         icy shall not bind the company until its consent is en-
    Any person or organization or the legal representa-       dorsed hereon; if, however, the named insured shall
 tive thereof who has secured such judgment or written        die, such insurance as is afforded by this policy shall
 agreement shall thereafter be entitled to recover under      apply (1) to the named insured's legal representative,
 ths policy to the extent of the insurance afforded by        as the named insured, but only while acting within
 this policy. No person or organization shall have any        the scope of his duties as such, and (2) with respect to
 right under this policy to join the company as a party       the property of the named insured, to the person
 to any action against the insured to determine the           having proper temporary custody thereof, as insured,
 insured's liability, nor shall the company be inipleaded     but only until the appointment and qualification of the
 bkl the insured or his legal representative. Bankruptcy      legal representative.
 or insolvency of the insured or of the insured's estate
 shall not relieve the company of ñny of its obligations      10. Three Year Policy If this policy is issued for a
 heFeunder.                                                   period of three years any limit of the company's liabil-
                                                              ity stated in this policy as "aggregate" shall apply
 6. Other Insurance The insurance afforded by this            separately to each consecutive annual period thereof.
 policy is primary insurance, except when stated to
 apply in excess of or contingent upon the absence of         11. Cancelation This policy may he canceled by the
 other insurance. When this insurance is primary and the      named insured by mailing to the company written
 insured has other insurance which is stated to be ap-        notice stating when thereafter the cancelation shall he
 plicable to the loss on an excess or contingent basis,       effective. This policy may be canceled by the company
 the amount of the company's liability under this policy      by mailing to the named insured at the address shown
 shall not be reduced by the existence of such other          in this policy, written notice stating when not less than
 insurance.                                                   ten days thereafter such cancelation shall be effective.
   When both this insurance and other in'surance apply        The mailing of notice as aforesaid shall be sufficient
 to the loss on the same basis, whether primary, excess       proof of notice. The effective date and hour of cancela-
 or contingent, the company shall not be liable under         tion stated in the notice shall become the end of the
 this policy for a greater proportion of the loss than that   policy period. Delivery of such written notice either by
 stated in the applicable contribution provision below:       the named insured or by the company shall be equiva-
                                                              lent to mailing.
 (a) Contribution by Equal Shares. If all of such
     other valid and collectible insurance provides for          If the named insured cancels, earned premium shall
     contribution by equal shares, the company shall          be computed in accordance with the customary short
     not be liable for a greater proportion of such loss      rate table and procedure. If the company cancels,
     than would be payable if each insurer contributes        earned premium shall be computed pro rata. Premium
     an equal share until the share of each insurer           adjustment may he made either at the time cancelation
     equals the lowest applicable limit of liability under    is effected or as soon as practicable after cancelation
     any one policy or the full amount of the loss is         becomes effective, but payment or tender of unearned
     paid, and with respect to any amount of loss not         premium is not a condition of cancelation.
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.321 Page 89 of 222



 12. Declarations By acceptance of this policy, the 13. Mutual Policy Conditions This policy is nonas-
 named insured agrees that the statements in the dee- sessable, The policyholder is a member of the company
 larations are his agreements and representations, that and shall participate, to the extent and upon the con-
 this policy is issued in reliance upon the truth of such ditions'fixed and determined by the Board of Directors
 representations and that this policy embodies all agree-. in accordance with the provisions of law, in the dis-
 ments existing between himself and the company or tribution of dividends so fixed and determined.
 any of its agents relating to this insurance,


 IN WITNESS WHEREOF, the company designated in the declarations as issuing this policy has caused this
 policy to be signed by its president and its secretary at Wausau, Wisconsin, and countersigned on the declara-
 tions page by a duly authorized representative of the company.




                 Secretary                                                                           President
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.322 Page 90 of 222



                   • NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                        (Broad Form)
    This endorsement modifies the provisions of the policy relating to ALL AUTOMOBILE LIABILITY,
    GENERAL LIABILITY AND MEDICAL PAYMENTS INSURANCE OTHER THAN PAM..
    ILY AUTOMOBILE, SPECIAL PACKAGE AUTOMOBILE, COMPREHENSIVE PERSON-
    AL AND FARMER'S COMPREHENSIVE PERSONAL INSURANCE,
    It is agreed that:
     I. The policy does not apply:
        A. Under any Liability Coverage, to bodily injury or property damage
            (1) with respect to which an insured under the policy is also an insured under a nuclear energy liabil-
                ity policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Lia-
                 bility Underwriters or Nuclear Insurance Association of Canada, or would be an insured under any
                 such policy but for its termination upon exhaustion of its limit of liability; or
            (2) resulting from the hazardous properties of nuclear material and with respect to which (a) any
                 person or organization is required to maintain financial protection pursuant to the Atomic Energy
                Act of 1954, or any law amendatory thereof, or (b) the insured is, or had this policy not been issued
                would be, entitled to indemnity from the United States of America, or any agency thereof, under
                 any agreement entered into by the United States of America, or any agency thereof, with any person
                or organization.
        B. Under any Medical Payments Coverage, or under any Supplementary Payments provision relating to
           first aid, to expenses incurred with respect to bodily injury resulting from the hazardous properties
            of nuclear material and arising out of the operation of a nuclear facility by any person or organization.
        C. Under any Liability Coverage, to bodily injury or property damage resulting from the hazardous
            properties of nuclear material, if
            (1) the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an
                insured or (b) has been discharged or dispersed therefrom;
            (2) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used, pro-
                cessed, stored, transported or disposed of by or on behalf of an insured; or
            (3) the bodily injury or property damage arises out of the furnishing by an insured of services,
                materials, parts or equipment in connection with the planning, construction, maintenance, operation
                 or use of any nuclear facility, but if such facility is located within the United States of America, its
                territories or possessions or Canada, this exclusion (3) applies only to property damage to such
                 nuclear facility and any property thereat.
    II. As used in this endorsement:
        "hazardous properties" include radioactive, toxic or explosive properties;
        "nuclear material" means source material, special nuclear material or byproduct material;
        "source materiaP, "special nuclear material", and "byproduct material" have the meanings given
        them in the Atomic Energy Act of 1954 or in any law amendatory thereof;
        "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to
        radiation in a nuclear reactor;
        "waste" means any waste material (1) containing byproduct material and (2) resulting from the opera-
        tion by any person or organization of any nuclear facility included within the definition of nuclear facility
        under paragraph (a) or (b) thereof;
        "nuclear facility" means
        (a) any nuclear reactor,
        (b) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2)
             processing or utilizing spent fuel, or (3) handling, processing or packaging waste,
        (c) any equipment or device used for the processing, fabricating or alloying of special nuclear material
             if at any time the total amount of such material in the custody of the insured at the premises where
             such equipment or device is located consists of or contains more than 25 grams of plutonium or uranium
            233 or any combination thereof, or more than 250 grams of iranium 235,
        (d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste,
        and includes :the site on which any of the foregoing is located, all operations conducted on such site and all
        premises used for suh operations;
        "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting chain
        reaction or to contain a critical mass of fissionable material;
        "property damage" includes all forms of radioactive contamination of property.
    NEW YORK EXCEPTIONS The "Nuclear Energy Liability Exclusion Endorsement (Broad Form)" does
    not apply to Automobile Liability Insurance in New York.
    All other provisions and conditions remain unchanged.
    Issued by the Company providing the insurance afforded by this policy as designated on the declarations page
    made a part hereof.                                                                                           -




                    Secretary                                                                              President
                                                                                                        A0009
                                                                                                        G320
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.323 Page 91 of 222
                                           w                                   w
                                                     Employers Insurance, of Wausau

                                               COMBINATION CASUALTY POLICY DECLARATIONS

    Ace Numer          Invoice Date                                    Premium                Dividend on Expired Policy                Amount Due
31 7I.21                3 27 73                                    $                          $                                     $    1950 00
Policy Numbi                     Man.     New       Ran. T             Representative                                                   Alpha Code
1724 09 0)458)49                00         X                 2         5760 JOHNSON & HIGGINS                                              WO
Item 1 . Namini Insured and Address
       WOLVE R I NE WORLD WIDE..                                       The nod insured Is: 0 Individual;       0 partnership; ZJ         corporation;



       INC .                                                           0 joint venture; 0   other
       (SEE END. #1 & 2)                                               Adjustment of premium shall be made:       MONTHLY
       931 COURTLAND DRIVE
       ROCKFORD, MICHIGAN

Item 2. PoLicy Period: From
2 28 73                   to    1 1 74             1201 A.M.,          standard time at address of the named insured as stated herein.


3. The Insurance afforded is only with respect to such Coverages as are indicated by specific premium charge or charges in the appropriate Coverage
Schedule or Schedules of the Coverage Part or Parts attached to this policy. The limit of the company'   s liability against each such coverage shall be as
stated in thelappropriate Coverage Schedule or Schedules for the Coverage Part or Parts attached to this policy.
                                  SUMMARY OF INSURANCE AND PREMIUM CHARGES
                                                                                                                                I                       -



                                                                                                                                    $
COMPREHENSIVE GENERAL LIABILITY INSURANCE                                                                                                1950 00
CONTRA4TUAL LIABILITY INSURANCE                                                                                                     INCLUDED IN
                                                                                                                                    OMPOSITE RATE




 Attached to Form 60-1.1 and Coverage Parts shown above.
 Issued by    EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY OF WISCONSIN
           0EMPLOYERS MUTUAL FIRE INSURANCE COMPANY


          •                                                      CountersIguolby
                                                                                                      Authorize    ompany ReprcsentiWc


                                                                        M60-ll
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.324 Page 92 of 222
                                                              410yers 1ll8111u1Ce of Wausau
                                          COMPREIIENSIVE GENERAL LIABILITY INSURANCE COVERAGE PART
                                                                                                                               •
Namedlnsured         WOLVERINE WORLD WIDE, INC.
       Number         1724 00            o45849
                                                               COVERAGE SCHEDULE
1. The Insurance afforded is only with respect to such of the following Coverages as are Indicated by specific premium charge or charges. The limit of
the company's liability against each such Coverage shall be as staled herein, subject to all the terms of this policy having reference thereto;. 1
      COVERAGES                                                             LIMITS OF LIABILITY                                                           ADVANCE PREMIUM
                                                                                 Each Occurrence                         Aggregate                                    -


A—B          Jury Liability                                         s500,000                                     $      500,000                           s 1750 00
B—Property Damage                                                                                                                                                 -

  Liability
                            -
                                                                    $       100,, 000                            $      100,000                           p       200 00
Total Advance Premium
2. The declarations are completed on the accompanying schedule(s) designated "General Liability Hazards".
3. The locations of all premises owned by, rented to or controlled by the named insured and the part occupied by named Insured are 'Thown on the
   accompanying schedule( .,;) .
4. Interest of named insured in such premises; Owner              0; Tenant 0; General Lessee 0
5. The Accompanying schedule(s) disclose(s) all hazards insured hereunder known to exist at the effective date of this policy, unless otherwise stated
   herein.
                                                                                 COVERAGES
I. COVERAGE A—BODILY INJURY LIABILITY
   COVERAGE B—PROPERTY DAMAGE LIABILITY                                                               -


   The company will pay art behalf of the insured all sums which the ins ured shall bdcome legally oblignied 10 pay as damages because of
       Coverage A. bodily injury or
       Coverage B. property damage
   tpwhicji,,this insurance applies, caused by an occurrence, and the company shall have lire right and duty to defend any suit against the insured
    eeking iiitages on account of such bodily injury or property damage. even ii' any of 11w allegations of tire suit are groundless, false or fraudulent,
   and may nlakC such Investigation and settlement of any elalirt or suit as it decitia expdint, but the itolfll)tiiiy shall not be obligated to pay airy
   claim orijpdgment or to defend any suit after the applicable limit of tint company's liability has bee n exhausted by pay nnl ol' judaren1s or
   settlements:
   Exclusions
       This insurance does not apply;
       (a) to liability assumed by the insured tinder any contract or agreement except tit) iricklatital contract; but this ee1uai.rr dvui not apply to it
             warranty of fitness or quality of the named insured's products or a warranty tutu work performed by or on Icia1! of the natited insured
             will be done in ii workmanlike manner;
       (b) to bodily injury or property damage arising Out of tIre ownership, nra hit ens ice, opera tori, rise, leading or unload hot ol
               I I any automobile or aircraft owned or operated by or rented or loaned to any insured, or
             (2) any other automobile or aircraft operated by any person in I its course of his coo ploy merit by any Insured
             but Ibis cxci nato n• dISCS not apply to the parking Of an automobile on irreirrisea uiw ned by, rented to or con I nr lied by he named Insured or
             tire ways ha tiled is lely adjoining. if such automobile Is not owned by or retried ti t loaned to any insured
       (c to bodily injury or property damage arising out of (I) I lie ownership, 11:1 jIlt cliii tree, operation. use. loading or unloading ot airy mobile
            equipment while being used in any prearranged or orgir ni'i.eil racing, sp'ctI or dolim lit kin contest or in any at on I log activity or In Ibid Ice or
             preparation for any such contest or activity or (2) (he operation or rise of any nowiroobile or trailer designed for use therewith;
       (d) to bodily Injury or property damage arising out of and in the course 01' the tratrtiport;rtion of mobile equipment by an automobile owned or
            operated by or rented or loaned to any insured;
       (e) to bodily Injury or property damage arising out of (he ownership, lnntntentq)i.:e. operation, use, loading or unloading ol
            (])any watercraft owned or operated by or rented or loaned to airy Insured, or
             (2) any other watercraft operated by any personin the course of his einplynrent by tiny insured;
             but this exclusion does not apply to watercraft while ashore on premises d'wrred by, rented to or controlled by the named Insured;
       (1) to bodily injury or property damage arising out of the diseharge,'dispethii, release or escape of smoke, vapors, soot, fumes, acids, ahkulis,
             toxic chemicals, liquids or gases, waste materials or other irritants, eonfarrtinants or pollutants into or upon land, the atmosphere or any
            water course or body of water; but this exclusion does not apply if such discirtirge, dispersal, release or escape is sudden and accidental;
       (g) to bodily injury or property damage duo to war, whether or not dedlared, civil war, in-surrection, rirhellioiior rev&L'ttoi it ..o o )' 'tel or
            condition incident to any of the foregoing, with respect to
            (1) liability assumed by the insured under an Incidental contract, or
            (2) expenses for first aid under the Supplementary Payments provision;.
      (h) to bodily injury or property damage for winch the insured or his inden(nitec may be held liable
            (1) as a person or organization engaged in the business of manufacturing, distributing, selling or serving alcoholic beverages, or
            (2) if not so engaged, as all owner or lessor of premises used for such I11rposes,
            if such liability is imposed
            (i) by, or because of the violation of, any statute, ordinance or regulation pertaining to the stile, gift, distribution or use of any alcoholic
                  beverage, or
            (ii) by reason of the selling, serving or giving of any alcoholic beverage to a minor or to ;i person under the influence of alcohol or which
                  causes or contributes to the intoxication of any person;
             but pant (ii) of this, exclusion does not apply with respect to liability of the insured or his indeni aitce as in owner or lessor described in (2)
        -
            above;
       Ii) to itit)' iilihgtilton ror Whk'Ii his Insured or any carrier as his insurer may be hold liable tiitiler any vurkincir's L'ollrl)enal(hiiiii, oirrCllilrtrryril5'ltt
            compenarilioto or disability hrenelits law, or router tiny slirilliri law;
          ) to bodily injury In any u'uirplovce of the Inurod arising out of turd in tile couriie of his entllkrynrcnl by the Insured or It' tiny olsilga lion nt
             the insured In iiiott'iirnit'y allot hoer because of uttimrug's tirialllg out nt sin-li injury hilt lois r'xcliision iluies 11411 apply Its liabilily rissuirrcd by
             the Insured iliriler in Incidental contract',
       (k) to 1roperiy shinthge In
            (I) properly own e d or occupied by or rt'i,It'd to 11 lie lirsurtid,                                -

             (2) property Ii s'tl by tile Intitrixi , or
             (3) properly in Ililhe care, custody or coittirtil or hlrc Insured or as I,, which the liisured Is liii any lilitllnM' u''itlsIrig pliysk'til t'tiiilrtol;
             hut parts (2) mid (3) of this exclusion tIn tint irpply Willi rtwlieo- t to Iiitiiilltv tinder a wr i t it-li siolt'tnr,'k rigrdu'irlt'ltt tind part (31 ol t1iI             '5
                                                                                                                                                                                          N
            uclusuori iJti      flirt apply WI(II respect l     property iluitirige (nihiti I Iiaui Itt t'lt'Yritorii) tirlalng liii of tile no' i an i'levritur til pr clilist'S owned
             by, rent ed to or coiitrntlt'tl by llie. nurirud Insoired                                                                        -




(M) I'73                                                                :                   .SMt.4- I                                                             l'tige I ot' 2 Pages
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.325 Page 93 of 222

                              COMPREHENSIVE GENERAL           LIABILITY INSURANCE COVERAGE PART (Continued)
     (I) to property damage to premises alienated by the named insured arising out of such premises or any part thereof;
    (m) to loss of use of tangible property which has not been physically injured or destroyed resulting from
          (1) the delay in or lack of performance by or on behalf of the named insured of any contract or agreement, or
          (2) the failure of the named insured's products or work performed by or on behalf of the named insured to meet the level of performaisce,
              quality, fitness or durability warranted or represented by the named insured;
          but this exclusion does not apply to loss of use of other tangible property resulting from the sudden and accidental physical injury to or
          destruction of the named insured's products or work performed by or on behalf of the named insured after such products or work have
          been put to use by any person or organization other than an insured;
     (n) to property damage to the named insured's products arising out of such products or any part of such products;
     (o) to property damage to work performed by or on behalf of the named insured arising Out of the work or any portion thereof, or out of
          materials, parts or equipment furnished in connection therewith;
     (p) to damages claimed for the withdrawal, inspection, repair, replacement, or loss of use of the named insured's products or work completed
          by or for the named insured or of any property of which such products or work form a part, if such products, work or property are
           withdrawn from the market or from use because of any known or suspected defect or deficiency therein;
     (q) to property damage included within:
          (1) the explosion hazard in connection with operations identified in this policy by a classification code number which includes the symbol

           (2) the collapse hazard in connection with operations identified in this policy by ti classification code number which includes the symbol

           (3) the underground property damage hazard in connection with operations identified in this policy by a classification code number which
               includes the symbol "u".

II. PERSONS INSURED
  Each of the following is an insured under this insurance to the extent set forth below:
  (a) if the named insured is designated in the declarations as an individual, the person so designated but only with respect to the conduct of a
      business of which he is the sole proprietor, and the spouse of the named insured with respect to the conduct of such a business;
  (b) if the named insured is designated in the declarations as a partnership or joint venture, the partnership or joint venture so designated and any
       partner or member thereof but only with respect to his liability as such;
  (c) if the named insured is designated in the declarations as other than an individual, partnership or joint venture, the organization so designated
      and any executive officer, director or stockholder thereof while acting within the scope of his duties as such;
  (ci) any person(other than an employee of the named insured) or organization while acting as real estate manager For the named insured; and
  (e) with respect to the operation, for the purpose of locomotion upon a public highway, of mobile equipment registered under any motor vehicle
      registration law,
      (i) 50 employee of the named insured while operating any such equipment in the course of his employment, and
      (ii) any other person while operating with the permission of the named insured any such equipment registered in the name of the named
           insured and any person or organization legally responsible for such operation, but only if there is no other valid and collectible insurance
           available, either on a primary or excess basis, to such person or organization;
       provided that no person or organization shall be an insured under this paragraph (e) with respect to:
       (1) bodily injury to any fellow employee of such person injured in the course of his employment, or
       (2) property damage to property owned by, rented to, in charge of or occupied by the named insured or the employer of any person described
           In subparagraph (ii).

  This insurance does not apply to bodily injury or property damage arising out of the conduct of any partnership or joint venture of which the
  insured is a partner or member and which is not designated in this policy as a named insured.

Ill. LIMITS OF LIABILITY
  Regardless of the number of (1) insureds under this policy, (2) persons or organizations who sustain bodily injury or property damage, or (3)
  claims made or suits brought on account of bodily injury or property damage, the company's liability is limited as follows:

  Coverage A—The total liability of the company for all damages, including damages for care and loss of services, because of bodily injury sustained
  by one or more persons as the result of any one occurrence shall not exceed the limit of bodily injury liability stated in the schedule as
  applicable to "each occurrence."

  Subject to the above prvision respecting "each occurrence", the total liability of the company for all damages because of (1) all bodily injury
  included within the completed operations hazard and (2) all bodily injury included within the products hazard shall not exceed the limit of
  bodily injury liability stated in the schedule as "aggregate".

   Coverage B—The total liability of the company for all damages because of all property damage sustained by one or more persons or organizations
   as the result of any one occurrence shall not exceed the limit of property damage liability stated in the schedule as applicable to "each
   occurrence".

   Subject to the above provision respecting "each occurrence", the total liability of use company for all damages because of all property damage to
   which this coverage applies and described in any of the numbered subparagraphs below shall not exceed the limit of property damage liability
   stated in the schedule as "aggregate":
   (1) all property damage arising out of premises or operations rated on a remuneration basis or contractor's equipment rated on a receipts basis,
       including property damage for which liability is assumed under any incidental contract relating to such premises or operations, but excluding
       property damage included in subparagraph (2) below;
   (2) all property damage arising out of and occurring in the course of operations performed for the named insured by independent contractors and
       general supervision thereof by the named insured, including any such property damage for which liability is -assumed under any incidental
       contract relating to such operations, but this subparagraph (2) does not include property damage arising out of maintenance or repairs at
        premises owned by or rented to the named insured or structural alterations at such premises which do not involve changing the size of or
        moving buildings or other structures;
   (3) all property damage included within the products hazard and all property damage included within the completed operations hazard.
   Such aggregate limit shall apply separately to the property damage described in subparagraphs (1), (2) and (3) above, and under subparagraphs (1)
   and (2), separately with respect to each project away from premises owned by or rented to the named insured.

  Coverages A and B—For the purpose of determining the limit of the comany's liability, all bodily injury and property damage arising out of
  continuous or repeated exposure to substantially the same general conditions shall be considered as arising out of one occurrence.

IV. POLICY TERRITORY
  This insurance applies only to bodily injury or property damage which occurs within the policy territory.


Issued by the Company providing     the insurance afforded by this policy as designated on the declarations page made a part hereof.

(M) 1-73                                                                   5 60-4-1             -                                      Page 2   of 2 Pages
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.326 Page 94 of 222
                                      • iployers InsuraneeofWausu                         •
                                            GENERAL LIABILITY HAZARDS


Named Insured:   WOLVERINE WORLD WI DE,         INC.
                                                                       Policy No         1 7211 00 01158119         Schedule No.    1
                                                                                                  Rates            Estimated Premiums
                 Description of Hazards             Code
SHOW SUMMARY OF PREMIUM WHEN APPLICABLE
                                                   Number   Premium Bases                Bodily
                                                                                         Injury     I Damage
                                                                                                       Property     Bodily
                                                                                                                    Injury
                                                                                                                              -
                                                                                                                                   Property
                                                                                                                                   Damage
        •                                                   (.) Area (Sq. Ft.) (a) Per 100 Sq. Fe. of Area                    -

      ---PREMISES-OPERATIONS--                              (b) Frontage           (b)   Per Linear Foot
                                                            (c)   Remuner a tion   (c) Per   100 of Remuneration

 UNITED- STATES OF AMERICA
                                                             EST.
 ALL OPERATIONS, INCLUDING                                   POLICY
 PREM;ISES & OPERATIONS,                                     YEAR
 INDEPENDENT CONTRACTORS                                     SALES     PER $ 000 OF SALES
 AND PRODUCTS COVERAGE                            9380      1c5,000,00  .167 -01,947,535 O( 1995 00
 EXCESS LIMITS CHARGE                             9890                                                              10 0(               500
 SUMMARY OF ESTIMATED PREMIUM:                   EST.         BILLED
                                                  NNUAL PREMIUM
 (M&C & END. #11)                                      i)o 19111 00
 OTHER CHARGES (EXCESS LIMITS
 & END. #2)                                                         36 oo

 TOTAL BILLED PREMIUM                                         1950 00
           Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.327 Page 95 of 222
                                                              iiip1oyers insirnuiee ol.WausauS
                                                    CONTRACTUAL LIABILITY INSURANCE COVERAGE PART
                                                                (Designated Contracts Only)


N.'ed Insured
                      WOLVERINE WORLD WIDE, INC.
Policy Number         1 721 00 O5849
                                                                             COVERAGE SCHEDULE
1. The insurance afforded for contractual liability is only with respect to such of the following Coverages as are indicated by a specific premium
charge applicable thereto. The limit of the company's liability against each such coverage shalt be as stated herein, subject to all the terms of this
policy hitving reference thereto.

       COVERAGES                                                              LIMITS OF LIABILITY                                                             ADVANCE PREMIUM
                                                                                   Each Occurrence                              Aggregate
V—Contractual Bodily            I
   Injury Liability             I     --
                                                                      $       500,000                                           500,000                        $1 NC LUDED IN
Z—ContractualProperty           I                                             100,000
  Damage Liability              _$                                                                                  $           1O,,L OOP              - $ COFAPOSITE
Total Advance Premium                                                                                                                                         I$      RATE
2. The declarations are completed on the accompanying schedule(s) designated Contractual Liability Insurance".
                                                COVERAGES
I. COVERAGE V—CONTRACTUAL BODILY INJURY LIABILITY
   COVERAGE Z—CONTRACTUAL PROPERTY DAMAGE LIABILITY
    The company will pay on b e half of the insured all sums which the Insured, by reason of contractual liability assumed by him under a contract
    designated in the schedule for this insurance, shall become legally obligated to pay us damages because of
       Coverage Y. bodily injury or
       Coverage Z, property damage
    to which this insurance applies, caused by an occurrence, and the coutipuuiy shall have the right and duty to defend any suit against the insured
    seeking damages on account or such bodily injury or property damage, even it' any of the allegations of the suit are groundless. false or
    fraudulent, and may make such investigation and settlement 01 any claim or suit as it deems expedient, but the company shall not be obligated to
    pay any claim or judgment or to defend any suit after the applicable limit or file company's liability has been exhausted by paynsi'nt of
    judgments or settlemcnta,
    Exclusions
       This insurance does not apply:
       (a) if the Insured or his inciernnitee is an architect, engineer or surveyor, to bodily injury or property damage arising out of the rendering ci' or
           the failure to render professional services by such lnsred or Indemnitee, including
            (1) the preparation or approval of maps, plans, opinions, reports, surveys, designs or specifications and
            (2) supervisory, Inspection or engineering services;
       (b) to bodily injury or property damage due to war, whether or not declared, civil war, insurrection, rebellion or revolution or to any act or
            condition incident to any of the foregoing;
       (c) to bodily injury or property damage for which the indemnitee may be held liable
            (1) as a person or organization engaged in the business of manufacturing, distributing, selling or serving alcoholic beverages, or
            (2) If not so engaged, as an owner or lessor of premises used for such purposes,
           if such liability is imposed
            (i) by, or because of the violation of, any statute, ordinance or regulatiun pertaining to time sate, gift, distribution or use of any alcoholic
                 beverage or
            (ii) by reason of the selling, serving or giving of any alcoholic beverage to a minor or to a person under the influence of alcohol or which
                 causes or contributes to the intoxication of any person;
            but part (ii) of this exclusion does not apply with respect to liability of the indcunnitce as an owner or lessor described in (2) above;
       (d)lo any obligation for which the insured or any carrier as his insurer may be held liablu u n d e r any workmen's couupensation, unemployment
            compensation or disability benefits law, or under any similar law;
       (C) to any obligation for which the insured may be held liable in an action on it cnfltract by a third party beneficiary for bodily injury or
                        damage arising out of a project for a public autliority, but this exclusion does not apply to an action by lime public authority or
            Property
            any   other person or organization engaged in the project;
       (I) to property damage to
            (I)property owned or occupied by or rented to the insured,
            (2) property used by the insured, or
            (3) property in the care, custody or control of the Insured or as to which the Insured is for any purpose exercising physical control;
       (g) to property damage to premises alienated by the named insured arising out of such premises or any part thereof;
       (Ii) to loss of use of tangible property which has not been physically Injured or destroyed resulting from
            (I) a delay In or Jack of performance by or on behalf of the named insured of any contract or agreement, or
            (2) the failure of the named insured's.products or work performed by or on behalf of the named insured to meet the level of performance,
                 quality, fitness or durability warranted or represented by the named insured;
            but this exclusion does not apply to loss of use of other tangible property resulting from the sudden and accidental physical injury to or
            destruction of the named insured's products or work performed by or on behalf of the named Insured after such products or work have
        -
            been put to use by any person or organization other than an insured;
       (r) to property damage to the named insured's products arising out of such products or any part of such products;
       (j) to property damage to work performed by or on behalf of the named insured arising out of the work or any portion thereof, or out of
            Materials, parts or equipment furnished in connection therewith;
       (k) to damages claimed for the withdrawal, Inspection, repair, replacement, or loss of use of the named insured's products or work completed
            by or for the named insured or of any property of which such products or work form a part, if such products, work or property are
            withdrawn from the market or from use because of any known or suspected defect or deficiency therein;
       (I) to bodily Injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of ally mobile
          • equipment while being used in any prearranged or organized racing, speed or d e molition contest or in any stiuntliug activity Or in practice or
            prep r ti n for arty such contest or activity;
      (m)in bodIly" a o Injury or property damage arising out nI the ml ltd large, ii istsi'rsal, release or escape of siuink L'. sailors, stimit , l'umincs. acids. ilk mulct,
            Iotic cttisittksls, liquids or gases, waste inatorluuls or isiluer lrpltanl.s, i'o ilia itiluiuuuiis or Pllltllll%IS into or upon land, lime utmosphure or
            wit icr comm rae or boil y of water hil l I Ii Ia ex el mum n doom liuil app I> II' stub utlsu'tuumrgmt, it itpersui I, rel v il.4t. or escape Is sumdslen uiuuul lltC ldenl iii
       In) In properly da irtuugt' hid umled WI I kin Ill thin okillo m foll luazuiril, ( 2) hue collapse luzurd, or ( .1) f l i t, unulorroui nil pro puny danunge Iutemrd.
II. PlKj'UNS INSlIRFI)
    l::uch of lilt, following Is an Insured uumlei 1111s Insiuriunet' to flit' C'tIuut Sel t'rmu lb
    (it)II I Iii' named Insured is ilcaigiuntirul lit lite ileehanuitlons us an inulivhuluisl, the i'rsnum sum dt'sigmuuiteul;][ill his spume;

                                                                                                                         1
 (M) 1-73                                                                                 560-11-1                                                                     Page I oF 2 Pages
                                          •
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.328 Page 96 of 222

                                   CONTRACTUAL LIABILITY INSURANCE COVERAGE PART (Continued)
 (b) if the named insured is designaged in the declarations as a partnership or joint venture, the partnership or joint venture so designated and any
     partner or member thereof but only with respect to his liability as such;
 (c) If the named insured is designated in the declarations as other than an individual, partnership or joint venture, the organization so designated
     and any executive officer, director or stockholder thereof while acting within the scope of his duties as such.
 .LLIMITS OF LIABILITY
   Regardless of The number of (1) insureds under this policy, (2) persons or organizations Who sustain bodily Injury or property damage, or (3)
   claims made or suits brought on account of bodily injury or property damage, the company's liability is limited as follows:
   Coverage Y—The total liability of the company for all damages, including damages for care and loss of services, because of bodily injury sustained
   by one or more persons as a result of any one occurrence shall not exceed the limit of bodily injury liability stated in the schedule as applicable
   to "each occurrence".
   Coverage Z—The total liability of the company for all damages because of all property damage sustained by one or more persons or organizations
   as the result of any one occurrence shall not exceed the limit of property damage liability stated in the schedule as applicable to "each
   occurrence",
   Subject to the above provision respecting "each occurrence", the total liability of the company for all damages because of all property damage to
   which this coverage applies shall not exceed the limit of property damage liability stated In the schedule as "aggregate". Such aggregate limit of
   liability applies separately with respect to each project away from premises owned by or rented to the named insured.
   Coverages Y and Z—For the purpose of determining the limit of the company's liability, all bodily Injury and property damage arising out of
   continuous or repeated exposure to substantially the same general conditions shall be considered as arising out of one occurrence,
IV.ADIMTIONAL DEFINITIONS
   When used in reference to this insurance (including endorsements forming a part of the policy):
   "contractual liability" means liability expressly assumed under a written contract or agreement; provided, however that contractual [lability shall
   not be construed as including liability under a warranty of the fitness or quality of the named Insured's products or a warranty that work
   performed by or on behalf of the named insured will be done in a workmanlike manner;
   "suit" includes an arbitration proceeding to which the insured is required to submit or to which the insured has submitted with the company's
   consent.
V. POLICY TERRITORY
   This insurance applies only to bodily injury or property damage which occurs within the policy territory.
VI.ADDITIONAL CONDITION
   Arbitration
   The company shall be entitled to exercise all of the insured's rights in the choice of arbitrators and in the conduct of any arbitration proceeding.

Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a lart hereof.




(M) 1-73                                                                560-11-1                                                      Page 2 of 2 Pages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.329 Page 97 of 222
                                  kiployen Insurance of Wtuisau•
                                          CONTRACTUAL LIABILITY INSURANCE


Named Insured.- WOLVER I NE WORLD WI DE, I         NC.
                                                                                NJ   724      00 o48q
              De8ignation of Contra cts                                                       Rates              Esti mat e d Prem i u m s
                                                     Code
                                                    Number   Premium Bases           Bodily           Property   Bodily          Property
SHOW SUMMARY OF PREMIUM WHEN APPLICABLE                                              Injury           Damage     Injury          Damage
                                                                                                I
                                                             (s) Number         (a) Per Contract
                                                             (I,) Con           (b) Per $iOO of Con
                                                                  I'r Project       Per Project



ALL WRITTEN CONTRACTS OTHER
THAN INCIDENTAL CONTRACTS
AS DEFINED                                               IN LUDED IN COMPOSITE RAVES




  (MI   2.1                                        560.3-1
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.330 Page 98 of 222


                                                     Employers Insuraiiee of Wausau

                                                  ADDITIONAL NAMED INSUREDS ENDORSEMENT


 Invoice Number              invoice Date                                                                                             Amount Due
                                                                                                                                  $
                                                End.
 Policy Number                     Assn.        No.         T      Representative                                                             Alia Code
  1724 00 045849                                 1
Named Insured and Address                                               Audit Period
       'WOLVERINE WORLD WIDE,
        INC-



This Endorsement is effective          2 28 73                             and will terminate with the policy.
Policy Period:        From
                        to                             12:01 A. M.      standard time at the address of the named insured as stated herein.



  This endorsen:entniodifies such insurance as is iiffordeel by the Provisums of the policy    relating to     the f ol lowing:                      .1

                       COMPREHENSIVE GENERAL. LIABILITY INSURANCE

                                                                  1j/"- fr' •           3

   is agreed that the definition of "Named Insured" is riniunded to include as a named insured the person or orga ifization designated below as an
 .lchtinaI named insured, subject to the following provisions:
1. The named insured named in Item I of the declarations is authorized to act (or such :iclilitiniial numed insured                   in all matters pertaining Cut
   this insurance, including receipt of notice of cancelation; and
2. Return premium, if any, and such dividends as may be declared by the company shall be paid to the named insured named in Two I of the
   declarations; and
3. The named insured named in Item I of the declarations shall pay the premium for the insurance afforded the additional named insured in ac-
    cordance' with the manual rules in use by the company; provided that in the event of bankruptcy or insolvency of the named insured named
   in Item I of the declarations, each additional named insured shall be responsible for and shall pay to the company the prenuum for the insurance
   afforded such additional named insured.
 .   Nothing contained herein shall affect any right of recovery as a claimant which the additional named insured would have if not designated as
     such.
 .   The insurance applies with respect to the business operations of the additional named hiuu,red(s) in the states to which this policy applies.
 •The    named insured named in item I of the declarations declares that all firms named in the policy as named insureds cur as aulditunuial named
     insureds are owned or financially controlled by the same interests.

                                          Names of Additional Named Insuredo
                                 W.W.W. RETAIL INC.
                                  BATES/TRENDSETTER FOOTWEAR CORPORATION
                                  UNITED PARTS DISTRIBUTORS OF MICHIGAN INC.
                                  ALL PARTS, INC.



All other provisions and oonditions remain unchanged.
Issued by the Company providing the Insurance afforded by this policy as designated on the declarations page iinude a part hereof,


  .) 12-72                                                                          15-5305                                                                  (;5401
                                            -           —                           —         -       -   —.           Mr-
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.331 Page 99 of 222



                                                            Employers Insurance of Wausau

                                                        ADDITIONAL NAMED INSUREDS ENDORSEMENT


 _.ivoice Number               Invoice Date                                                                                                      Amount Due
                                                                                                                                             $
                                                     End.
Policy Number                         Assn.           No.          T      Representative                                                              Alpha Code
1724 00 O45849                                      2
Named Insured and Address                                                       Audit Period
        WOLVERINE WORLD WIDE,
        INC.



This Endorsement Is effective              2 28 73                                  and will terminate with the policy.
Policy Period:             From
                             to                               12:01 A. M.,      standard time at the address of the named insured as stated herein.



  This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the folthwing:
                                                                                                                                                        /

                                       COMPREHENSIVE GENERAL LIABILITY INSURANCE \I



    s agreed that the definition of 'Named Insured" is amended to hrhide as a named insured the lierson or organization cicignateil 1)510w as sit
   .it,onal named insured, subject si, the following provisions:
1. The named insured named in Item I of the declarat i ons is authorized to act for mch addit i onal named insured(s) iii ill nit rter                        t'rta mi ng to
   this insurance, including receipt of notice of cancdrition; and
2. Return premium, if any, and sudi llvillL'nuls as may b' ili'dareil by site tompausy shall lie paiiI to slit' itumed insisted naniril in I tern 1 Of th
   declarations; and
3. The named insured name(] in Item 1 of th e declarations sits Ii pay the llrenmini Ii ir the incu ri ,u':ifforclt'ml the addiiinnal named initured in nit'-
    cord a flee with the manual titles in use by the company; provided, thut in lie event of hank cit p tey or i neil t' rimey of the named insured its nut!
   in Item 1 of the declarations, each additional named insured thai I he responsible for and situ II 11:1 y it) nIt u' company the premul) ro for the rnsu ra iwc
   afforded such additional named insured.
4. Nothing contained herein shall affect any right of recovery its a claimant which the additional named in,,cd would have if not ilenignatund an
   such.
S. The insurance applies with respect to the butiness operations of the additional named insured(s) in thc SlateS to which this poli c y applies.
6. The named insured named in Item I of the declarations declares that all firms named in the policy as named insureds or as additional named
   insureds are owned or financially controlled by the same interests.

                                                            Names of Additional Named Insureds
                                              WOLVERINE SERVICE CLUB INC.
(ANNUAL) PREMIUM:  BI $15 00                                                     PD $10 00
cPRO RATA PREMIUM: BI $13 00                                                     PD $8 00
AMOUNT DUE $21 00

All other provisions and conditions remain unchanged.
Issued by the Company providing the I usuirance arforded by thIs policy in designated on the ti celtics; litint 1111gLI 11111110 ii pa I I


    12-72                                                                                  15.5305        .                                                          (i54Oi
         ENDOR5EMflNT
                                . .
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.332 Page 100 of 222




                                       Employers Insurance of Wausau

Invoice Number        Invoice Date                         Premium                    Dividend           Amount Due
                                                       $                          $                  $
                                        End.
Policy Number               Assn.       No.       T    Representative                                         Alpha Code
1724 00 0589                             3
Named Insured and Address                                      Audit Period
   •
   WOLVERINE WORLD WIDE, INC.




This Endorsement is effective            2 28 73               and will terminate with the policy.
Policy Period: From
                      to                     12:01 A. M. standard time at the address of the named insured as stated herein.
                      PERSONAL INJURY LIABILITY INSURANCE ENDORSEMENT

THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM, AND SUBJECT
TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED HEREIN,
AGREES WITH THE NAMED INSURED AS FOLLOWS:

   I. COVERAGE P             --      PERSONAL INJURY LIABILITY

         THE COMPANY WILL PAY ON BEHALF OF THE INSURED ALL SUMS WHICH THE
         INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE
         OF PERSONAL INJURY SUSTAINED BY ANY PERSON OR ORGANIZATION, AND
         ARISING OUT OF ANY ACT OR OMISSION COMMITTED IN THE CONDUCT OF
         THE NAMED INSURED'S BUSINESS, IF SUCH ACTS OR OMISSIONS OCCUR
         DURING THE POLICY PERIOD WITHIN THE UNITED STATES OF AMERICA, ITS
         TERRITORIES OR POSSESSIONS, OR CANADA, AND THE COMPANY SHALL HAVE
         THE RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED SEEKING
         DAMAGES ON ACCOUNT OF SUCH PERSONAL INJURY EVEN IF ANY OF THE
         ALLEGATIONS OF THE SUIT ARE GROUNDLESS, FALSE OR FRAUDULENT,
         AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT OF ANY CLAIM OR
         SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL NOT BE OBLIGATED
         TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT AFTER THE
         APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN EXHAUSTED
         BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

EXCLUSIONS: THIS COVERAGE DOES NOT APPLY:

(A) TO LIABILITY ASSUMED BY THE INSURED UNDER ANY CONTRACT OR AGREEMENT;

                                                                        G5519-1


                                                                                                              Page 1 of Pages
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.333 Page 101 of 222
                             nip1oyers 1nsuianee of Wausau I
                                     RNDORSEMENT, (Continued)




'724 00 045849                                      WOLVERINE WORLD WIDE, INC.

(B) TO PERSONAL INJURY ARISING OUT OF ANY ACT COMMITTED BY OR AT THE
    DIRECTION OF THE INSURED FOR THE PURPOSE OF CAUSING PERSONAL
    INJURY OR WITH THE KNOWLEDGE THAT IT WILL CAUSE PERSONAL INJURY;

(C) TO PERSONAL INJURY ARISING OUT OF THE WILFUL VIOLATION OF A PENAL
    STATUTE OR ORDINANCE COMMITTED BY OR WITH THE KNOWLEDGE OR CONSENT
    OF THE INSURED;

 (D)    TO PERSONAL INJURY SUSTAINED BY ANY EMPLOYEE OF THE NAMED INSURED
        IF SUCH PERSONAL INJURY ARISES OUT OF OR IN THE COURSE OF THE
        EMPLOYMENT OF SUCH EMPLOYEES;

 (E)    TO PERSONAL INJURY ARISING OUT OF OR RELATED TO ADVERTISING,
        BROADCASTING OR TELECASTING ACTIVITIES CONDUCTED BY OR ON BEHALF
        OF THE NAMED INSURED;

 (F)    TO PERSONAL INJURY ARISING OUT OF OR DISCRIMINATION BY REASON OF
        RACE, COLOR, CREED OR NATIONAL ORIGIN.

     II, PERSONS INSURED

         EACH OF THE FOLLOWING IS AN INSURED UNDER THIS COVERAGE TO THE
         EXTENT SET FORTH BELOW

        (A) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
        •    AN INDIVIDUAL, TH,E PERSON SO DESIGNATED AND HIS SPOUSE;

          (B) -IF-THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
               A PARTNERSHIP OR JOINT VENTURE., THE PARTNERSHIP OR JOINT
               VENTURE SO DESIGNATED AND ANY PARTNER OR MEMBER THEREOF
               BUT ONLY WITH RESPECT TO HIS LIABILITY AS SUCH;

         (C) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
             OTHER THAN AN INDIVIDUAL, PARTNERSHIP OR JOINT VENTURE) THE
             ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER,
             DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
             SCOPE OF HIS DUTIES AS SUCH;

         THIS INSURANCE DOES NOT APPLY TO PERSONAL INJURY ARISING OUT OF
         THE CONDUCT OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE
         INSURED IS A PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN
         THIS POLICY AS A NAMED INSURED.

 III.     LIMITS OF LIABILITY    -   INSURED'S PARTICIPATION

                                                        G55 19.—i




iM                                            JS.62.2                       I;102 1)1 3 ligis
               .
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.334 Page 102 of 222
                                      Snpioyers Insurance of Waflsau
                                                  ENDORSEMENT (qntinued)
                                                                                       •
  721+    00 01+5849                                                 WOLVERINE WORLD WIDE, INC.

               REGARDLESS OF THE NUMBER OF (1) INSUREDS UNDER THIS POLICY, (2)
               PERSONS OR ORGANIZATIONS WHO SUSTAIN PERSONAL INJURY, OR (3) CLAIMS
               MADE OR SUITS BROUGHT ON ACCOUNT OF PERSONAL INJURY, THE TOTAL
               LIABILITY OF THE COMPANY FOR ALL DAMAGES BECAUSE OF PERSONAL
               INJURY TO WHICH THIS COVERAGE APPLIES SHALL NOT EXCEED THE LIMIT
               OF PERSONAL INJURY LIABILITY STATED IN THE SCHEDULE AS "AGGREGATE."

               IF A PARTICIPATION PERCENTAGE IS STATED IN THE SCHEDULE FOR THE
               INSURED, THE COMPANY SHALL NOT BE LIABLE FOR A GREATER PROPORTION
               OF ANY LOSS THAN THE DIFFERENCE BETWEEN SUCH PERCENTAGE AND 100
               PERCENT AND THE BALANCE OF THE LOSS SHALL BE BORNE BY THE
               INSURED; PROVIDED, THE COMPANY MAY PAY THE INSURED'S PORTION
               OF A LOSS TO EFFECT SETTLEMENT OF THE LOSS, AND, UPON NOTIFICATION
               OF THE ACTION TAKEN, THE NAMED INSURED SHALL PROMPTLY REIMBURSE
               THE COMPANY THEREFOR.

  IV. ADDITIONAL DEFINITIONS

               WHEN USED IN REFERENCE TO THIS INSURANCE:

               "DAMAGES" MEANS ANY DAMAGES WHICH ARE PAYABLE BECAUSE OF
               PERSONAL INJURY TO WHICH THIS COVERAGE APPLIES;

               "PERSONAL INJURY" MEANS (1) ANY INJURY TO THE FEELINGS
               OR REPUTATION OF A NATURAL PERSON, INCLUDING MENTAL ANGUISH,
               AND (2) ANY 'INJURY TO INTANGIBLE PROPERTY SUSTAINED BY ANY
               PERSON OR ORGANIZATION AS A RESULT OF LIBEL, SLANDER, DE—
               FAMATION, WRONGFUL ENTRY OR EVICTION OR MALICIOUS PROSECUTION;
               BUT-THE TERM "PERSONAL INJURY" SHALL NOT INCLUDE INJURY
               INCLUDED WITHIN THE DEFINITIONS OF "BODILY INJURY" AND
               "PROPERTY DAMAGE."

                                                  SCHEDULE

1. LIMITS OF LIABILITY                              $500,000 AGGREGATE.

2. INSURED'S PARTICIPATION: 0%

3. MINIMUM PREMIUM                   $ INCLUDED IN COMPOSITE RATE

1+. ESTIMATED PREMIUM                   $ INCLUDED IN COMPOSITE RATE

EXCLUSION (D) OF THIS ENDORSEMENT IS DELETED.




MI other provisions and conditions remain unchanged.                 G5519-1
'-cued by the Company providing the insurance afforded by this POLiCY 35 designated on the declarations page made a part hereof.




,l'   1s Ifi                                                                                                            ..r
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.335 Page 103 of 222




                                      Employers insurance of Wausau
          ENDORSEMENT

'.ivoice Number       Invoice Date    -                Premium                      Dividend           Amount Due
                                                                                $                  $
                                      End.
Policy Number               Assn.     No.      T    Representative                                          Alpha Code
  17214 00 O1458I9
Named Insured and Addrese                                   Audit Period
        WOLVERINE WORLD WIDE,
        INC-



This Endorsement is effective        2    28 73             and will terminate with the policy.
Policy Period: From
                     to                   12;01 A. M. standard time at the address of tho named insured as stated herein.
          EMPLOYEE BENEFITS LIABILITY COVERAGE ENDORSEMENT

THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM, AND
SUBJECT TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED
HEREIN, AGREES WITH THE NAMED INSURED AS FOLLOWS:

                                             INSURING AGREEMENTS

      I. EMPLOYEE BENEFITS LIABILITY COVERAGE. THE COMPANY WILL PAY ON
         BEHALF OF THE INSURED ALL SUMS WHICH THE INSURED SHALL BECOME
         LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE OF LOSS SUSTAINED
         BY ANY EMPLOYEE OF THE NAMED INSURED CAUSED BY AND ARISING
         OUT OF ANY ACT, ERROR OR OMISSION OF THE INSURED IN RENDERING
         OR FAILING TO RENDER SERVICES AND ADVICE IN THE ADMINISTRATION
         OF THE NAMED INSURED'S EMPLOYEE BENEFIT PROGRAMS, AND THE
         COMPANY SHALL HAVE THE RIGHT AND DUTY TO DEFEND ANY SUIT
         AGAINST THE INSURED SEEKING DAMAGES WHICH ARE PAYABLE UNDER
         THE TERMS OF THIS ENDORSEMENT, EVEN IF ANY OF THE ALLEGATIONS
         OF THE SUIT ARE GROUNDLESS, FALSE) OR FRAUDULENT, AND MAY
         MAKE SUCH INVESTIGATION AND SETTLEMENT OF ANY CLAIM OR SUIT
         AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL NOT BE OBLIGATED
         TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT AFTER
         THE APPLICABLE LIMIT OF THE COMPANY'-S LIABILITY HAS BEEN
         EXHAUSTED BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

     II. SUPPLEMENTARY PAYMENTS. TO PAY, IN ADDITION TO THE APPLICABLE
         LIMITS OF LIABILITY:

                                                                     G5505


                                                                                                            Page 1 of 5 Pages
                              -      ------S       -a                -     --   ---     -p     -             -   -   -,____
                                                                   •
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.336 Page 104 of 222
                                 p1oyers Immune ofWausau
                                    ENDORSEMENT (Continued)
    WOLVERINE WORLD WIDE, INC.                                1724 00 0145849
          t.
            (1) ALL EXPENSES INCURRED BY THE COMPANY, ALL COSTS TAXED AGAINST
                THE INSURED IN ANY DEFENDED SUIT AND ALL INTEREST ON THE
          (     ENTIRE AMOUNT OF ANY JUDGMENT THEREIN WHICH ACCRUES AFTER
                ENTRY OF THE JUDGMENT AND BEFORE THE COMPANY HAS PAID OR
                TENDERED OR DEPOSITED IN COURT THAT PART OF THE JUDGMENT
                WHICH DOES NOT EXCEED THE LIMIT OF THE COMPANY'S LIABILITY
                THEREON;

               (2) PREMIUM ON APPEAL BONDS REQUIRED IN ANY SUCH SUIT, PREMIUM
                   ON BONDS TO RELEASE ATTACHMENTS FOR AN AMOUNT NOT IN EXCESS
                   OF THE APPLICABLE LIMIT OF LIABILITY OF THIS ENDORSEMENT,
                   BUT WITHOUT ANY OBLIGATION TO APPLY FOR OR FURNISH ANY SUCH
                   BOND;'

               (3) ALL REASONABLE EXPENSES, OTHER THAN LOSS OF EARNINGS,
                   INCURRED BY THE INSURED AT THE COMPANY'S REQUEST.

   III.        DEFINITIONS.
               (1) DEFINITION OF INSURED. THE UNQUALIFIED WORD "INSURED" INCLUDES
                   THE NAMED INSURED AND ALSO INCLUDES ANY EXECUTIVE OFFICER,
                   DIRECTOR, STOCKHOLDER OR EMPLOYEE THEREOF WHILE ACTING WITHIN
                   THE SCOPE OF HIS DUTIES AS SUCH, AND ANY OTHER PERSON OR
                   ORGANIZATION FOR WHOSE ACTS OR OMISSIONS THE NAMED INSURED IS
                   LEGALLY LIABLE. THE INSURANCE AFFORDED UNDER THIS
                   ENDORSEMENT APPLIES SEPARATELY TO EACH INSURED AGAINST
                   WHOM CLAIM IS MADE OR SUIT IS BROUGHT, BUT THE INCLUSION
                   HEREIN OF MORE THAN ONE INSURED SHALL NOT OPERATE TO
                   INCREASE THE LIMIT OF THE COMPANY'S LIABILITY.

               (2) DEFINTION OF EMPLOYEE. THE UNQUALIFIED WORD "EMPLOYEE"
                   INCLUDES EMPLOYEES, FORMER EMPLOYEES, RETIRED EMPLOYEES,
                   DIRECTORS, FORMER DIRECTORS, AND RETIRED DIRECTORS OF THE
                   NAMED INSURED, AND THEIR HEIRS, LEGATEES, PERSONAL REPRE-
                   SENTATIVES, BENEFICIARIES, OR ASSIGNS.

               (3) DEFINITION OF EMPLOYEE BENEFIT PROGRAM. THE TERM "EMPLOYEE
                   BENEFIT PROGRAM" SHALL INCLUDE GROUP LIFE INSURANCE, GROUP
                   ACCIDENT OR HEALTH INSURANCE, PENSION PLANS, EMPLOYEE STOCK
                   SUBSCRIPTION PLANS, WORKMEN'S COMPENSAT'ION, UNEMPLOYMENT
                   INSURANCE, SOCIAL SECURITY, DISABILITY BENEFITS, AND ANY
                   OTHER SIMILAR EMPLOYEE BENEFIT PROGRAMS SPONSORED BY THE
                   NAMED INSURED, AND SHALL ALSO INCLUDE PROFESSIONAL OR SEMI-
                   PROFESSIONAL SERVICES OR ADVICE BY ANY INSUREDS ENGAGED IN
                   PROFESSIONAL OR SEMIPROFESSIONAL WORK FOR THE NAMED INSURED,
                   INCLUDING ATTORNEYS, INSURANCE DEPARTMENT PERSONNEL, ACCOUNTANTS,
                   INDUSTRIAL RELATIONS PERSONNEL AND PERSONNEL COUNSELORS,
                   PROVIDED SUCH ACTS ARE AUTHORIZED BY THE NAMED INSURED.
                                                      G5505




IM) 4.6                                     15-62-2                             ,)   5P2wQ
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.337 Page 105 of 222
                              mp1oyers Iiisnrance of Wausau S
                                    ENOORSEMNT (Continued)
     WOLVERINE WORLD WIDE, INC.                                  1721 00 O5849

      IV. THIS ENDORSEMENT APPLIES ONLY TO CLAIMS UNDER THE LEGAL JURIS-
           DICTION OF A COURT OF LAW OR A COURT OF EQUITY WITHIN THE UNITED
           STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS, OR THE
           DOMINION OF CANADA, RESULTING FROM THE NEGLIGENT ACTS, ERRORS
           OR OMISSIONS OF THE INSURED OR ANY PERSON ACTING ON BEHALF
           OF THE INSURED IN THE ADMINISTRATION OF THE EMPLOYEE BENEFITS
           PROGRAM, PROVIDED:.

            (1) THAT SUCH CLAIM IS BROUGHT AGAINST THE NAMED INSURED
                DURING THE POLICY PERIOD, AND

            (2) THAT THE NAMED INSURED ON THE EFFECTIVE DATE OF THIS
                ENDORSEMENT HAD NO KNOWLEDGE OF ANY CONDUCT OR CIRCUM-
                STANCES WHICH HE KNEW OR REASONABLY SHOULD HAVE KNOWN
                MIGHT RESULT IN A CLAIM OR SUIT, EXCEPT THAT THIS
                CONDITION SHALL NOT APPLY IF THIS ENDORSEMENT IS ISSUED
                AS A RENEWAL OR REPLACEMENT (WITHOUT ANY LAPSE OF TIME)
                OF THE EMPLOYEE BENEFITS LIABILITY COVERAGE AFFORDED UNDER
               •ANY PRIOR ENDORSEMENT OR POLICY ISSUED BY THE COMPANYTO
                THE NAMED INSURED.

                                       EXCLUSIONS

•   THIS-ENDORSEMENT DOES NOT APPLY.:

            (A) TO BODILY OR MENTAL INJURY TO, OR SICKNESS, DISEASE, OR
                DEATH OF, ANY PERSON, OR TO INJURY TO OR DESTRUCTION OF
                ANY TANGIBLE PROPERTY, INCLUDING THE LOSS OF USE THEREOF;

            (B) TO LIABILITY ASSUMED BY THE INSURED UNDER ANY CONTRACT
                OR AGREEMENT;

            (C) TO LIABILITY ARISING OUT OF ANY ACT OR OMISSION IN
                CONNECTION WITH THE PRIVATE PROFESSIONAL PRACTICE OF ANY
                INSURED; OR TO LIABILITY ARISING OUT OF ANY PROFESSIONAL
                OR SEMIPROFESSIONAL SERVICES FOR WHICH A CHARGE OR FEE
                IS MADE BY. THE INSURED;

            (D) TO LIABILITY ARISING OUTOF MALPRACTICE, ERROR OR
                OMISSION OF ANY PHYSICIAN OR SURGEON;
            (E). TO INJURY RESULTING FROM FALSE ARREST, DETENTION OR
                 IMPRISONMENT, OR MALICIOUS PROSECUTION, OR LIBEL, SLANDER,
                 DEFAMATION OF CHARACTER, OR RELIGIOUS OR RACIAL DISCRIMINA-
                 TION;

            (F) TO ANY CLAIM FOR FAILURE OF' PERFORMANCE OF A CONTRACT BY
                 ANY INSURER, OR fO ANY CLAIM flASEI) UPON FAILURE OF
                 STOCKS, BONDS OR OTHER SFCtJR I TI FS TO PRODUCF FINANCIAL
                 GAIN, PROF IT OR GROWTH A5                 I.Y Till! I NSURED;

             (c,)   TO INJURY CAUSED BY ANY DISHONEST, I'RAUDULENT, CRIMINAL
                    OR MALICIOUS.ACT OF THE iNSURED.
                                                                                           I.
                                                                                           N,
                                                         G5505

                                             It =   ell 12                       T%   Ze
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.338 Page 106 of 222
                        Onployers Insurance of Wausau
                                ENDORSEMENT (Continued)
  WOLVERINE WORLD WIDE, INC.                              1724 00 045849
                                         CONDITIONS
1. POLICY CONDITIONS. THE CONDITIONS OF THE POLICY CAPTIONED
    "INSURED'S DUTIES IN THE EVENT OF OCCURRENCE.. CLAIM OR SUIT,"
    "ACTION AGAINST COMPANY," "OTHER INSURANCE," "SUBROGATION," "CHANGES,"
    "ASSIGNMENT,"! "CANCELATTON" AND "DECLARATIONS" APPLY TO THE
    INSURANCE AFFORDED BY THIS ENDORSEMENT.
2, NOTICE OF INJURY OR OCCURRENCE. IN THE EVENT OF INJURY TO WHICH
    THIS ENDORSEMENT APPLIES OR OF AN OCCURRENCE WHICH MAY GIVE RISE
    TO A CLAIM FOR INJURY TO WHICH THIS ENDORSEMENT APPLIES,
    WRITTEN NOTICE SHALL BE GIVEN BY OR ON BEHALF OF THE INSURED TO
    THE COMPANY OR ANY OF ITS AUTHORIZED AGENTS AS SOON AS PRACTI-
    CABLE. SUCH NOTICE SHALL CONTAIN PARTICULARS SUFFICIENT TO
    IDENTIFY THE INSURED AND ALSO REASONABLY OBTAINABLE INFORMATION
    RESPECTING THE TIME, PLACE, AND CIRCUMSTANCES OF THE OCCURRENCE,
    THE NAMES AND ADDRESSES OF THE PERSONS SUSTAINING INJURY AND OF
    AVAILABLE WITNESSES.
3. LIMITS OF LIABILITY.
       $500,000          EACH CLAIM
       $_ UO,cXJO        AGGREGATE
       $_1,000           DEDUCTIBLE AMOUNT
    THE LIMIT OF LIABILITY SHOWN ABOVE AS APPLICABLE TO "EACH CLAIM" IS
    THE LIMIT OF THE COMPANY'S LIABILITY FOR ALL DAMAGES ON ACCOUNT OF
    EACH CLAIM; PROVIDED, THAT ALL CLAIMS BY ONE OR MORE PERSONS OR
    ORGANIZATIONS ARISING OUT OF ALL ACTS, ERRORS OR OMISSIONS IN THE
    ADMINISTRATION OF ALL EMPLOYEE BENEFIT PROGRAMS RELATING TO ANY ONE
    EMPLOYEE SHALL CONSTITUTE ONE CLAIM UNDER THIS ENDORSEMENT.
    THE LIMIT OF LIABILITY SHOWN ABOVE AS "AGGREGATE" IS, SUBJECT TO THE
    FOREGOING PROVISION RESPECTING THE LIMIT OF LIABILITY FOR "EACH CLAIM,"
    THE TOTAL LIMIT OF THE COMPANY'S LIABILITY FOR ALL DAMAGES BECAUSE
    OF ALL CLAIMS TO WHICH THIS ENDORSEMENT APPLIES.
    THE AMOUNT SHOWN ABOVE AS THE "DEDUCTIBLE AMOUNT" SHALL BE DEDUCTED
    FROM THE TOTAL AMOUNT OF ALL SUMS WHICH THE INSURED SHALL BECOME
    LEGALLY OBLIGATED TO PAY AS DAMAGES ON ACCOUNT OF EACH CLAIM, AND
    THE COMPANY SHALL BE LIABLE ONLY FOR THE DIFFERENCE BETWEEN SUCH
    DEDUCTIBLE AMOUNT AND THE APPLICABLE LIMIT OF LIABILITY. THE TERMS
    OF THE POLICY AND THIS ENDORSEMENT, INCLUDING THOSE WITH RESPECT TO
    NOTICE OF AN OCCURRENCE AND THE COMPANY'S RIGHT TO INVESTIGATE,
    NEGOTIATE AND SETTLE CLAIMS AND SUITS, APPLY IRRESPECTIVE OF THE
    APPLICATION OF THE DEDUCTIBLE AMOUNT. THE COMPANY MAY PAY ANY PART

                                               G5505




                                                                           L
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.339 Page 107 of 222
                                                    inp1oyers Insurance of WOUSOU
                                                              ENDORSEMENT (Continued)
       WOLVERINE WORLD WIDE, INC.                                                       1724 00 0458149


       OR ALL OF THE DEDUCTIBLE AMOUNT TO EFFECT SETTLEMENT OF ANY CLAIM
       OR SUIT AND, UPON NOTIFICATION OF THE ACTION TAKEN, THE NAMED INSURED
       SHALL PROMPTLY REIMBURSE THE COMPANY FOR SUCH PART OF THE DEDUCTIBLE
       AMOUNT AS HAS BEEN PAID BY THE COMPANY.
LI..   PREMIUM. THE PREMIUM FOR THE INSURANCE AFFORDED BY THIS ENDORSEMENT
       SHALL BE $ __ 1NCLUDEDJN' COMPOSITE RATE.




                                                                             G55O

All imbet   p)I)viIoIs   iiil c),1(lIII()fIH ICIImIII t1IWl,ullgcd.
Issued by the Company providing (lie insurance allorded by this pulley as des(guated un the declarations pa ge mad a part Icreut.



                                                                                                                                    N
                                                                                                                                    N
                                                                                                                                    N




I).J\ 14    'i
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.340 Page 108 of 222




                                                   Employers lusuranee of Wausau
       ENDORSEMENT

Invoice Number               Invoice Date                       Premium                    Dividend           Amount Due
                                                            $                          $                  $
                                            End.
Policy Number                Assn.          No.       T    Representative                                           Alpha Code
  17214 00       01458149                   5
Named Insured and Address                                        Audit Period
       WOLVERINE WORLD WIDE,
       INC.



This Endorsement is effective         2     28 73                   and will terminate with the policy.
Policy Period: From
                     to                         12:01 A. M., standard time at the address of the named insured as stated herein.

                            NEW YORK AMENDATORY ENDORSEMENT

 IT IS AGREED THAT THE EMPLOYEE BENEFITS LIABILITY COVERAGE ENDORSEMENT
 IS AMENDED AS FOLLOWS:

        INSURING AGREEMENT III, DEFINITIONS, (1) "DEFINITION OF INSURED"
        IS AMENDED TO READ:

                 THE UNQUALIFIED WORD "INSURED," WHEREVER USED, INCLUDES NOT
                 ONLY THE NAMED INSURED, BUT ALSO ANY PARTNER, EXECUTIVE OFFICER;
                 DIRECTOR OR STOCKHOLDER.

                 THE UNQUALIFIED WORD "INSURED" SHALL ALSO INCLUDE AN EMPLOYEE
                 OF THE INSURED, BUT SUCH COVERAGE AFFORDED TO AN EMPLOYEE
                 SHALL BE LIMITED TO AUTHORIZED ACTS ARISING OUT OF THE ADMIN-
                 ISTRATION OF GROUP LIFE INSURANCE, GROUP HEALTH INSURANCE,
                 PROFIT SHARING PLANS, PENSION PLANS AND EMPLOYEE STOCK
                 SUBSCRIPTION PLANS.




                                                                            G5505A
All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.341 Page 109 of 222




                                     Employers Insurance of Wausau
         ENDORSEMENT


Invoice Number        Invoice Date                    Premium                    Dividend           Amount Due
                                                  $                                             $
                                     End.
Policy Number               Assn.     No.    T    Representative                                         Alpha Code
1724 00 045849                       6
Named Insured and Address                                 Audit Period
    WOLVERINE WORLD WIDE, INC.




This Endorsement is effecti ve       2 28 73              and will terminate with the policy.
Policy Period: From
                     to                 12:01 A. M.    standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:

           (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
           C ) MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
           C ) OWNERS', LANDLORDS', AND TENANTS' LIABILITY INSURANCE


                            HIRED AND NONOWNED WATERCRAFT

IT IS AGREED THAT:

      1. THE EXCLUSION RELATING TO WATERCRAFT DOES NOT APPLY TO ANY
         HIRED OR NONOWNED PRIVATE PASSENGER INBOARD MOTORBOAT OR
         PRIVATE PASSENGER SAILBOAT NOT EQUIPPED WITH AUXILIARY POWER,
         LESS THAN kO FEET IN OVERALL LENGTH, OR ANY OUTBOARD MOTORBOAT
         USED IN THE BUSINESS OF THE NAMED INSURED.

      2. THE INSURANCE WITH RESPECT TO ANY WATERCRAFT SUBJECT TO THIS
         ENDORSEMENT DOES NOT APPLY WHILE THE WATERCRAFT IS RENTED TO
         OTHERS OR IS USED FOR CARRYING ANY PASSENGER FOR A CONSIDERATION.

      3. THE INSURANCE WITH RESPECT TO ANY WATERCRAFT SUBJECT TO THIS
         ENDORSEMENT SHALL BE EXCESS INSURANCE OVER ANY OTHER VALID AND
         COLLECTIBLE INSURANCE AVAILABLE TO THE INSURED, EITHER AS AN
         INSURED UNDER A POLICY APPLICABLE WITH RESPECT TO SUCH
         WATERCRAFT OR OTHERWISE.

                                                                   G5507


                                                                                                         Page 1 of 2 Pages
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.342 Page 110 of 222
                                         iiiployers Insurance olWausaii
                                                  ENDORSEMENT (Continued)



'724 00 045849                                                               WOLVERINE WORLD WIDE, INC.
        Lf         THE TERM "HIRED WATERCRAFT" AS USED HEREIN MEANS
                   A WATERCRAFT USED UNDER CONTRACT IN BEHALF OF, OR
                   LOANED TO, OR RENTED TO THE NAMED INSURED.
                   THE TERM "NONOWNED WATERCRAFT" AS USED HEREIN MEANS A
                   WATERCRAFT NOT OWNED IN WHOLE OR IN PART, OR HIRED
                   OR LEASED BY, OR LOANED OR RENTED TO, OR REGISTERED
                   IN THE NAME OF THE NAMED INSURED, OR ANY INDIVIDUAL
                   PARTNERS THEREOF, IF THE NAMED INSURED IS A PARTNER-
                   SHIP.
(INCLUDED IN COMPOSITE RATE)




All other provi.ioiis and conditions remain unchanged.                 G5507
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.



                                                                                                                                   N




1%1\   ..   S.,,                                              I   •   /.''
                                        .
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.343 Page 111 of 222
                                                                                             S


                                           Employers lnsnrauee of Wausau
             ENDORSEMENT


    Invoice Number         Invoke Date                            Premium                       Dividend                Amount Due


                                              End.
    Policy Number               Assn.         No.        T    Representative                                            Alpha Code
     1724 00 oI4589                            7
    Named Insured and Address                                         Audit Period
          WOLVERINE WORLD WIDE,
          INC.



    This Endorsement is. effective        2    28 73                  and will terminate with the policy.
    Policy Period: From
                          to                        12:01 A. M.    standard    time at the address of the named insured as stated herein.

     THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
     OF THE POLICY RELATING TO THE FOLLOWING:
                                 X       COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                         MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                         OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE

                                         MALPRACTICE INCLUSION ENDORSEMENT
     IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED BY THE BODILY INJURY
     LIABILITY COVERAGE APPLIES ALSO TO MALPRACTICE, ERROR OR MISTAKE IN
     RENDERING OR FAILING TO RENDER PROFESSIONAL SERVICES BY ANY LICENSED
     PHYSICIAN OR NURSE EMPLOYED BY THE NAMED INSURED, SUBJECT TO THE
     FOLLOWING PROVISIONS:
            1        ALL MALPRACTICE, ERROR OR MISTAKE IN RENDERING OR FAILING TO
                     RENDER PROFESSIONAL SERVICES TO ANY ONE PERSON SHALL BE DEEMED
                     TO BE ONE OCCURRENCE.
            2. NO INSURANCE IS AFFORDED BY THIS ENDORSEMENT TO ANY DOCTOR
               OR NURSE EMPLOYED BY THE NAMED INSURED.

            3. THE INSURANCE DOES NOT APPLY (A) TO ANY USE OF X—RAY APF'ARATLI3
•              FOR THERAPEUTIC TREATMENT, (B) THE LIABILITY OF THE INSURED
               ARISING OUT OF THE PERFORMANCE OF A CRIMINAL ACT WITH THE
               KNOWLEDGE OR CONSENT OF THE INSURED, OR (C) TO LIABILITY
               ASSUMED BY THE INSURED UNDER ANY AGREEMENT GUARANTEEING
               THE RESULTS OF ANY TREATMENT.
                                                                                     G5509
                                                                                                                      Page 1 of 2 Pages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.344 Page 112 of 222
                              • •nployers Insurance of Wausau               S
                                             ENDORSEMENT (Conti nued)
WOLVERINE WORLD WIDE, INC.                                              17211 00 0458119



CODE NO.                        DESCRIPTION OF HAZARD                         B.I. PREMIUM

                                INCLUDED IN C OMPOSITE RATE




                                                                 05509
All other provisions and conditions remain unchanged.
Issued   by   (N EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY OF \VUC0NSIN
               fl EMPLOYERS MUTUAL FIRE INSURANCE, COMPANY


                   Se.rlary                                                                  I   '



    i                                                   I5.623                               I't p of -I flages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.345 Page 113 of 222
                                     S                                                S


                                     Employers Insurance of Wausau
         ENDORSEMENT

Invoice Number        Invoice Date                           Premium                    Dividend           Amount   Due
                                                         $                        S                    $
                                         End.
Policy Number                Asan.       No.        .T   Representative                                         Alpha Code
1724 00 &45849
Named Insured and Address                                        Audit Period
     WOLVERINE WORLD WIDE,
     INC.




This Endorsement is effective        2    28 73                  and will terminate with the policy.
Policy Period     From
                      to                       1201 A. M. standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:

                        COMPREHENSIVE GENERAL LIABILITY INSURANCE


                              WORLD—WIDE COVERAGE ENDORSEMENT
                                                   (BROAD FORM)

IT IS AGREED THAT:

       1. THE DEFINITION OF "POLICY TERRITORY" IS REPLACED BY THE FOLLOWING:

                            "POLICY TERRITORY" MEANS ANYWHERE IN THE WORLD.

       2. WITH RESPECT TO CLAIMS MADE OR SUITS INSTITUTED IN COURTS ELSE—
          WHERE THAN WITHIN THE UNITED STATES OF AMERICA, ITS TERRITORIES
          OR POSSESSIONS, OR CANADA, THE COMPANY SHALL HAVE THE RIGHT,
          BUT NOT THE DUTY, TO DEFEND ANY SUCH SUIT AND TO MAKE SUCH
          INVESTIGATION, NEGOTIATION AND SETTLEMENT OF ANY SUCH
          CLAIM OR SUIT AS IT DEEMS EXPEDIENT; PROVIDED, IN ANY CASE IN
          WHICH THE COMPANY. ELECTS NOT TO INVESTIGATE, SETTLE OR DEFEND,
          THE INSURED, UNDER THE SUPERVISION OF THE COMPANY, WILL MAKE OR
          CAUSE TO BE MADE SUCH INVESTIGATION AND DEFENSE AS MAY BE
          REASONABLY NECESSARY AND, SUBJECT TO PRIOR AUTHORIZATION BY
          THE COMPANY, WILL EFFECT TO THE EXTENT POSSIBLE SUCH
          SETTLEMENT OR SETTLEMENTS AS THE COMPANY AND THE INSURED DEEM
          PRUDENT. THE COMPANY SHALL REIMBURSE THE INSURED FOR THE
          REASONABLE COST OF ANY SUCH INVESTIGATION, SETTLEMENT OR
          DEFENSE, IN CURRENCY OF THE UNITED STATES AT THE RATE OF
          EXCHANGE PREVAILING ON THE DATE OF PAYMENT .
                                                                   Fa   of . Pages
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.346 Page 114 of 222
                                     4hiployeis Insurance of Wausau
                                                   ENDORSEMENT (Continued)
  WOLVERINE WORLD WIDE, INC.                                                     1724 00 O15849

            3. EXCEPT WITH RESPECT TO PRODUCTS WHICH ARE SOLD FOR USE OR
               CONSUMPTION WITHIN THE UNITED STATES OF AMERICA, ITS
               TERRITORIES OR POSSESSIONS, OR CANADA, THE INSURANCE
               AFFORDED WITH RESPECT TO THE NAMED INSURED'S PRODUCTS
               APPLIES ONLY TO THE NAMED INSURED'S PRODUCTS MANUFACTURED WITHIN
               THE UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS, OR
               CANADA.

            4. THE COMPANY IS NOT AN ADMITTED OR AUTHORIZED INSURER OUTSIDE
               OF THE UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS,
               OR CANADA, AND THE COMPANY ASSUMES NO RESPONSIBILITY FOR THE
               FURNISHING OF CERTIFICATES OR EVIDENCE OF INSURANCE, OR BONDS,
               OF FOR COMPLIANCE IN ANY WAY WITH THE LAWS OF OTHER COUNTRIES
               RELATING TO LIABILITY INSURANCE.

            5. IF THE INSURED HAS OTHER INSURANCE AGAINST A LOSS COVERED
               HEREUNDER, THIS INSURANCE SHALL NOT APPLY TO THE EXTENT
               THAT ANY VALID AND COLLECTIBLE INSURANCE, WHETHER ON A
               PRIMARY, EXCESS OR CONTINGENT BASIS, IS AVAILABLE TO THE
               INSURED.

            6. THE INSURANCE AFFORDED BY THIS ENDORSEMENTAPPLIES ONLY TO
                 THE FOLLOWING INSUREDS:

                  WOLVERINE WORLD WIDE INC.
                  W.W.W. RETAIL INC.
                  BATES/TRENDSETTER FOOTWEAR CORPORATION
                  UNITED PARTS DISTRIBUTORS OF MICHIGAN INC.
                  ALL PARTS, INC.




                                                                       G5511A
All other provisions and conditions remain unchanged.
Issued by [he Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




IM\    1 3 277                                                1                                                ..
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.347 Page 115 of 222




                                                  Employers Insurance of Wausau
                                                                 ADDITIONAL INSURED
                                                                      (Employees)
Invoke Number              Invoice Date                                                                                                   Amount Due
                                                                                                                                      $
                                                End.
Policy Number                      Assn.        No.          T     Representative                                                         Alpha Code
   17214 00 01458149                            9
Named Insured and /tdclrere                                             Audit period
            WOLVERINE WORLD WIDE,
            INC .



This Endorsement is effective              2 28     73                      and will terminate with the policy.
Policy Period:     -  From
                        to                               12:01 A. M.,   standard time at the address of the named insured as stated herein.



 This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:
                             (X)COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                MANUFACTURERS' AND CONTRACTORS' L1ALITLITY TNSURANCE
                                OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                            ( ) STOItEKEEPRIUS LIABILITY INSURANCE
                            ( ) OWNERS' ANt) CON1'RACTORS' PRQTRC'I'IVE LIABILITY INSURANCE

It is agreed that the 'Tersons Insured" provision is ;ilnen led to include shy cniplyce ol tile nato ed insured vlii Ic art log Within cli scope of his duties
as such, but the insurance afforded t such employee does 11(1* apply;

    1. to bodily injury to (a) another employee of the named insured arising out of or in the ,'i,urse cii his employment or         ()    the named insured
       or, If the named insured is a partnership or joint venture, any partner or mtnclu'r thereof;

    2. to property damage to property owned, occupied or used by, rented to, in the care, custody 4 control of, or over which physical control is
       being exercised for any purpose by (a) another srndoyee of the named insured or (Lu) the named insured, or, if the named insured is a part-
       nership or joint venture, any partner or member ther e of.




         (INCLUDED IN COMPOSITE RATE)




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy is designated on the declarations page made a part hereof.
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.348 Page 116 of 222
                                                S                                                               S

                                                    Employers Insurance of Wausau
                                                                     ADDITIONAL INSURID
                                                                        (Vendors—Broad Form)
Invoice Number               Invoke Date                                                                                                             Amount Due
                                                                                                                                                 $
                                                    End.
Policy Number                        Assn.           No.         T      Representative                                                               Alpha Code
 1723 00           O58I.I9                         10
Named Insured aid Address                                                     Audit Period
          WOLVERINE WORLD WIDE,
          INC.



This Endorsement is effective                 2   28 73                           and will terminate with the policy.
Policy Period:        From
                         to                                 12:01 A, M.,      standard time at the address of the named insured as stated herein.




 'lids - endorsement modifies such insurance as isa fforded by the provisions of tile jHitii'y rei;i I ing I.? tilt: fiilIiiviiig

                              (X)        COMPREHENSIVE CENF.RAL LIABILITY INSURANCE
                               ( )   COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE

I t is agreed tha t rite "Persons I nan rid" provision is anivniled ig i iti1ii ile any livirsmi iii' ,ng:i  i,'n i ,':.1'iii i iii iwhiw I htri4n ri'Iri'ri'd Ii. :1* "
:is an insured, hut only with respect tie the ilierribut liii or salt' in the regular tnhiry if iii' u'il,I'r'i. Iitiiiit.s if iii.' n:,nieti bisureti's products tkdgnaied
below Subject to the following a diii rinnal 1)rv,siiins
    1. The insurance with respect to ike' vendor does not apply to:
        (a) any express warranty unauthorized by the named insured;
        (b) bodily injury or property damage arising out of
              (I) any physical or chemical change in the form of the product maiI' intentionally by the vendor,
             (ii) repacking, unless unpicked solely for the purpose of inspection, ilciitiiiistr:tiioit, testtiig or the slilllitittltiall of paris under instruction
                  from the inanufaettin'r and then repacked in the orignal cnut:iiñer,
            (iii) demonstration, installation, servicing or repair operations, eXicpr such uper:ttiillle i'rfiiviiicii at the vciiikir's prenlises in connection with
                  the sale of the product, or
            (iv) products which steer distribution or sale by the named insured have nest laiii'ii,I or relabeled s': used as a container, part or ingredient
                 of any other thing or substance by or for the vendor.

    2. The insurance does not apply III any person of organizariirn, as insured, from whoin the itiumed iiiztired ltaa;ii'ipiired such proikuetli or any in-
       greclienr, part or container, entering into, accompanying or containing sitili itrii,lii,'i.

                                                                              SCHEDULE
                   ANY PERSON OR ORGAN I ZA lION PURCHASING GOODS OR PRODUCTS
Norms of Person or Organization:
FROM THE NAMED INSURED FOR THE PURPOSE OF RESALE.
Named Insured's Products:
 INCREASED             RATES INCLUDED IN DECLARATIONS.
All other provisions and conditions remain unchanged.
Issued by the Company providing the hmurancc afforded by this policy 55 designated on the declarations page madc :1 Il:lrl htrnf.
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.349 Page 117 of 222
                                               S

                                                   Employers Insurance of Wonsan
                                                                ADDITIONAL INSURED
                                                          (Premises Leased to the Named Insured)
Invoiev Nunil, i'r          I mii.e U.1 le                                                                                                     Amount Due



   icy Number                      i\o.n.          No.         1       Representative                                                          Alpha Code
1724       00 0)458)49                              11
Named Insured and Address                                                    Audit Period
         WOLVERINE WORLD WIDE,
         INC.



This Endorsement is effective               2 28 73                             and will terminate with the policy.
                                                                                                       •
Policy Period:           From
                          to                              12:01    li. M.,   standard time at rho address of the named insured as stated herein.



 This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following .
                         (X         COMPREHENSIVE GENERAL liABILiTY INSURANCE
                            ) MANUFACTURERS' AND CONTRACTORS' liABILITY INSURANCE
                            ) OWNERS', LANDLORDS' AND ThNANTS' LIABILITY INSURANCE
                             ) STOREKEEPER'S INSURANCE

It is agreed that the "Persons lniured" provision is amended to include as an insured the person or 'irgani?.a!inn ilcidgnattil lieInV, but only with respect
to lability arising out of tile ownership, ni:tint etia flee or use of that pare of the pirellini.$ ilivigna reil below leasid to tile named insured, a ial subject to
the following additional exclusions:
The insurance does not apply:
     I. to any occurrence which takes place after the named insured ceases to be a tenant in said premises;
    2. to structural alterations, new construction or demolition operations performed by or on heh:ilI of the person or organization designated below.

                                                                             SCFIEI)ULR
                                                                                                                                        Premiums
                                                                                                                       Bodily                   Property
            Desi gnation of Premises                          Name of Person or Organization                           Injury                    Damage
        (Part Leased to Named insured)                             (Additional Insured)                               Liability                  Liability



           SEE ATTACHED




All other provisions And conditions remain unchanged.
lud by use Company providing the insurance afford e d by (lilt policy as design a led on (he declarations page made ' n part hereof.
                                                         •
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.350 Page 118 of 222
                        Sinptoyers Insurance of Wausau




woLvERINr WORLD WIDE, INC.                                17214 00 01458149
I ND. P 1 CONT.
                                  NAME OF PERSON              ANNUAL PREMIUM
  DESIGNATED PREMISES             OR ORGANIZATION            BI           PD
I. LAND LEASED TO WOLVERINE        CONSUMERS POWER CO.      500           250
    SERVICE CLUB INC. FOR
    CAMPING SITE
2. PREMISES LEASED TO              PUERTO RICO               5- 00            2 50
   NAMED INSURED IN                I NDUSTRI AL, CORPORAl 10
   PUERTO RICO                            pvopric,ø1

3. ALL PREMISES LEASED TO          LESSORS WHERE LEASE       INCL UDED IN
   NAMED INSUREDS AND              AGREEMENT REQUIRES        COMP OSITE RATE
   INSUREDS NAMED IN               LESSEE TO NAME
   ENDORSEMENT #1                  LESSOR AS ADDITIONAL
                                   INSURED ON LESSEE'S
                                   POLICY

                                   (ANNUAL) ADDITIONAL PREMIUM:   $15 00
                                   (PRO RATA) ADDITIONAL PREMIUM: $13 00
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.351 Page 119 of 222



                                                      Employeis Insurance of Wausan

                                    PREMIUM DISCOUNT PLAN FOR LIABILITY COVERAGES ENDORSEMENT




                                               End,
 Policy Number                    Assn.        No.       T        Representative                                                            Alpha Code
  172)4 00 0)458)49                            12
 Named insisted and Address                                             Audit Period
             WOLVERINE WORLD WIDE,
             INC-



 This Endorsement is effectivo.           2 28 73                          and will terminate with the policy.

 Slates in which this endorsement applies




 To all liability coverages (including automobile) combined:             MICHIGAN, IOWA, ARKANSAS, NEW YORK
 To automobile liability coverages:

 To all liability coverage (other than automobile):

  Policy numbers to which this endorsement applies:               1724 00 045849 AND 1 724 02 0)458)49
    is agreed that such of the premium for bodily injury liability, for property damage liability, elevator collision. and for medical
 payments as pertains to the policies and slates listed above is subject to discount in accordance with the following procedure:
 (I )Such premium computed in accordance with the provisions of the policy other than this or any other premium discount
     endorsement and exclusive of the adjustments resulting from the application of any retrospective rating plan shall be known as
     the standrd premium.
 (2)So much bf the standard premium as is subject to retrospective rating shall not be subject to discount.
 (3)The premium discount applicable to the standard premium shall he determined by applying thereto the appropriate premium
     discount percentage stated In the Table of Premium Discount Percentages in use by the company as of the effective date of the
     policy.
 (4) If the policy period is in excess of one year the Total Standard Premium for each annual period shall be the policy premium for
     third piirty liability insurance for each such period.
 (5) If a portion of the standard premium is subject to a retrospective rating plan, the discount on that portion of the premium not
     subject to retrospective rating shall be the difference between (I) the discount determined by applying to the entire standard
     premium in states for which premium discount is applicable the premium discount percentage shown in the company's Table of
     Premium Discounts for the total standard premium and (2) the discount determined by applying to that portion of the standard
     premium in such states which are subject to retrospective rating the premium discount shown in the Table of Premium Discounts
     For as much of the total standard premium as is subject to retrospective rating.
 (6) If the company has issued two or more concurrent policies applying with respect to states and coverages with respect to which
     this endorsement applies, the provisions of this endorsement shall apply upon the basis 01' I lie total premiums pertaining to such
     states and coverages under all such policies.
 (7)The provisions of this endorsement shall not apply with respect to New York standard premium in the event the New York
     standard premium is $100 or less and in no event shall the application 01' the provisions of this endorsement result in an earned
     premium of less than $100 as applicable to New York.



 All ol tier provisions and cicnd it ions remain unchanged.
 Issued by t ile Co m pmly providing fil e lilac pr:p nec afford ed by [ his policy as it e.sigii a ed on he dcc In ta lions page made :c part hereof.

gg6l l   11.7.'                                               -           I,S.l7I1t.,
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.352 Page 120 of 222




                                          Employers Insurance of Wausau
           ENDORSEMENT
                                       COMBINATION CASUALTY
    Invoke Number               Invoice Date                    Premium                       Dividend         Amount Due
                                                                                          $                $
                          .
                                               End.
    Policy Number               Ann.            No.     T    Repráentaeive                                           Alpha Code
    17211. 00       0115849       00           13      2      5760 JOHNSON & HIGGINS                                        WO
    Named Insured and Address                                     Audit Period
           WOLVERINE WORLD WIDE,                                             MONTHLY
           INC.
           (SEE END. #1 & 2)
           9311.1 COURTLAND DRIVE
           ROCKFORD, MICHIGAN

    This Endorsement is effective 2        28 73                     and will terminate with the policy.
    Policy Period: From
       2 28 73         to 1 1 74                  12O1 A. M., standard time at the address of the named insured as stated herein.

                                       AMENDING AN ENDORSEMENT

      • IT IS AGREED THAT ENDORSEMENT NUMBER'S 1 & 2 ARE AMENDEb AS FOLLOWS:
           ENDORSEMENT NUMBER'S 1 &2 ARE ALSO APPLY TO; CONTRACTUAL LIABILITY
                                                        INSURANCE




J




                                                                                 T-1 05




    All other provisions and conditions remain unchanged.
    Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.353 Page 121 of 222



                     -.




                             -        Employers Insurance of Waiisan
                                                                                                    !UIL1ATE
   .     ENDORSEMENT
                            COMBINATION CASUALTY
Invoice Number         Invoice Date                        Premium                       Dividend                Amount Due
                                                       $                                                $
                                       End.
Poligy Number                Assn.     No.        I    Representative                                        Alpha Code
1724 00     045849          00          14. 2              5760 JOHNSON & HIGGINS                                  Wo
Named Insured and Address                                      Audit Period    MONTHLY
   WOLVERINE WORLD WIDE,
    INC.
   (SEE END. #1 & 2)
   93141 COURTLAND DRIVE
   ROCKFORD, MICHIGAN
This Endorsement is effective   2 28 73             and will terminate with the policy.
Policy Period: From
     2 28 73          to    1 1 74 12:01 A. M. standard time at the -address of the named insured as stated herein.
                            HOST LIQUOR LIABILITY ENDORSEMENT
 THIS ENDORSEMENT DOES NOT MODIFY ANY COVERAGE PART FORMING A PART OF
 THIS POLICY.
                                                      SCHEDULE
 THE LIMIT OF THE COMPANY'S LIABILITY AGAINST EACH SUCH COVERAGE SHALL
 BE AS STATED HEREIN, SUBJECT TO ALL THE TERMS OF THIS ENDORSEMENT
 HAVING REFERENCE THERETO.
          COVERAGES                           LIMITS OF LIAB.ILITY                                  PREMIUM

 INJURY TO PERSON                             $ 500,000 EACH PERSON
                                              $ 500,000 EACH OCCURRENCE                             $       INCLUDED
 INJURY TO PROPERTY                           $ 1000 000                                            $       IN

 INJURY TO MEANS OF
           SUPPORT                            $   100,000                                           $ COMPOSITE
                                                                              TOTAL PREMIUM         $       RATE

                                                      COVERAGE

 THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM AND SUBJECT
 TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED HEREIN,
 AGREES WITH THE NAMED INSURED AS FOLLOWS:
       I. COVERAGE AGREEMENT.
                                                                              05516
                                                                                                            rage 1 of Pages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.354 Page 122 of 222
                          Sllployeis Insurance of Wausan•
                                    ENDORSEMENT (Continued)
WOLVERINE WORLD WIDE, INC.                                     1724 00 045849


          THE COMPANY WILL PAY ON BEHALF OF THE INSURED ALL SUMS WHICH THE
          INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BY REASON
          OF THE PROVISIONS OF ANY CIVIL DAMAGE ACT, BECAUSE OF INJURY CAUSED
          BY THE GIVING, FURNISHING OR DELIVERING OF ALCOHOLIC LIQUOR TO ANY
          PERSON OR PERSONS BY THE INSURED, AND THE COMPANY SHALL HAVE THE
          RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED SEEKING SUCH
          DAMAGES, EVEN IF ANY OF THE ALLEGATIONS OF THE SUIT ARE GROUNDLESS,
          FALSE, OR FRAUDULENT, AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT
          OF ANY CLAIM OR SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL
          NOT BE OBLIGATED TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT
          AFTER THE APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN
          EXHAUSTED BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.
          EXCLUSIONS:
          THIS INSURANCE DOES NOT APPLY:
          (A) TO INJURY TO PERSON SUSTAINED BY ANY PERSON WHILE ENGAGED IN
              THE EMPLOYMENT OF THE NAMED INSURED;
          (B) TO INJURY TO THE MEANS OF SUPPORT OF ANY PERSON AS THE RESULT
              OF ANY INJURY TO PERSON SUSTAINED BY SUCH PERSON WHILE EN—
              GAGED IN THE EMPLOYMENT OF THE NAMED INSURED;
          (c)   TO INJURY TO
                () PROPERTY     OWNED OR OCCUPIED BY, LEASED OR RENTED TO TH.E
                     INSURED,
                (2) PROPERTY USED BY THE INSURED,,' OR

                (3) PROPERTY IN THE CARE, CUSTODY OR CONTROL OF THE INSURED
                    OR AS TO WHICH THE INSURED IS FOR ANY PURPOSE EXERCISING
                    PHYSICAL CONTROL;
          (D) TO ANY INJURY WITH RESPECT TO WHICH INSURANCE IS AFFORDED BY
              THE PROVISIONS OF THE POLICY RELATING TO BODILY INJURY
              LIABILITY OR PROPERTY DAMAGE LIABILITY;
          (E) TO ANY GIVING, FURNISHING OR DELIVERING OF ALCOHOLIC LIQUOR
              FOR WHICH THE INSURED MAY BE HELD LIABILE AS A PERSON OR
              ORGANIZATION ENGAGED IN THE BUSINESS OF MANUFACTURING, DIS—
              TRIBUTING, SELLING OR SERVING ALCOHOLIC BEVERAGES OR AS AN
              OWNER OR LESSOR OF. PREMISES USED FOR SUCH PURPOSES.
 II   •   PERSONS INSURED.

          EACH OF THE FOLLOWING IS AN INSURED UNDER THIS INSURANCE TO THE
          EXTENT SET FORTH BELOW:

                                                     G55J6




                                           15.62-2                     Page of Pages
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.355 Page 123 of 222
                             6p1oyers Insurance of Waiin•
          F         .
                                     ENDORSEMENT (Continued)
 WoLc'ERINE WORLD WIDE, INC.                                   17214 00 0145849

              (A) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS
                  AS AN INDIVIDUAL, THE PERSON SO DESIGNATED BUT ONLY
                  WITH RESPECT TO THE CONDUCT OF A BUSINESS OF WHICH HE
                  IS THE SOLE PROPRIETOR;
              (B) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS
                  AS A PARTNERSHIP OR JOINT VENTURE, THE PARTNERSHIP OR
                  JOINT VENTURE SO DESIGNATED AND ANY PARTNER OR MEMBER
                  THEREOF BUT ONLY WITH RESPECT TO HIS LIABILITY AS SUCH;
              (C) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                  OTHER THAN AN INDIVIDUAL, PARTNERSHIP OR JOINT VENTURE,
                  THE ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER,
                  DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
                  SCOPE OF HIS. DUTIES AS SUCH;
              (D) ANY PERSON (OTHER THAN AN EMPLOYEE OF THE NAMED INSURED) OR
                  ORGANIZATION WHILE ACTING AS REAL ESTATE MANAGER FOR THE
                  NAMED INSURED.

              THIS INSURANCE DOES NOT APPLY TO INJURY ARISING OUT OF THE CONDUCT
              OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE INSURED IS A
              PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN THIS POLICY AS A
              NAMED INSURED.
   HI. LIMITS OF LIABILITY.

              REGARDLESS OF THE NUMBER OF (i) INSUREDS UNDER THIS POLICY, (2)
              PERSONS OR ORGANIZATIONS WHO SUSTAIN INJURY, OR (3) CLAIMS MADE OR
              SUITS BROUGHT ON ACCOUNT OF ANY INJURY, THE COMPANY'S LIABILITY
              IS LIMITED AS FOLLOWS:
                   INJURY TO PERSON. WITH RESPECT TO THE INSURANCE AFFORDED
                   FOR INJURY TO PERSON, THE LIMIT OF LIABILITY STATED IN THE
                   SCHEDULE AS APPLICABLE TO "EACH PERSON" IS THE LIMIT OF THE
                   COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO PERSON SUSTAINED
                   BY ONE PERSON IN ANY ONE OCCURRENCE, OR SUSTAINED BY ONE
                   PERSON IN ANY SERIES OF OCCURRENCES, ARISING OUT OF ONE CASE
                   OF INTOXICATION; AND THE LIMIT OF SUCH LIABILITY STATED IN THE
                   SCHEDULE AS APPLICABLE TO "EACH OCCURRENCE" IS, SUBJECT TO THE
                   ABOVE PROVISION RESPECTING EACH PERSON, THE TOTAL LIMIT OF
                   THE COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO PERSON
                   SUSTAINED BY ALL PERSONS INJURED IN ANY ONE OCCURRENCE, OR
                   SERIES OF OCCURRENCES ARISING OUT OF ANY ONE CASE OF
                   INTOX I CATION.

                                                       G5516




(M) 4.0                                     15.62.2                        Page 3 of4 Pages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.356 Page 124 of 222
                             Sployeis Insurance of Wausau       I
                                     ENDORSBMRNT (Conti nued)
WOLVERINE WORLDWIDE, INC.                                       1724'00 01458149

                 INJURY TO PROPERTY. THE LIMIT OF LIABILITY STATED IN THE
                 SCHEDULE AS APPLICABLE TO "INJURY TO PROPERTY" IS THE TOTAL
                 LIMIT OF THE COMPANY'S LIABILITY ON ACCOUNT-OF INJURY TO
                 PROPERTY RESULTING FROM ANY ONE OCCURRENCE, OR SERIES OF
                 OCCURRENCES ARISING OUT OF ANY ONE CASE OF INTOXICATION.
                 INJURY TO MEANS OF SUPPORT. THE LIMIT OF LIABILITY STATED
                 IN THE SCHEDULE AS APPLICABLE TO "INJURY TO MEANS OF SUPPORT"
                 IS THE TOTAL LIMIT OF THE COMPANY'S LIABILITY ON ACCOUNT OF
                 ALL PERSONS WHO SHALL BE INJURED IN MEANS OF SUPPORT ON
                 ACCOUNT OF ANY ONE OCCURRENCE, OR SERIES OF OCCURRENCES
                 ARISING OUT OF ANY ONE CASE OF INTOXICATION, OR ON ACCOUNT
                 OF ALL PERSONS WHO SHALL BE INJURED IN MEANS OF SUPPORT BY
                 REASON OF THE FAILURE OF ANY ONE PERSON TO FURNISH MEANS OF
                 SUPPORT.
   IV. ENDORSEMENT PERIOD; TERRITORY,
            THIS INSURANCE APPLIES ONLY TO INJURY OCCURRING DURING THE POLICY
            PERIOD WITHIN THE POLICY TERRITORY IN CONSEQUENCE OF THE GIVING,
            FURNISHING, OR DELIVERING OF ALCOHOLIC LIQUOR DURING THE POLICY
            PERIOD.
    V. POLICY CONDITIONS.

            THE CONDITIONS OF THE POLICY CAPTIONED "INSPECTION AND AUDIT,'
            "INSURED'S DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT,".
            "ACTION AGAINST COMPANY," "OTHER INSURANCE," "SUBROGATION,"
            "CHANGES," "ASSIGNMENT," "THREE—YEAR POLICY," "CANCELAT ION,"
            AND "DECLARATIONS" APPLY TO THE INSURANCE AFFORDED - BY THIS
            ENDORSEMENT.
  VI. ADDITIONAL AND AMENDED DEFINITIONS.

            WHEN USED IN REFERENCE TO THIS INSURANCE, THE WORD "OCCURRENCE"
            MEANS AN ACCIDENT, INCLUDING INJURIOUS EXPOSURE TO CONDITIONS,
            WHICH RESULTS, DURING THE ENDORSEMENT PERIOD, IN AN INJURY
            NEITHER EXPECTED NOR INTENDED FROM THE STANDPOINT OF THE INSURED.
            WHEN USED IN REFERENCE TO THIS INSURANCE, THE UNQUALIFIED WORD
            "INJURY" MEANS INJURY IN PERSON OR PROPERTY, OR INJURY TO THE
            MEANS OF SUPPORT OF ANY PERSON.




Al! other provisions and conditions remain unchanged. G55 1 6
Issued by J EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY OF WISCONSIN
           fl EMPLOYERS MUTUAL FIRE INSURANCE COMPANY



                 Secretary                                                P ,,sident
                                                                           PI

(M) I1-68                                    1562.3                           Page 4 of 4 Pagel
            Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.357 Page 125 of 222




                                                      Employers lusnranee of Wausau
           ENDORSEMENT
              1                 COMBINATION CASUALTY
    Invoke Number               Invoice Date                     Premium                   Dividend           Amount Du
                                                             $                         $                  $
                                               End.
         •Nimber                Assn.          No.       T   Represerjtative                                         Alpha Code
      124 00 01458149 00                        15       2 5760 JOHNSON & HIGGINS                                       WO
    Named Insured and Address                                 Audit Period MONTHLY
           WOLVERINE WORLD WIDE,
           INC.
           (SEE END. #1 & 2)
           93141 COURILAND DRIVE
           ROCKFORD, MICHIGAN

• This Endorsement is effective  2 28 73              and will terminate with the policy.
  Policy Per d: From
         2 20 73 to          1 1 714 12:01 A. M., standard time at the address of the named insured as stated herein.
-




                                        AMENDING AN ENDORSEMENT
       IT IS AGREED THAT ENDORSEMENT NUMBER 1 IS AMENDED AS FOLLOWS:
      ADD:

      ANY CORPORATION OR OTHER BUSINESS ORGANIZATION IN
      WHICH THE PREVIOUS INSURED ACQUIRES AN OWNERSHIP
       INTEREST OF AT LEAST 51 PER CENT.

                                               1005
                                                                                                                      *

                                        AMENDING AN ENDORSEMENT
      IT IS AGREED THAT ENDORSEMENT NUMBER 11 IS AMENDED AS FOLLOWS:
      ADD:
      (DESIGNATED PREMISES)    (NAME OF PERSON)
           #2                   PUERTO RICO DEVELOPMENT
                                INDUSTRIAL CORPORATION
                                               1005
                                         1005 & 1005

    All other provisions and conditions remain unchanged.
    Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
                       -.




                                   -
                                            . .
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.358 Page 126 of 222


                                                         Employers - insuranw olWausau


                                             WADING AND UNLOADING OF WATERCRAFT ENDORSEMENT
                                                     (Scope of Coverage for Certain Qassifica*lons)



                                                  End.
Policy Number                      Man.           No.         T     Representative                                                      Alpha Code
17214    00 0458149                 00              16 2              5760 JOHNSON & HIGGINS                                                 Wo
Named insured and Address                                                 Audit Period         MONTHLY
     WOLVERINE WORLD WIDE,
     I NC.
     (SEE END. #1 & 2)
     93141 COURTLAND DRIVE
     ROCKFORD, MICHIGAN
                 2 28 73
This Endorsement is effective                                                            and will terminate with the policy.
POLICY PERIOD: 2 28 73 TO 1 1 714

   This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:
                       (X) COMPRERENSIVE GENERAL LIABILITY INSURANCE
                               MANUFACFURERS' AND CONTRACFORS' LIABILITY INSURANCE




It is agreed that the exclusion relating to the ownership, maintenance, operation, use, loading or unloading of watercraft does not apply to bodily
injury or property damage arising Out of loading or unloading operations identified under any of the classifications described below:
                                                                  Description of (ia581f1cat10n5
                                                                  FREIGHT HANDLING




                   and conditions remain unchanged.
                   sny providing the insurance afforded by this policy as designated on the declarations page made a part hereof.


                                                                            560903                                                        MB G003
                                L1Itflr.lI.Lt..luIdIIuIuluI                     —      -   -   --   — —     --    -------      --   -
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.359 Page 127 of 222




          'ENDORSEMENT
                                      kinployers lilsurance of Wausau
                                        O1BIATION CASUALTY
lv(nrO   Ntimhrr       !nVfIcC Date                         Pretniuin                           Dividend       Amount Due
                                                        $                                   $
                                      End.
  icy Number                 Assn,     No.     T        R e presentative                                       Alpha Code
  724 00 04581+9              00       17       2           5760 JOHNSON & HIGGINS                                 WO
Named Jneured and Address                                        Audit Period           MONTHLY
         WOLVERINE WORLD WIDE, INC.
         (SEE END. 01 & 2)
         9341 COURTLAND DRIVE
         ROCKFORD, MICHIGAN


This Endorsement is effective  6 22 73              and will terminate with the policy.
Policy Period: From
       2 28 73        to 1. 1 71+   12:01 A. M. standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:

                        (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                        ( )  MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                        C )  OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE


                                               ADDITIONAL INSURED
                                             (MALPRACTICE COVERAGE)

IT is AGREED THAT THE "PERSONS INSURED" PROVISION IS AMENDED TO INCLUDE
AS AN INSURED ANY NURSE OR DOCTOR   , EMPLOYED BY -THE NAMED INSURED, SUBJECT
 1 THE FOLLOWING PROVISIONS:


         1. THE INSURANCE SHALL APPLY TO ALL SUMS WHICH THE INSURED SHALL
            BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE OF BODILY
            INJURY ARISING OUT OF MALPRACTICE, ERROR OR MISTAKE IN RENDERING
            OR FAILING TO RENDER PROFESSIONAL SERVICES IN THE PRACTICE OF THE
            INSURED'S PROFESSION, COMMITTED BY THE INSURED OR BY ANY PERSON
            FOR WHOSE ACTS OR oMrssroNs THE INSURED IS LEGALLY RESPONSIBLE
            WHILE IN THE COURSE OF EMPLOYMENT FOR THE NAMED INSURED.

         2. THE INSURANCE DOES NOT APPLY:

               (A) TO INJURY ARISING OUT OF THE PERFORMANCE OF A CRIMINAL ACT
                    OR CAUSED BY ANY PERSON WHILE UNDER THE INFLUENCE OF
                    INTOXICANTS OR NARCOTICS.


                                                                           G5'+03
                                                                                                           Page I of 2 Pages

                   -'                               I            r         L   r' '.r   -                  -
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.360 Page 128 of 222
          •   -




              WOLVERINE WORLD WIDE, INC.
                                         •ployeis Insurance of Wausan
                                                   ENDORSEMENT (Continued)
                                                                                           • 1724 00 045849

                  (B) LIABILITY OF OTHERS ASSUMED BY THE INSURED UNDER ANY
                      CONTRACT OR AGREEMENT, OR LIABILITY ASSUMED BY THE INSURED
                      UNDER ANY AGREEMENT GUARANTEEING THE RESULT OF ANY TREAT-
                      MENT.

                  (C) ANY USE OF X—RAY APPARATUS FOR THERAPEUTIC TREATMENT.

                  (D) LIABILITY OF THE INSURED AS AN EMPLOYER OF OTHERS OR AS
                      PROPRIETOR, SUPERINTENDENT OR EXECUTIVE OFFICER OF ANY
                      HOSPITAL, SANITARIUM, CLINIC WITH BED AND BOARD FACILITIES,
                      NURSING OR CONVALESCENT HOME, HOME FOR THE AGED OR INFIRM
                      PERSONS, OR OTHER BUSINESS ENTERPRISES.

         3. ALL MALPRACTICE, ERROR OR MISTAKE IN RENDERING OR FAILING TO
            RENDER PROFESSIONAL SERVICES TO ANY ONE PERSON SHALL BE DEEMED
            TO RESULT FROM ONE OCCURRENCE. THE LIMIT OF THE COMPANY'S
            LLBILjTY FOR ALL DAMAGES ON ACCOUNT OF ONE OCCURRENCE SHALL BE
               5Ou,00Q                            DOLLARS, AND, SUBJECT TO THE
            FOREGOING LIMIT, THE TOTAL LIMIT OF THE COMPANY'S LIABILITY FOR
            ALL DAMAGES AS A RESULT OF TWO OR MORE OCCURRENCES DURING THE
            POLICY PERIOD SHALL BE $500,000
            DOLLARS.

                  CODE NO.                          DESCRIPTION OF HAZARD                               B.I. PREMIUM
                   1770                              INCIDENTAL MALPRACTICE                             FLAT CHARGE
                                                                                                           $15 00

         4. THE INSURANCE AFFORDED UNDER THIS ENDORSEMENT SHALL BE EXCESS
            INSURANCE OVER ANY VALID AND COLLECTIBLE INSURANCE WRITTEN
            IN THE NAME OF THE INSURED.




                                                                        G51+03

  PREMIUM TO BE ADJUSTED ON AUDIT.
All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




                                                                                                                                   N
                                                                                                                                   N
                                                                                                                                   N


(M) 11-72             .                                       15-62-3                                          Page 2of 2 Pages    j
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.361 Page 129 of 222




        -   I
        ENDORSEMENT
                                            Ernployeis hisuiiuwe of Wausau
                                     COMBINATION CASUALTY
Invoice Nutrber              Invoice Date                     Premium                    Dividend           Amount Due
                                                          $                          $                  $
                                            End.
  iicy Number                Assn,          No.      T    Representative                                           Alpha Code
 1724 qO 045849 00                      18           2     5760 JOHNSON C HIGGINS                                        WO
Nsrncd lnsurit and Address                                     Audit Period   MONTHLY
         WOLVERINE WORLD WIDE, INC.
        (SEE END. #1 & 2)
        9341. COURTLAND DRIVE
        ROCKFORD, MICHIGAN

JI)Ix lucIursemcnt is effective      2 28 73                      and will terminate with the policy.
1Jky Period From
     2 28 73 to              1. 1 74           1201 A. M., standard time at the address of the named insured as stated herein.

•                                            AMENDING AN ENDORSEMENT

 IT IS AGREED THAT ENDORSEMENT NUMBERS 11 & 15 ARE AMENDED AS FOLLOWS:

 ADDL. NSURED51 NAME SHOULD BE:

            PUERTO RICO INDUSTRIAL DEVELOPMENT CORPORATION
            IIJ LIEU OF:

            PUERTO RICO DEVELOPMENT INDUSTRIAL CORPORATION




                                                              1005


All other provisions and conditions remain unchanged.
Is!tIe(l by the company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.362 Page 130 of 222




                                          Employers Insurance of Wausau                                    DUF3L1CAT
             ENDORSEMENT
r                                                COMBINATION CASUALTY
    Invoice Number         Invoice Date                   Premium                      Dividend             Amount Due
                                                                                  $                    $

                                          End.
     ,licy Number                Assn.     No.    T    Representative                                       Alpha Code
    17211. 00        01.5849      00        19     2     576o JOHNSON & HIGGINS                                  WO
    Named Insured and Address                               Audit Period MONTHLY
         WOLVERINE WORLD WIDE,
          INC.
         (SEE END. #1 & 2)
         9341 COURTLAND DRIVE
         ROCKFORD, MICHIGAN
    This Endorsement is effecti ve 2      28 73                and will terminate with the policy.
    Policy Period: From
       2- 28 73          to 1 1 711.         12:01 A. M. standard time at the address of the named insured as stated herein.



    THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROViSIONS
    OF THE POLICY RELATING TO THE FOLLOWING:
                (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                (X) CONTRACTUAL LIABILITY INSURANCE
                               NOTICE OF CANCELATION
    THIS INSURANCE WILL NOT BE CANCELLED BY THIS INSURANCE COMPANY NOR ANY
    CHANGES MADE IN THE POLICY WHICH CHANGE, RESTRICT, OR REDUCE THE INSURANCE
    PROVIDED OR CHANGE THE NAME OF THE INSURED, WITHOUT FIRST GIVING TEN DAYS
    NOTICE IN WRITING TO THE CONSUMERS POWER COMPANY, JACKSON, MICHIGAN, AS
    r-VIDENCED BY RECEIPT OF REGISTERED LETTER.
     iT IS AGREED THAT THE ABOVE NOTICE OF CANCELAT ION APPLIES IN RESPECT TO
    THE FOLLO':!ING DESIGNATED PREMISESt

                           DESIGNATION OF PREMISES FOR CONSUMERS POWER COMPANY
                                   (PART LEASED TO NAMED INSURED)

    A PARCEL OF LAND IN THE N OF THE NE 1/11. OF SEC. 22, T13N2 R11W, DESCRIBED
    AS BEGINNING AT A POINT ON THE CENTER LINE OF THE FORMER WHITNEY BRIDGE
    ROAD 100' SOUTHEASTERLY OF THE WATER'S EDGE: OF THE MUSKEGON RIVER (HARDY
    POND), MEASURED ALONG THE CENTER LINE OF SAID FORMER WHITNEY BRIDGE ROAD;
    THENCE SOUTHEASTERLY ALONG THE CENTER LINE OF SAID ROAD 2L1.0T; THENCE N
    56 DEGRELS OO'OO"E., 1t80T; THENCE N 20 DEGREES OO'OO"W, 270' TO THE
    WATER'S EDGE OF SAID MUSKEGON RIVER (HARDY POND); THENCE SOUTHWESTERLY
    ALONG THL WATER'S EDGE OF SAID MUSKEGON RIVER (HARDY POND) kOO', MORE OR
    LESS, TC , POINT 300 NORTHEASTERLY OF THE CENTER LINE OF SAID FORMER
    WHITNEY iIDGE ROAD, MEASURED ALONG THE WATER'S EDGE OF SAID MUSKEGON
    RIVER (HiRDY POND); THENCE SOUTHEASTERLY PARALLEL WITH THE CENTER LINE
                                                                     Page 1 of 2 Pages
                                   H.O. SPECIAL 9 13 73                                                      -
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.363 Page 131 of 222
                                   kuployers Insurance of                Wausau•
                                                 ENDORSEMENT (Continued)

          00 0 458 49                                                    WOLVERINE WORLD WIDE, INC.


 )F SAID FORMER WHITNEY BRIbGE ROAD 1001 ; THENCE SOUTHWESTERLY PARALLEL
 WITH AND 100' DISTANT FROM THE WATER'S EDGE OF SAID MUSKEGON RIVER (HARDY
 POND) TO THE PLACE OF BEGINNING.
  Ii        A[LD THAT:

 THE DESIGNATION OF PREMISES AS SHOWN ABOVE (S AMENDED TO INCLUDE THE
 FOLLOWING:
 THE ENTIRE GROUNDS, BUILDINGS AND ALL EQUIPMENT USED THEREON, INCLUDING
 BUT NOT SPECIFICALLY LIMITED TO SADDLE HORSES, SAILBOATS, CANOES, ROWBOATS
 AND MOTOR—BOATS, IF ANY, USED ON OR OFF SAID PREMISES.




                                                    H.O. SPECIAL 9 13 73



All other provislotto and conditions remain unchanBed.
Issoed by the Company providing the insurance afforded by this policy as designated on the declarations page made a part   hereof.



                                                                                                                                     N
                                                                                                                                     N
                                                                                                                                     U,




(M) 11-72                                                     15-62-3.                                         Page 2oE 2 Pa,ea
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.364 Page 132 of 222




         •                                    Employers lusuraitee of Wausau
     .   ENDORSBMENT
                            -          COMBINATION CASUALTY
Invoice Number                  Invoke Date                   Premium                   Dividend          Amount Due
                                                          $                        $                  $

Policy Number                   Men.          od•   T    Representative                                          Alpha Cods
 1724 00 04581+9 00                           20    2         5760 JOHNSON & HIGGINS                                   WO
Named Insured and Address                                      Audit Period MONTHLY
      :WOLVERINE WORLD WIDE,
       INC.
      (SEE END. 1 S 2)
       9341 COURTLAND DRIVE
       ROCKFORD, MICHIGAN
This Endorsement is effective
                          8 28 73               and will terminate with the policy.
Policy Period: From
      2 28 73     to 1 1 71+  12:01 A. M., standard time at the address of the named insured as stated herein.

                                          AMENDING AN ENDORSEMENT
 IT IS AGREED THAT ENDORSEMENT NUMBER 8 Is AMENDED AS FOLLOWS:

THIS ENDORSEMENT ALSO APPLIES TO CONTRACTUAL S PERSONAL INJURY INSURANCE.

          ANNUAL FLAT CHARGE 192 00                                       PERIOD OF COV. 66 00
 IT IS AGREED THAT ENDORSEMENT NUMBER 3 Is AMENDED AS FOLLOWS:
DELETE: EXCLUSION A

                 ADD'L. PREM.

                     ANNUAL FLAT CHARGE 250 00                             PERIOD OF COy. 86 00




                                                        1005

PREMIUM TO BE ADJUSTED ON AUDIT.

All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.365 Page 133 of 222




       'ENDORSEMENT
                                           Employers Insurance of Wausau
                                       COMBINATION CASUALTY
Invoice Number              Invoice Date                    Premium                     Dividend          Amount Duo
                                                        $                          $                  $
                                           End.
  .icy Number               Assn.           No.   T    Representative                                            Alpha Code
 1724 00 045849               00           21      2        5760 JOHNSON & HIGGINS                                     WO
Named Insured and Address                                    Audi t Period   MONTHLY
       WOLVERINE WORLD WIDE,
        INC.
       (SEE END. $11 & 2)
       9341 COURTLAND DRIVE
       ROCKFORD, MICHIGAN
This Endorsement is effective 8 28 73                           and will terminate with the policy.
Policy Period: From
      2 28 73        to 1 1 74   12:01            A. M., standard time at the address of the named insured as stated herein.
IT IS AGREED THAT SECTION II, PERSONS INSURED, OF ENDORSEMENT NUMBER 3 IS
AMENDED TO INCLUDE ANY EMPLOYEE OF THE NAMED INSURED WHILE ACTING W I THIN
THE SCOPE OF HIS DUTIES AS SUCH BUT THE INSURANCE AFFORDED TO SUCH EMPLOYEE
DOES NOT APPLY TO PERSONAL INJURY 10

(1) ANOTHER EMPLOYEE OF THE NAMED INSURED ARISING OUT OF OR IN THE COURSE
    OF HIS EMPLOYMENT OR,
(2) THE NAMED INSURED OR IF THE NAMED INSURED IS A PARTNERSHIP OR JOINT
    VENTURE ANY PARTNER OR MEMBER THEREOF.

 T IS FURTHER AGREED THAT THE INSURANCE AFFORDED BY THE ENDORSEMENT DOES
 ,T APPLY TO LIABILITY ASSUMED BY THE INSURED UNDER ANY CONTRACT OR AGREE-
MENT.


                 ANNUAL FLAT CHARGE 154 00                               PERIOD OF COVERAGE 53 00




                                           H.O. SPECIAL ENDT. 6 26 73
PREMIUM TO BE ADJUSTED ON AUDIT

All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a past hereof.
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.366 Page 134 of 222



                                                 Employers Jusurdacts of Wiiisaii                                                 LIVLJCA--

                                                      ADDITIONAL INSUREDS ENDORSEMENT
                                                                   (Limited)
  Invoice Number            Invoice Date                                                                                    Amount Due
                                                                                                                        $
                                               End.
  Policy Number                   Attn.         No.        T     Representative                                                    Alpha Code
   1724 00 01+5849                  00          22        2       5760 JOHNSON & HIGGINS                                              WO
  Named Insured and Address                                         Audit Period MONTHLY
       WOLVERINE WORLD WIDE,
       INC.
       (SEE END. 411 & 2)
       9341 COURTLAND DRIVE
       ROCKFORD, MICHIGAN

 This Endorsement is effective      10 15 73                             and will terminate with the policy.
 Policy Period:       From
 2 28 73                   to 1 1 74                   12:01 A. M., standard time at the address of the named insured as stated herein.



   This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:

     CX)    COMPREHENSIVE GENERAL LIABILITY INSURANCE




 It is agreed that tbr "Persons Insured" provision is amended to include as an insured the person or organization designated below as an additional
 insured. subject to the following provisions:
  (I) The insurance applies only with respect to liability of the additional insureds arising out of THE OWNERSHIP,
       MAINTENANCE OR USE OF EQUIPMENT WHILE LEASED TO THE NAMED INSURED.



 (2) The named insured is authorized to act for such additional insureds in all matters pertaining to this insurance, including receipt    of   notice of
 cancelanon; and

  (3) Return premium, if any, and such dividends as may be declared by the company shall be paid to the named insured.
  (4) Nothing contained herein shall affect any right of recovery as a claimant which the additional insured would have if not designated as such.
                                                         Names of Additional Insureds



                                                      UNITED STATES LEASING CORPORATION




     net provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made apart hereof.



(Mi 12-72                                                                     15.5306                                                             G5402
            ---------------
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.367 Page 135 of 222


                                                 Employers hisuranee of Wausau
                                             CANCELLATION CONDITION AMENDMENT
                                                          (Michigan)


    It is agreed that with respect to the "Cancellation" provisions of the policy:

            I.   The words "at the address shown in this policy", appearing in the first paragraph of the "Cancellation" Condition, are
                 amended to read "at his address last known to the company or its authorized agent."

•           2.   The provisions (if forming a part of the policy) of the endorsement entitled "Cancellation Amendment (Michigan)"
                 apply as stated therein.

            3.   The provisions, if any, forming a part of the policy which (by endorsement or otherwise) amend the "Cancellation"
                 provisions of the policy other than as stated or designated in this endorsement are deleted.




     All other provisions and conditions remain unchanged.
     Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




    11-72                                                          60-503                                                    MB A0002
                                                                                                                                 C503
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.368 Page 136 of 222

                                                                                                                     -
                                                                                                                             DUPLICATE

                                                                                                                             6,VL
                                                                                                                                                I
                                        Employers Insuranee of Waiisaii
                                                COMBINATION CASUALTY POLICY

                                                                                            PLEASE READ YOUR POLICY




                                                                                         THIS POLICY IS NONASSESSABLE



          NOTICE OF ANNUAL MEETINGS: The policyholder is hereby notified that by virtue of this policy, he is a member of the Company
          which has issued the policy, and is entitled to vote either in person or by proxy at any and all meetings of the Company. The
          annual meeting of the Employers Mutual Liability Insurance Company of Wisconsin is held at its home office in Wausau, Wisconsin,
          on the fourth Friday of May each year at 10;00 A.M. The annual meeting of the Employers Mutual Fire Insurance Company is
•         held at its home office in Wausau, Wisconsin, on the fourth Friday of May each year at 9:00 A. M.




• 1 . Employers Mutual Liability lnsiwauce Company of Misconsin
                                                          HOME OFFICE: WAUSAIJ, WISCONSIN
                                             (A mutual insurance company, herein called the company)




                            Employers Mutual lire Insurance Company
                                                         HOME OFFICE: WAUSAIJ WISCONSIN
                                             (A mutual insurance company, herein called the company)


•   .     Tue Company providing the insurance afforded by this policy, as designated in the declarations made a part hereof, in con-
          sideration of the payment of the premium, in reliance upon the statements in the declarations and subject to all of the terms
          of this policy, agrees with the named Insured as follows:


                                                                    COVERAGES
          The insurance afforded by this policy is only with respect to such Coverages as are indicated by specific premium charge or
          charges in the appropriate Coverage Schedule or Schedules of the Coverage Part or Parts attached to and hereby made a
          part of this policy,


                                                            SUPPLEMENTARY PAYMENTS                     -                 -



             The company will pay, in addition to the applicable limit of        court that part of the judgment which does not exceed
          liability:                                                             the limit of the company's liability thereon;
          (a) all expenses incurred by the company, all costs taxed         (b) premiums on appeal bonds required in any such suit, pre-
              against the insured in any suit defended by the company           miums on bonds to release attachments in any such suit
              and all interest on the entire amount of any judgment             for an amount not in excess of the applicable limit of
              therein which accrues after entry of the judgment and             liability of this policy, and the cost of bail bonds required
              before the company has paid or tendered or deposited in           of the insured because of accident or traffic law violation



          1.74
                                                                        60•1.1
T
                                     . .
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.369 Page 137 of 222


        arising out of the use of any vehicle to which this policy
        applies, not to exceed $250 per bail bond, but the com-
        pany shall have no obligation to apply for or furnish any
        such bonds;
     (c) expenses incurred by the insured for first aid to others
                                                                            .




                                                                             policy applies;
                                                                                                                                .-..




                                                                         (d) reasonable expenses incurred by the insured at the com-
                                                                             pany's request in assisting the company in the investiga-
                                                                             tion or defense of any claim or suit, including actual loss
                                                                             of earnings not to exceed $25 per day.
         at the time of an accident, for bodily injury to which this


                                                                 DEFINITIONS
     When used in this policy (including endorsements forming            (b) the existence of tools, uninstalled equipment or abandoned
     a part hereof):                                                         or unused materials, or

       "automobile" means a land motor vehicle, trailer or -semi-        (c) operations for which the classification stated in the policy
     trailer designed for travel on public roads (including any              or in the company's manual specifies "including completed
     machinery or apparatus attached thereto), but does not in-              operations";
     clude mobile equipment;
                                                                            "elevator" means any hoisting or lowering device to connect
       "bodily injury" means bodily injury, sickness or disease          floors or landings, whether or not in service, and all appliances
     sustained by any person which occurs during the policy              thereof including any car, platform, shaft, hoistway, stairway,
     period, including death at any time resulting therefrom;            runway, power equipment and machinery; but does not include
                                                                         an automobile servicing hoist, or a hoist without a platform
        "collapse hazard" includes "structural property damage"          outside a building if without mechanical power or if not
     as defined herein and property damage to any other property         attached to building walls, or a hod or material hoist used in
     at any time resulting therefrom. "Structural property dam-          alteration, construction or demolition operations, or an inclined
     age" means the collapse of or structural injury to any building     conveyor used exclusively for carrying property or a dumb-
     or structure due to (1) grading of land, excavating, borrowing,     waiter used exclusively for carrying property and having a
     filling, back-filling, tunneling, pile driving, cofferdam work or   compartment height not exceeding four feet;
     caisson work or (2) moving, shoring, underpinning, raising or
     demolition of any building or structure or removal or rebuild-         "explosion hazard" includes property damage arising out of
     ing of any structural support thereof. The collapse hazard does     blasting or explosion. The explosion hazard does not include
     not include property damage (1) arising out of operations           property damage (1) arising out of the explosion of air or steam
     performed for the named insured by independent contractors,         vessels, piping under pressure, prime movers, machinery or
     or (2) included within the completed operations hazard or the       power transmitting equipment, or (2) arising out of operations
     underground property damage hazard, or (3) for which liability      performed for the named Insured by independent contractors,
     is assumed by the insured under an incidental contract;             or (3) included within the completed operations hazard or the.
                                                                         underground property damage hazard, or (4) for which liability
       "completed operations hazard" includes bodily injury and
                                                                         is assumed by the insured under an incidental contract;
     property damage arising out of operations or reliance upon a
     representation or warranty made at any time with respect
     thereto, but only If the bodily injury or property damage occurs      "Incidental contract" means any written (1) lease of pre-
     after such operations have been completed or abandoned and          mises, (2) easement agreement, except in connection with
     occurs away from premises owned by or rented to the named           construction or demolition operations on or adjacent to a
     insured. "Operations" include materials, parts or equipment         railroad, (3) undertaking to indemnify a municipality required
     furnished in connection therewith, Operations shall be deemed       by municipal ordinance, except in connection with work for
     completed at the earliest of the following times;                   the municipality, (4) sidetrack agreement, or (5) elevator
                                                                         maintenance agreement;
     (1) when all operations to be performed by or on behalf of the
         named insured under the contract have been completed,              "Insured" means any person or organization qualifying as
                                                                         an insured in the 'Persons Insured" provision of the applicable
     (2) when all operations to be performed by or on behalf of the
                                                                         insurance coverage. The insurance afforded applies separately
         named insured at the site of the operations have been           to each insured against whom claim is made or suit is
         completed, or
                                                                         brought, except with respect to the limits of the company's
     (3) when the portion of the work out of which the injury or         liability;
       • damage arises has been put to its intended use by any
         person or organization other than another contractor or           "mobile equipment" means a land vehicle (including any
         subcontractor engaged in performing operations for a prin-      machinery or apparatus attached thereto), whether or not
         cipal as a part of the some project.                            sell-propelled, (1) not subject to motor vehicle registration, or
                                                                         (2) maintained for use exclusively on premises owned by or
       Operations which may require further service or maintenance       rented to the named insured, including the ways immediately
     work, or correction, repair or replacement because of any           adjoining, of (3) designed for use principally off public roads,
     detect or deficiency, but which are otherwise complete, shall       or (4)designed or maintained for the sole purpose of affording
     be Ieemed completed.                                                mobility to equipment of the following types forming an
       The completed operations hazard does not include bodily           integral part of or permanently attached to such vehicle:
     injry or property damage arising out of                             power cranes, shovels, loaders, diggers and drills; concrete
                                                                         mixers (other than the mix-in-transit type); graders, scrapers,
     (a) bperations in connection with the - transportation of proper-   rollers and other road construction or repair equipment;
         ty, unless the bodily injury or property damage arises out      air-compressors, pumps and generators, including spraying,
         pf a condition in or on a vehicle created by the loading or     welding and building cleaning equipment; and geophysical
          inloading thereof,                                             exploration and well servicing equipment;
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.370 Page 138 of 222
                                                                                             S
    "named insured" means the person or organization named              "Products hazard" Includes bodily injury and property dam-
  in Item 1. of the declarations of this policy;                      age arising out of the named insured's products or reliance
                                                                      upon a representation or warranty made at any time with
    "named insured's products" means goods or products man-           respect thereto, but only if the bodily injury or property dam-
  i4factured, sold, handled or distributed by the named insured       age occurs away from premises owned by or rented to the
  cr by others trading under his name, including any container        named insured and after physical possession of such products
  thereof (other than a vehicle), but "named insured's products"      has been relinquished to others;
  shall not include a vending machine or any property other
  than such container, rented to or located for use of others            "property damage" means (1) physical injury to or destruc.
  but not sold;                                                       tion of tangible property which occurs during the policy period,
                                                                      including the loss of use thereof at any time resulting there-
     "occurrence" means an accident, including continuous or          from, or (2) loss of use of tangible property which has not been
  repeated exposure to conditions, which results in bodily injury     physically injured or destroyed provided such loss of use is
  or property damage neither expected nor intended from the           caused by an occurrence during the policy period;
  standpoint of the Insured;
                                                                         "underground property damage hazard" includes under-
    "policy territory" means                                          ground property damage as defined herein and property dam-
                                                                      age to any other property at any time resulting therefrom.
  (1) the United States of America, its territories or possessions,   "Underground property damage" means property damage to
      or Canada, or                                                   wires, conduits, pipes, mains, sewers, tanks, tunnels, any
  (2) international waters or air space, provided the bodily injury   similar property, and any apparatus in connection therewith,
      or property damage does not occur in the course of travel       beneath the surface of the ground or water, caused by and
      or transportation to or from any other country, state or        occurring during the use of mechanical equipment for the
      nation, or                                                      purpose of grading land, paving, excavating, drilling, borrowing,
                                                                      filling, back-filling or pile driving. The underground property
  (3) anywhere in the world with respect to damages because of        damage hazard does not Include property damage (1) arising
      bodily injury or property damage arising out of a product       out of operations performed for the named insured by inde-
      which was sold for use or consumption within the territory      pendent contractors, or (2) included within the completed oper-
      described in paragraph (1) above, provided the original suit    ations hazard, or (3) for which liability is assummed by the
      for such damages is brought within such territory;              insured under an Incidental contract.


                                                              CONDITIONS
  1, Premium All premiums for this policy shall be computed in        as proof of financial responsibility for the future under the
  acordance with the company's rules, rates, rating plans, pre-       provisions of any motor vehicle financial responsibility law,
  nljums and minimum premiums applicable to the insurance             such insurance as is afforded by this policy for bodily injury
  afforded herein.                                                    liability or for property damage liability shall comply with the
    rPremium designated in this policy as "advance premium"           provisions of such law to the extent of the coverage and
  is a deposit premium only which shall be credited to the            limits of liability required by such law. The insured agrees
  amount of the earned premium due at the end of the policy           to reimburse the company for any payment made by the com-
  period. At the close of each period (or part thereof terminating    pany which it would not have been obligated to make under
  with the end of the policy period) designated in the declara-       the terms of this policy except for the agreement contained
  tions as the audit period the earned premium shall be com-           in this paragraph.
  puted for such period and, upon notice thereof to the
  named insured, shall become due and payable. If the total           4. Insured's Duties in the Event of Occurrence, Claim or Suit
  earned premium for the policy period is less than the premium       (a) In the event of an occurrence, written notice containing
  previously paid, the company shall return to the named Insured          particulars sufficient to identify the insured and also
  the unearned portion paid by the named insured.                         reasonably obtainable information with respect to the time,
     The named insured shall maintain records of such informa-            place and circumstances thereof, and the names and
  tion as is necessary for premium computation, and shall send            addresses of the injured and of available witnesses, shall
  copies of such records to the company at the end of the                 be given by or for the insured to the company or any of
  policy period and at such times during the policy period as             its authorized agents as soon as practicable.
  the company may direct.                                             (b) If claim is made or suit is brought against the insured,
  2. Inspection and Audit The company shall be permitted but              the Insured shall immediately forward to the company every
                                                                          demand, notice, summons or other process received by
  not obligated to inspect the named insured's property and
  operations at any time. Neither the company's right to make             him or his representative.
  inspections nor the making thereof nor any report thereon           (C) The insured shall cooperate with the company and, upon
  shall constitute an undertaking, on behalf of or for the benefit       the company's request, assist in making settlements, in
  of the named insured or others, to determine or warrant that           the conduct of suits and in enforcing any right of contri-
  such property or operations are safe or healthful, or are in           bution or indemnity against any person or organization
  compliance with any law, rule or regulation.                           who may be liable to the insured because of injury or
    The company may examine and audit the named insured's                damage with respect to which insurance is afforded under
  books and records at any time during the policy period and             this policy; and the insured shall attend hearings and trials
  extensions thereof and within three years after the final ter-         and assist in securing and giving evidence and obtaining
  mination of this policy, as far as they relate to the subject          the attendance of witnesses. The insured shall not, except
  matter of this insurance.                                              at his own cost, voluntarily make any payment, assume
                                                                         any obligation or incur any expense other than for first
  3. Financial Responsibility Laws When this policy is certified         aid to others at the time of accident.
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.371 Page 139 of 222



 5. Action Against Company No action shall tie against the                           8. Changes Notice to any agent or knowledge possessed by
 company unless, as a condition precedent thereto, there shall                       any agent or by any other person shalt not effect a waiver or
 have been full compliance with all of the terms of this policy,                     a change in any part of this policy or estop the company from
 nor until the amount of the insured's obligation to pay shalt                       asserting any right under the terms of this policy; nor shall
 have been finally determined either by judgment against the                         the terms of this policy be waived or changed, except by
 insured after actual trial or by written agreement of the                           endorsement Issued to form a part of this policy.
 insured, the claimant and the company.
                                                                                     9. Assignment Assignment of interest under this policy shall
    Any person or organization or the legal representative there-
                                                                                     not bind the company until its consent is endorsed hereon; if,
 of who has secured such judgment or written agreement shall
                                                                                     however, the named insured shall die, such insurance as is
 thereafter be entitled to recover under this policy to the extent
                                                                                     afforded by this policy shall apply (1) to the named insured's
 of the insurance afforded by this policy. No person or organ-
                                                                                     legal representative, as the named insured, but only while
 ization shall have any right under this policy to join the com-
                                                                                     acting within the scope of his duties as such, and (2) with
 pany as a party to any action against the Insured to determine
 th& insured's liability, nor shall the company be impleaded                         respect to the property of the named insured, to the person
                                                                                     having proper temporary custody thereof, as insured, but only
 bythe insured or his legal representative. Bankruptcy or in-
                                                                                     until the appointment and qualification of the legal represen-
 solyancy of the insured or of the insured's estate shall not
                                                                                     tative.
 relieve the company of any of its obligations hereunder.
 6. Other Insurance The insurance afforded by this policy is                         10. Three Year Policy If this policy is Issued for a period of.
 primary insurance, except when stated to apply in excess of                         three years any limit of the company's liability stated in this
 or contingent upon the absence of other insurance. When this                        polciy as "aggregate" shall apply separately to each consecu-
 insurance is primary and the insured has other insurance whith                      tive annual period thereof.
 is stated to be applicable to the loss on an excess or contin-
                                                                                     11. Cancelation This policy may be canceled by the named
 gent basis, the amount of the company's liability under this
                                                                                     insured by mailing to the company written notice stating when
 policy shall not be reduced by the existence of such other
                                                                                     thereafter the cancelation shall be effective. This policy may
 insurance.
                                                                                     be canceled by the company by mailing to the named insured
    When both this insurance and other insurance apply to the                        at the address shown in this policy, written notice stating
 loss on the same basis, whether primary, excess or contingent,                      when not less than ten days thereafter such cancelation shall
 the company shall not be liable under this policy for a greater                     be effective. The mailing of notice as aforesaid shall be
 prOportion of the toss than that stated in the applicable con-                      sufficient proof of notice. The effective date and hour of
 tribution provision below:                                                          cancelation stated in the notice shall become the end of the
                                                                                     policy period. Delivery of such written notice either by the
 (a) Contribution by Equal Shares. If all of such other valid and
                                                                                     named insured or by the company shall be equivalent to
     collectible insurance provides for contribution by equal
    I   charat. 4k6 nnn,nan,, ehall ncr) ha 1, h] far a rvrna+nr              ra..   mailing.
        0110100, 1110 1..IJIlI)JOIIJ 011011 101L 110 11011W IVI U 5! 00 LVI 11111

        portion of such loss than would be payable if each insurer        If the named insured cancels, earned premium shall be
        contributes an equal share until the share of each insurer     computed in accordance with the customary short rate table
        equals the lowest applicable limit of liability under any and procedure. If the company cancels, earned premium shalt.
         ne policy or the full amount of the loss is paid, and with be computed pro rata. Premium adjustment may be made
        respect to any amount of loss not so paid the remaining either at the time cancelation is effected or as soon as
        insurers then continue to contribute equal shares of the practicable after cancelation becomes effective, but payment
        remaining amount of the loss until each such insurer has       or tender of unearned premium is not a condition of cancela-
        paid Its limit in full or the full amount of the loss is paid. tion.

  (b)l Contribution by Limits. If any of such other insurance does                   12. Declarations By acceptance of this policy, the named
      not provide for contribution by equal shares, the company                      insured agrees that the statements in the declarations are
       shall not be liable for a greater proportion of such loss                     his agreements and representations, that this policy is issued
    '  than the applicable limit of liability under this policy for                  in reliance upon the truth of such representations and that this
      such loss bears to the total applicable limit of liability of                  policy embodies all agreements existing between himself and
      all valid and collectible insurance against such toss,                         the company or any of its agents relating to this insurance.
  7. Snbrogation In the event of any payment under this policy,                      13. Mutual Policy Conditions This policy is nonassessable.
  th company shall be subrogated to all the insured's rights                         The policyholder is a member of the company and shall
  of recovery therefor against any person or organization and                        participate, to the extent and upon the conditions fixed and
  the: insured shall execute and deliver instruments and papers                      determined by the Board of Directors in accordance with the
  and do whatever else is necessary to secure such rights. The                       provisions of law, in the distribution of dividends so fixed
  insured shall do nothing after loss to prejudice such rights,                      and determined.


 IN jWITNESS WHEREOF, the company designated in the declarations as issuing this policy has caused this policy to be signed
 by its president and its secretary at Wausau, Wisconsin, and countersigned on the declarations page by a duly authorized
 representative of the company.




                              Secretary                                                                                               President
--------------------
                Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.372 Page 140 of 222



                                                          NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                                            (Broad Form)
                       This endorsement modifies the provisions of the policy relating to ALL AUTOMOBILE LIABILITY, GENERAL LIABILITY AND MED-
                       ICAL PAYMENTS INSURANCE OTHER THAN FAMILY AUTOMOBILE, SPECIAL PACKAGE AUTOMOBILE, COMPREHENSIVE PERSONAL
                       AND FARMER'S 'COMPREHENSIVE PERSONAL INSURANCE.
                       It is agreed that:
                        I. The policy does not apply;
                           A. Under any Liability Coverage, to bodily injury or property damage
                              (1) with respect to which an insured under the policy is also an insured under a nuclear energy liability policly issued by
                                  Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters' or Nuclear Insurance
                                  Association of Canada, or would be an insured under any such policy but for its termination upon exhaustion of its
                                   limit of liability; or
                              (2) resulting from the hazardous properties of nuclear material and with respect to which (a) any person or organization
                                  is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof,
                                   or Ib) the insured is, or had this policy not been issued would be, entitled to indemnity from the United States of
                                  America, or any agency thereof, under any agreement entered into by the United States of America, or any agency
                                  thereof, with any person or organization.
                           B. Under any Medical Payments Coverage, or under any Supplementary Payments provision relating to first aid, to expenses
                              incurred with respect to bodily injury resulting from the hazardous properties of nuclear material and arising out of the
                              operation of a nuclear facility by any person or organization.
                           C. Under any Liability Coverage, to bodily injury or property damage resulting from the hazardous properties of nuclear
                              material, if
                              (1) the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an Insured or (b) has been
                                  discharged or dispersed therefrom;
                              (2) the nuclear material Is contained in spent fuel or waste at any time possessed, handled, used, processed, stored,
                                  transported or disposed of by or on behalf of an insured; or
                              (3) the bodily Injury or property damage arises out of the furnishing by an insured of services, materials, parts or equip-
                                  ment in connection with the planning, construction, maintenance, operation or use of any nuclear facility, but if such
                                  facility is located within the United States of America, its territories or possessions or Canada, this exclusion (3)
                                  applies only to property damage to such nuclear facility and any property thereat.
                       II. As used in this endorsement:
                           "hazardous properties" include radioactive, toxic or explosive properties;
                           "nuclear material" moans source material, special nuclear material or byproduct material;
                           "source material", "special nuclear material", and "byproduct material" have the meanings given them in 'the Atomic•
                            Energy Act of 1954 or in any law amendatory thereof
                           "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a
                           nuclear reactor;
                           "waste" means any waste material (1) containing byproduct material and (2) resulting from the operation by any person or
                           organization of any nuclear facility included within the definition of nuclear facility under paragraph (a) or (b) thereof;
                           "nuclear facility" means
                           (a) any nuclear reactor,
                           (b) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2) processing or
                               utilizing spent fuel, or (3) handling, processing or packaging waste,
                           (c) any equipment or device used for the processing, fabricating or alloying of special nuclear material if at any time the
                               total amount of such material in the custody of the insured at the premises where such equipment or device is located
                               consists of or contains more than 25 grams of plutonium or uranium 233 or any combination thereof, or more than 250
                                grams of uranium 235,
                           (d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste, and includes
                               the site on which any of the foregoing is located, all operations conducted on such site and all premises used for such
                               operations;
                           "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self -supporting chain reaction or to
                           contain a critical mass of fissionable materials
                           "property damage" includes all forms of radioactive contamination of property.
                       NEW YORK EXCEPTION: The "Nuclear Energy Liability Exclusion Endorsement (Broad Form)" does not apply to Automobile ha.
                       bility insurance in New York.
                       All other provisions and conditions remain unchanged.
                       Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part
                       hereof.



                                            Secretary                                                                                      President
                                                                                                                                        A0009
                                                                                                                                        G320
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.373 Page 141 of 222



                                                     Employers IilSUIallee of Wausau

                 •                                  COMBINATION CASUALTY POLICY DECLARATIONS'

   woice Number         Invoice Date                                     Premium               B   INDER BILLING                        Amount Due
  31 957                  4 19 74                                    $   .2083 00              .s2;000.0OcR                    $          83 00
 Policy Nunber                         Assn.   New      Rea.   T            Repicsentative                                                 Alpha Code
  1725 00 O4589                         00               X      2          S   5760       JOHNSON & HIGGINS                                     WO
 Item I. Na nod Insured and Address
            '10LVEIR.I.NE WORLD W I DE ,                           -
                                                                            The named Insured is:      0 individual;   0 partnership;     W corporation;
              NC                                                            0 joInt venture;       0   other                                      -


             (SEE ENDORSEMENT #1&2)                                         Adjustment of premium shall be made;                        MONTHLY
            9311 COURTLANO DRIVE
            ROCKFORD, MICHIGAN 49351

 Item 2. Policy Period: From
  1 1 74'                     to       1 1     75      12:01 A.M.,          standard time at address of the named insured as stated herein.


 3. The insurance afforded is only with respect to such Coverages as arc indicated by specific premium charge or charges in the appropriate Coverage
 Schedule or Schedules of the Coverage Part or Parts attached to this policy. The limit of the company's Liability against each such coverage shall be as
 stated in the appropriate Coverage Schedule or Schedules for the Coverage Part or Parts attached to this policy.

                                        SUMMARY OF INSURANCE AND PREMIUM CHARGES                                                                PREMIUM
                                                                                                           .                                    CHARGES


 COMPREHENSIVE GENERAL LIABILITY INSURANCE                                                     .                                          2083 00
 CONTRACTUAL LIABILITY INSURANCE                                                                                                        INCLUDED IN
                                                                                                                                         OMPOSITL.
                                                                                                                                          ATL




 LESS BINDER BILLING                                                                  .                                                   2000 00



 Endorsements        G5 03,
 ("overuge Parts
                     •560.-)-I     -   1; 560- 11 —1


 Attached   to Form 60-1.1 and Coverage Parts shown above.
 Issued by W EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY OF WISCONSIN                                                        00
            0 EMPLOYERS MUTUAL FIRE INSURANCE COMPANY                                 Countersigned by..............................................
                                                                                                            Authorized Company Representative
,73          .                                                              M60-l.1
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.374 Page 142 of 222
                                                 ••Emp1ovei!ñsuranee of Wausa
                                          COMPREUENSIE GENERAL LIABILITY INSURANCE COVERAGE PART


    Named Insured      WOLVER I NE WORLD WI DL, I NC.

    Policy Number        1725 00 0589
                                                                    COVERAGE SCHEDULE
       The insurance afforded is only with            to such'of the following Coverage.s at are indicated by specific premium charge or charges. The limit of
    .,ie company 's liability against each cUr      rage shall be as stated herein, subject to all the terms of this policy having reference thereto.
         COVERAGES              I          --                        LIMITS Of LIABILITY                                              ADVANCE PREMIUM
                                                                         Each Occurrence                   Aggregate
    A—Bodily Injury Liability                                 $     500,000                -
                                                                                                    $    5Q0,000                       $    1560 00
    B—Property Damage
       Liability                                                    100.000                         S    100                           $     52300
    Total Advance Premium                                                                                                             F     208 00
    lThe declarations are completed on the accompanying schedules designated 'General Liability Hazards".
    3. The locations of all premises owned by, rented to or controlled by the named insured and the part occupied by named insured are shown on the
       accompanying schedule(s).
    4. Interest of named insured in such premises: Owner     0: Tenant 0; Gdneral Lessee 0
    S. The accompanying schedule(s) thisrlucue(a) all hazards insured hereunder known to exist at the effective date of this policy, unless otherwise stated
       herein.
                                                                          COVERAGES
    1, COVERAGE A—BODILY INJURY LIABILITY
       COVERAGE 8—PROPERTY DAMAGE LIABILITY
       The company will pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of
          Coverage A. bodily injury or
          Coverage B. property damage
       to which this insurance applies, caused by an occurrence, and the company shall have the right and duty to defend any suit against the insured
       seeking damages on account of such bodily injury or property damage, even if any of the allegations of the suit are groundless, raise or fraudulent,
       and may make such investigation and settlement of any claim or suit as it deems expedient, but the company shall not be obligated to pay any
       claim or judgment or to defend any suit after the applicable limit of the company's liability has been exhausted by payment of judgments or
        settlements.
       Exclusions
          This insurance does not apply:
          (a) to liability assumed by the insured under any contract or agreement except an incidental contract; but this exclusion does not apply to a
               warranty of fitness or quality 01' the named insured's products or a warranty that work performed by or on behalf of the named insured
               will be done in a workmanlike manner;
          (b) to bodily injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of
               (1)any automobile or aircraft owned or operated by or rented or loaned to' any insured, or
               (2) any other automobile or aircraft operated by any person in the course of his employment by any insured;
               but this exclusion does not apply to the parking of an automobile on premises oyned by, rented to or controlled by the named insured or
               the ways immediately adjoining, if such automobile Is not owned by or rented or loaned to any insured;
          (c) to bodily Injury or property damage arising out of (1) the ownership, maintenance, operation, use, loeding or unloading of any mobile
               equipment while being used in any prearranged or organized racing, speed or demolition contest or in any stunting activity or in practice or
               preparation for any such contest or activity or (2) the operation or use of any snowmobile or trailer designed for use therewith;
          (d) to bodily injury or property damage arising Out of and in the course of the transportation of mobile equipment by an automobile owned or
              .operated by or rented or loaned to any insured;
          (e) to bodily Injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of
               (1) any watercraft owned or operated by or rented or loaned to any insured, or
               (2) any other watercraft operated by any person in the course of his employment by any insisted;
               but this exclusion does not apply to watercraft while ashore on premises owned by, rented to or controlled by the named insured;
          (f) to bodily injury or property damage arising out of the discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalis,
               toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any
                water course or body of water; but this exclusion does not apply if such discharge, dispersal, release or escape is sudden and accidental;
          (g) to bodily injury or property damage due to war, whether or not declared, civil war, insurrection, rebellion or revolution or to any actor
               condition Incident to any of the foregoing, with respect to
               (1) liability assumed by the insured under an incidental contract, or
               (2) expenses for first aid under the Supplementary Payments provision:
          (Ii) to bodily injury or property damage for which the Insured or his indemnitee may be held liable
               (1) as a person or organization engaged in the business of manufacturing, distributing, selling or serving alcoholic beverages, or
                (2) if not so engaged, as an owner or lessor of premises used for such purposes,
                if such liability is imposed
                (m) by, or because of the violation of, any statute, ordinance or regulation pertaining to the sale, gift, distribution or use of any alcoholic
                    beverage, or
                (!])by reason of the selling, serving or giving of any alcoholic beverage to a minor Or to a person under the influence of alcohol or which
                    causes or contributes to the intoxication of any person;
                 but part (ii) of (his exclusion does not apply with respect to liability of the insured or his indemnitec as an owner or lessor described in (2)
                 above;
           (I) to any obligation for which use insured or any carrier as his insurer may be held liable under any Wnrkmn's compensation, unemployment
                compensation or disability benefits law, or under any similar low;
           69 to bodily injury to any employee of the instated arising out of and in the course of his employment by the insured or to any obligation of
•                the insured to indemnify another beeauss of damages arising out of such injury: but this exclusion does not apply to liability assumed by
                 the insured under an Incidental contract;
           (k) to property damage to
                 (1) property owned or occupied by or rented to the insured,
     •           (2) property used by the insured, or
                 (3) property in the care, custody or control of the insured or as to which the insured is for any purpose exercising physical control;
                 but parts (2) and (3) of this ex clusion do not apply with respect to liability under a written sidetrack agreement and part (3) of this
                 exclusion does not apply with respect to property damage (other than to elevators) arising out of the use of an elevator at pr'mises owned
                 by, rented to or controlled by time named insured;                                                                                               N
                                                                                                                                                                 N
                                                                                                                                                                 Si
    '(M) 173                                                                        560-4-1                                                    Page 1 of 2 Pages I,
                 -
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.375 Page 143 of 222
                                           I                                                     .
                               COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE PART (Continued)

       (I) to property damage to premises alienated by the named insured arising out of Such premises or any part thereof;
      (m) to loss of use of tangible property which has not been physically injured or destroyed resulting from
           (I the delay in or lack o1perfo,mance by or on behalf of th e named insured of any contract or agreement, or
           (2) the failure of the named insured's products or work performed by or on behalf of the named insured to meet the level of performance,
               quality, fitness or durability warranted or represented by the named insured;
           but this exclusion does not apply to loss of use of other tangible property resulting from the sudden and accidental physical Injury to or
           destruction of the named Insured's products or work performed by or on behalf of the named insured after such products or work have
           been put to use by any person or organization other than an insured;
       (n) to property damage to the named insured's products arising out of such products or any part of such products;
       (o) to property damage to work performed by or on behalf of the named insured arising out of the work or any portion thereof, or out of
           materials, parts or equipment furnished in connection therewith;
       (p) to damages claimed for the withdrawal, inspection, repair, replacement, or loss of use of the named insured's products or work completed
           by or for the named insured or of any property of which such products or work form a part, if such products, work or property are
           withdrawn from the market or from use because of any known or suspected defect or deficiency therein;
       (q) to property damage included within:
           (1) the explosion hazard in connection with operations identified in this policy by a classification code number which includes the symbol
            (2) the collapse hazard in connection with operations identified in this policy by a classification code number which includes the symbol
            (3) the underground property damage hazard in connection with operations identified in this policy by a classification code number which
                includes the symbol "u".
 Ii. PERSONS INSURED
    Each of the following is an insured under this insurance to the extent set forth below:
    (a) if the named insured is designated in the declarations as an individual, the person so designated but only with respect to the conduct of a
        business of which he is the sole proprietor, and the spouse of the named insured with respect to the conduct of such a business;
    (b) if the named insured is designated in the declarations as a partnership or joint venture, the partnership or joint venture so designated and any
        partner or member thereof but only with respect to his liability as such;
    (c) if the named insured is designated in the declarations as other than an individual, partnership or joint venture, the organization so designated
        and any executive officer, director or stockholder (hereof while acting within the scope of his duties as such;
    (d)any person (other than an employee of the named Insured) or organization while acting as real estate manager for the named insured; and
    (a) with respect to the operation, for the purpose of locomotion upon a public highway, of mobile equipment registered under any motor vehicle
        registration law,
        (i) an employee of Site named insured while operating any such equipment in the course of his employment, and
        (n) any other person while operating with the permission of the named insured any such equipment registered in the name of the named
            insured and any person or organization legally responsible for such operation, but only if there is no other valid and collectible insurance
            available, either on a primary or excess basis, to such person or organization;
        provided that no person or organization shall be an insured under this paragraph (e) with respect to:
        (1) bodily Injury to any fellow employee of such person injured in the course of his employment, or
        (2) property damage to property owned by, rented to, in charge of or occupied by the named insured or the employer of any person described
            in subparagraph (II).
    This insurance does not apply to bodily injury or property damage arising out of the conduct of any partnership or joint venture of which the
    insured is a partner or member and which is not designated in this policy as a named insured.
 IILLIMITS OF LIABILITY
    Regardless of the number of (1) insureds under this policy, (2) persons or organizations who sustain bodily injury or property damage, or (3)
    claims made or suits brought on account of bodily injury or property damage, the company's liability is limited as follows:
    Coverage A—The total liability of the company for all damages, including damages for care and loss of services, because of bodily injury sustained
    by one or more persons as the result of any one occurrence shall not exceed the limit of bodily injury liability stated in the schedule as
    applicable to "each occurrence."
    Subject to the abOve provision respecting "each occurrence", the total liability of the company for all damages because of (1) all bodily injury
    Included within the completed operations hazard and (2) all bodily injury included within the products hazard shall not exceed the limit of
    bodily injury liability stated in the schedule as "aggregate".
   Coverage B—The total liability of the company for all damages because of all property damage sustained by one or more persons or organizations
   as the result of any one occurrence shall not exceed the limit of property damage liability stated in the schedule as applicable to "each
   occurrence".
   Subject to the above provision respecting "each occurrence", the total liability of the company for all damages because of all property damage to
   which this coverage applies and described in any of the numbered subparagraphs below shall not exceed the limit of property damage liability
    stated in the schedule as "aggregate":
    (1) all property damage arising out of premises or operations rated on a remuneration basis or contractor's equipment rated on a receipts basis,
        including property damage for which liability is assumed under any Incidental contract relating to such premises or operations, but excluding
        property damage included In subparagraph (2) below;
    (2) all property damage arising out of and occurring in the course of operations performed for the named insured by independent contractors and
        general supervision thereof by the named insured, including any such property damage for which liability is assumed under any incidental
        contract relating to such operations, but this subparagraph (2) does not include property damage arising out of maintenance or repairs at
        premises owned by or rented to the named Insured or structural alterations at such premises which do not involve changing the size of or
        moving buildings or other structures;
    (3) all property damage included Within the products hazard and all property damage included within the completed operations hazard.
   Such aggregate Umit shall apply separately to the properly damage described in subparagraphs (1), (2) and (3) above, and under subparagraphs (1)
   and (2), separately with respect to each project away from premises owned by or rented to the named insured.
 • Coverages A and B—For the purpose of determining the limit of the company's liability, all bodily injury and property damage arising out of
   continuous or repeated exposure to substantially the same general conditions shall be considered as arising out of one occurrence.
'V.POLICy TERRITORY
   This insurance applies only to bodily injury or property damage which occurs within the policy territory.

Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof,

(1st) l73                                                                  5604-1                                                     Page 2 of 2 Pages
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.376 Page 144 of 222
                              • 1mp1oyeis Ilisliralice of Wausa•
                                  GENERAL LIABILITY HAZARDS

Named Instired   WOLV[1INE WORLD WIDE, INC.
                                                                PolicvNo. 172              00 04p8q     Schedule No.      1
                                                                           Rates                    Estimated Premium
      Deer1ption of Hazards     Code
   SHOW SUMMARY OF PREMIUM                 Premium Bases         Bodily     I   Property       Bodily            Property
       W11EN APPLICABLE                                           Injury        Damage         Injury            Damage

                                         (a) Area (Sq. Ft.)   (a) Per 100 Sq. Ft. of Area
                                         (b) Frontage         (b) Per Linear Foot
                                         (c) Remuneration     (c) Per $100 Remuneration



JNITED STATES OF
MERICA
                                            EST.
 LL OPERATIONS, 1N-                         POLICY
 LUDING PREMISES &                          YEAR
)PERATIONS, INDEPEN-                        SALES                   PER         1000 CF SALES
)ENT CONTRACTORS AND
 R0DUCTS COVERAGE             20OO 127,500,00(                    .172          .024        21,930 00         3,060 00
                              (93O)
XCESS LIMITS CHARGE           99901                                                             10 00                   5 00
                               (9 90 )
 UMMARY OF ESTIMATED          [ST.        ADVANCE
'REMIUM:                      ANNUAL      PREMIUM
¼LL AUDITED PREMIUM:
M&c)                .         214,J0O     2,068 00

.LL OTHER PREMIUM
  (CESS LIMITS)                                  15 00
0TAL ADVANCE PREMIUM                       2,083 00




                                                                                                                               t;.
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.377 Page 145 of 222
                                              *Employers insurance of Wausai
                                           CONTRACTUAL LIABILITY INSURANCE COVERAGE PART
                                                       (Designated Contracts Only)


Named Insured      WOLVER I NE WORLD WIDE, INC.

   ,yNuml)er        1725 00 0.I5849
                                                                COVERAGE SCHEDULE
I. 'rhe insurance afforded for contractual liability is only with respect to such of the following Coverages as are indicated by a specific premium
charge applicable thereto. The limit of the company's liability against each such coverage shall be as stated herein, subject to all the terms of this
policy having reference thereto.

    -
        COVERAGES                                                LIMITS OF LIABILITY                                                ADVANCE PREMIUM
V—Contractual Bodily                                                 Each Occurrence                       Aggregate
  Injury Liability                                         $      500,000                                                           $ INCLUDED
Z—Contractual Property                                                                                                                  IN
   Damage Liability                                        $      100,000                        $     100,000                      sCOMPUSITE
Total Advance Premium                                                                                                               $  RATE
2. The declarations are completed on the accompanying schedule(s) designated "Contractual Liability Insurance".                              -   -   --


                                                                      COVERAGES
I. COVERAGE Y—CONTRACTUAL BODILY INJURY LIABILITY
    COVERAGE Z—CONTRACTUAL PROPERTY DAMAGE LIABILITY
    The company will pay on behalf of the insured all sums which the insured, by reason of contractual liability assumed by him under a contract
    designated in the schedule for this insurance, shall become legally obligated to pay as damages because of
         Coverage V. bodily injury or
         Coverage Z. property damage
    to which this insurance applies, caused by an occurrence, and the company shall have the right and duty to defend any suit against the insured
    seeking damages on account of such bodily injury or property damage, even if any of the allegations of the suit are groundless, false or
    fraudulent, and may make such investigation and settlement of any claim or suit as it deems expedient, but the company shall not be obligated to
    pay any claim or judgment or to defend any nut after the applicable limit of the company's liability has been exhausted by payment of
    judgments or settlements.
    Exclusions
         This insurance does not apply:
         (a) if the Insured or his indemnitee is an architect, enineer or surveyor, to bodily injury or property damage arising out of the rendering of or
              the failure to render professional services by such insured or Indemnitee, including
                ) the preparation or approval of maps, plans, opinions, reports, surveys, designs or specifications and
              (2) supervisory, inspection or engineering services;                -

         (b) to bodily injury or property damage due to war, whether or not declared, civil war, insurrection, rebellion or revolution or to any act or
             condition incident 10 any of the foregoing;
         (c) to bodily injury or property damage for which the indemnitee may be held liable
             (1) as a person or organization engaged in the business of manufacturing, distributing, selling or serving alcoholic beverages, or
             (2) if not so engaged, as an owner or lessor of premises used for such purposes,
             if such liability is imposed
             (1) by, or because of the violation of, any statute ordinance or regulation pertaining to the sale, gift, distribution or use of any alcoholic
                  beverage or
             (ii) by reason of the selling, serving or giving of any alcoholic beverage to a minor or to a person under the influence of alcohol or which
                 causes or contributes to the intoxication 01 any person;
             but part (ii) of this exclusion does not apply with respect to liability of the indemnilee as an Owner or lessor described in (2) above;
         (d) to any obligation for which the insured or any carrier as his insurer may be held liable under any workmen's compensation, unemployment
             compensation or disability benefits law, or under any similar law;
        (e) to any obligation for which the insured may he held liable in an actioB on a contract by a third party beneficiary for bodily injury or
             property damage arising out of a project for a public authority; but this exclusion does not apply to an action by the public authority or
             any other person or organization engaged it) the project;
         (f) to property damage 10
             (I) properly owned or occupied by or rented to the insured,
             (2) property used by (lie insured, or
             (3) property in the care, custody or control of the insured or as to which the insured is for any purpose exercising physical control;
        (g) to property damage to premises alienated by the named insured arising out of such premises or any part thereof;
        (h) to loss of use of tangible property which has not been physically injured or destroyed resulting from
             (I) a delay in or tack of performance by or on behalf of the named Insured of any contract or agreement, or
             (2) (Ito failure of the named insured's products or work performed by or on behalf of the named insured to meet the level of performance,
                 quality, fitness or durability warranted or represented by the named Insured;
             but this exclusion does not apply to loss of use of other langibib property resulting from the sudden and accidental physical injury to or
             destrsictfrut of the named insured's products or work performed by or on behalf of the named insured after such products or work have
             been put to USC by any person or organization other than an insured;
        (i) to property damage to the named insured's products arising out of such products or any part of such products;
        (j) to property damage to work performed by or on behalf of the named insured arising out of the work or any portion thereof, or out at
             materials, parts or equipment furnished in connection therewith;                                               -

        (k) to damages claimed for the withdrawal, inspection, repair, replacement, or loss of use of the named insured's products or work completed
             by or for the named insured or of any property of which such products or work form a part, if such products, work or property are
             withdrawn from the market or from use because of any known or suspected defect or deficiency therein;
        (I) to bodily injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of any mobile
             equipment while being used in any prearranged or organized racing, speed or demolition Contest or in any stunting activity or in practice or
             preparation for any such contest or activity;
       (its) to bodily injury or property damage arising out of tile discharge, dispersal, release or escape of smoke, vapors, soot, fumes, -acids. alkalis.
             toxic c'hiertiicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any
             water course or body of water; but this exclusion does not apply if such discharge, dispersal, release or escape is sudden and accidental:
        (n)to property damage included within (1) the explosion hazard, (2) the collapse hazard, or (3) the underground property damage hazard.
   PERSONS INSURED
  Each of the following is an insured Under this inurnnce to the extent set forth below:
  (a) If the named insured is designated in the declarations as an individual, the person so designated and his spouse:


(M) 1-73                                                                   560-11-1                                                       Page I of 2 Pages
                                     . .
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.378 Page 146 of 222



     partner or member thereof but only with respect to his liability as such;
                                                                                         .




                                   CONTRACTUAL LIABILITY INSURANCE COVERAGE FART (Continued)

 (b) if the named insured is designaged in the declarations as a partnership or joint venture, the partnership or joint Venture so designated and any

 (c) if the named insured is designated in the declarations as other then an individual, partnership or joint venture, the organization so designated
     and any executive officer, director or stockholder thereof while acting within the scope of his duties as such.
 '.LIMITS OF LIABILITY
  Regardless of the number of (I) insureds under this policy, (2) persons or organizations who Sustain bodily injury or property damage, or (3)
  claims made or suits brought on account of bodily injury or property damage, the company's liability is limited as follows:
  Coverage V—The total liability of the company for all damages, including damages for care and loss of services, because of bodily injury sustained
  by one or more persons as a result of any one occurrence shall not exceed the limit of bodily Injury liability stated in the schedule as applicable
  to "each occurrence".
  Coverage Z—The total liability of the company for all damages because of all property damage sustained by one or more persons or organizations
  as the result of any one occurrence shall not exceed the limit of property damage liability stated in the schedule as applicable to "each
  occurrence".
  Subject to the above provision respecting "each occurrence", the total liability of the company for all damages because of all property damage to
  which this coverage applies shall not exceed the limit of property damage liability stated in the schedule as "aggregate". Such aggregate Until of
  liability applies separately with respect to each project away from premises owned by or rented to the named insured.
   Ccsverages V and Z—For the purpose of determining the limit of the company's liability, all bodily injury and property damage arising out of
   continuous or repeated exposure to substantially the same general conditions shall be considered as arising out of one occurrence.
TV. ADDITIONAL DEFINITIONS
   When used in reference to this insurance (including endorsements forming a part of the policy):
   "contractual liability" means liability expressly assumed under a written contract or agreement; provided, however that contractual liability shall
   not be construed as including liability under a warranty of the fitness or quality of the named insured's products or a warranty that work
   performed by or on behalf of the named Insured will be done in a workmanlike manner;
   "suit" includes an arbitration proceeding to which the insured is required to submit or to which the insured has submitted with the company's
   consent.
V. POLICY TERRITORY
   This insurance applies only to bodily injury or property damage which occurs within the policy territory.                                 .1

VI. ADDITIONAL CONDITION
   Arbitration
   The company shall be entitled to exercise all of the insured's rights in the choice of arbitrators and in the conduct of any arbitration proceeding.


Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




\çM) 1-73                                                              560-1 1-1                                                      Page 2 of 2 Pages
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.379 Page 147 of 222
                                  • ml4oyers Insurance of Wausau
                                  CONTRACTUAL LIABILITY INSURANCE

Named Insured      WOLVERINE WORLE? WIDE,         INC.
                                                                   Pnl kv Nn 1       72 flfl               Schedule   No. 1
                                                                             Rates                -   !stlmated Premiums
       Description of contracts     Code
   SHOW SUMMARY OF PREMIUM         Number
                                               Premium Bases        Bodily      I Property        Bodily              Properly
       WHEN APPLICABLE                                              Injury           Damage       Injury              Damage
                                                                                                             -


                                            (a) Number           (a) Per Contract
                                            (b) Cost Per Project (b) Per $100 of Cost Per
                                                                     Project
 LL WRITTEN CONTRACTS
)THER THAN INCIDENTAL
:ONTRACTS AS DEFINED                        INCLUDED II COMPO                        ITE IRA ES




                                                                                                                                 I:--



                                                                                                                                 N



 (M)7-13   PATD. U.5.A.                                560-3-1
                                               . .
            Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.380 Page 148 of 222



                                                       Employers Ilisliranee of Wausii

                                                       ADDITIONAL NAMED INSUREDS ENDORSEMENT


          voice Number           Invoice Date                                                                                         Amount Due
                                                                                                                                  $
                                                     End,
    Policy Number                       Man.         No.        T        Representative                                                     Alpha Code
    1725 00 015849                                    1
    Named Insured iind Address                                                  Audit Period

                WOLVERINE WORLD WIDE,
                I NC.




    This Endorsement is effective                                                  and will terminate with the policy.
                                                1 1 74
    Policy Period:            From
                                to                          1201 A. M.,         standard rime at the address of the named insured as stated herein.



         This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:

                     (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                     (X) CONTRACTUAL LIABILITY INSURANCE



    IT is agreed tha t the definition of "Named insured' is :jincnclecl    to   include as a named insured the person or organiza don designated below as an
    'ddutinnl named insured, subject to the following provisions:
          The named insured nanwil in Item I of the de clarations is authorized to act for such adilidunal named insured(s) in all matters pertaining to
          this insurance, nactuding receipt of notice of canelation and
    2. Return premium, if any, and such dividends as may he declared by the company sha ll be paid to the named insured named initcm I of the
       declarations: and
    3. The named insured named in Item I of the declarations shall pay the premium for the insurance afforded the additional named insured in ac-
        cordance with the manual rules in use by the company; provided, that in the event of bankruptcy or insolvency of the named intured named
       in Item I of the declarations, each additional named insured shall be responsible for and shall pay to the company the lireohlurn for the insurance
       afforded such additional named insured.
    4. Nothing contained herein shall affect any right of recovery as a claimant which the additional named insured would have if not designated as
       such,

    S. The insurance applies with respect to the business operations of the additional named insured(s) in the states to which this policy applies.
    (S. The named insured narne(l in Item I of the declara tions declares that all firms named in the policy as named insureds or as additional named
        insureds are owned or financially controlled by the same interests.


    -.
                                                           Names    of   Additional Named Insureds

    W.W.W. RETAIL INC.
    BATES/TRENDSETTER FOOTWEAR CORPORATION
    UNITED PARTS DISTRIBUTORS OF MICHIGAN INC. ALL PARTS, INC.
    WOLVERINE WORLD WIDE EMPLOYEES FEDERAL CREDIT UNION
•   ANY CORPORATION OR OTHER BUSINESS ORGANIZATION IN WHICH THE PREVIOUS
    INSURED ACQUIRES AN OWNERSHIP INTEREST OF AT LEAST 51 PER CENT.
    All other prov isions and conditions remain unchanged.
    Issued by theCompany providing the insurance afforded by this policy as designated on the declarations page made a part hereof.


                                                                                          15305                                                          (;5401

    i1272_
                                              . .
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.381 Page 149 of 222



                                                      Employers Insurance of Wausau

                                                      ADDITIONAL NAMED INSUREDS ENDORSEMENT


       iyoice Number            Invoice Date                                                                                         Amount Due
                                                                                                                                 $

                                                    End.
     Policy Number                    Assn.         No.        T        Representative                                                    Alpha Code
     1725 00          045849                         2
     Named Insured and Address                                              Audit Period
                 WOLVERINE WORLD WIDE,
                 INC.



     This Endorsement is effective                       11    74               and will terminate with the policy.
     Policy Period:         From
                              to                           12:01 A. M.,     standard time at the address of the nuisied innred as statvd herein.



       1'his endorsement modifies such insurance as is afforded by the provisions of the 1)010Y relating to the following:
          (x)    COMPREHENSIVE GENERAL LIABILITY INSURANCE
           (X) CONTRACTUAL LIABILITY INSURANCE




     It is agreed that the definition of "Named Insured" is amended to include as a named insured the person or organization designated htlow as an
     additional named insured, subject to rite following l)TOViSiOnS:
                                              .



       Thc.named insured named in Item 1 of the declarations is authorized to act for such additional named insured(s) in all matters pertaining To
       this insurance, including receipt of notice of cancelation; and
     2. Return premium, if any, and such dividends as may be declared by the company shall be paid to the named insured named in Item 1 of the
        declarations; and
     3. The named insured named in Item I of the declarations shall pay the premium for the insurance afforded the, additional named insured in ac-
        cordance with the manual rules in use by the company; pro vided, that in the event of bankruptcy or insolvency of the named insured named
        in Item I of the declarations, each additiona l named insured shall be responsible for and shall pay to the company the premium for the insurance
        afforded such additional named insured.
     4. Nothing contained herein shall affect any right of recovery as a claimant which the additional named insured would have if not designated as
        such.
     S. The inanrance applies with respect to th business operations of the qdditional named insured (a) in the states to which this policy applies.
     (i. The named insured named in Item I of the declarations declares that all firms named in the policy as named insureds or as additional named
       insureds are owned or financially controlled by the same' interests.

                                                          Names of Additional Named Insureds

                                                           WOL/ERINE SERVICE CLUB INC.




     All other provisions and conditions remain unchanged.
•:   Issued by the Company providing the insurance afforded by this policy as designated   on the declarations page made a part hereof.

•    (M) 12-72                                                      .                15.5305                                                           csoi


     -------
                                                                        --------------
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.382 Page 150 of 222
                                      •




         ENDORSEMENT                      Employeis Insurance olWausau
Invoke Number         Invoice Date                       Premium                                 Dividend           Amount Due
                                                     $                                   $                      $
                                          End.
 olky Number                Assn.         No,    T   Representative                                                      Alpha Code
1725 00 045849                            3
Named Insured and Address                                    Audit Period
    WOLVERINE WORLD WIDE,
    INC.



'l'his Endorsement is effective           1 1 74             and      will   terminate       with the policy.
Policy Period: From         .


                       to         12:01 A. M. standard time at the address of the named insured as .stated herein,
                     PERSONAL INJURY LIABILITY INSURANCE ENDORSEMENT
THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM, AND SUBJECT
TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED HEREIN,
AGREES WITH THE NAMED INSURED AS FOLLOWS:

  I. COVERAGE P                 --   PERSONAL INJURY LIABILITY

         THE COMPANY WILL PAY ON BEHALF OF THE INSURED ALL SUMS WHICH THE
         INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE
         OF PERSONAL INJURY SUSTAINED BY ANY PERSON OR ORGANIZATION, AND
         ARISING OUT OF ANY ACT OR OMISSION COMMITTED IN THE CONDUCT OF
         THE NAMED INSURED'S BUSINESS, IF SUCH ACTS OR OMISSIONS OCCUR
         DURING THE POLICY PERIOD WITHIN THE UNITED STATES OF AMERICA, ITS
         TERRITORIES OR POSSESSIONS, OR CANADA, AND THE COMPANY SHALL HAVE
         THE RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED SEEKING
         DAMAGES ON ACCOUNT OF SUCH PERSONAL INJURY EVEN IF ANY OF THE
         ALLEGATIONS OF THE SUIT ARE GROUNDLESS, FALSE OR FRAUDULENT,
         AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT OF ANY CLAIM OR
         SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL NOT BE OBLIGATED
         TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT AFTER THE
         APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN EXHAUSTED
         BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

EXCLUSIONS: THIS COVERAGE DOES NOT APPLY:

(A) TO LIABILITY ASSUMEDBY THE INSURED UNDER ANY CONTRACT OR AGREEMENT;

                                                                       G5519-1


                                                                                                                         Page 1 of    Pages
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.383 Page 151 of 222
                              Employers Insurance of Wauisai
                                      ENDORSEMENT (Continued)

1725 00 045849                                      WOLVERINE WORLDWIDE, IN C.

  ) TO PERSONAL INJURY ARIsiNG OUT OF ANY ACT COMMITTED BY OR AT THE
      DIRECTION OF THE INSURED FOR THE PURPOSE OF CAUSING PERSONAL
      INJURY OR WITH THE KNOWLEDGE THAT IT WILL CAUSE PERSONAL INJURY;

(C) TO PERSONAL INJURY ARISING OUT OF THE WILFUL VIOLATION OF A PENAL
    STATUTE OR ORDINANCE COMMITTED BY OR WITH THE KNOWLEDGE OR CONSENT
    OF THE INSURED;

(D) TO PERSONAL INJURY SUSTAINED BY ANY EMPLOYEE OF THE NAMED INSURED
    IF SUCH PERSONAL INJURY ARISES OUT OF OR IN THE COURSE OF THE
    EMPLOYMENT OF SUCH EMPLOYEES;

(E) TO PERSONAL INJURY ARISING OUT OF OR RELATED TO ADVERTISING,
    BROADCASTING OR TELECASTING ACTIVITIES CONDUCTED BY OR ON BEHALF
    OF THE NAMED INSURED;

(F) TO PERSONAL INJURY ARISING OUT OF DISCRIMINATION IN A STATE
    WHEREIN A STATUTE OR RULING OR REGULATION OF ANY COMPETENT
    AUTHORITY MAKES THE AFFORDING OF WRONGFUL DISCRIMINATION COVER—
    AGE ILLEGAL OR CONTRARY TO PUBLIC POLICY IN SUCH STATE.

 II. PERSONS INSURED

         EACH OF THE FOLLOWING IS AN INSURED UNDER THIS COVERAGE TO THE
         EXTENT SET FORTH BELOW:

         (A) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
             AN INDIVIDUAL, THE PERSON SO DESIGNATED AND HIS SPOUSE;

         (B) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
             A PARTNERSHIP OR JOINT VENTURE, THE PARTNERSHIP OR JOINT
             VENTURE SO DESIGNATED AND ANY PARTNER OR MEMBER THEREOF
             BUT ONLY WITH RESPECT TO HIS LIABILITY AS SUCH;

         (c) IF THE NAMED INSURED IS DESIGNATED IN THEDECLARATIONS AS
              OTHER THAN AN INDIVIDUAL, PARTNERSHIP OR JOINT VENTURE, THE
              ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER,
              DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
              SCOPE OF HIS DUTIES AS SUCH;

         THIS INSURANCE DOES NOT APPLYTO PERSONAL INJURY ARISING OUT - OF
         -THE CONDUCT OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE
         INSURED IS 'A PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN
         THIS POLICY AS A NAMED INSURED.

 III. LIMITS OF LIABILITY        -   INSURED'S PARTICIPATION

                                                        G5519-1




  -
                                          -   15.62-2                        Pagc 2   013 Pages
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.384 Page 152 of 222
                                    • Ewployeis Insuiiuiee of WaIISa•
                                                  ENDORSEMENT (Continued)


1725 00 045849                                                      WOLVERINE WORLD WIDE) INC.
         REGARDLESS OF THE NUMBER OF (1) INSUREDS UNDER THIS POLICY, (2)
         PERSONS OR ORGANIZATIONS WHO SUSTAIN PERSONAL INJURY, OR (3) CLAIMS
         MADE OR SUITS BROUGHT ON ACCOUNT OF PERSONAL INJURY, THE TOTAL
         LIABILITY OF THE COMPANY FOR ALL DAMAGES BECAUSE OF PERSONAL
         INJURY TO WHICH THIS COVERAGE APPLIES SHALL NOT EXCEED THE LIMIT
         OF PERSONAL INJURY LIABILITY STATED IN THE SCHEDULE AS "AGGREGATE."

         IF A PARTICIPATION PERCENTAGE IS STATED IN THE SCHEDULE FOR THE
         INSURED, THE COMPANY SHALL NOT BE LIABLE FOR A GREATER PROPORTION
         OF ANY LOSS THAN THE DIFFERENCE BETWEEN SUCH PERCENTAGE AND 100
         PERCENT AND THE BALANCE OF THE LOSS SHALL BE BORNE BY THE
         INSURED; PROVIDED, THE COMPANY MAY PAY THE INSURED'S PORTION
         OF A LOSS TO EFFECT SETTLEMENT OF THE LOSS, AND, UPON NOTIFICATION
         OF THE ACTION TAKEN, THE NAMED INSURED SHALL PROMPTLY REIMBURSE
         THE COMPANY THEREFOR.

 IV. ADDITIONAL DEFINITIONS

         WHEN USED IN REFERENCE TO THIS INSURANCE:

         "DAMAGES" MEANS ANY DAMAGES WHICH ARE PAYABLE BECAUSE OF
         PERSONAL INJURY TO WHICH THIS COVERAGE APPLIES;

         "PERSONAL INJURY" MEANS (1) ANY INJURY TO THE FEELINGS
         OR REPUTATION OF A NATURAL PERSON, INCLUDING MENTAL ANGUISH,
         AND (2) ANY INJURY TO INTANGIBLE PROPERTY SUSTAINED BY ANY
         PERSON OR ORGANIZATION AS A RESULT OF LIBEL, SLANDER, DE-
         FAMATION, WRONGFUL ENTRY OR EVICTION OR MALICIOUS PROSECUTION;
         BUT THE TERM "PERSONAL INJURY" SHALL NOT' INCLUDE INJURY
         INCLUDED WITHIN THE DEFINITIONS OF "BODILY INJURY" AND
         "PROPERTY DAMAGE."

                                                 SCHEDULE

1. :LIMITS OF LIABILITY                            $500,000 AGGREGATE.

2. INSURED'S PARTICIPATION: 0%

3. MINIMUM PREMIUM                  $       INCLUDED IN COMPOSITE RATE
4     ESTIMATED PREMIUM                 $   INCLUDED IN COMPOSITE RATE



EXCLUSIONS (A) AND (D) ARE HEREBY DELETED.


                                                                     G5519-1
All o ther provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a pail hereof.

                                                                                                                                   r



                                                                                                                                   I..
                                                                                                                                   U,



(M) 11-72                                                     15-62.3                                          Page 3 of 3 Pages
             ENDORSEMENT
                                         . .
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.385 Page 153 of 222




                                           Employers liisutmiee of Wausau

    Invoice Number        Invoice Date                    Premium                  Dividend   -       Amount Due
                                                      $                        $                  $
                                          End.
    Policy Number               Assn.     No.     T   Representative                                       Alpha Code
    1725 00 O45849
    Named Insured and Address                                 Audit Period
            WOLVERINE WORLD WIDE,
            INC.



    This Endorsement is effective 1 1 711          and will terminate with the policy.
    Policy Period: From
                          to      12:01 A. M. standard time at the address of the named insured as stated herein.
            EMPLOYEE BENEFITS LIABILITY COVERAGE ENDORSEMENT

    THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM, AND
    SUBJECT TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED
    HEREIN, AGREES WITH THE NAMED INSURED AS FOLLOWS:
                                                 INSURING AGREEMENTS

          I. EMPLOYEE BENEFITS LIABILITY COVERAGE. THE COMPANY WILL PAY ON
             BEHALF OF THE INSURED ALL SUMS WHICH THE INSURED SHALL BECOME
             LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE OF LOSS SUSTAINED
             BY ANY EMPLOYEE OF THE NAMED INSURED CAUSED BY AND ARISING
             OUT OF ANY ACT, ERROR-OR OMISSION OF THE INSURED IN RENDERING
             OR FAILING TO RENDER SERVICES AND ADVICE IN THE ADMINISTRATION
             OF THE NAMED INSURED'S EMPLOYEE BENEFIT PROGRAMS, AND THE
             COMPANY SHALL HAVE THE RIGHT AND DUTY TO DEFEND ANY SUIT
             AGAINST THE INSURED SEEKING DAMAGES WHICH ARE PAYABLE UNDER
             THE TERMS OF THIS ENDORSEMENT, EVEN IF ANY OF THE ALLEGATIONS
             OF THE SUIT ARE GROUNDLESS, FALSE, OR FRAUDULENT, AND MAY
             MAKE SUCH INVESTIGATION AND SETTLEMENT OF ANY CLAIM OR SUIT
             AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL NOT BE OBLIGATED
             TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT AFTER
             THE APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN
             EXHAUSTED BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.
         II. SUPPLEMENTARY PAYMENTS. TO PAY, IN ADDITION TO THE APPLICABLE
             LIMITS OF LIABILITY:
                                                                       G5505


                                                                                                           Page 1 of 5 Pages
i                                        -----------                     --
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.386 Page 154 of 222
                      • Emptoyeis insurance of Wausa
                              ENDORSEMENT (Continued)

1725 00 05849                   WOLVERINE WORLD WIDE, INC.
       (1) ALL EXPENSES INCURRED BY THE COMPANY, ALL COSTS TAXED AGAINST
           THE INSURED IN ANY DEFENDED SUIT AND ALL INTEREST ON THE
           ENTIRE AMOUNT OF ANY JUDGMENT THEREIN WHICH ACCRUES AFTER
           ENTRY OF THE JUDGMENT AND BEFORE THE COMPANY HAS PAID OR
           TENDERED OR DEPOSITED IN COURT THAT PART OF THE JUDGMENT
           WHICH DOES NOT EXCEED THE LIMIT OF THE COMPANY'S LIABILITY
           THEREON;

       (2) PREMIUM ON APPEAL BONDS REQUIRED IN ANY SUCH SUIT, PREMIUM
           ON BONDS TO RELEASE ATTACHMENTS FOR AN AMOUNT NOT IN EXCESS
           OF THE APPLICABLE LIMIT OF LIABILITY OF THIS ENDORSEMENT,
           BUT WITHOUT ANY OBLIGATION TO APPLY FOR OR FURNISH ANY SUCH
           BOND;

       (3) ALL REASONABLE EXPENSES, OTHER THAN LOSS OF EARNINGS,
           INCURRED BY THE INSURED AT THE COMPANY'S REOUEST.

III. DEFINITIONS

       (1) DEFINITION OF INSURED. THE UNQUALIFIED WORD "INSURED" INCLUDES
           THE NAMED INSURED AND ALSO INCLUDES ANY EXECUTIVE OFFICER,
           DIRECTOR, STOCKHOLDER OR EMPLOYEE THEREOF WHILE ACTING WITHIN
           THE SCOPE OF HIS DUTIES AS SUCH, AND ANY OTHER PERSON OR
           ORGANIZATION FOR WHOSE ACTS OR OMISSIONS THE NAMED INSURED IS
           LEGALLY LIABLE, THE INSURANCE AFFORDED UNDER THIS
           ENDORSEMENT APPLIES SEPARATELY TO EACH INSURED AGAINST
           WHOM CLAIM IS MADE OR SUIT IS BROUGHT, BUT THE INCLUSION
           HEREIN OF MORE THAN ONE INSURED SHALL NOT OPERATE TO
           INCREASE THE LIMIT OF THE COMPANY'S LIABILITY.

       (2) DEFINTION OF EMPLOYEE. THE UNQUALIFIED WORD "EMPLOYEE"
           INCLUDES EMPLOYEES, FORMER EMPLOYEES, RETIRED EMPLOYEES,
           DIRECTORS, FORMER. DIRECTORS, AND RETIRED DIRECTORS OF THE
           NAMED INSURED, AND THEIR HEIRS, LEGATEES, PERSONAL REPREr
           SENTATIVES, BENEFICIARIES, OR ASSIGNS.

       (3) DEFINITION OF EMPLOYEE BENEFIT PROGRAM. THE TERM "EMPLOYEE
           BENEFIT PROGRAM" SHALL INCLUDE GROUP LIFE INSURANCE, GROUP
           ACCIDENT OR HEALTH INSURANCE, PENSION PLANS, EMPLOYEE STOCK
           SUBSCRIPTION PLANS, WORKMEN'S.COMPENSATION, UNEMPLOYMENT
           INSURANCE, SOCIAL SECURITY, DISABILITY BENEFITS, AND ANY
           OTHER SIMILAR EMPLOYEE BENEFIT PROGRAMS SPONSORED BY THE
           NAMED INSURED, AND SHALL ALSO INCLUDE PROFESSIONAL OR SEMI-
           PROFESSIONAL SERVICES OR ADVICE BY ANY INSUREDS ENGAGED - IN
           PROFESSIONAL OR SEMIPROFESSIONAL WORK FOR THE NAMED INSURED,
           INCLUDING ATTORNEYS, INSURANCE DEPARTMENT PERSONNEL, ACCOUNTANTS,
           INDUSTRIAL RELATIONS PERSONNEL AND PERSONNEL COUNSELORS,
           PROVIDED SUCH ACTS ARE AUTHORIZED BY THE NAMED INSURED.

                                                G5505




4-65                                  15.62-2                         Page 2 of 5Pages
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.387 Page 155 of 222
                          •   rnployeris IllSuIaflCC of Wausau*
                                  ENDORSEMENT (Continued)
 WOLVERINE WORLD WIDE, INC.                        1725 00 0458149
     IV. THIS ENDORSEMENT APPLIES ONLY TO CLAIMS UNDER THE LEGAL JURIS-
          DICTION OF A COURT OF LAW OR A COURT OF EQUITY WITHIN THE UNITED
          STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS,-OR THE
          DOMINION OF CANADA, RESULTING FROM THE NEGLIGENT ACTS, ERRORS
          OR OMISSIONS OF THE INSURED OR ANY PERSON ACTING ON BEHALF
          OF THE INSURED IN THE ADMINISTRATION OF THE EMPLOYEE BENEFITS
          PROGRAM, PROVIDED:

           (1) THAT SUCH CLAIM IS BROUGHT AGAINST THE NAMED INSURED
               DURING THE POLICY PERIOD, AND

           (2) THAT THE NAMED INSURED ON THE EFFECTIVE DATE OF THIS
               ENDORSEMENT HAD NO KNOWLEDGE OF ANY CONDUCT OR CIRCUM-
               STANCES WHICH HE KNEW OR REASONABLY SHOULD HAVE KNOWN
               MIGHT RESULT IN A CLAIM OR SUIT, EXCEPT THAT THIS
               CONDITION SHALL NOT APPLY IF THIS ENDORSEMENT IS ISSUED
               AS A RENEWAL OR REPLACEMENT (WITHOUT ANY LAPSE OF TIME)
               OF THE EMPLOYEE BENEFITS LIABILITY COVERAGE AFFORDED UNDER
               ANY PRIOR ENDORSEMENT OR POLICY ISSUED BY THE COMPANY TO
               THE NAMED INSURED,

                                     EXCLUSIONS

THIS ENDORSEMENT DOES NOT APPLY

           (A)J TO BODILY OR MENTAL INJURY TO, OR SICKNESS, DISEASE, OR
                DEATH OF, ANY PERSON, OR TO INJURY TO OR DESTRUCTION OF
                ANY TANGIBLE PROPERTY, INCLUDING THE LOSS OF USE THEREOF;

           (B)iTO LIABILITY ASSUMED BY THE INSURED UNDER ANY CONTRACT
               OR AGREEMENT;

           (C) TO LIABILITY ARISING OUT OF ANY. ACT OR OMISSION IN
               CONNECTION WITH THE PRIVATE PROFESSIONAL PRACTICE OF ANY
               INSURED; OR TO LIABILITY ARISING OUT OF ANY PROFESSIONAL
               OR SEMIPROFESSIONAL SERVICES FOR WHICH A CHARGE OR FEE
               IS MADE BY THE INSURED;

           CD) TO LIABILITY ARISING OUT OF MALPRACTICE, ERROR OR
                OMISSION OF ANY PHYSICIAN OR SURGEON;

           CE) TO INJURY RESULTING FROM FALSE ARREST, DETENTION OR
                IMPRISONMENT, OR MALICIOUS PROSECUTION, OR LIBEL, SLANDER,
                DEFAMATION OF CHARACTER, OR RELIGIOUS 'OR RACIAL DISCRIMINA-
                TION;

           (F)J TO ANY CLAIM FOR FAILURE OF PERFORMANCE OF A CONTRACT BY
                ANY INSURER, OR TO ANY CLAIM BASED UPON FAILURE OF
                STOCKS, BONDS OR OTHER SECURITIES TO PRODUCE FINANCIAL
                GAIN, PROFIT OR GROWTH AS REPRESENTED BY THE INSURED;

           (G) TO INJURY CAUSED BY ANY DISHONEST, FRAUDULENT, CRIMINAL
               OR MALICIOUS ACT OF THE INSURED.

                                                    G5O5

(M) 4.05                                  15.62.2                         Page 3 o 5 Pages
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.388 Page 156 of 222
                            • Employeis Insurance of Wausa
                                   INDORSEMENT (Continued)

 1725 00 01158149                      WOLVERINE WORLD WIDE, INC.
                                          CONDITIONS
      POLJICY CONDITIONS. THE CONDITIONS OF THE POLICY CAPTIONED
      "INSURED'S DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT,"
      "ACTION AGAINST COMPANY," "OTHER INSURANCE," "SUBROGATION," "CHANGES,"
      "ASSIGNMENT," "CANCELATION" AND "DECLARATIONS" APPLY TO THE
      INSURANCE AFFORDED BY THIS ENDORSEMENT.
2. NOTICE OF INJURY OR OCCURRENCE. IN THE EVENT OF INJURY TO WHICH
   THIS ENDORSEMENT APPLIES OR OF AN OCCURRENCE WHICH MAY GIVE RISE
   TO A CLAIM FOR INJURY TO WHICH THIS ENDORSEMENT APPLIES,
   WRITTEN NOTICE SHALL BE GIVEN BY OR ON BEHALF OF THE INSURED TO
   THE COMPANY OR ANY OF ITS AUTHORIZED AGENTS AS SOON AS PRACTI-
   CABLE. SUCH NOTICE SHALL CONTAIN PARTICULARS SUFFICIENT TO
   IDENTIFY THE INSURED AND ALSO REASONABLY OBTAINABLE INFORMATION
   RESPECTING THE TIME, PLACE, AND CIRCUMSTANCES OF THE OCCURRENCE,
   THE NAMES AND ADDRESSES OF THE PERSONS SUSTAINING INJURY AND OF
   AVAILABLE WITNESSES.
3. LIMITS OF LIABILITY.

            $500,000         EACH CLAIM
             $Qft,00p        AGGREGATE
            $__1,000         DEDUCTIBLE AMOUNT

     THE LIMIT OF LIABILITY SHOWN ABOVE AS APPLICABLE TO "EACH CLAIM" IS
     THE LIMIT OF THE COMPANY'S LIABILITY FOR ALL DAMAGES ON ACCOUNT OF
    'EACH CLAIM; PROVIDED, THAT ALL CLAIMS BY ONE OR MORE PERSONS OR
     ORGANIZATIONS ARISING OUT OF ALL ACTS, ERRORS OR OMISSIONS IN THE
     ADMINISTRATION OF ALL EMPLOYEE BENEFIT PROGRAMS RELATING TO ANY ONE
     EMPLOYEE SHALL CONSTITUTE ONE CLAIM UNDER THIS ENDORSEMENT.
          THE LIMIT OF LIABILITY SHOWN ABOVE AS "AGGREGATE" IS, SUBJECT TO THE
          FOREGOING PROVISION RESPECTING THE LIMIT OF LIABILITY FOR "EACH CLAIM,"
          THE TOTAL LIMIT OF THE COMPANY'S LIABILITY FOR ALL DAMAGES BECAUSE
          OF ALL CLAIMS TO WHICH THIS ENDORSEMENT APPLIES.
          THE AMOUNT SHOWN ABOVE AS THE "DEDUCTIBLE AMOUNT" SHALL BE DEDUCTED
          FROM THE TOTAL AMOUNT OF ALL SUMS WHICH THE INSURED SHALL BECOME
          LEGALLY OBLIGATED TO PAY AS DAMAGES ON ACCOUNT OF EACH CIr AIMF AND
          THE COMPANY SHALL BE LIABLE ONLY FOR THE DIFFERENCE BETWEEN SUCH
          DEDUCTIBLE AMOUNT AND THE APPLICABLE LIMIT OF LIABILITY. THE TERMS
          OF THE POLICY AND THIS ENDORSEMENT, INCLUDING THOSE WITH RESPECT TO
          NOTICE OF AN OCCURRENCE AND THE COMPANY'S RIGHT TO INVESTIGATE,
          NEGOTIATE AND SETTLE CLAIMS AND SUITS, APPLY IRRESPECTIVE OF THE
          APPLICATION OF THE DEDUCTIBLE AMOUNT. THE COMPANY MAY PAY ANY PART

                                                     G5505




(M) 4.e      -                             15-62.2                        Page of 5Pages
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.389 Page 157 of 222
                                            Employers Insurance of Wausa
                                                  ENDORSEMENT (Continued)


  1725 00 O45849                                       WOLVERINE WORLD WIDE, INC.
      OR ALL OF THE DEDUCTIBLE AMOUNT TO EFFECT SETTLEMENT OF ANY CLAIM
      OR SUIT AND, UPON NOTIFICATION OF THE ACTION TAKEN, THE NAMED INSURED
      SHALL PROMPTLY REIMBURSE THE COMPANY FOR SUCH PART OF THE DEDUCTIBLE
      AMOUNT AS HAS BEEN PAID BY THE COMPANY.
i.    PREMIUM. THE PREMIUM FOR THE INSURANCE AFFORDED BY THIS ENDORSEMENT
      SHALL BE $JJE11IjJDErn I.N COMPOSITE RATE




                                                                                               13




                                                                     G5505

MI other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
                                                                                                                                   N




(M) 1 1-72                                         •          15.62-3                                          Page 5 of 5 Pages
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.390 Page 158 of 222
                                     S


         ENDORSEMENT
                                              Employers Iiisnnuicc of Wausau
Invoke   Number            Invoice Date                      Premium                        Dividend       Amount Due
                                                         $                              $              $
                                          End.
ruticy Number             Man.            No.       T   Representative                                           Alpha Code
  1725 00 &4589
Named Insured and Address                 5                   Audit   Period
            WOLVERINE WORLD WIDE, INC.




This Endorsementis effective                                     and will terminate with the policy.
                                              1 1   I
Policy Period: From
                  to                          12:01 A. M.,    standard time at the address of the named insured as stated herein.

                         NEW YORK AMENDATORY ENDORSEMENT

 IT IS AGREED THAT THE EMPLOYEE BENEFITS LIABILITY COVERAGE ENDORSEMENT
 IS AMENDED AS FOLLOWS:

          INSURING AGREEMENT III, DEFINITIONS, (1) "DEFINITION OF INSURED"
          IS AMENDED TO READ:

                  THE UNQUALIFIED WORD "INSURED," WHEREVER USED, INCLUDES NOT
                  ONLY THE NAMED INSURED, BUT ALSO ANY PARTNER, EXECUTIVE OFFICER,
                  DI.RECTOR OR STOCKHOLDER.

               THE UNQUALIFIED WORD "INSURED" SHALL ALSO INCLUDE .AN EMPLOYEE
               OF THE INSURED, BUT SUCH COVERAGE AFFORDED TO AN EMPLOYEE
               SHALL BE LIMITED TO AUTHORIZED ACTS ARISING--Q-UT-OF THE ADMIN-
            .....ATION OF GROUP LIFE INSURANCE, GROUP HEALTH INSURANCE,
               PROFIT SHARING.PLANS, PENSION PLANS AND EMPLOYEE STOCK
               SUBSCRIPTION PLANS.




                                                                               G5505A       :
 All other provisions and conditions remain unchaned.
 Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.391 Page 159 of 222




     •    ENDORSEMENT                Employers Insurance of Wausau
Invoice Number        Invoice Date                  Premium                   Dividend          Amount D ue
                                                $                        $
                                     End.
 ulicy Number                isn.    No.    T   Representative                                        Alpha Code.
1725 00     045849                   6
Named Insured and Address                               Audit Period
    WOLVERINE WORLD WIDE,
    INC.



This Endorsement is effective        i i 74             and will terminate with the   policy.
Policy Period:   From
              to          12:01 A. M. standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:
           (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
           C ) MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
           C ) OWNERS', LANDLORDS', AND TENANTS' LIABILITY INSURANCE

                            HIRED AND NONOWNED WATERCRAFT ENDORSEMENT

IT IS AGREED THAT:

         1. THE EXCLUSION RELATING TO WATERCRAFT DOES NOT APPLY TO ANY
            HIRED OR NONOWNED WATERCRAFT OF THE FOLLOWING KINDS: (I)
            PRIVATE PASSENGER INBOARD MOTORBOAT LESS THAN 40 FEET
            IN OVERALL LENGTH, (II) PRIVATE PASSENGER SAILBOAT NOT
            EQUIPPED WITH AUXILIARY HORSEPOWER AND LESS THAN 40 FEET
            IN OVERALL LENGTH, OR (III) ANY OUTBOARD MOTORBOAT USED
            IN THE BUSINESS OF THE NAMED INSURED.

         2. THE INSURANCE WITH RESPECT TO ANY WATERCRAFT SUBJECT TO
            THIS ENDORSEMENT DOES NOT APPLY WHIL THE WATERCRAFT IS
            RENTED TO OTHERS OR IS USED FOR CARRYING ANY PASSENGER FOR
            A CONSIDERATION.

         3. THE INSURANCE WITH RESPECT TO ANY WATERCRAFT SUBJECT TO
            THIS ENDORSEMENT SHALL BE EXCESS INSURANCE OVER ANY OTHER
            VALID AND COLLECTIBLE INSURANCE AVAILABLE T0 THE INSURED,
            EITHER AS AN INSURED UNDER A POLICY APPLICABLE WITH RESPECT
            TO SUCH WATERCRAFT OR OTHERWISE.
                                             G5507

                                                                                                     Page     1 of 2 Pages
•
•
                                       •                                        Wausa•
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.392 Page 160 of 222
                                             Eiuployeis Insurance of
                                                     ENDORSEMENT (Continued)




    1725 00 045849                                                      WOLVERINE WORLD WIDE,INC.

        'i. THE TERM "HIRED WATERCRAFT" AS USED HEREIN MEANS
        •   A WATERCRAFT USED UNDER CONTRACT IN BEHALF OF, OR
            LOANED TO, OR RENTED TO THE NAMED INSURED.
            THE TERM 'TNONOWNED WATERCRAFT" AS USED HEREIN MEANS A
            WATERCRAFT NOT OWNED IN WHOLE OR IN PART, OR HIRED
            OR LEASED BY, OR LOANED OR RENTED TO, OR FURNISHED FOR
            THE REGULAR USE OF OR REGISTERED IN THE NAME OF THE
            NAMED INSURED, OR ANY INDIVIDUAL PARTNERS THEREOF,
            IF THE NAMED INSURED IS A PARTNERSHIP.

    INCLUDED IN COMPOSITE RATE




                                                                         G5507
•   All other provisions and conditions remain unchanged.
•   Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
                                                                                                                                        U,




                                                                                                                                        N

                          •                                                                                                             U,




    (M) 11-72                                 •
                                                                  15-62-3                                           Page 2 Of 2 Pages
                •
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.393 Page 161 of 222
                                             S


                                              Employers Insurance of Wausau
                                                                                             .
               ENDORSEMENT


    Invoice Number            Invoice Date                          Premium                    Dividend       Amount Due
                                                                $                        $
                                             End.
    Policy Number                    Man.    No.         T      Representative                                     Alpha Code
•    1725 00 01158119                        7
•   Named   InsuTed   and Address                                       Audit Period
               WOLVERINE WORLD WIDE,
               INC.




    This Endorsement is effective                   1   1 711           and will terminate with the policy.
    Policy Period: From
                                to                 12:01 A. M. standard time at the address of the named insured as stated herein.

    THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
    OF THE POLICY RELATING TO THE FOLLOWING:

                                (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                () MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                C ) OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE


                                       MALPRACTICE INCLUSION ENDORSEMENT

    IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED BY THE BODILY INJURY
     lABILITY COVERAGE APPLIES ALSO TO MALPRACTICE, ERROR OR MISTAKE IN
     ENDERING OR FAILING TO - RENDER PROFESSIONAL SERVICES BY ANY LICENSED
    PHYSICIAN OR NURSE EMPLOYED BY THE NAMED INSURED, SUBJECT TO THE
    FOLLOWING PROVISIONS:

            1. ALL MALPRACTICE, ERROR OR MISTAKE IN RENDERING OR FAILING TO
               RENDER PROFESSIONAL SERVICES TO ANY ONE PERSON SHALL BE DEEMED
               TO BE ONE OCCURRENCE.

            2.        NO INSURANCE IS AFFORDED BY THIS ENDORSEMENT TO ANY DOCTOR
                      OR NURSE EMPLOYED BY THE NAMED INSURED.

            3. THE INSURANCE DOES NOT APPLY (A) TO ANY USE OF X—RAY APPARATUS
               FOR THERAPEUTIC TREATMENT, (B).THE LIABILITY OF THE INSURED
               ARISING OUT OF THE PERFORMANCE OF A. CRIMINAL ACT WITH THE
               KNOWLEDGE OR CONSENT OF THE INSURED, OR (C) TO LIABILITY
               ASSUMED BY THE INSURED UNDER ANY AGREEMENT GUARANTEEING
               THE RESULTS OF ANY TREATMENT.


                                                                                 G5509                             Page 1 of 2 Pages
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.394 Page 162 of 222
                                       *Employers Insurance of Waiisa•
                                                 ENDORSEMENT (Continued)

   1725 00 OI5849                                      WOLVERINE WORLD WIDE, INC.
 CODE NO..                                DESCRIPTION OF HAZARD                                         B.I. PREMIUM



                                     INCLUDED IN COMPOSITE RATE.




All other provisions and conditions remain unchanged.                  G 5 509
Issued by theCompany providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




(M) 11-72                                          .         15.62.3                                          Page '2 of 2 Pages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.395 Page 163 of 222
                                                                                   S


         ENDORSEMENT
                                      Employers Insuranee of Wausau

Invoice Number        Invoice Date                      Premium                    Dividend           Amount Due
                                                    $                          $                  $
                                      End.
Policy Number                Assn.    No.      T    Representative                                         Alpha Code
1725 00 01158)49                        8
Named Insured and Address                                   Audit Period
      WOLVERINE WORLD WIDE,
      INC.



This Endorsement is effective                1 1 74         and will terminate with the policy.
Policy Period: From
                      to              12:01 A. M. standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT              MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:

                    X COMPREHENSIVE GENERAL LIABILITY INSURANCE
                    X CONTRACTUAL LIABILITY INSURANCE
                    X PERSONAL INJURY LIABILITY INSURANCE
                         WORLD—WIDE COVERAGE ENDORSEMENT
                                    (BROAD FORM)
IT IS AGREED THAT:
       1. THE DEFINITION OF "POLICY TERRITORY" IS REPLACED BY THE FOLLOWING:
                            "POLICY TERRITORY" MEANS ANYWHERE IN THE WORLD.

       2. WITH RESPECT TO CLAIMS MADE OR SUITS INSTITUTED IN COURTS ELSE-
          WHERE THAN WITHIN THE UNITED STATES OF AMERICA, ITS TERRITORIES
          OR POSSESSIONS, OR CANADA, THE COMPANY SHALL HAVE THE RIGHT,
          BUT NOT THE DUTY, TO DEFEND ANY SUCH SUIT AND TO MAKE SUCH
          INVESTIGATION, NEGOTIATION AND SETTLEMENT OF ANY SUCH
          CLAIM OR SUIT AS IT DEEMS EXPEDIENT; PROVIDED, IN ANY CASE IN
          WHICH THE COMPANY ELECTS NOT TO INVESTIGATE, SETTLE OR DEFEND,
          THE INSURED, UNDER THE SUPERVISION OF THE COMPANY, WILL MAKE OR
          CAUSE TO BE MADE SUCH INVESTIGATION AND DEFENSE AS MAY BE
          REASONABLY NECESSARY AND, SUBJECT TO PRIOR AUTHORIZATION BY
          THE COMPANY, WILL EFFECT TO THE EXTENT PO.SSIBLE SUCH
          SETTLEMENT OR SETTLEMENTS AS - THE COMPANY :AND THE INSURED DEEM
          PRUDENT. THE COMPANY SHALL REIMBURSE THE INSURED FOR THE
          REASONABLE COST OF ANY SUCH INVESTIGATION, SETTLEMENT OR
          DEFENSE, IN CURRENCY OF THE UNITED STATES AT. THE RATE OF
          EXCHANGE. PREVAILING ON THE DATE OF PAYMENT.
                                                                                                           Page 1 of        Pages
                                                                                                                        2
                                                                     G5511A
                                                                           -
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.396 Page 164 of 222
                                   • Employers lnsniiuee of                 Wausa•
                                                  ENDORSEMENT (Continued)

 1725 00 O11589                                      WOLVERINE WORLD WIDE, INC.

        3. EXCEPT WITH RESPECT TO PRODUCTS WHICH ARE SOLD FOR USE OR
            CONSUMPTION WITHIN THE UNITED STATES OF AMERICA, ITS
            TERRITORIES OR POSSESSIONS, OR CANADA, THE INSURANCE
            AFFORDED WITH RESPECT TO THE NAMED INSURED'S PRODUCTS
            APPLIES ONLY TO THE NAMED INSUREDtS PRODUCTS MANUFACTURED WITHIN
            THE UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS, OR
            CANADA.

         4     THE COMPANY IS NOT AN ADMITTED OR AUTHORIZED INSURER OUTSIDE
               OF THE UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS,
               OR CANADA, AND THE COMPANY ASSUMES NO RESPONSIBILITY FOR THE
               FURNISHING OF CERTIFICATES OR EVIDENCE OF INSURANCE, OR BONDS,
               OF FOR COMPLIANCE IN ANY WAY WITH THE LAWS OF OTHER COUNTRIES
               RELATING TO LIABILITY INSURANCE.

        5. IF THE INSURED HAS OTHER INSURANCE AGAINST A LOSS COVERED
           HEREUNDER, THIS INSURANCE SHALL NOT APPLY TO THE EXTENT
           THAT ANY VALID AND COLLECTIBLE INSURANCE, WHETHER ON A
           PRIMARY, EXCESS OR CONTINGENT BASIS, IS AVAILABLE TO THE
           INSURED.

        6. THE INSURANCE AFFORDED BY THIS ENDORSEMENT APPLIES ONLY TO
           THE FOLLOWING INSUREDS:
               WOLVERINE WORLD WIDE, INC.
               W.W.W. RETAIL INC.
               BATES/TRENDSETTER FOOTWEAR CORPORATION
               UNITED PARTS DISTRIBUTORS



               INCLUDED IN COMPOSITE RATE.




                                                                       G5511A
All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
                                                                                                                                   N
                                                                                                                                   N




                                                                                                                                   '1
                                                                                                                                   N
                                                                                                                                   N
                                                                                                                                   N


                                                                                                                                 a
(M) 11-72                                                     15-62-3                                          Page 2 of 2 Pages
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.397 Page 165 of 222



                                                Employeis Insurance of Wausan

                                                               PERSONS INSURED
                                                      EXECUTIVE OFFICERS AND EMPLOYEES



                                                End.
    Policy Number                   Assn.       No.          T     Representative                                             Alpha Code
    1725 00 O'458119                            9
    Named Insured and Address
              WOLVERINE WORLD WIDE, INC.




    This Endorsement Is effective            11        714                 and will terminate with the policy.




         This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:
                               (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                    MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                    OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                                    OWNERS' AND CONTRACTORS' PROTECTIVE LIABILITY INSURANCE
                                  )STOREKEEPERS' INSURANCE


    It is agreed that the "Persons Insured" provision is amended as follows:
            Subdivision (c) is replaced by the following:

            (c)   if the named insured is designated in the declarations as other than an individual, partnership or joint venture, the
                  organization so designated and

                  (i)    any director or stockholder thereof while acting within the scope of his duties as such; and
                  (ii)   any executive officer of the named insured while acting within the scope of his employment for the named
                         insured.

                         The term "executive officer" means any person holding any of the officer positions created by the charter or
                         bylaws of the named insured,
    2.      The word "insured" also includes any employee of the named insured while acting within the scope of his employment for the
            named insured; provided, that no person shall be an insured under this paragraph with respect to:

            (a)   bodily injury to (I) any fellow employee of such person injured in the course of his employment or (ii) the named



'
                  insured or (iii) if the named insured is a partnership or joint venture, any partner or member thereof;

            (b)   property damage to property owned, occupied or used by, rented to, in the care, custody or control of, or over which
                  physical control is being exercised for, any purpose by (I) another employee of the named insured or (ii) the named
                  insured or, if the named insured is a partnership or joint venture, any partner or member thereof.




     All other provisions and conditions remain unchanged.
     Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.

     (M) 9-73                                                         5155692                                                              C 54 11
•
                                                           .
            Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.398 Page 166 of 222




                                                                Employers Insurance of Wausau
                                                                                                                                 .:



                                                                               ADDITIONAL INSURED
                                                                                 ('\'cndnr—Broad Form)

    I IIvoict. ' 11%41)er              I flh'lt'C Doti!                                                                                                                     Amoun t Due



                                                              End.
    Police Ntinher                               .\j.il.       No.         T      Representative                                                                            Alpha Cniii
        V725100               0458119                         10
    \:IInil Il1MIeri and Address                                                        /itidir Period
                    t4'OLVERINE WORLD WIDE,
                    INC.



    IIIJC Lnd"rsement 15 e ffective
                                                              1 1 711                       and will terminate with the policy.
    Policy Period :                From
                                      to                              12:01 A. M.,      standard time at the :iildrcss of the named insured as stated herein.




       III'S elt(li)(SLfltefl I IfllfllII1CS su ch ttsuraflCC as k affo r d ed by the provision    s.f f lit- police rd:i t iou iit t he following
                                                                                                                                                nit :

                                           (X)             COM I'll IHNS1VE G1NERAL LIABILITY INSURANCE
                                                 COMPLETED OI'ImATIONS AND PRODUCTS LIABILITY INSURANCE

         ' :iurt•ed thu    the "Persons luuuirriI' prr. -isit.n is ;Iur)issllell to itwlsutic :inv per.n sr .tai.esli11 sli. lt..t.'ih lueh.nv (herein rslenred to as
        .iit insured, but only siih respect to the di s tribution air sale in the regular ei'ltt-i il the uttil;st     I.uiiti' of the named int.ureds products tieigiinte'd
                 j    it, f ill- following additional provisions

          I. The insuratire with respect Sri the ve ndor tines not apply to:

             (a)    any express warranty unauthorized by the named insured ;
              (b)   bodily injury or property dama g e arising nut of
             -
                      (I) any physical or ,heinkal change in t1ir Form ii the product Timile iiutsiitis.it:ihiy Iuy the veutilsir.
                            repad.iiig, uuiuh'ss uunp:It4e.l solely br the iturpise of in5prl iii. .k lsii.n'tr;.:IiIt. t ,i in           .r the 5111,.tlt(lli,.n '.1 part., under        hn.irtistian
                            fits" the tn:unialastnrrr :isutl t hen rit:,tketl in the origti.tl ciiI;Iinr,
                    (iii)   iltnl,In5Tratiun, installation, servkiuig sir repair operations, cse el pt   'ut   h t q l c r a i iwi'S i'i'i'l ,.ritttil at the vettilisri prentice in etujint'i tin with
                            ilti sale of the product. or
                    (iv)    products which :ufter ,Istrilsuti,ts or sale by the named insured lI:tve bet-it labeliti or rvlabrleil sir ttt'l Is                    c.'nl:Iincr, n,rt or unreihis'ii
                            of any other thing or substance by air for the vendor.

          2. rite insit ra flee ulne not apple to a ny person or tirga nizaluiun. as               It • iii s in ui its named insu red ha a etitired such pr o ducts
                                                                                                                                                                 eta or an v in-
             gredient , part or container ,titteritig tots', :Itsliuttit:lulytttg or enotaituilig stit!I uir.niiicr.


                                                                                        SCH EI)ULC
                                  ANY PERSON OR ORGANIZATION PURCHASING GOODS OR PRODUCTS
    N % me of Pérsun or Organization:

      FROM THE NAMED INSURED FOR THE PURPOSE OF RESALE.
    Named Insureds Products:   INCREASED RATES
                             INCLUDED IN DECLARATIONS
     All oilier pliseisloils .id conditions retinilo unchanged.
     lsuesi it      lie Company providing tiC ineuu,anee alTurried         by Ihia policy an designated on the dedaralions page made                    ti part   hereof.
                                                  . .
        Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.399 Page 167 of 222




                                                     EmployegIgV
                                                           (Premises Leased to the Named insured)
    1 nvnie.' Number          Invoice Date                                                                                                       Amount Due
                                                                                                                                             $
                                                   End.
    •'iilky Number                        Assn.     No.        T     Representative                                                              Alpha Cish'
    1725 00            o1581 9                      11
    N imed Insured and A ildrvs.s                                          Audit Period

              WOLVERINE WORLD WIDE,
              INC.



    This Emlorseunent is effective                                             rind will terminate with the policy.
-                                                 1 1 74
    Policy Period;         From
                             to                            I2;fll A. M.,   standard time or the adilr         '1 the named in sured as stateil lii'reiti.



      l'Iiis emlnrseinenr modifies such insurance as is afforded by she provisions of the ii,ilies' rdatiny   to   ilw I,,lTuwi,t;

                                    (X)    COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                        MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                        OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                                    ( ) STOREKEEPER'S INSURANCE
    It is agreed that the "l'crsons insured" provision it amended to include as an insured the person or nrganiz;Itilin designated hcluw. but only with respect
    to liability arising our of the ownership, maintenance or use of - that part of the premises designated below leased Iii cite named intured, and subject to
    the following additional exclusions;
    The insurance does not apply:                                                                                                    -



        I. to any occurrence which takes place alter the named insured ceases to be a tenant in said premises;
        2, to structural alterations, new construction or demolition operations perl(rmcd by or ott beha lf ,l the person or organization designated below.

                                                                            SCHEDULE
                                                                                                                                         Premiums
                                                                                                                         Bodily                  Property
               Designation of Premises                         Name of Person or Organization                            Injury                   Damage
            Wart Leased to Named Insured)                          (Additional 106u!ed)                                 Liability                 Liability
     1. LAND LEASED TO WOLVERINE CONSUMERS POWER CO.
           SERVICE CLUB INC. FOR                                                            INCLUDED
            CAMPING SITE
     2. PREMISES LEASED TO NAMED PUERTO RICO INDUSTRIAL                                          IN
            INSURED IN PUERTO RICO                          DEVELOPMENT CORPORATION
     3. ALL PREMISES LEASED TO NAMED LESSORS WHERE LEASE AGREEMENT COMPOSITE
            INSUREDS AND INSUREDS NAMED REQUIRES LESSEE TO NAME
            IN ENDORSEMENT #1                                  LESSOR AS ADDITIONAL INSURED
    All other provisions cml conaitions fernain uneflanged.
                                                               ON LESSEE'S POLI CY               RATE
    ltcd by Ilte Company providing the insurance afforded by this policy as designated on the declarations page mode a part hereof.
                                    .
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.400 Page 168 of 222



                                            Employers Insurance of Wausau

                                 PREMIUM DISCOUNT PLAN FOR LIABILITY COVERAGES ENDORSEMENT
                                                                                           ..
                                         End.
Polic Number                    Assn.    N            T   Representative                                                   Alpha Code
175 00         0458-I9                      12
Named Insured and Address                                       Audit Period
         WOLVERINE WORLD WIDE,
         INC.




This Endorsement is effective           1 1      71                 and will terminate with the policy.


States in which Ibis endorsement applies:




To all liability coverages (including automobile) combined:     MI CH I GAN, I OWA, ARKANSAS, NEW YORK

10 automobile liability coverages:

To all liability coverage (other than automobile):

Policy numbers to which this endorsement applies:         1725 00          01458149;.    1725 02          01458149

    is agreed that such of the premium For bodily injury liability, for property damage liability, elevator collision, and for medical
payments as pertains to the policies and states listed above is subject to discount in accordance with the following procedure:
(I )Such premium computed in accordance with the provisions of the policy other than this or any other premium discount
     endorsement and exclusive of the adjustments resulting from the application of any retrospective rating plan shall he known as
     the standard premium.
(2)So much of' the standard premium as is subject to retrospective rating shall not be subject to discount.
(3)The premium discount applicable to the standard premium shall be determined by applying thereto the appropriate premium
     discount percentage stated in the Table of Premium Discounl l'ercentages in use by the company as of the effective date of the
     policy.
(4)11 the policy period is in excess of one year the Total Standard Premium for each annual period shall be the policy premium for
     third party liability insurance for each such period.
(5)11 a portion 01 the standard premium is subject to a retrospective rating plan, the discount on that portion of the premium not
     subject to retrospective rating shall be the difference between (I) the discount determined by appl'ing to the entire standard
     premium in stales for which premium discount is applicable the premium discount percentage shown in the company's Table ut
     Premium Discounts for the total standard premium and (2) the discount determined by applying to that portion of the standard
     premium in such states which are subject to retrospective rating the premium discount shown in the Table of Premium Discounts
     fo r ag much of the total standard premium as is subject to retrospective rating.
 (0)IF [lie company has issued two or more concurrent policies applying with respect to stales and coverages with respect to which
      this endorsement'applies, the provisions of this endorsement shall apply upon (he basis of the total premiums pertaining to Miell
     stales and coverages under all such policies.
 (7)Thc provisions of this endorsement shall not apply with respect to New York - standard premium in the event the New York
     standard premium is $100 or less and in no event shall the application of the provisions of' his endorsement result in an earned
      premium of less than $100 as applicable to New York,



 All other provisions and conditions remain unchanged.
 Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.

 (M) 12-72                                                         15-1763.2                                                     (;5l
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.401 Page 169 of 222




         ENDORSEMENT
                                            Employers Iusiirance of Wausau

Invoke Number         Invoice Date                           Premium                         Dividend             Amount Due
                                                         $                           $                        $

                                          End.
Policy Number                Assn.        No.      T     Representative                                                Alpha Code
 1725 00        01158119                   13
Named Insured and Addret,                                        Audit Period
          WOLVERINE WORLD WIDE,

           INC.




This Endorsement is effective              1 1    74             and will terminate with      the   policy.
Policy Period: From

                        to                   12:01 A.M.       standard time at the address of the named insured as stated herein.

                        HOST LIQUOR LIABILITY ENDORSEMENT

THIS ENDORSEMENT DOES NOT MODIFY ANY COVERAGE PART FORMING A PART OF
THIS POLICY.

                                                       SCHEDULE

THE LIMIT OF THE COMPANY'S LIABILITY AGAINST EACH SUCH COVERAGE SHALL.
BE AS STATED HEREIN, SUBJECT TO ALL THE TERMS OF THIS ENDORSEMENT
HAVING REFERENCE THERETO.

         COVERAGES                               LIMITS OF LIABILITY                                              PREMIUM

 .4JURY TO PERSON                                $ 900,000                EACH PERSON
                                                 $ 500,000                EACH OCCURRENCE                         $   INCLUDED



INJURY . TO PROPERTY                             $ 100,000                                                        $    IN



INJURY TO MEANS OF
      SUPPORT                                    $ 100,000                               .                        $ COMPOSITE

                                                                          TOTAL PREMIUM                           $    RATE

                                                       COVERAGE

THE COMPANY, IN CONSIDERATION OF ThE PAYMENT OF THE PREMIUM AND SUBJECT
TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESS'LY MODIFIED HEREIN;
AGREES WITH THE NAMED INSURED AS FOLLOWS:

    I.      OVERAGE AGREEMENT.

                                                                          G55   16                                     Page 1 of Pages


                                     IL
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.402 Page 170 of 222
                          -
                              S Employers lusuranee of Wausal
                                    ENDORSEMENT (Continued)

    1725 00 045849                   WOLVERINE WORLD WIDE, INC.
           THE COMPANY WILL PAY ON BEHALF OF THE INSURED ALL SUMS WHICH THE
          •INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BY REASON
           OF THE PROVISIONS OF ANY CIVIL DAMAGE ACT, BECAUSE OF INJURY CAUSED
           BY THE GIVING, FURNISHING OR DELIVERING OF ALCOHOLIC LIQUOR TO ANY
           PERSON OR PERSONS BY THE INSURED, AND THE COMPANY SHALL HAVE THE
           RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED SEEKING SUCH
           DAMAGES, EVEN IF ANY OF THE ALLEGATIONS OF THE SUIT ARE GROUNDLESS,
           FALSE, OR FRAUDULENT, AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT
           OF ANY CLAIM OR SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL
           NOT BE OGLIGATED TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT
           AFTER THE APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN
           EXHAUSTED BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

            EXCLUSIONS:

            THIS INSURANCE DOES NOT APPLY:

            (A) TO INJURY TO PERSON SUTATNED BY ANY PERSON WHILE ENGAGED IN
                THE EMPLOYMENT OF THE NAMED INSURED;

            (B) TO INJURY TO THE MEANS OF SUPPORT OF ANY PERSON AS THE RESULT
                OF ANY INJURY TO PERSON SUSTAINED BY SUCH PERSON WHILE EN-
                GAGED IN THE EMPLOYMENT OF THE NAMED INSURED;

            (c) TO INJURY TO

                 (l) PROPERTY OWNED OR OCCUPIED BY, LEASED OR RENTED TO THE
                     INSURED,

                 (2) PROPERTY USED BY THE INSURED, OR

                 (3) PROPERTY IN THE CARE, CUSTODY OR CONTROL OF THE INSURED
                     OR AS TO WHICH. THE INSURED IS FOR ANY PURPOSE EXERCISING
                     PHYSICAL CONTROL;

            (D) TO ANY INJURY WITH RESPECT TO WHICH INSURANCE IS AFFORDED BY
                THE PROVISIONS OF THE POLICY RELATING TO BODILY INJURY
                LIABILITY OR PROPERTY DAMAGE LIABILITY;

            (E) TO ANY GIVING, FURNISHING OR DELIVERING OF ALCOHOLIC LIQUOR
                FOR WHICH THE INSURED MAY BE HELD LIABLE AS A PERSON OR
                ORGANIZATION ENGAGED IN THE BUSINESS OF MANUFACTURING, DIS-
                TRIBUTING, SELLING OR SERVING ALCOHOLIC BEVERAGES OR AS AN
                OWNER OR LESSOR OF PREMISES USED FOR SUCH PURPOSES,

   II. PERSONS INSURED.

            EACH OF THE FOLLOWING IS AN INSURED UNDER THIS INSURANCE TO THE
            EXTENT SET FORTH BELOW:

                                                       G5516
                                                                                              N




                                                                                              N
                                                                                              m
                                                                                              C


CM) 4.0                                      15-62.2                       Page 2 of tPages
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.403 Page 171 of 222
                             • mployers Insurance of Wausau•
                                    ENDORSEMENT (Continued)
   1725 00 O45849               WOLVERINE WORLD WIDE, INC.

            (A) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS
                AS AN INDIVIDUAL, THE PERSON SO DESIGNATED BUT ONLY
                WITH RESPECT TO THE CONDUCT OF A BUSINESS OF WHICH HE
                IS THE SOLE PROPRIETOR;

            (B) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS
                AS A PARTNERSHIP OR JOINT VENTURE, THE PARTNERSHIP OR
                JOINT VENTURE SO DESIGNATED AND ANY PARTNER OR MEMBER
                THEREOF BUT ONLY WITH RESPECTS TO HIS LIABILITY AS SUCH;

            (c) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                 OTHER THAN AN INDIVIDUAL, PARTNERSHIP OR JOINT VENTURE,
                 THE ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER,
                 DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
                 SCOPE OF HIS DUTIES AS SUCH;

            (D) ANY PERSON (OTHER THAN AN EMPLOYEE OF THE NAMED INSURED) OR
                 ORGANIZATION WHILE ACTING AS REAL ESTATE MANAGER FOR THE
                 NAMED INSURED.

            THIS INSURANCE DOES NOT APPLY TO INJURY ARISING OUT OF THE CONDUCT
            OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE INSURED IS A
            PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN 11-115 POLICY AS A
            NAMED INSURED.

  III. LIMITS OF LIABILITY.

            REGARDLESS OF THE NUMBER OF (1) INSUREDS UNDER THIS POLICY, (2)
            PERSONS OR ORGANIZATIONS WHO SUSTAIN INJURY, OR (3) CLAIMS MADE OR
            SUITS BROUGHT ON ACCOUNT OF ANY INJURY, THE COMPANY'S LIABILITY
            IS LIMITED AS FOLLOWS:

                 INJURY TO PERSON. WITH RESPECT TO THE INSURANCE AFFORDED
                 FOR INJURY TO PERSON, THE LIMIT OF LIABILITY STATED IN THE
                 SCHEDULE AS APPLICABLE TO "EACH PERSON" IS THE LIMIT OF THE
                 COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO PERSON SUSTAINED
                 BY ONE PERSON IN ANY ONE OCCURRENCE, OR SUSTAINED BY ONE
                 PERSON IN ANY SERIES OF OCCURRENCES, ARISING OUT OF ONE CASE
                 OF INTOXICATION; AND THE LIMIT OF SUCH LIABILITY STATED IN THE
                 SCHEDULE AS APPLICABLE TO "EACH OCCURRENCE" IS, SUBJECT TO THE
                 ABOVE PROVISION RESPECTING EACH PERSON, THE TOTAL. LIMIT OF
                 THE COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO PERSON
                 SUSTAINED BY ALL PERSONS INJURED IN ANY ONE OCCURRENCE, OR
                 SERIES OF OCCURRENCES ARISING OUT OF ANY ONE CASE OF
                 INTOXICATION.

                                                      G5516




•(M) 4-Ge                                   15.62-2                         Page 3 of 4 Pages
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.404 Page 172 of 222
                                      • Employers Insurance of Wausa•
                                                  ENDORSEMENT (Continued)

   1725 00 01158149            WOLVERINE WORLD WIDE, INC.
              INJURY TO PROPERTY. THE LIMIT OF LIABILITY STATED IN THE
              SCHEDULE. AS APPLICABLE TO "INJURY TO PROPERTY" IS THE TOTAL
              LIMIT OF THE COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO
              PROPERTY RESULTING FROM ANY ONE OCCURRENCE, OR SERIES OF
              OCCURRENCES ARISING OUT OF ANY ONE CASE OF INTOXICATION.

                    INJURY TO MEANS OF SUPPORT, THE LIMIT OF LIABILITY STATED
                    IN THE SCHEDULE AS APPLICABLE TO "INJURY TO MEANS OF SUPPORT"
                    IS THE TOTAL LIMIT OF THE COMPANY'S LIABILITY ON ACCOUNT OF
                    ALL PERSONS WHO SHALL BE INJURED IN MEANS OF SUPPORT ON
                    ACCOUNT OF ANY ONE OCCURRENCE, OR SERIES OF OCCURRENCES
                    ARISING OUT OF ANY ONE CASE OF INTOXICATION, OR ON ACCOUNT
                    OF ALL PERSONS WHO SHALL BE INJURED IN MEANS OF SUPPORT BY
                    REASON OF THE FAILURE OF ANY ONE PERSON TO FURNISH MEANS OF
                    SUPPORT.

   IV. ENDORSEMENT PERIOD; TERRITORY.

            THIS INSURANCE APPLIES ONLY TO INJURY OCCURRING DURING THE POLCIY
            PERIOD WITHIN THE POLICY TERRITORY IN CONSEQUENCE OF THE GIVING,
            FURNISHING, OR DELIVERING OF ALCOHOLIC LIQUOR DURING THE POLICY
            PERIOD.

     V.     POLICY CONDITIONS.

            THE CONDITIONS OF THE POLICY CAPTIONED "INSPECTION AND AUDIT,"
            "INSURED'S DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT,"
            "ACTION AGAINST COMPANY," "OTHER INSURANCE," "SUBROGATION,"
            "CHANGES," "ASSIGNMENT," "THREE-YEAR POLICY," "CANCELATION,"
            AND "DECLARATIONS" APPLY TO THE INSURANCE AFFORDED BY THIS
            ENDORSEMENT.

   VI; ADDITIONAL AND AMENDED DEFINITIONS.

            WHEN USED IN REFERENCE TO THIS INSURANCE, THE WORD "OCCURRENCE"
            MEANS AN ACCIDENT, INCLUDING INJURIOUS EXPOSURE TO CONDITIONS,
            WHICH RESULTS, DURING THE ENDORSEMENT PERIOD, IN AN INJURY
            NEITHER EXPECTED NOR INTENDED FROM THE STANDPOINT OF THE INSURED.

            WHEN USED IN REFERENCE TO THIS INSURANCE, THE UNQUALIFIED WORD
            "INJURY" MEANS INJURY IN PERSON OR PROPERTY, OR INJURY TO THE
            MEANS OF SUPPORT OF ANY PERSON.



                                                                        G5516



All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
                                                                                                                                   I0
                                                                                                                                   N




                                                                                                                                   "I
                                                                                                                                   N




(M) 11-72                                                     15-62-3                                          Page 4o1 Lf Pages
          ~ ENDORSEMENT                 Employers        Insurance of Wausau
                                                                                 .
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.405 Page 173 of 222
                                      ..


Invoice Number        Invoke Date                        Premium                     Di vidend               Amount Due
                                                                                                        $
                                      End.
   icy Number                 Assn.   No.      T    Representative                                           Alpha Code
 i725 00 01458149                      111
Named Insured and Address                                    Audit Period
            WOLVERINE WORLD WIDE,
            INC.




This Endorsement is effective            -   1 1   74        and will terminate with the policy.
Policy Period: From
                     to                  1201 A. M.       standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:

                            (x) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                            C ) MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                            ( ) OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE

                                               ADDITIONAL INSURED
                                             (MALPRACTICE COVERAGE)

IT IS AGREED THAT THE "PERSONS INSURED" PROVISION IS AMENDED T0 INCLUDE
AS AN INSURED ANY NUPSF OR DOCTOR   , EMPLOYED BY THE NAMED INSURED,. SUBJECT
TO THE FOLLOWING PROVISIONS:

          1. THE INSURANCE SHALL APPLY TO ALL SUMS WHICH THE INSURED SHALL
             BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE OF BODILY
             INJURY ARISING OUT OF MALPRACTICE, ERROR OR MISTAKE IN RENDERING
             OR FAILING TO RENDER PROFESSIONAL SERVICES IN THE PRACTICE OF THE
             INSURED'S PROFESSION, COMMITTED BY THE INSURED OR BY ANY PERSON
             FOR WHOSE ACTS OR OMISSIONS THE INSURED IS LEGALLY RESPONSIBLE
             WHILE IN THE COURSE OF EMPLOYMENT FOR THE NAMED INSURED.

          2. THE INSURANCE DOES NOT APPLY:

                (A) TO INJURY ARISING OUT OF THE PERFORMANCE OF A CRIMINAL ACT
                     OR CAUSED BY ANY PERSON WHILE UNDER THE INFLUENCE OF
                     INTOXICANTS OR NARCOTICS.                                     ..




                                                                     G5iO3
                                                                                                            Page 1 of 2 Pages

                     Salt
I.ocaon              Ciju                B                                                                          1'K
                      -                              -   -                         --.----:
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.406 Page 174 of 222
                         •         .• Eunployeis Insurance of Watisa
                                                ENDORSEMENT (Continued)


     1725 00 0I58149                 WOLVERINE WORLD WIDE, INC.
          (B) LIABILITY OF OTHERS ASSUMED BY THE INSURED UNDER ANY
                CONTRACT OR AGREEMENT, OR LIABILITY ASSUMED BY THE INSURED
                UNDER ANY AGREEMENT GUARANTEEING THE RESULT OF ANY TREAT-
               MENT.

              (C) ANY USE OF X—RAY APPARATUS FOR THERAPEUTIC TREATMENT.

              (D) LIABILITY OF THE INSURED AS AN EMPLOYER OF OTHERS OR AS
                  PROPRIETOR, SUPERINTENDENT OR EXECUTIVE OFFICER OF ANY
                  HOSPITAL, SANITARIUM, CLINIC WITH BED AND BOARD FACILITIES,
                  NURSING OR CONVALESCENT HOME, HOME FOR THE AGED OR INFIRM
                  PERSONS, OR OTHER BUSINESS ENTERPRISES.

        3. ALL MALPRACTICE, ERROR OR MISTAKE IN RENDERING OR FAILiNG TO
           RENDER PROFESSIONAL SERVICES TO ANY ONE PERSON SHALL BE DEEMED
           TO RESULT FROM ONE OCCURRENCE. THE LIMIT OF THE COMPANY'S
           LIABILITY FOR ALL DAMAGES ON ACCOUNT OF ONE OCCURRENCE SHALL BE
              500,000                             DOLLARS, AND, SUBJECT TO THE
           FOREGOING LIMIT, THE TOTAL LIMIT OF THE COMPANY'S LIABILITY FOR
           ALL DAMAGES AS A RESULT OF TWO OR MORE OCCURRENCES DURING THE
           POLICY PERIOD SHALL BE         500.000
           DOLLARS.

               CODE NO.                           DESCRIPTION OF HAZARD                                    B.I. PREMIUM

            17700
            (1770)                               INCIDENTAL MALPRACTICE
                                                                 INCLUDED IN
                                                                  COMPOSITE RATE
        4.     THE INSURANCE AFFORDED UNDER THIS ENDORSEMENT SHALL BE EXCESS
               INSURANCE OVER ANY VALID AND COLLECTIBLE INSURANCE WRITTEN
               IN THE NAME OF THE INSURED.




                                                                          G5 1+03



All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this   policy   as designated on the declarations page made a part hereof.




(M) 11-72                                                   15-62.3                                                Page 2 of 2 Pages
                                       •
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.407 Page 175 of 222




          ENDORSEMENT                  Employers Insurance of Wausau
1iwike Number           Invoice Date                        Premium                    Dividend        Amount Due
                                                        $
                                       End.
 olicy Number                 Assn.    No.       T      Representative                                       Alpha Code
1725 00 01458149                        15
Named   Insured and Address                                     Audit    Period
         WOLVERINE WORLD WIDE,
         INC.



1'his Eu,dorscmcnt    is effective            1 1 714           and will tvrmmate with the policy.
Policy Period         From
                         to                12:01 A. M.       standard time at the address of the named insured as stated herein.

        THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PRO—
        VISIONS OF THE POLICY RELATING TO THE FOLLOWING
                              (x) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                              (x) CONTRACTUAL LIABILITY INSURANCE
                                                     NOTICE OF CANCELATION
        THIS INSURANCE WILL NOT BE CANCELED BY THIS INSURANCE COMPANY NOR
        ANY CHANGES MADE IN THE POLICY WHICH CHANGE, RESTRICT, OR REDUCE THE
        INSURANCE PROVIDED OR CHANGE THE NAME OR THE INSURE-D, WITHOUT FIRST
        GIVING TEN DAYS NOTICE IN WRITING TO THE CONSUMERS POWER COMPANY,
        JACKSON, MICHIGAN, AS EVIDENCED BY RECEIPT OF REGISTERED LETTER.
        IT IS AGREED THAT THE ABOVE NOTICE OF CANCELATION APPLIES IN RESPECT
        TO THE FOLLOWING DESIGNATED PREMISES:
                              DESIGNATION OF PREMISES FOR CONSUMERS POWER COMPANY
                                     (PART LEASED TO NAMED INSURED)
        A PARCEL OF LAND IN THE N OF THE NE 1/14 OF SEC. 22, T13N, RI 1W,
        DESCRIBED AS BEGINNING AT A POINT ON THE CENTER LINE OF THE FORMER
        WHITNEY BRIDGE ROAD 100' SOUTHEASTERLY OF THE WATER'S EDGE OF THE
        MUSKEGON RIVER (HARDY POND), MEASURED ALONG THE CENTER LINE OF SAID
        FORMER WHITNEY BRIDGE ROAD; THENCE SOUTHEASTERLY ALONG THE CENTER
        LINE OF SAID ROAD 2140'; THENCE N 56 DEGREES OO'OO" E., 148o;
        THENCE N 20 DEGREES OO'OO"W, 270' TO THE WATERS EDGE OF SAID MUSK—
        EGON RIVER (HARDY POND) 400', MORE OR LESS, TO A POINT 300 NORTH-

                                               1-1.0. SPECIAL             9 13 73                            Page 1 oF2 Pages
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.408 Page 176 of 222
                                   • Employers Insurance of Wausa•
                                                  ENDORSEMENT (Cntnned)
            1725 00. 0I58                                                         WOLVERINE WORLD WIDE, INC.



      EASTERLY OF T-IE CENTER LINE OF SAID FORMER WHITNEY BRIDGE ROAD,
      MEASURED ALONG THE WATERtS EDGE OF SAID MUSKEGON RIVER (HARDY POND);
      THENCE SOUTHEASTERLY PARALLEL WITH THE CENTER LINE OF SAID FORMER
      WHITNEY BRIDGE ROAD 100 1 ; THENCE SOUTHWESTERLY PARALLEL WITH AND
      loot DISTANT FROM THE WATER'S EDGE OF SAID MUSKEGON RIVER (HARDY
      POND) TO THE PLACE OF BEGINNING.
       IT IS AGREED THAT:

      THE DESIGNATION OF PREMISES AS SHOWN ABOVE IS AMENDED TO INCLUDE
      THE FOLLOWING:

      THE ENTIRE GROUNDS, BUILDINGS AND ALL EQUIPMENT USED THEREON, IN-
      CLUDING BUT NOT SPECIFICALLY LIMITED TO SADDLE HORSES, SAILBOATS,
      CANOES, ROWBOATS AND MOTOR-BOATS, IF ANY, USED ON.OR OFF SAID
      PREMISES.




                                                            HO SPECIAL 9 13 73




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afloided by this policy as designated on the declarations page made a part herecI.

                                                                                                                                   N




                                                                                                                                   N




(M) 11-72                                                     15.62.3                  .                       Page 2 of 2 Pages
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.409 Page 177 of 222




       ENDORSEMENT                           Employers Insurance of Wausau
Invoice Number              Invoke Date                    Premium                        Dividend          Amount Due
                                                       $                           $                    $
                                          End.
   cy Number                Assn.          No.    T    Representative                                               Alpha Code
                   -


1725 00 oI89                                16
Named Insured and Address                                   Audit Period
          WOLVERINE WORLD WIDE,
          INC.



This Endorsement is effective               1 1   74            and will terminate with   the policy.
Policy Period: From
                       to                    12:01 A M.,    standard time at the address of the named insured as stated herein.

       IT IS AGREED THAT SECTION II, PERSONS INSURED, OF ENDORSEMENT NUMBER
       3 IS AMENDED TO INCLUDE ANY EMPLOYEE OF THE NAMED INSURED WHILE ACT—
       ING WITHIN THE SCOPE OF HIS DUTIES AS SUCH BUT THE INSURANCE AFFORDED
       TO SUCH EMPLOYEE DOES NOT APPLY TO PERSONAL INJURY TO:

        (1)      ANOTHER EMPLOYEE OF THE NAMED INSURED ARISING OUT OF OR I                                              THE      -



                 COURSE OF HIS EMPLOYMENT OR,
       (2) THE NAMED INSURED OR IF THE NAMED INSURED IS A PARTNERSHIP OR
           JOINT VENTURE ANY PARTNER OR MEMBER THEREOF.
       IT IS FURTHER AGREED THAT THE INSURANCE AFFORDED BY THE ENDORSEMENT-
       DOES NOT APPLY TO LIABILITY ASSUMED BY THE INSURED UNDER ANY CONTRACT
       OR AGREEMENT,




        INCLUDED IN COMPOSITE RATE




                                                              H.O. SPECIAL ED                 6 26 73
 All other provisions and conditions remain unchanged.
 Issued by the Company providing the insurance afforded by this policy as designated on the declarations    page made a part hereof.
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.410 Page 178 of 222
                                            S
                                                    Employers Insurance of Wausau

                                                          ADDITIONAL INSUREDS ENDORSEMENT
                                                                        (Limited)
  uvoke Number               invoke Date                                                                      .
                                                                                                                                     Amount Due
                                                                                                                                 $
                                                  End.
 Policy Number                      Asni.         No.          T     Representative                                                          Alpha Code
1725 00 0II5819                                    17
 Named Insured a nd Address                                                Autlir   Period
            WOLVERINE WORLD WIDE,
            INC.



 Tlij Endorsement is effective                        1   1 74                 and will rerutina e with the policy.
 Policy Period:        1mm
                          to                               12:1)! A. M.,   standard rime     ar   the address of the named insured as stated herein.



   This endorsement modifies such insurance as is afforded by the provisions of the policy rel;ttiiig to the following:



             .(X) COMPREHENSIVE GENERAL LIABILITY INSURANCE



 I t is agreed that Ilic I'reoiis I risti rc(I' provision IS a nicnded to include as :111 insured the person or orga nization (iceigna cccl ociow as an a uutoona I
  'iso rcd, subject to the riiIIosuitg provisions
   .) The insurance applies only with respect to liability of the additional insitsds arieing out of THE OWNERSHIP , MA I NTE N-
 iNCE 0R USE OF EQUIPMENT WHILE LEASED TO THE NAMED INSURED.



 (2) The named insured is authorized to act for such additional insureds in all soiree rs pertainilig to this insurance, including receipt of notice of
 cs necla 11011; and

 (3) Return prenliulu, if any, and SUCh dividends as may be declared by the company shall he pail to cite named insured.
 (4) Nothing contained herein shall affect any right of recovery as a claimant which the iuhlitionnl insured would have if not designated as such.
                                                             Names of Additiopal 1nureds


                                         UNITED STATES LEASING CORPORATION




All oilier provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof'.



(M) 12-72                                                                            15.5306                                                                G5402

                                            -             --               --                ___
                                  -------------
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.411 Page 179 of 222
                                           S                                                       S

                                                                                                                            D UPLICATE—
         ENDORSEMENT                              Einploeis Insurance of Wausau
                                             COMB INs4TI.0NCASUALTY
Invoke   Number               Invoice Date                            Premium                      Dividend         Amount Due
 31 97874                      6 3 74                             $                           $                   $ 383 00
                                             End.                                                                   CREDIT
.olicy Number        .        Assn,          No..         T   Representative       .                                     Alpha Code
1725 00 045849               00              1.8          2   S 5760 JOHNSON & HIGGINS                                     WO
Named Insured and Address                                        Audit Period MONTHLY
          WOLVERINE WORLD WIDE,
      •INC.
       (SEE ENDORSEMENT #1&2)
       9.341 COURTLI4ND DRIVE
       ROCKFORD, MICHIGAN 49351                                                                               .




- Thii Encorsement is effective              1 1 74                       and will terminate with the policy.
 Policy Period:.. From
  1 .1 74            to 1 1           75          12:01   A. M.        standard t i me at the address of the named insured as stated herein.


                                                   CHANGE IN DECLARATIONS
          IT   'IS       AGREED THAT THE DEPOSIT PREMIUM IS REVISED TO $1700 00.
         T.HE AMOUNT DUE IS REVISED TO $300 00CR.
         •
                                                          • 7000G'
          *                                           *                                        *                            *•


          IT IS AGREED THAT SCHEDULE 560-3-4 IS HEREBY ADDED.




                                                                      1 000




All other provision s and conditions remain unchanged.
Issued b)'. the Company providing the insurance afforded by this policy as designated on the declirations page made a part hereof.
           Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.412 Page 180 of 222

 '
                                           *Employers Insurance Of Wausali*
                                             SCH E DULE FOR ELEVATOR OR ESCALATOR CHARGES

     Named Insured    WOLVERINE WORLD WIDE, INC.                                                                               END. #IB
                                                                                          1725        00 045849                       1 OF
                                                          Numbe r of       TYPE                         "No, of                     CHARGE
                            LOCATION                       F'.lcvtori              (1')    'NO. of       Lea1Iy        Cloa,        Elevator
                                                                        freight                                        Code
               (Street Address, City, State, Zip Code)         of
                                                                        Eeciotor
                                                                                           Londingp      Required                      or
                                                                                   E)                                               Escal ator
                                                                        Other                           Inspections
                                                                                   0)




     —   --NEW YORK---

     CATHERINE ST. MALONE,
                                                           1                                                          65210 INCL.. IN
                                                                                                                      (0799) COMPOSITE
                                                                                                                             RATE

     B ON BAY
                                                           1                                                          65210 INCL. IN
                                                                                                                      (0799) COMPOSITE
                                                                                                                             RATE




                                                                                                                                                 Or
                                                                                                                                                 N




                                                                                                                                                 N

     '
     Not Applicable for "ELEVATORS in New York (Except Greater New York), Texas and Hawaii
     "Not Applicable for Greater New York

         (M)                                                            0-3-4

1
~_,:
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.413 Page 181 of 222




                                                                                                       •    ;••   DU.1UAl
                                        Employers Insurance of Waiisau
       ENDORSEMENT
                •                          COMBINATION CASUALTY
Invoke Number               Invoke Date                     Premium                     Dividend           Amount Due
                                                        $                          $                  $
                                          End.
Policy Number               Men.          No.     T     Representative                                             Alpha Code
1725 00         O589         00            19     2        S 5760 JOHNSON & HIGGINS                                   WO
Named Insured and Address                                    Audit Period   MONTHLY F
   WOLVERINE WORLD WIDE, INC.
   (SEE ENDORSEMENT #1 & 2)
   931 COURTLAND DRIVE
   ROCKFORD,, MICHIGAN 49351

This Endorsement is effective           1 1 74                  and will terminte with the policy.
Policy reriod: From
1 1 711             to 1 1         75       12:01 A. M.1     standard time at the address of the named insured as stated herein.

                                   AMENDING AN ENDORSEMENT

IT IS AGREED THAT ENDORSEMENT #1 IS AMENDED AS FOLLOWS:
DELETE:
DATES/TRENDSETTER FOOTWEAR CORPORATION




                                                 1005




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.414 Page 182 of 222
                                    S

                                         Emp!oyeis insurance of Wausau
       ENDORSEMENT
                                         COMBINATION CASUALTY
                            Invoice Date                         Premium                     Dividend           'Amount Due
Invoice Number
                                                             $                           $                  $
                                           End.
Policy Number               Item.          No,         T     Representative                                            Alpha Code
1725 00 O45819 00                          20           2 S 5760 JOHNSON & HIGGINS                                       Wo
Named Insured and Address                                         Audit Period   MONTHLY F'•
   WOLVERINE WORLD WIDE, INC.
   (SEE ENDORSEMENT I1c1 & 2)
   93111 COURTLAND DRIVE
   ROCKFORD, MICHIGAN 49351

This Endorsement is effective                1 1 714                  and will terminate with the policy.
Policy Period: From
1 1 714              to 1 1         75        12:01 A. M., standard time at the address of the named insured as stated herein.

                   CANCELATION OR CHANGE AGREEMENT FOR CERTIFICATE HOLDERS
IT IS AGREED THAT IF THIS POLICY IS CANCELED BY THE COMPANY OR IS
CHANGED IN ANY WAY THAT WOULD AFFECT THE INTEREST OF THE THIRD
PARTY NAMED HEREIN, THE COMPANY SHALL SEND WRITTEN NOTICE OF SUCH
CANCELATION OR CHANGE AT LEAST 60 DAYS PRIOR TO THE DATE ON
WHICH SUCH CANCELATION OR CHANGE IS TO BE EFFECTIVE, TO WOLVERINE.
WORLD WIDE, INC.



                                                I




                                                    100)4B




 All other provisions and conditions remain unchanged.
 Issued by the Company providing the insurance - afforded by this policy as designated on the declarations page made a part hereof.
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.415 Page 183 of 222




                                           I       Employers Insurance of Wausau                                          DUPLICATE
             ENDORSEMENT
.1
                                                         OMBIATION CASUALTY
     Invoice Number                Invoice Date                      Premium                     Dividend          Amount flue
                                                                 $                           $                 $
                                                  End.
     a'oliey Number                Assn.          No.      T     Representative                                           Alpha Code
     1725 00 045849                00          21              2 S 5760 JOHNSON & HIGGINS                                    WO
     Nasncd l,iaurid and Address                                      Audit    Period   MONTHLY F
              WOLVERINE WORLD WIDE,
              INC.
            (SEE ENDORSEMENT #1&2)
            9341 COURTLAND DRIVE
            ROCKFORD, MICHIGAN
                                   +9351
     Ths F.ndorsement is effective    1 1 74                             and will terminate with the policy.
     Policy Period: From
         1 1 74        to          1 1 75            12:01 A. M., standard time at the address of the named insured as stated herein.


                                               CANCELING PREVIOUS ENDORSEMENT
              IT IS AGREED THAT ENDORSEMENT NUMBER 20 IS HEREBY CANCELED.



                                                                                          T-1003A




     All other provisions and conditions remain unchanged.
     Issued by.lhe Company providing the insurance afforded by this policy as designated on the declaratiáns page made a part hereof.

                  -
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.416 Page 184 of 222




                                                    Employers lnsuianec of Wausau
                      A

   -   AE1ND'0"RSEM   i   NT
                           '
                                                        COMB1NATIDN CASUALTY
Invoi ce Nuinler                Invoice Dare                       Premium                     Dividend       Amount Due
                                                               $                           $
                                                  d.                                                                  Alpha Code
t-oicy Number                   Assn.          t'.?o.    T    Representative
1725 00 045849                   00            22            2 S 5760 JOHNSON & H1GG1NS                                    WO
Named Insured and Address                                           Audit Period    MONTHLY F
          WOLVERINE WORLD WIDE,
        INC.
       (SEE ENDORSEMENT #1&2)
       9341 COURTLAND DRIVE
       ROCKFORD, MICHIGAN
                            49351
This Endorsement is effective  1 1 74                          -       and will terminate with the .policy,
Policy Period: From
    1 1 74        to 1 1                75          12:01 A. M.,    standard time at the address of the named insured as stated herein.

  THIS ENDORSEMENT MODIFIES THE CANCELATION CONDITION AND IS APPLICABLE
  TO ALL INSURANCE AFFORDED BY THE POLICY.

                               CANCELATION BY THE COMPANY ENDORSEMENT
  IT IS AGREED THE CANCELATION CONDITION OF THE POLICY IS AMENDED
  TO PROVIDE THAT, WITH RESPECT TO CANCELATION BY THE COMPANY,
  EXCEPT FOR CANCELATION FOR NONPAYMENT OF PREMIUM, THE EFFECTIVE
  DATE OF CANCELATION SHALL BE NOT LESS THAN 60     DAYS AFTER THE
  MAILING OF NOTICE THEREOF.




                                                                                   G5908
 All other provisions and conditions remain unchanged.
 Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.417 Page 185 of 222




                                               Employers Insurance of Wausau
    - -
           -'     ENDORSEMENT                                                                                                   DUPLICATE
                                                       COMBINATION CASUALTY
      Invoice Number        Invoice Date                               Premium.                      Dividend             Amount Du
                                                                                                 $
                                                End.
      Policy Number               Assn.         No.      T       Representative                                                      Alpha Code
          1725 00 011.5849          00          23       2 S 5760 JOHNSON & HIGGINS                                                      WO
      Named Insured and Address                                             Audit Period
                  WOLVERINE WORLD WIDE,                                                     MONTHLY F
                  INC.
                  (SEE ENDORSEMENT #182)
                  9311.1 COURTLAND DRIVE
                  ROCKFORD., MICHIGAN 11.9351.
     This Endorsement is effective                1 1 714                   and will terminate with the policy.
     Policy Period: From
•      1 1 . 74            to 1 1         75       12:01 A. M.          standard time at the address of the named insured as stated herein.
    THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
    OF THE POLICY RELATING TO THE FOLLOWING:

                   (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                   ( ) MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE

                                                         VESSELS

    IT IS AGREED THAT SUCH INSURANCE AS IS -AFFORDED BY THE BODILY INJURY
    LIABILITY COVERAGE AND BY THE PROPERTY DAMAGE LIABILITY COVERAGE-
    APPLIES, SUBJECT TO THE FOLLOWING PROVISIONS:

    1. THE EXCLUSION RELATING TO WATERCRAFT DOES NOT APPLY WITH RESPECT
       TO THE WATERCRAFT DESCRIBED BELOW.


    2. THE INSURANCE WITH RESPECT TO SUCH WATERCRAFT DOES NOT APPLY TO:

                (A) BODILY INJURY TO ANY PASSENGER BEING CARRIED FOR A CONSIDERA-
                    TION WHILE IN OR UPON, ENTERING OR ALIGHTING FROM ANY SUCH
                    WATERCRAFT;

                (B) THE OWNERSHIP, MAINTENANCE, OPERATION, USE, LOADING OR
                    UNLOADING OF ANY BARGE OR LIGHTER RENTED BY THE NAMED
                    INSURED TO OTHERS WITH RESPECT TO WHICH THE NAMED INSURED
                    DOES NOT FURNISH EMPLOYEES TO OPERATE AND DOES NOT
                    HAVE ANY OPERATING CONTROL.                                                             -




                                                                                  G215


                                                                                                                                 Page 1 of 2 Page

                                                        1V   '4qU, -    -             -.-   -,   ".--.---       -, - •-
                                                                                                                          --,
                                                                                                                                --     .-:
 -
                                 AmployershisuninceofWausau•
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.418 Page 186 of 222

                                              -
                                                  ENDORSEMENT (Continued)

1725 00 045849                        WOLVERINE WORLD WIDE, INC.
CLASSIFICATION OF WATERCRAFT:
ALL WATERCRAFT




                                                                        G215




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.

                                                                                                                               I,
                                                                                                                               N



                                                                                                                               N



(M) 11-72                                                     15.62-3                                          Page 2f 2 Pge
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.419 Page 187 of 222




•
          ENDORSEMENT                          Emphe Wrytuffran                                                    D U 'L ! CATE

Invoice Number                Invoice Date                    Premium                        i
                                                                                          Div dend          Amount Due
                                                          $                          $                  $
                                             End.
-   JOY   Number              Assn.          No.      T   Representative                                          Alpha Code
1725 00 0+5849                00         24          2 S 5760 JOHNSON & HIGGINS                                      WO
Named Insured and   Address                                Audit Period MONTHLY F
          WOLVERINE WORLD WIDE,
          INC.
          (SEE ENDORSEMENT #1&2)
          9341 COURILAND DRIVE
          ROCKFORD, MICHIGAN 49351
This Fndorsement is effective 1 1 74                              and will terminate with the policy.
Policy Period: From
  1 1 74             to 1 1 75    12:01 A. M.,                 standard time at the address of the named insured as stated herein.

    THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
    OF THE POLICY RELATING TO THE FOLLOWING:
                              COMPREHENSIVE GENERAL LIABILITY INSURANCE
                              CONTRACTUAL LIABILITY INSURANCE



                      LIMITATIONS OF COVERAGE ENDORSEMENT                           -    PUERTO RICO

    IT IS AGREED THAT THE INSURANCE SHALL NOT APPLY TO ANY LOSS OR CLAIM.
    WITH RESPECT TO WHICH INSURANCE IS AFFORDED UNDER THE POLICY ISSUED BY
     HE COMPANY AS POLICY NUMBER 1725 04 045849     , OR ANY OTHER POLICY
    LSSUED AS A RENEWAL OR REPLACEMENT THEREOF, OR WITH RESPECT TO WHICH
    INSURANCE WOULD BE AFFORDED BUT FOR THE TERMINATION OF SUCH POLICY OR
    THE EXHAUSTION OF THE APPLICABLE LIMIT OF LIABILITY UNDER SUCH POLICY.




                                                                           G5627A
All other provisions and condilions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




                                                    JJLEL.. SY DES. J
          Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.420 Page 188 of 222




                                                 Employers Insurance of Wausau                                             DUPLICATE
•           ENDORSEMENT
                                                 COMBINATION CASUALTY
•   In voice Number             Invoice Date               Premi um                         Dividend               Amount Due
                                                         $                              $                      $
                                               End.
    Policy Number               Assn.          No.      T    Representative                                              Alpha Code
    1725 00 045849               00             25      2    5-5760 JOHNSON & HIGGINS                                       WO
    Named Insured and Address                                     Audit Period   MONTHLY F
       WOLVERINE WORLD WIDE, INC.
       (SEE ENDORSEMENT #1&2)
       9341 COURTLAND DRIVE
       ROCKFORD, MICHIGAN 49351

    This Endorsement is effective                1 1    74           and will terminate with the policy.   -



    Policy Period: From
     1 1 74              to 1 1         75        12:01 A. M., standard time at the address of the named insured as stated herein.


                                    CHANGE IN DECLARATIONS
          IT IS AGREED THAT COVERAGE PART 560-4-1 3QHEDULE IS AMENDED AS
          FOLLOWS:
          CODE                          REVISED PD RATE
          20050                 •                     .019
          (9380)




           PREMIUM TO BE ADJUSTED ON AUDIT.
     All other provisions and conditions remain unchanged.
     Issued by the Company providing the insurance afforded by this policy as designated on the declarations- page made a part hereof.
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.421 Page 189 of 222


                                              Employers Insurance of Wausau
                                          CANCELLATION CONDITION           -   AMENDMENT
                                                        (Michigan)


 It is agreed that with respect to the "Cancellation" provisions of the policy:

        1.   The words "at the address shown in this policy", appearing in the first paragraph of the "Cancellation" Condition, are
             amended to read "at his address last known to the company or its authorized agent."

        2.   The provisions (if forming a part of the policy) of the endorsement entitled "Cancellation Amendment (Michigan)"
             apply as stated therein.

        3.   The provisions, if any, forming a part of the policy which (by endorsement or otherwise) amend the "Cancellation"
             provisions of the policy other than as stated or designated in this endorsement are deleted.




 All other provisions and conditions remain unchanged.
 Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




11-72                                                          60-S03                                                   MB A0002
                                                                                                                            G503
       Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.422 Page 190 of 222
                                           S                                                        .                                  (JLijCATE




                                                                                                                    1Lf,13/Lf7Y -/Y?f
                                         Eiiiployers liisuianee of %iiisau
                                                COMBINATION CASUALTY POLICY

                                                                                            PLEASE READ YOUR POLICY




                                                                                         THIS POLICY IS NONASSESSABLE



          NOTICE OF ANNUAL MEETINGS: The policyholder is hereby notified that by virtue of this policy, he is a member of the Company
          which has issued the policy, and is entitled to vote either in person or by proxy at any and all meetings of the Company. The
          annual meeting of the Employers Mutual Liability Insurance Company of Wisconsin is held at its home office in Wausau, Wisconsin,
          on the fourth Friday of May each year at 10:00 A. M. The annual meeting of the Employers Mutual Fire Insurance Company is
          held at its home office in Wausau, Wisconsin, on the fourth Friday of May each year at 9:00 A. M.




         Employers Mutual Liability lilsuranee Company of Mlscoiisin
                                                          HOME OFFICE: WAUSAU, WISCONSIN
                                             (A mutual insurance company, herein called the company)




                            Employers Mutual Fire Insurance Company
                                                         HOME OFFICE: WAIJSAU, WISCONSIN
                                             (A mutual insurance company, herein called the company)


          The Company providing the insurance afforded by this policy, as designated in the declarations made a part hereof, in con-
          sideration of the payment of the premium, in reliance upon the statements in the declarations and subject to all of the terms
          of this policy, agrees with the named insured as follows:


                                                                    COVERAGES
          The insurance afforded by this policy is only with respect to such Coverages as are indicated by specific premium charge or
          charges in the appropriate Coverage Schedule or Schedules of the Coverage Part or Parts attached to and hereby made a
          part of this policy.


                                                            SUPPLEMENTARY PAYMENTS
             The company will pay, in addition to the applicable limit of       court that part of the judgment which does not exceed
          liability:                                                            the limit of the company's liability thereon;

• 2,
          (a) all expenses incurred by the company, all costs taxed         (b) premiums on appeal bonds required in any such suit, pre-
              against the insured in any suit defended by the company           miums on bonds to release attachments in any such suit
              and all interest on the entire amount of any judgment             for an amount not in excess of the applicable limit of
              therein which accrues after entry of the judgment and             liability of this policy, and The cost of bail bonds required
             before the company has paid or tendered or deposited in            of the insured because of accident or traffic law violation



           .74                                                         60-1.1
                                                                                  n
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.423 Page 191 of 222




   anteing out of the can at any vehicle to which this policy        • Policy applies,                                                    "tamed moored" means the person or organization named                "ymaduota baOatd" 'mncludas toddy lejumy ard peapeety dam-
   opplios, not to exceed $bbf per bolt bong, bat the com-                                                                              in laces I. of aba declasutiene at this Policy;                      age arising out of rho sanS moaned's products or reliance
                                                                    by reoouoetle etpenses incurred by the 'massed at the corn'                                                                              upananepsesertatian an cnansanty mode at any lime wilk
   pany shall have no obligation Is apply for on luroislu an;          pany's request in assisting the nen'pan'j in the ir.vestigo.       "named ins red's products" means goads on products rust'           reaped thereto, but arty It th e toddy lojory or property dam-
   such bards;                                                         tint an defense of any cloinc or suit, including actual loss                                                e namned iraseed
                                                                                                                                        ulacfared, said, handled an distributed 111                          age occurs anay from premises owned by or rented to the
st expenses incurred by the insured for first aid to otters            of earnings not to exceed ty5 pen day.                           on by attune trading under his name, including cry ccrtaircr         named Insured and often phyxisal possession of such products
   at the time of an ace !dent, for bodily injury to which this                                                                         thereof lather than a vehicle), but "named Insureds products"        has been relinquished Is others;
                                                                                                                                        ,he not include a vending machine or any pnopeely other
                                                                                                                                        then such container, sealed to on located for use of nlhnes             "pnopenoy damage" means III physical injury to or doots'uo-
                                                           DEFINITIONS                                                                  but It sold;                                                         lion or tosgible property which scours duein4 the policy period,
                                                                                                                                                                                                             including the loss of use thereof at any time resulting theme-
When used is this policy (including endorsements farming            (S) the aoistence of tools, uninslallod equipment an abandoned
                                                                                                                                          "ccuasntece" meees an occident, including canlinuoua an            isom, or (2) loss of one of tangible prop enly which has not been
a part hereof):                                                        srunasod material; or                                                                                                                 Physically injured on destroyed peosided such loss If use is
                                                                                                                                        repeated exposure to cctdirines, which results in toddy Injury
                                                                    id opnsatiors for which the classification stated in the policy     an property damage neither expected or intended from the             caused by of snacrranoe during lbs policy period;
  -auto mobile"annex a lard motor uxhixin, tuadet or somi'                                                                              standpoint of the incited;
                                                                        or 'A the company's monunt spenilies "including completed
trailer designed for travel on public needs )ircludisg any                                                                                                                                                       "cedergeound psopenty damage baoardn irulsdns under'
rrachiorry or apparatus attached thxrelul, but does not in'             operations";                                                                                                                         gnasod property damage as defined herein and property damn,
                                                                                                                                          "policy territory" mconxr
elude mobile eqoiptont);                                                                                                                                                                                     age to any other property at any time resulting therefrom,
                                                                       "elevator" means any hoisting an lowering device es contest      ItI the United States at America, its territories or yosseosicnx,    'Urdenonoond property damage" means property damage Is
  "hefty iejxtp" means bodily irnjuuy, sicluless an disease         floors or landings, whether at cot is service, and all applisnees        on Canada, or                                                   wires, conduits, pipes, melee, sewers, marlin, tsmnroln, any
sustained by any person which occurs during the policy              thereof including any can, plxtfoow, sbsft, holutruop, stairway,
                                                                                                                                                                                                             denier properly, and avy apparatus 'no connection Iherowith,
period, inniuding death at any time resulting rlrenrfnsrn;          runway, pc;uer equipment and machinery; but does net include        121 international rioters or aim space, provided the toddy lajary
                                                                                                                                                                                                             beneath the sulfate of the ground or waler, caused by and
                                                                    on aatxmabfe servicing hoist, or a heisr without a platform            on prxpentf damage does net scour in the oounue of trend
                                                                                                                                                                                                             sccurnilg during lire uon at mechanical equipment for the
   "nellapse hazard" includes "structural property damage"          outside a budding if without mechanical power or if not                an transportation to oc 'mum any other each try, elate or
                                                                                                                                                                                                             P10050 of grading lord, posing, encovating, dmillieg, bormaieing
as defined beanie and property damage to any other propenly         ettasimed Ia building walls, or a hod on material hoist used is        nation, on
                                                                                                                                                                                                             filling, bock-tilling or pile dmnjirg, The underground property
at any time resulting therefrom, 'Structural property dam'          alteration, canxtnuctior or dnnnolition operations, neat (trilled
                                                                                                                                        01 asymnrene it rhe world vii); eecpect to damages because of        damage haeard dons not include properly damage Ill arising
age" means the callapxe of en stnastucel injury ta avg building      conveyer sand exclusively ton carrying property or a dumb'
                                                                                                                                           betty iriany on peopeety damage arising out at a product          ,at xl openarions performed for the named Isoceed by edo'
or structure due to It grading of lend. eenauatirg, bsrnowirg,      waiter used endtusiuely fur carry ing properly and hosing a
filling, baok'tilling. tunneling, pile driving, cofterdam work or    compartment height net exceeding taut lent;
                                                                                                                                           olnirh was sold for use or cassumpf'wa within the lennitory        p endent ncnleactnmo, or 121 included within (hr camploted oper.
                                                                                                                                           dasorhed in paragraph itt ehnue, provided the original soil       atixto hocand, or 131101 which liability is asmanmed by the
ca seen sooth on Ill craving, shxring, undenpirartrg. noising on                                                                                                                                             insured under at incidental contrast,
                                                                                                                                           for such damages is brought within such territory;
domalitiar of any building or structure or removal or rebuff'          "eoploeisn fruoasd" includes property damoge arising not It
ing of any structural support theneaf, The collapse harand does     blasting on eoplasian. The eoplosioe bayed does not include
nIt inolude peoperly damage It) arising cut at operations           propenty damage III arising eul at the esplasiar of pin an sleam                                                                cOtottlOrdt
Performed fur the oamad nested by iedepnsdnnt contractors.          nesnets, piping under preseure, prima movers, nnaohinany an
or ,2l included within the completed operations boaard or the                                                                           0. Premium All premiums for this policy shell be computed in         as pront of finatdial responsibility ton the future under the
                                                                    power tnuasrnittilg nquiprnent, or (21 onising oct01 apanatinnis
andengrousd property damage eoacod, an 131 for which liability      penfnnnnd fun tIme nomad insured by indepeednnt contractors,        accordance with the company's rules, metes, rotitg plans, pse-       psscb'iuns ofany motor vehicle financial nenpansibility Ian;,
is assumed   by the ineuned under an lecidantul soatn001;           or 131 included within the sompieted operations hazard on the       micnnx and minimum premiums applicable to the insurance              sactoinsorarun as is afforded by this policy for bodily 'miuty
     ss
                                                                                                                                        oflanded hesein,                                                     liability enter property fainnoge liability shall dOtoPid mnilh the
                                                                    csedengneand property damage hazard, on 141 for which liability
   "completed operations tnouard" includes bodily injury and                                                                                                                                                 previsions of such law In the eetnnt nf the coverage and
                                                                    is assumed by the msuoed order an Incidental snntraxh                  Paemium designated in this pail an "advance an'um"
                                                                                                                                                                                                             linnitu of liabrinty mnqumred by ouch law. The iusuned ogress
P roperty damage arising out of op eratioss an rellerno upon                                                                            is a depoxit premium only which shell be oreditod to the
nopresortatiss an unmanly made at any timn with respect                                                                                                                                                      to nemmbcmse the campeny far any payment mode by the none'
                                                                       "incidental contract" means any onions (t) lease at pre-         amount ofthe earned premicm dux at the and of thn policy
thereto, but only it the bxdily ury or property damage scouts                                                                                                                                                pony which ;t would nut have been obligated to make under
                                                                    redses, 121 eaewment agreement, aoonpo in oonn,acfinn with          Period. us the close 05 eaalo period Ion part themes) terminating
aflon such upanotinrs have boon completed or abandoned and                                                                                                                                                   the terms of this puirty except for the agreement contained
                                                                    conntauotion or densalitlor npnratinns on on adjacont to a          with the end of the policy period) designated it thedrctara'
cousne enjoy mom pnemiono owned by Os rented lathe named                                                                                liars as the audit period the earned pnemioen shall be     tocoin'    m this paragraph.
                                                                    tailroad, WI sadentuking ta isdannity a municipality required
Insured. "Operations" include matenialt, ports or equipment                                                                             Poled                                    notice therief       the
                                                                    by rncaicipnl ondinnnce, except in connection with work tue                                                                               4.lxnured's Itul'nee in the Event of Occurrence, Claim or Suit
lunnisired in cocreuriur therewith, Operations shall be deemed      the munlaipoity, (4) sidetrack agreement, or (h) elevator           nursed I ouen                     dun and payable. If the total
completed at the eanilnof of the following finnesr                                                                                      named pmomium 'orter policy yedod 'no less Ur an the psemism          al In the event clan cucaneence, conflict notice containing
                                                                    maintenance agreement;
Ill when all operations tabs performed by anon behalf of the                                                                            p000;uuoly paid, Ihe company shall netume to the        d Iscored         particulars sufficient to identify the insured and also
    named loomed under the contract have been completed,              "moaned" means any person or organization qualifying as           the creamed portion paid by the named unssred,    name                    reasonably obtainable information w'dh renpest to the time.
                                                                    on insured lathe "Pensons Insured" provision of the applicable         The named insured shall maintain records of such irtonma'              place and circumstances theeuxt, asd lime manes ond
121 when oil operations lobe paefxnced by Or behalf of the          inson0000 coverage. The insunanoe afforded applies snpanxtelf                                                                                 addeexces xf the injured and of available witnesses, shall
                                                                                                                                        finn as is necessary for premium computation, and shall send
   named i= of the sits of the operation hasa been                  to each lesseet against mnlrnm claim Is made or suit is             espirs of suchnauards to        e company at the end of the               be given by or far the insured to the company on any of
   completed, or                                                    brought, except with respect to the limits of the oumpcny's         policy period and 51 such times
                                                                                                                                                                     th    during the policy period as             In acihaniend agents oe oxen as pnocticuble.
(3) when the ponfinn uf limo worb out et which tho injury an        tabildy;                                                            the company may dirndl.                                               IbI It claim is made an suit is brought ego'rnot the insured,
    damagx eninea has been pat to its intended use by any                                                                                                                                                         the irsuned shall immediately forward to the sompany eve
                                                                      'innsbfe equipment" means a tend vehicle including any            2. tonpeution and ntudit lire company shall be ponreifird hot
            an ongnnmoatian other then alaihee eonteactar Os                                                                               0 SI gamed In inspe ct the noma d gourd x ot cprmy rd
                                                                                                                                                                                                                          d                         Il    P Od     0         by
                                                                                                                                                                                                                                                                             ry
    subeontna500t  engaged is pertonesirg epenationn for a pnia-    rouchirory or apparatus attached theralul, n'rlretbee or not                                                                                  lime
    'I's an                                                                                                                             operations at       U nce. r lc   ' he                      alre                    imrs1rp
                                                                    sell-prapelled, Ill nat subject Is mulon cahiole tegistealion, on                                                      "
    cipei as a part at the some project                                                                                                 inspections eon the making thereofnor any report thereon              (a) ma lsoueed shall cooperate wirh the company and, upos
                                                                    121 maintained for ase exclusively an pnemises cinned by or
  Operations noble); may require farther service onmainlar-ocee     rented to the named 'massed, including the ways inunedmetely        shall esuetitcte an undertaking, so behair at or mum the berefil          the cnmepany'e nopuest, assist is making xettfemcnn0, in
;uxnlu on connection, repair yr replacement bemuse at any           adjoining' or 131 designed far use pninuiyclly sit public roode,    of the named insured or others, to determine an owneort that          • the conduct of mails and in enforcing any right of ranfel'
defect an deficiency, but which are nthenusise noanpiete, shall     xc 141 designed an mchntoieed fur the sole psrpose at affording     such nrwpeney or operations are earn on healthful, or are in              bottleor indemnity against sny pe050s on enganleation
be donned completed.                                                mobility 'to eqaipment of the fullonmieg types tunnmirg an          onraplia050 with any 1cm, rule or regulation.                             who may be liable to the losused b000uoe 05 in)iuy or
                                                                    integta) part of or permanently attached to sun); 11 It               The company map examine and audit time named insueed'a                  damage with respect to Which ivoanarce is afforded ardor
   The completed operations homed does not include bodily           power seates, elmou'elo, loadeos, diggers end drills; concrete                                                                                this policy; end the insured shall attend beatings and trials
tirjonp an property damage arising out of                                                                                               books aid ancords am any siren duringthe policy period and
                                                                    mixers (other than the mix-ir-transd typal graders, scrapers,       extenxinrs thereofand withie these yearscHar the fnal tee'                and ascot in su000rog and giving eandv000 and abloinrrg
lal apenormono in correction with the transportation of pmpen'      railers and other road oxcsteantisn an nepo in equipment;           rmbration of this policy, as tar as they relateeta the subject            the a,fterchnon et nsutusse,s, The insceed stat rat, eooapt
     fy, unleonthn badly in jary on property damage anisro cut      aie'compransars, pumps and generators, incladisg spraying.          mutter of this ineunarce,                                                 at his own cast. voluntarily wake any payment, assume
     eta osndml:an in anon 'a vehicle created by the leading or     melding and building clearing equipment; and geophysical                                                                                          y own,n
                                                                                                                                                                                                                        obligation or                       c:u, than for first
                                                                     exploration ant well senvising equipment                           3. Financial Responsibility bets When ibis poky Ts drnlilied                ii
     unloading thereof,
         Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.424 Page 192 of 222




S. Action Agot050 Company No action shall lie against the B. Charges Notice to any agent or Irnowledge p000essod by
company unless, es a condition precedent thereto, there shari any agent or by cry other person strall not sliest a waiver cv
hone been tell compliance with all of the terms of this policy, a change in any pant 01 this policy or estap the company front
non until the amount of the scored's obligation to pcy shall osoenling any right under tire terms of this policyu ron shell                '1
have been finally determined either by judgment against nbc the trIers of this policy be innived on changed eacryt by
irssned after annual trial or by 'mitten agreement at lye endorsement Issued to form a pant of this policy.
marred, the claimant and the tympany.                                -

   Am
   Any           e or inaton o thelecalee     representative these' 9, Assignment Annignirneot ot iotenrst Under this policy shall
                                                P                      not hind the
5 who s Secure SOC              umen or mel n agre              '
                                                                                  th conrpony cclii its ocnnost 'as codanned hereco; if.
Iliscatter be entitled to 'it""'
                              rec—,                cy        adert howecar, e roamed located shall die, such Insurance as is
                     01 d.d b lb         I               on 0          afforded by th p Icy shell apply III to the ,mail oscoed's
  Ih                                          it2
intimi      Ill'         right d lb           I           lb           legal ccpnenentagier,   as the named Insured, but only ohIo
pn          yarty to ny          ogamstti rZ edfrd tone                      ct                           du11e
                                                                                t      Ihe scm d the          d intoned      be Person
they
by the coed          his legal                                                   ryan tem ry custody thereof, asmoured,but only
solvency of the ....it
                   1        or D1 0.a insureds estate'he 11 not until the op ciintrip It ad qualification of the legal represer,
                                                                       tatse.
oolircc the cnnrpery of any of          obligations heteundon.
U. Other t05000rre The insurance afforded by this policy is ID. Thoen Year Policy I! tIlls policy to bound for e peniud rit
pnincny insurence, eacept wIrer stated Ia apply in assess of three Nears any limit or the company's helvloly stated m this
on curtingenl upon the abornce of other inourango, tither this polcip cc aggregate' shall apply separately to each conseco'
insurance is primary end Ott insured has other insurance which tote annual perot thereofl
is stated to e applicable          e loss         excessor contin.
                                           ca ?, lity der this'             Cancellation This policy may be canceled by the corned
gent            a amount toth  the ci:rrpaql~                                      majintttlt 0 7t srni.              ltrfO
policy still lb reduced by lb east                    I maIn other         5a                             be effective.
lnsuearoc.                                                                         the
                                                                       be canceled by lbs company by noading to the roamed lanstrod
   tIres both this irnoronce and other insurance apply to-the at the address shown in this poticy, cerittes refIne staling
Ions on the same basis, whether primary, eaoess on 000cirgeot. when rot less than ten days thoeealter such carcelatict shall
the company shall not be liable under this prllcy 1na greater be ettecibee, The mailing of notice as aforesaid shall be
proportion en the tea flier Itral staled in the applicable coo. salilolerl preat of notice. The effectiue date and how of
tofounion provision below,                                             oanoelaticn stated in the retire shari bcccrorn the end of the
                                                                                                of such written noticeeqthreai
                                                                                                                             er btt he
It C rtnihotss hyEqual Shares. If          of such other valid end sal
                                                                                  55 tot by tepe sloail
                                                                                                                                      c
    collectible insurance provides for contributionreaterby equal
                                                               pro     mc rg,
    ahanes, the scmpanp shall rot be liable for a g
    portion of sUch loss than would be payeble it each inssreo            t the named iosaeed cancels, eaoned preenilun shall be
    contributes an equal there until the share of each insurer compUted its accsndcrce 0db the cusfornaly short rare table
     equals the lowest oppliceble limit of liobility order any nod procedUre, If the company cancels, earned preanrorm stalL
    nor policy on the full amount of the Icon is paidi end With be tamyoted pm oota. Pnenriuimo ndtenlnnent onay be made
     respect to any amo t sl loss not so paid the remaining cOtter at the time casoelnlion is effected or as soon as
     lusulecs them amount un to contribute equal shares of the ptaoticohle after cascolatico becomes effective, but
     remaining amount of the toes 00111 each such 'mserer has on tender of unearned premium is not a condition of =
    paid its limit in fuller the toll cmcart of the loss is paid, 11010.
Ill Contoibutior by Uanits. It cry of seth othrr issonaroe deco 12. Declarations Pp 000epfancc of this policy, the canrnd
     riot Omaha ton contnibutirn by eqnal shores, lIne company insured agrees that the statements in the declarations are
     shall not be liable for a greater proportion of such Ions his agreements and neyreseetalions, that this policy is issued
     linus the applicable limit of liability ardor this policy icr in eel'arce open the bulb of such tepeenenrtations arid that this
     such loss bears to the total applicable fimit ct litsbilily of policy embodies all agreements existing belnt000 himsolt arid
     all valid and ccllecIible lornenerce against such loss,         the company or any of its agents relating to this lonunance.
                                            e der this policy. 13. trot oat Policy Coodhlolas Thin policy is ronansessabte.
7. Scbtogciiot In the event of any fayinenl ondcr
the company shell be sabtegated to all th               rights The policyholdrn is     member of the company and shall
of rtneuery therefor against any person on orgeninatlon mId pargiclpale. to the eateot and upcnt tire conditions floet art'
the insured shall eacsole and deliver instruments and popero dnienminod by the Pound at tirectono it accordance with the
and do whatever cite is recesaanp to nestle such nights. the provisions of 10ev, in the distribution or dividends so fiend
insured ohall do nothing after less Is prejudice such rights, and detemrired.

IN litlmfSS WIIERttF, the company designated In thu deticrattens as 'moving this policy has caused this policy to be signed
by its president and its secretary on Wausau, Wi000notn, and coonlorolgned on the declnrationo Pete by a daly oultionired
representative of the company.




                Secretary                                                                                              President
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.425 Page 193 of 222


                                     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                       (Broad Form)
  This endorsement modifies the provisions of the policy relating to ALL AUTOMOBILE LIABILITY, GENERAL LIABILITY AND MED.
  ICAL PAYMENTk INSURANCE OTHER THAN FAMILY AUTOMOBILE, SPECIAL PACKAGE AUTOMOBILE, COMPREHENSIVE PERSONAL
  AND FARMER'S COMPREHENSIVE PERSONAL INSURANCE.
  It is agreed that:
   ]/The policy does not apply:
      A. Under any Liability Coverage, to bodily injury or property damage
         (1) with respect to which an insured under the policy is also an insured under a nuclear energy liability policly issued by
             Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
             Association of Canada, or would be an insured under any such policy but for its termination upon exhaustion of its
             limit of liability; or
         (2) resulting from the hazardous properties of nuclear material and with respect to which (a) any person or organization
             is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof,
             or (b) the insured is, or had this policy not been issued would be, entitled to indemnity from the United States of
             America, or any agency thereof, under any agreement entered into by the United States of America, or any agency
             thereof, with any person or organization.
      B. Under any Medical Payments Coverage, or under any Supplementary Payments provision relating to first aid, to expenses
         incurred with respect to bodily injury resulting from the hazardous properties of nuclear material and arising out of the
        ,operation of a nuclear facility by any person or organization.
      C. Under any Liability Coverage, to bodily injury or property damage resulting from the hazardous properties of nuclear
         material, if
         (1) the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an insured or (b) has been
             discharged or dispersed therefrom;
         (2) the nuclear material is contained In spent fuel or waste at any time possessed, handled, used, processed, stored,
             transported or disposed of by or on behalf of an insured; or
         (3) the bodily injury or property damage arises out of the furnishing by an insured of services, materials, parts or equip-
             ment in connection with the planning, construction, maintenance, operation or use of any nuclear facility, but if such
             facility is located within the United States of America, Its territories or possessions or Canada, this exclusion (3)
             applies only to property damage to such nuclear facility and any property thereat.
   H. As used in this endorsement:
      "hazardous properties" include radioactive, toxic or explosive properties;
      "nuclear material" means source material, special nuclear material or byproduct material;
      "source material", "special nuclear material", and "byproduct material" have the meanings given them in the Atomic
       Energy Act of 1954 or in any law amendatory thereof;
      "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a
      nuclear reactor;
      "waste" means any waste material (1) containing byproduct material and (2) resulting from the operation by any person or
      organization of any nuclear facility included within the definition of nuclear facility under paragraph (a) or (b) thereof;
      "nuclear facility" means
      (a) any nuclear reactor,
      (b) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2) processing or
          utilizing spent fuel, or (3) handling, processing or packaging waste,
      (c) any equipment or device used for the processing, fabricating or alloying of special nuclear material if at any time the
          total amount of such material in the custody of the insured at the premises where such equipment or device is located
          consists of or contains more than 25 grams of plutonium or uranium 233 or any combination thereof, or more than 250
          grams of uranium 235,
      (d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste, and includes
          the site on which any of the foregoing is located, all operations conducted on such site and all premises used for such
          operations;
      "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting chain reaction or to
      contain a critical mass of fissionable material;
      "property damage" includes all forms of radioactive contamination of property.
   NEW YORK EXCEPTION: The "Nuclear Energy Liability Exclusion Endorsement (Broad Form)" does not apply to Automobile lia-
   bility Insurance in New York.
  All other provisions and conditions remain unchanged.
  Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part
  h er eof.                               .




                                                                                      .


                                                                                                                    A0009
                                                                                                                    G320
              Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.426 Page 194 of 222


                                                             Employelas Insurance of Wausau
•1      /




                                                             COMBINATION CASUALTY POLICY DECLARATIONS


1   /       Invoice Number          Invoice Date               PREMIUM                     BINDER BILLING                                    Amount flue
            31 1C709                2 21 75'                  $2665 00                    $2665 00CR                                       $ 00.00

            - Policy.Number.....                Assn.       New      Ran.   I     Representative                                           Alpha Code
            j726oOQ±5BiI97 00                                        X          2 S 5760 JOHNSON & HIGGINS                                               WO
            item TNamed InsiindAddress
                        WO LV ER I NE WORLD WIDE,                                  The named insured is:       0 individual; 0 partnership;            EX corporation;
                        I NC   .                                                   0 joint venture; 0 other
                    .' ( SEE ENDORSEMENT #1)                                       Adjustment of premium shall be made:               MONTHLY
                    •93l.1 COURTLAND DR.
                        ROCKFORD, Ml 49351                                          Business of Named Insured is:



            Item 2. Policy Period: From
               1 1 75                 to        1 1 76                              12:01 A.M.,      standard time at address of the named insured as stated herein.

            3. The insurance afforded is only with respect to such Coverages as are indicated by specific premium charge or charges in the appropriate Coverage
            Schedule or Schedules of the Coverage Part or Parts attached to this policy. The limit of the company's liability against each such coverage shall be
                    tinthenpropriate Coverage Schedule or Schedules for the Coverage Part or Parts attached to this policy.
                                                                                                                                                           PR EMI UM
                                                SUMMARY OF INSURANCE AND PREMIUM CHARGES
                                                                                                                                                            CHARGES

                                                                                                                                                 $
            COMPREHENSIVE GENERAL LIABILITY INSURANCE                                                                                                    2665 00



                                                              /O   - Cl'

                                                    7   /

                                                                                                   70




            LESSrBINDER BILLING                                                                                               .                              2665 00


            Endorsements           G53_
            Coverage Parts         5 60-4   -

            Attached to Form 50-1.1 and Coverage Parts shown above.
            Issued bç' DO EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY OF WISCONSIN                                               '    2
                        0 EMPLOYERS MUTUAL FIRE INSURANCE COMPANY                                                     L.'.J—......
                                                                                              Countersigned by .........                             '. ................................
                    •                                                                                                      Authorized Company Representative
            1-75 PRTD. USA                                                         M130.1.1
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.427 Page 195 of 222
                                      CO?Vf!!EwploymNlitsadiwgQLWv~*IPE                                          PART

Namedlnsured          WOLVERINE WORLD WIDE, INC.
Policy Ntnsber        1 726 00 04581+9
                                                                COVERAGE SCHEDULE
-. The in surance afforded is only with respect to such of the following Coverages ssare.lndicated by specific premium charge or charges. The limit of
the company's liability against each such Coverage shall be as stated herein, subject to all the terms of this policy having reference thereto.
      COV:ERAGES                                                   LIMITS OI LIABILITY                                                ADVANCE PREMIUM
                                                                       Each Occurrence                   Aggregate                                    -


A—Bodhlyinjury Liability                                    $    SOO . 000                        $   500,000                         S.2142 00
B—Property Damage
     Liability                                              S   10 0 0L_0                         $   1 000O0                       '-523-0--
      I- Advance Premium
2. The declarations are completed on the accompanying schedule(s) designated 'General Liability Hazards".
                                                                                                                                  -J$266; on
3. The locations of all premises owned by rented to or controlled by the named insured and the part occupied by named insured are shown on the
     accompanying schedule(s).
4. Interest of named insured in such premises: Owner 0; Tenant 0; General Lessee 0
5. The accompanying schedule(s) disclose(s) all hazards insured hereunder known to exist at the effective date of this policy, unless otherwise stated
    herein.
                                                                  COVERAGES
I. COVERAGE A—BODILY INJURY LIABILITY
     COVERAGE B—PROPERTY DAMAGE LIABILITY
     The company will pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of
         Coverage A. bodily injury or
         Coverage B. property damage
     to which this insurance applies, caused by an occurrence,.and the company shall have the right and duty to defend any Suit against the insured
     seeking damages on account of such bodily injury or property damage, even if any of the allegations of the suit are groundless, false or fraudulent,
     and may make such investigation and settlement of any claim or suit as it deems expedient, but the company shall not be obligated to pay any
     claim or judgment or to defend any suit after the applicable limit of the company's liability has been exhausted by payment of judgments or
     settlements.
     Exclusions
        This insurance does not apply:
         (a) to liability assumed by the insured under any contract or agreement except an incidental contract; but this exclusion does not apply to a
             warranty of fitness or quality of the named insured's products or a warranty that work performed by or on behalf of the named insured
             will be done in a workmanlike manner;
         (b) to bodily injury or property damage arising out of the ownership, maintenance, operation, use loading or unloading of
             (I) any automobile or aircraft owned or operated by or rented or loaned to any insured, or
             (2) any other automobile or aircraft operated by any person in the course of his employment by any insured;
             b ut this exclusion does not apply to the parking of an automobile on premises owned by, rented to or controlled by the named insured or
             the ways immediately adjoining, if such automobile is not owned by or rented or loaned to any insured;
         (c) to bodily injury or property damage arising out of (1) the ownership, maintenance, operation, use, loading or unloading of any mobile
             equipment while being used in any prearranged or organized racing, speed or demolition contest or in any stunting activity or in practice or
             preparation for any such contest or activity or (2) the operation or use of any snowmobile or trailer designed for use therewith;
         (d) to bodily injury or property damage arising out of and in the course of the transportation of mobile equipment by an automobile owned or
             operated by or rented or loaned to any insured;
         (e) to bodily injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of
             (1) any watercraft owned or operated by or rented or loaned to any insured, or
             (2) any other watercraft operated by any person in the course of his employment by any insured;
             but this exclusion does not apply to watercraft while ashore on premises owned by, rented to or controlled by the named insured;
         (1) to bodily Injury or property damage arising out of the discharge, dispersal, release or 'scape of smoke, vapors, soot, fumes, acids, alkalis,
             toxic chemicals, liquids or gases, waste materials or other irritants, cAntaminants or poiweants into or upon land, the atmosphere or any
             Water course or body of water; but this exclusion does not apply if such discharge, dispersal, release or escape is sudden and accidental;
         (g) to bodily injury or property damage due to war, whether or not declared, civil war, insurrection, rebellion or revolution or to any act or
             condition incident to any of the foregoing, with respect to
             (1) liability assumed by the insured under an incidental contract, or
             (2) expenses for first aid under the Supplementary Payments provision;
        (Is) to bodily injury or property damage for which the insured or his indemnilee may be held liable
             (1) as a person or organization engaged in the business of manufacturing, distributing, selling or serving alcoholic beverages, or
             (2) if not so engaged, as an owner or lessor of premises used for such purposes,
             if such liability is imposed
             (i) by, or because of the violation of, any statute, ordinance or regulation pertaining to the sale, gift, distribution or use of any alcoholic
                  beverage, or
             (ii) by reason of the selling, serving or giving of any alcoholic beverage to a minor or to a person under the influence of alcohol or which
                  causes or contributes to the intoxication of any person;
             bu t part (ii) of this exclusion does not apply with respect to liability of the insured or his indemnitee as an owner or lessor described in (2)
             above;
         (a) to any obligation for which the insured or any carrier as his insurer nay be held liable under any workmen's compensation, uuliiniployment
             compensation or disability benefits law, or under any similar law;
         0) to bodily injury to any employee of the insured arising out of and in the course of his employment by the insured or to any obligation of
             the insured to indemnify another because of damages arising out of such injury; but this exclusion does not apply to liability assumed by
              the insured under an incidental contract;
         (k) to property damage to
             (I) property owned or occupied by or rented to the insured,
             (2) property used by the insured, or
             (3) property in the care, custody or control of the insured or as to which the insured is for any purpose exercising physical control;
      -      but parts (2) and (3) of this exclusion do not apply with respect to liability tinder a written sidetrack agreement and part (3) of this
             exclusion does not apply with respect to property damage (other than to elevators) arising out of the use of an elevator at premises owned          -

             by, rented to or controlled by the named insured;
                                                                                                                              .                                  '1
(M) 1-73                                                                         560-4-1                                                     Page 1 of 2 Pages

                                                                                                                                                                 a
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.428 Page 196 of 222
                                                                                                           .'             ••

                                 COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE PART (Continued)

        (1) 10 property damage to prgmises alienated by the named insured rinsing out of such premises or any part thereof;
       (in) to loss of use of tangible property which has not been physically injured or destroyed resulting from
            (1)the delay, in or lack of performance by or on behalf of the named insured of army contract or agreement, or
            (2) the failure of the named insured's products or work performed by or on behalf of the named insured to meet the level of performance,
                quality, fitness or durability warranted or represented by the named insured;
            but this exclusion does not apply to loss of use of other tangible property resulting from the sudden and accidental physical injury to or
            destruction of the named insured's products or work performed by or on behalf of the named insured after such products or work have
            been put to use by any person or organization other than an insured;
        (em) to property damage to the named insured's products arising out of such products or any part of such products;
        (o) to property damage to work performed by or on behalf of the named insured arising out of the work or any portion thereof, or out of
            materials, parts or equipment furnished in connection therewith;
        (p) to damages claimed for the withdrawal, inspection, repair, replacement, or loss of use of the named insured's products or work completed
            by or for the named insured or of any property of which such products or work form a part, if such products, work or property are
            withdrawn from the market or from use because of any known or suspected defect or deficiency therein;
        (q) to property damage included within:
            (1) the explosion hazard in connection with operations identified in this policy by a classification code number which includes the symbol

              (2) the collapse hazard in connection with operations identified in this policy by a classification code number which includes the symbol

              (3) the underground property damage hazard in connection with operations identified in this policy by a classification code number which
                 includes the symbol "u".
II. ?ERSONS INSURED
     Each of the following is an insured under this insurance to the extent set forth below:
     (a) if the named insured is designated in the declarations as an individual, the person so designated but only with respect to the conduct of a
         business of which Ire is the sole proprietor, and the spouse of the named insured with respect to the conduct of such a business;
     (b) if the named insured is designated in the declarations as a partnership or joint venture, the partnership or joint venture so designated and any
         partner or member thereof but only with respect to his liability as such;
     (c) if the named insured is designated in the declarations as other than an individual, partnership or joint venture, the organization so designated
         and any executive officer, director or stockholder thereof while acting within the scope of his duties as such;
     (d)any person (other than an employee of the named insured) or organization while acting as real estate manager for the named insured; and
     (e) with respect to the operation, for the purpose of locomotion upon a public highway, of mobile equipment registered under any motor vehicle
         registration law,
         (I) an employee of the named insured while operating any such equipment in the course of his employment, and
         (ii) any other person while operating with the permission of the named insured any such equipment registered in the name of the named
              insured and any person or organization legally responsible for such operation, but only if there is no other valid and collectible insurance
              available, either on a primary or excess basis, to such person or organization;
         provided that no person or organization shall be an insured under this paragraph (a) with respect to:
         (.1) bodily injury to any fellow employee of such person injured in the course of his employment, or
         (2) property damage to property owned by, rented to, in charge of or occupied by the named insured or the employer of any person described
              in subparagraph (ii).
     This insurance does not apply to bodily injury or property damage arising out of the conduct of any partnership or joint venture of which the
     insured is a partner or member and which is not designated in this policy as a named insured.
III. LIMITS OF LIABILITY
     Regardless of the number of (1) insureds under this policy, (2) persons or organizations who sustain bodily injury or property damage, or (3)
     claims made or suits brought on account f bodily injury or property damage, tire company's liability is limited as follows:
     Coverage A—The total liability of the company for all damages, including damages for care and loss of services, because of bodily injury sustained
     by one or more persons as the result of any one occurrence shall not exceed the limit of bodily thjnly liability stated in the schedule as
     applicable to "each occurrence."
     Subject to the above provision respecting "each occurrence", the total liability of the company for all damages because of (1) all bodily injury
     included within the completed operations hazard and (2) all bodily injury included within the products hazard shall not exceed the limit of
     bodily injury liability stated in the schedule as "aggregate".

     Coverage B—The total liability of the company for all damages because of all property damage sustained by one or more persons or organizations
     as the result of any one occurrence shall not exceed the limit of property damage liability stated in the schedule as applicable to "each
     Occurrence".
     Subject to the above provision respecting "each occurrence", the total liability of the company for all damages because of all property damage to
     which this coverage applies and described in any of the numbered subparagraphs below shall not exceed the limit of property damage liability
     stated in the schedule as "aggregate":
     (I) all property damage arising out of premises or operations rated on a remuneration basis or contractor's equipment rated on a receipts basis,
         including property damage for which liability is assumed under any incidental contract relating to such premises or operations, but excluding
         propbrty damage included in subparagraph (2) below;
     (2) all property damage arising out of and occurring in the course of operations performed for the named insured by independent contractors and
         general supervision thereof by the named insured, including any such property damage for which liability is assumed under any incidental
         contract relating to such operations, but this subparagraph (2) does not include property damage arising out of maintenance or repairs at
         premises owned by or rented to the named insured or structural alterations at such premises which do not involve changing the size of or
         moving buildings or other structures;
     (3) all property damage included within the products hazard and all property damage included within the completed operations hazard.
   Such aggregate limit shall apply separately to the property damage described in subparagraplss (1), (2) and (3) above, and under subparagraphs (1)
   and (2), separately with respect to each project away from premises owned by or rented to the named insured.

   Coverages A and B—For the purpose of determining the limit of the company's liability, all bodily injury and property damage arising out of
   continuous or repeated exposure to substantially the same general conditions shall be considered as arising out of one occurrence.
`. POLICY TERRITORY

   This insurance applies only to bodily injury or property damage which occurs within the policy territory.

Issued by the Company providing the insurance afforded by this policy us designated on the declarations page made a part hereof.

(M) 1-13                                                                     560-4-1                                                    Page 2 of 2 Pages
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.429 Page 197 of 222
                              • Ernployels Insurance of Wausrn
                                      GENERAL LIABILITY HAZARDS
                                                                                       le
Namedirisured WOLVERINE WORLD WIDE,              INC.
                                                                   Policy.No. 1726 00 0145849 ScheduleNo 1
     Description of Hazards                                                   Rates                     Estimated Premium
  SHOW SUMMARY OF PREMIUM           Code      Premium Bases
                                   Number                            Bodily           Propety      Bodily            Properly
      WHEN APPLICABLE                                                Injury       I   Damage       Injury            Damage
                                            (a) Area (Sq. Ft.)   (a) Per 100 Sq. Ft. of Area
                                            (b) Frontage         (b) Per Linear Foot
                                            (c) Remuneration     (c) Per $100 Remuneration
UNITED STATES OF
 AMERICA
PREMISES & OPERATION;          ,


INDEPENDENT CONTRACT 'RS,
PRODUCTS, ELEVATOR
INSPECTION CHARGES
CONTRACTUAL AND                                 SALES                     PE          $1000
ENDORSEMENTS #2,3,14,
5,6,8,9,10,12,17      20050                 118,000,00                .238            .033      28,0814 00       3,8914 00

 EXCESS LIMITS CHARGE 99901                                                                          TO 00              5 00

SUMMARY OF ESTIMATED EST.                   ADVANCE
PREMIUM              NNUAL                   PREMIUM
ALL AUDITED PREMIUM
(COMPOSITE RATE)               1,978 00        2650 00
ALL OTHER PREMIUM                                                             .


(EXCESS LIMITS)                                    15 00
TOTAL ADVANCE PREMIU 1                        2665 00
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.430 Page 198 of 222
                                          nipIoyers Insurance of Wausau
                                        SCHEDULE FOR ELEVATOR OR ESCALATOR CHARGES

Named Insured         WOLVERINE WORLD WIDE, INC.
                                                                              p,i;.-v   M. 1 726 00 0145849                          2
                                                    Number of            TYPE                            "No of                CHARGE
                         LOCATION                    Eevtcr                             (P)   'No. of     Legally      Cla,     Etevaor
           (Street Address, City,
                               State, Zip Code)        or           Freight             (F)   Landing,   Required      Code        or
                                                                    Escalator           CE)                                     Eteslator
                                                     Escalatort     Other                                Inipectioni
                                                                                        (0)


---NEW YORK---
 ATHERINE ST. MALONE,
                                                       1                                                               65210

3ONBAY,
                                                           1                                                           65210




'Not Applicable for "ELEVATORS' in New York (Except Greater       New   York), Texas and Hawaii
 Not Applicable for Greater New York
1541 .09                                                          5034
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.431 Page 199 of 222
                                          S                     .
                                               Employers Iiistiranee of Wausau

                                                     ADDITIONAL NAMED INSUREDS ENDORSEMENT
                                                                                               .
 Invoice Number             Invoice Date                                                                                      Amount Due
                                                                                                                          $

                                               End.
 Policy. Number                   Assn,        No,          T       Representative                                                  Alpha Code
  1726 00 045849                                 1
Named Insured and Address                                                Audit Period
            WOLVERINE WORLD WIDE,
            INC.



This Endorsement is effective          1 1 75                               and will terminate with the policy.
 Policy Period:         From
                          to                            12:01 A. M.,    standard time at the address uf the named insured as stated herein.



  This endorsement modifies such insurance as is afforded by the provisions of the policy relatipg to the following:


              (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE




It is agreed that the definition of "Named Insured" is amended to include as a named insured the person or organization designated below as an
additional named insured, subject to the following provisions;
1. The named insured named in Item 1 of the declarations is authorized to act for such additional named insured(s) in all matters pertaining to
   this Insurance, including receipt of notice of cancelation; and
2. Return premium, if any, and such dividends as may be declared by the company shall be paid to the named insured named in Item 1 of the
   declarations; and
3. The named insured named in Item I of the declarations shall pay the premium for the insurance afforded the additional named insured in ac-
    cordance with the manual rules in use by the company; provided, that in the event of bankruptcy or insolvency of the named insured named
   in Item 1 of the declarations each additional named insured shall be responsible for and shall pay to the company the premium for the insurance
   afforded such additional named insured.
4. Nothing contained herein shall affect any right of recovery as ii claimant which the additional named insured would have if not designated as
   such.

S. The insurance applies with respect to the business operations of the additional named insured(s) in the states to which this policy applies.

6. The named insured named in Item 1 of the declarations declares that all firms named in the policy as named insureds or as additional named
   insureds are owned or financially controlled by the same interests.                    -




                                                      Names of Additional Named Insureds
                           W.W.W. RETAIL, INC.
                           UNITED PARTS DISTRIBUTORS OF MICHIGAN, INC./ALL PARTS, INC.
                           WOLVERINE WORLD WIDE EMPLOYEES FEDERAL CREDIT UNION
                           WOLVERINE SERVICE CLUB, INC.
                           ANY CORPORATION OR OTHER BUSINESS ORGANIZATION IN WHICH THE.
                           PREVIOUS INSURED ACQUIRES AN OWNERSHIP INTEREST OF AT LEAST
                           51 PER CENT.
 All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.


(M) 12-72                                                                        15-5305                                                          G5401
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.432 Page 200 of 222




                                            Employers Insurance of Wansan.
            ENDORSEMENT


 Invoice Ntinihcr         Invoice Date                            Preniju rn                          Dividend            Atnumnt D ue
                                                             $                             $                         Is


                                             End.
 r'i,Jky Ntinihr                .A..su.       Ni.            Rip rtuicuit iii                                                   !i1Ih:u ('cult
 1726 00 014 5849                              2
T'J.i nd luau ci :u uul                                                 Audit Period
             WOLVERINE WORLD WIDE,
             INC.




 l'his Endorsement is effective             1 1     75                  and will terminate     with    the policy.
 Policy Period :    From
                       to                          12:01 A. M.      standard time at the address of the named insured as stated herein.
                          PERSONAL INJURY                LIABILITY              INSURANCE ENDORSEMENT

THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM, AND SUBJECT
TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED HEREIN,
AGREES WITH THE NAMED INSURED AS FOLLOWS:

   I. COVERAGE P                          PERSONAL INJURY LIABILITY

            THE COMPANY WILL - PAY ON BEHALF OF THE INSURED ALL SUMS WHICH THE
            INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE
            OF PERSONAL INJURY SUSTAINED BY ANY PERSON OR ORGANIZATION, AND
            ARISING OUT OF ANY ACT OR OMISSION COMMITTED IN THE CONDUCT OF
            THE NAMED INSURED'S BUSINESS, IF SUCH ACTS OR OMISSIONS OCCUR
            DURING THE POLICY PERIOD WITHIN THE UNITED STATES OF AMERICA, ITS
            TERRITORIES OR POSSESSIONS, OR CANADA, AND THE COMPANY SHALL HAVE
            THE RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED SEEKING
            DAMAGES ON ACCOUNT OF SUCH PERSONAL INJURY EVEN IF ANY OF THE
            ALLEGATIONS OF THE SUIT ARE GROUNDLESS, FALSE OR FRAUDULENT,
            AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT OF ANY CLAIM OR
            SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL NOT BE OBLIGATED
            TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT AFTER THE
            APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN EXHAUSTED
            BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

EXCLUSIONS: THIS COVERAGE DOES NOT APPLY:

(A) TO LIABILITY ASSUMED BY THE INSURED UNDER ANY CONTRACT OR AGREEMENT;

                                                                                G5519- 1


                                                                                                                                Page 1 of 3 Pages
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.433 Page 201 of 222
                              *Employer          nee of
                                       ENflOJS)M1NT (Continued)
             1726 00 045849                 WOLVERINE WORLD WIDE, INC.


(B) TO PERSONAL INJURY ARISING OUT OF ANY ACT COMMITTED BY OR AT THE
    DIRECTION OF THE INSURED FOR THE PURPOSE OF CAUSING PERSONAL
    INJURY OR WITH THE KNOWLEDGE THAT IT WILL CAUSE PERSONAL INJURY;

(C) TO PERSONAL INJURY ARISING OUT OF THE WILFUL VIOLATION OF A PENAL
    STATUTE OR ORDINANCE COMMITTED BY OR WITH THE KNOWLEDGE OR CONSENT
    OF THE INSURED;

(0) TO PERSONAL INJURY ARISING OUT OF OR RELATED TO ADVERTISING,
     BROADCASTING OR TELECASTING ACTIVITIES CONDUCTED BY OR ON BEHALF
     OF THE NAMED INSURED;

(E) TO PERSONAL INJURY ARISING OUT OF

             (1) DISCRIMINATION IN THE NAMED INSURED t S EMPLOYMENT OR LABOR
                 PRACTICES, OR

             (2) DISCRIMINATION OF ANY KIND IN A STATE WHEREIN A STATUTE OR
                 RULING OR REGULATION OF ANY COMPETENT AUTHORITY MAKES THE
                 AFFORDING OF WRONGFUL DISCRIMINATION COVERAGE ILLEGAL OR
                 CONTRARY TO PUBLIC POLICY IN SUCH STATE.

     II. PERSONS INSURED

              EACH OF THE FOLLOWING IS AN INSURED UNDER THIS COVERAGE TO THE
              EXTENT SET FORTH BELOW:

              (A)   IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                    AN INDIVIDUAL, THE PERSON SO DESIGNATED AND HIS SPOUSE;

              (B)   IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                    A PARTNERSHIP OR JOINT VENTURE, THE PARTNERSHIP OR JOINT
                    VENTURE SO DESIGNATED AND ANY PARTNER OR MEMBER THEREOF
                    BUT ONLY WITH RESPECT TO HIS LIABILITY AS SUCH;

              (C)   IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                    OTHER THAN AN INDIVIDUAL, PARTNERSHIP OR JOINT VENTURE, THE
                    ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER,
                    DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
                    SCOPE OF HIS DUTIES AS SUCH;

               THIS INSURANCE DOES NOT APPLY TO PERSONAL INJURY ARISING OUT OF
               THE CONDUCT OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE
               INSURED IS A PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN
               THIS POLICY AS A NAMED INSURED.

 1.11.         LIMITS OF LIABILITY- INSURED'S PARTICIPATION

                                                       G5519-1


                                                                                           N




                                                                                           '1
                                                                                           N
                                                                                           U)


CM    4.G5
                                               15622                        Page 2 of 3 Pagcj
     Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.434 Page 202 of 222
                               • kiployels Insurance of Wausau
                                                 1N!)onsJME NT (Cintnued)
                    1726 00 045849                       WOLVERINE WORLD WIDE, INC.


          REGARDLESS OF THE NUMBER OF (1) INSUREDS UNDER THIS POLICY, (2)
          PERSONS OR ORGANIZATIONS WHO SUSTAIN PERSONAL INJURY, OR (3) CLAIMS
          MADE OR SUITS BROUGHT ON ACCOUNTOF PERSONAL INJURY, THE TOTAL
          LIABILITY OF THE COMPANY FOR ALL DAMAGES BECAUSE OF PERSONAL
          INJURY TO WHICH THIS COVERAGE APPLIES SHALL NOT EXCEED THE LIMIT
          OF PERSONAL INJURY LIABILITY STATED IN THE SCHEDULE AS !AGGREGATE.t!

          IF A PARTICIPATION PERCENTAGE IS STATED IN THE SCHEDULE FOR THE
          INSURED, THE COMPANY SHALL NOT BE LIABLE FOR A GREATER PROPORTION
          OF ANY LOSS THAN THE DIFFERENCE BETWEEN SUCH PERCENTAGE AND 100
          PERCENT AND THE BALANCE OF THE LOSS SHALL BE BORNE BY THE
          INSURED; PROVIDED, THE COMPANY MAY PAY THE INSURED'S PORTION
          OF A LOSS TO EFFECT SETTLEMENT OF THE LOSS, AND, UPON NOTIFICATION
          OF THE ACTION TAKEN, THE NAMED INSURED SHALL PROMPTLY REIMBURSE
          THE COMPANY THEREFOR.

 IV. ADDITIONAL DEFINITIONS

          WHEN USED IN REFERENCE TO THIS INSURANCE:

         "DAMAGES" MEANS ANY DAMAGES WHICH ARE PAYABLE BECAUSE OF
         PERSONAL INJURY TO WHICH THIS COVERAGE APPLIES;

         "PERSONAL INJURY" MEANS (1) ANY INJURY TO THE FEELINGS
         OR REPUTATION OF A NATURAL PERSON, INCLUDING MENTAL ANGUISH,
         AND (2) ANY INJURY TO INTANGIBLE PROPERTY SUSTAINED BY ANY
         PERSON OR ORGANIZATION AS A RESULT OF LIBEL, SLANDER, DEFAMATION,
         WRONGFUL ENTRY OR EVICTION OR MALICIOUS PROSECUTION;
         BUT THE TERM "PERSONAL INJURY" SHALL NOT INCLUDE INJURY
         INCLUDED WITHIN THE DEFINITIONS OF "BODILY INJURY" AND
         "PROPERTY DAMAGE.

                                                 SCHEDULE

1.    LIMITS OF LIABILITY                          $ 500,000               AGGREGATE.

2.    INSURED'S PARTICIPATION:                       0      %

3.    RATE:          0 % OF TOTAL PREMISES                      -   OPERATIONS BODILY INJURY PREMIUM.

4.    MINIMUM PREMIUM $ INCLUDED IN COMPOSITE RATE..

5.    ESTIMATED PREMIUM $INCLUDED IN COMPOSITE RATE.


                                           ADVANCE PREMIUM $ *          (CLASS CODE 99980)
                                                            *INCLUDED IN           (9840)
     EXCLUSION (A) IS HEREBY DELETED                         COMPOSITE RATE
All o1her provisions and condil ions iemain unchanged.     G 5519-1                   -
Issued by the Company providing the insurane aflürdcd by this policy as designated on the declarations page made a part hereof.

                                                                                                                                  C)




                                                                                                                                  Cl
                                                                                                                                  i.
                                                                                                                                  U)


(M) 11-72                                                       15.62-3                                       Page 3 of 3 Pages
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.435 Page 203 of 222




                                      Employers Insurance of Wausau
            ENDORSEMENT

Invoice Number       Invoice Date                                                                        Amount Due
                                                                                                     $
                               -           End.
Policy Number                 Assn.        No.      T    Reptesentative                                          Alpha Code
1726 00 045849                              3
Named Insured and Address                                  Audit Period
            WOLVERINE WORLD WIDE,
            INC.




This Endorsement is effective 1 1 75               and will terminate with the policy,
Policy Period: From
                    to                             12:01 A.M. standard time at the address of the named insured as stated herein.
        -       EMPLOYEE BENEFITS LIABILITY INSURANCE ENDORSEMENT

 THE COMPANY AGREES WITH THE NAMED INSURED, SUBJECT TO ALL OF THE
 PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED HEREIN, AS FOLLOWS:

    I. EMPLOYEE BENEFIT LIABILITY COVERAGE. THE COMPANY WILL PAY ON
        BEHALF OF THE INSURED ALL SUMS WHICH THE INSURED SHALL BECOME
        LEGALLY OBLIGATED TO PAY AS DAMAGES BECAUSE OF LOSS SUSTAINED
        BY ANY EMPLOYEE OR FORMER EMPLOYEE OF THE NAMED INSURED, OR BY
        THE ESTATE, HEIRS, LEGAL REPRESENTATIVES, BENEFICIARIES OR
        ASSIGNS OF ANY SUCH EMPLOYEE OR FORMER EMPLOYEE, ARISING OUT
        OF ANY ACT, ERROR OR OMISSION OCCURRING IN THE ADMINISTRATION
        OF THE NAMED INSURED'S EMPLOYEE BENEFITS PROGRAM; AND THE
        COMPANY SHALL HAVE THE RIGHT AND DUTY TO DEFEND ANY SUIT
        AGAINST THE INSURED SEEKING SUCH DAMAGES, EVEN IF ANY OF THE
        ALLEGATIONS OF THE SUIT ARE GROUNDLESS, FALSE OR FRAUDULENT,
        AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT OF ANY CLAIM
        OR SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL NOT BE
        OBLIGATED TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT
        AFTER THE APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN
        EXHAUSTED BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

             EXCLUSIONS.

             THIS INSURANCE         DOES   NOT APPLY:

            (A) TO ANY LOSS OR CLAIM ARISING OUT OF

                   (1) ' DISCRIMINATION;

                  (2) LIBEL, SLANDER OR HUMILIATION; OR
                                              G5505
                                                                                                                 Page 1 of5Pages
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.436 Page 204 of 222
                            4t.iup1oyers lilSuraIlce of Wausaii
                                      ENDORSEMENT (Continued)

         1726 00 045849                             WOLVERINE WORLD WIDE, INC.

               (3)   ANY DISHONEST, FRAUDULENT, CRIMINAL OR MALICIOUS ACT;

          CB)J TO ANY LOSS OR CLAIM ARISING OUT OF BODILY INJURY, OR INJURY
               TO THE FEELINGS OR REPUTATION OF ANY PERSON, INCLUDING ANY
               MENTAL INJURY, OR INJURY TO OR DESTRUCTION OF TANGIBLE
               PROPERTY, INCLUDING THE LOSS OF USE THEREOF;

         (C) TO ANY LOSS OR CLAIM ARISING OUT OF FAILURE OF PERFORMANCE
             OF ANY CONTRACT BY AN INSURER;

         (D) TO ANY LOSS OR CLAIM BASED UPON THE INSURED'S FAILURE TO
             COMPLY WITH ANY LAW CONCERNING WORKMEN'S COMPENSATION,
             UNEMPLOYMENT COMPENSATION, SOCIAL SECURITY, OR DISABILITY
             BENEFITS;

          (E) TO ANY LOSS OR CLAIM BASED UPON

               (1)   FAILURE OF STOCK OR OTHER INVESTMENTS TO PERFORM AS
                     REPRESENTED BY THE INSURED;

              (2) ADVICE ON WHETHER TO PARTICIPATE OR NOT PARTICIPATE
                  IN ANY STOCK SUBSCRIPTION PLAN;

               (3)   THE INVESTMENT OR NONINVESTMENT OF FUNDS;

               (4)   FINANCIAL FAILURE OF ANY PLAN OR PROGRAM INCLUDED IN
                     THE NAMED INSURED'S EMPLOYEE BENEFIT PROGRAM.

     II. PERSONS INSURED. EACH OF THE FOLLOWING IS AN-INSURED UNDER THIS
          INSURANCE TO THE EXTENT SET FORTH BELOW;

          (A) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
•              AN INDIVIDUAL, THE PERSON SO DESIGNATED BUT ONLY WITH
               RESPECT TO THE CONDUCT OF A BUSINESS OF WHICH HE IS THE
               SOLE PROPRIETOR, AND THE SPOUSE OF THE NAMED INSURED WITH
               RESPECT TO THE CONDUCT OF SUCH A BUSiNSS;

          (B) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
               A PARTNERSHIP OR JOINT VENTURE, THE PARTNERSHIP OR JOINT
•              VENTURE SO DESIGNATED AND ANY SUCH PARTNER OR MEMBER THEREOF
               BUT ONLY WITH RESPECT TO HIS LIABILITY AS SUCH;

          (C) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                 OTHER THAN AN INDIVIDUAL, PARTNERSHIP, OR JOINT VENTURE,
                 THE ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER.,
               DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
               SCOPE OF HIS DUTIES AS SUCH;

     •    (D) ANY EMPLOYEE OF THE NAMED INSURED AUTHORIZED TO ACT IN THE
              ADMINISTRATION OF THE NAMED INSURED'S EMPLOYEE BENEFITS
              PROGRAM, WHILE ACTING WITHIN THE SCOPE OF HIS DUTIES IN
              CONNECTION THEREWITH;

                                              G5505
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.437 Page 205 of 222
                       • Enlployers Insurance of Wausai
                                   ENDORSEMENT (Continued)
          1726 00 045849                           WOLVERINE WORLD WIDE, INC.
      PROVIDED   THAT THE INSURANCE SHALL NOT APPLY TO ANY PERSON
      INCLUDED   AS A FIDUCIARY UNDER THE EMPLOYEE RETIREMENT INCOME
      SECURITY   ACT OF 1974, INCLUDING ANY AMENDMENTS AND REGULATIONS
      RELATING   THERETO, WHILE ACTING IN HIS CAPACITY AS SUCH.

      THIS INSURANCE DOES NOT APPLY TO LOSS ARISING OUT OF THE CONDUCT
      OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE INSURED IS A
      PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN THE POLICY AS A
      NAMED INSURED.

III. LIMITS OF LIABILITY-;- DEDUCTIBLE. THE LIMIT OF LIABILITY STATED
     IN THE SCHEDULE OF THIS ENDORSEMENT AS APPLICABLE TO "EACH
     CLAIM" IS THE LIMIT OF THE COMPANY'S LIABILITY FOR ALL DAMAGES
     INCLUDED IN EACH CLAIM TO WHICH THIS INSURANCE APPLIES, PROVIDED
     THAT THE TERM "EACH CLAIM" INCLUDES ALL CLAIMS ON ACCOUNT OF ANY
     LOSS OR LOSSES SUSTAINED BY ANY ONE EMPLOYEE OR FORMER EMPLOYEE
     AND THE ESTATE, HEIRS)LEGAL REPRESENTATIVES, BENEI1CIARIES OR
     ASSIGNS OF SUCH EMPLOYEE OR FORMER EMPLOYEE, AS THE RESULT OF
     ANY ACT, ERROR OR OMISSION OR COMBINATION OF. RELATED ACTS, ERRORS
     OR OMISSIONS.

      SUBJECT TO THE FOREGOING PROVISION RESPECTING THE LIMIT OF
      LIABILITY FOR "EACH CLAIM", THE LIMIT OF LIABILITY STATED IN
      THE SCHEDULE AS "AGGREGATE" IS THE TOTAL LIMIT OF THE COMPANY'S
      LIABILITY FOR ALL DAMAGES BECAUSE OF ALL LOSSES UNDER THIS
      INSURANCE,

      THE AMOUNT SHOWN IN THE SCHEDULE OF THIS ENDORSEMENT AS THE
      "DEDUCTIBLE AMOUNT" SHALL BE DEDUCTED FROM THE TOTAL AMOUNT OF
      ALL SUMS WHICH THE INSURED SHALL BECOME LEGALLY OBLIGATED TO
      PAY AS DAMAGES ON ACCOUNT OF EACH CLAIM, AND THE COMPANY SHALL
      BE LIABLE ONLY FOR THE DIFFERENCE BETWEEN SUCH DEDUCTIBLE AMOUNT
      AND THE APPLICABLE LIMIT OF LIABILITY. THE TERMS OF THE POLICY
      AND THIS ENDORSEMENT, INCLUDING THOSE WITH RESPECT TO NOTICE OF
      CLAIMS, SUITS, ACTS, ERRORS AND OMISSIONS, APPLY IRRESPECTIVE
      OF THE APPLICATION OF THE DEDUCTIBLE AMOUNT. THE COMPANY MAY
      PAY ANY PART OR ALL OF THE DEDUCTIBLE AMOUNT TO EFFECT
      SETTLEMENT OF ANY CLAIM OR SUIT AND, UPON NOTIFICATION OF THE
      ACTION TAKEN, THE NAMED INSURED SHALL PROMPTLY REIMBURSE THE
      COMPANY FOR SUCH PART OF THE DEDUCTIBLE AMOUNT AS HAS BEEN PAID
      BY THE COMPANY.

 IV. ENDORSEMENT PERIOD- TERRITORY. THE INSURANCE APPLIES ONLY TO
     Loss FOR WHICH CLAIM IS MADE AGAINST THE INSURED WITHIN THE
      UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS, OR
      CANADA, DURING THE ENDORSEMENT PERIOD, PROVIDED THAT WITH
      RESPECT TO ANY SUCH CLAIMS ARISING OUT OF ACTS, ERRORS OR
      OMISSIONS OCCURRING PRIOR TO THE EFFECTIVE DATE OF THIS
      ENDORSEMENT, THE INSURANCE APPLIES ONLY IF ON THE EFFECTIVE

                                           G5505




                                                                                7 —f   e   -
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.438 Page 206 of 222
                      quiployeis InsurancC ofWausau
                                 ENDORSEMENT (Continued')
         1726 00   045849                         WOLVERINE WORLD WIDE, INC.

      DATE OF THIS ENDORSEMENT THE INSURED DID NOT HAVE KNOWLEDGE OF
      SUCH PRIOR OCCURRENCES OR ANY OTHER CIRCUMSTANCES THAT HE KNEW
      OR OUGHT REASONABLY TO HAVE KNOWN MIGHT RESULT IN A CLAIM UNDER
      THIS INSURANCE.

      IF DURING THIS ENDORSEMENT PERIOD THE INSURED BECOMES AWARE OF
      ANY OCCURRENCES OR CIRCUMSTANCES WHICH MIGHT RESULT IN A CLAIM
      OR CLAIMS UNDER THIS INSURANCE, AND NOTICE THEREOF IS GIVEN TO
      THE COMPANY AS SOON AS PRACTICABLE, IN ACCORDANCE WITH CONDITION
      1+ (A) OF THE POLIC'i', IT IS AGREED THAT ANY SUBSEQUENT CLAIM
      ARISING OUT OF SUCH OCCURRENCES OR CIRCUMSTANCES, WHETHER MADE
      DURING OR AFTER THE EXPIRATION OF THIS ENDORSEMENT PERIOD, SHALL
      BE TREATED AS A CLAIM MADE DURING THIS ENDORSEMENT PERIOD.

  V. ADDITIONAL DEFINITIONS. WHEN USED IN REFERENCE TO THIS INSURANCE

      "ADMINISTRATION" MEANS

      (1) PROVIDING INTERPRETATIONS AND GIVING COUNSEL TO EMPLOYEES
          OF THE NAMED INSURED REGARDING THE NAMED INSURED'S EMPLOYEE
          BENEFITS PROGRAM;

      (2) HANDLING RECORDS IN CONNECTION WITH THE - NAMED INSURED'S
          EMPLOYEE BENEFITS PROGRAM;

      (3) EFFECTING THE ENROLLMENT, TERMINATION OR CANCELATION OF
          EMPLOYEES UNDER THE NAMED INSURED'S EMPLOYEE BENEFITS
           PROGRAM;

      BUT DOES NOT INCLUDE ANY ACT, ERROR OR OMISSION OF ANY PERSON,
      ACTING IN THE CAPACITY OF A FIDUCIARY UNDER THE EMPLOYEE
      RETIREMENT INCOME SECURITY ACT OF 1974, INCLUDING ANY
      AMENDMENTS AND REGULATIONS RELATING THERETO.

      "EMPLOYEE BENEFITS PROGRAM" MEANS ANY OF THE FOLLOWING EMPLOYEE
      BENEFIT PLANS AND PROGRAMS MAINTAINED FOR THE BENEiIT OF THE
      NAMED INSURED'S EMPLOYEES OR FORMER EMPLOYEES;

      (1) GROUP LIFE INSURANCE, GROUP ACCIDENT AND HEALTH INSURANCE,
          EMPLOYEE PENSION PLANS, EMPLOYEE STOCK SUBSCRIPTION PLANS,
          PROFIT—SHARING PLANS, WORKMEN'S COMPENSATION, UNEMPLOYMENT
          COMPENSATION, SOCIAL SECURITY AND DISABILITY BENEFITS
          INSURANCE;

      (2) ANY EMPLOYEE BENEFIT PLAN OR PROGRAM DESCRIBED IN THE
          SCHEDULE OF THIS ENDORSEMENT;

      (3) ANY OTHER EMPLOYEE BENEFIT PLAN OR PROGRAM ADDED TO .THE
          NAMED INSURED'S EMPLOYEE BENEFITS PROGRAM AFTER THE
          EFFECTIVE DATE OF THIS ENDORSEMENT PROVIDED THAT WRITTEN
          NOTICE THEREOF IS GIVEN TO THE COMPANY WITHIN 30 DAYS
          AFTER THE EFFECTIVE DATE THEREOF.

                                         G5505
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.439 Page 207 of 222
                                 *Employeis Insuranee of Wausaile
                                                   ENDORSEMENT (Continued)
    1726 00 04581+9                                               WOLVERINE WORLD WIDE, INC.

    VI. ADDITIONAL CONDITIONS.

           NOTICE OF CLAIM, SUIT, ACT, ERROR OR OMISSION. IF ANY CLAIM IS
           MADE AGAINST THE INSURED OR If THE INSURED SHALL LEARN OF ANY
           OCCURRENCES OR CIRCUMSTANCES WHICH MIGHT RESULT IN A CLAIM
           HEREUNDER, WRITTEN NOTICE SHALL BE GIVEN BY OR ON EHALF OF THE
            INSURED AS SOON AS PRACTICABLE IN ACCORDANCE WITH THE REQUIREMENTS
           OF CONDITION 1 (A) OF THE POLICY.


                                                SCHEDULE

   1.    LIMITS OF LIABILITY

             $    500 000             EACH CLAIM
                      000             AGGREGATE

   2.    DEDUCTIBLE

             $1QQO                    EACH   CLAIM

   3.    PURSUANT TO SUBDIVISION (2) OF THE DEFINITION OF "EMPLOYEE BENEFITS
         PROGRAM," THE DEFINITION OF "EMPLOYEE BENEFITS PROGRAM" ALSO
         INCLUDES THE FOLLOWING:




   4. PREMIUM.

                                                             ESTIMATED
         NO. OF EMPLOYEES                                    PREMIUM

                                                             $__INCLUDED         IN COMPOSITE RATE




All other provisions and conditions remain unchanged.        G5535
Issued by the Company providing the insurance afforded by this policy as designated on Lite declarations page made a part hereof.
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.440 Page 208 of 222




             ENDORSEMENT
                                        Elllploycls 1usiuuee of Wausau
Invoice Number         Invoice Date                                                                               Amount Due
                                                                                                              $
                                          End.
Policy Number             Assn.           No.     T   Representative                                                        Alpha Code
  1726 00 01+581+9                       k
Named Insured and Address                              Audit Period
       WOLVERINE WORLD WIDE,
       INC.




This Endorsement is effective            1 1 75            and will terminate with the policy.
Policy Period: From
                   to                                      12:01 A . M.   standard   time at the address of tha named insured as stated herein' .
 THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
 OF THE POLICY RELATING TO THE FOLLOWING:

              (X)     COMPREHENSIVE GENERAL LIABILITY INSURANCE
              ( )     MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
              C)      OWNERS', LANDLORDS', AND TENANTS' LIABILITY INSURANCE


                             HIRED AND NONOWNED WATERCRAFT ENDORSEMENT

  IT IS AGREED THAT:

        1.     THE EXCLUSION RELATING TO WATERCRAFT DOES NOT APPLY TO ANY
               HIRED OR NONOWNED WATERCRAFT OF THE FOLLOWING KINDS: (I)
               PRIVATE PASSENGER INBOARD MOTORBOAT LESS THAN 1+0 FEET
                 IN OVERALL LENGTH, (II) PRIVATE PASSENGER SAILBOAT NOT
               EQUIPPED WITH AUXILIARY HORSEPOWER AND LESS THAN 40 FEET
               IN OVERALL LENGTH, OR (III) ANY OUTBOARD MOTORBOAT USED
               IN THE BUSINESS OF THE NAMED INSURED.

        2. THE INSURANCE WITH RESPECT TO ANY WATERCRAFT SUBJECT TO
           TI-ITS ENDORSEMENT DOES NOT APPLY WHILE THE WATERCRAFT IS
           RENTED TO OTHERS OR IS USED FOR CARRYING ANY PASSENGER FOR
               A CONSIDERATION.

        3. THE INSURANCE WITH RESPECT TO ANY WATERCRAFT SUBJECT TO
           THIS ENDORSEMENT SHALL BE EXCESS INSURANCE OVER ANY OTHER
           VALID AND COLLECTIBLE INSURANCE AVAILABLE TO THE INSURED,
           EITHER AS AN INSURED UNDER A POLICY APPLICABLE WITH RESPECT
           TO SUCH WATERCRAFT OR OTHERWISE.
                                            G5507
                                                                                                                            Page 1 of 2 Pages

    Css.                Ir      __.__L ___                 --
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.441 Page 209 of 222
                                     6p1oyers Insurance of Wailsauf
                                                 ENDORSEMENT (Continued)




   1726 00 045849                                           WOLVERINE WORLD WIDE, INC.

        1•
              THE TERM "HIRED WATERCRAFT" AS USED HEREIN MEANS
              A WATERCRAFT USED UNDER CONTRACT IN BEHALF OF, OR
              LOANED TO, OR RENTED TO THE NAMED INSURED.
              THE TERM 'tNONOWNED WATERCRAFT AS USED HEREIN MEANS A
              WATERCRAFT NOT OWNED IN WHOLE OR IN PART, OR HIRED
              OR LEASED BY, OR LOANED OR RENTED TO, OR FURNISHED FOR
              THE REGULAR USE OF OR REGISTERED IN THE NAME OF THE
              NAMED INSURED, OR ANY INDIVIDUAL PARTNERS THEREOF,
              IF THE NAMED INSURED IS A PARTNERSHIP.


   INCLUDED IN COMPOSITE RATE




                                                             G5507

All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.

                                                                                                                                   C,)
                                                                                                                                   N




(M) 11-72                                                     15-62-3                                          Page 2 of 2 Page
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.442 Page 210 of 222




                                     Employeis Insutanee of Wausau
         ENDORSEM E NT


Invoice Number        Invoice Date                  Premium                    Dividend   Amount Due
                                                                           $
                                      End.
Policy Number               Assn.     No.    T   Representative                                Alpha Code
1726 00 045849                        5
Named Insured and Address                                Audit    Period
         WOLVERINE WORLD WIDE,
         INC.




This Endorsement is effective 1 1 75            and will terminate with the policy.
Policy Period:    From
                      to         12:01 A. M. standard time at the address of the named insured as stated herein.
   THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PRO-
    VISIONS OF THE POLICY RELATING TO THE FOLLOWING:

          (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE


                  MEDICAL MALPRACTICE LIABILITY INSURANCE ENDORSEMENT

    IT IS AGREED THAT SUCH INSURANCE AS IS AFFORDED FOR BODILY INJURY LIA-
    BILITY APPLIES TO LIABILITY OF THE INSURED BECAUSE OF ANY INJURY RE-
    SULTING AT ANY TIME FROM MEDICAL MALPRACTICE COMMITTED DURING THE
    POLICY PERIOD SUBJECT TO THE FOLLOWING ADDITIONAL PROVISIONS

    1.     ADDITIONAL DEFINITION.

           THE TERM "MEDICAL MALPRACTICE" INCLUDES ANY MALPRACTICE, ERROR OR
           MISTAKE IN THE RENDERING OF OR FAILURE TO RENDER MEDICAL, SURGI-
           CAL, DENTAL, X-RAY OR NURSING SERVICE OR TREATMENT.

    2.     ADDITIONAL EXCLUSION.

           THE INSURANCE DOES NOT APPLY TO LIABILITY ASSUMED BY THE INSURED
           UNDER ANY CONTRACT OR AGREEMENT.

    3.     PERSONS INSURED.

           THE INSURANCE AFFORDED FOR INJURY ARISING OUT OF MEDICAL MAL-
           PRACTICE DOES NOT APPLY TO ANY PERSON WITH RESPECT TO MEDICAL
           MALPRACTICE COMMITTED BY HIM UNLESS DESIGNATED AS AN INSURED IN

                                                                  G5523
                                                                                               Page 1 of 3Pages,
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.443 Page 211 of 222
                      •     mp1oyes lilsulallee of Wausau
                                    ENDORSEMENT (Conti nued)
                                                               *
                   1726 00 045849                     WOLVERINE WORLD WIDE, INC.



           THE SCHEDULE BELOW, AND THE INSURANCE SHALL THEN APPLY ONLY AS
           EXCESS INSURANCE UNDER ANY OTHER VALID AND COLLECTIBLE INSURANCE
           AVAILABLE TO SUCH INSURED.

    '-t.   LIMITS OF LIABILITY.

           WITH RESPECT TO THE INSURANCE AFFORDED FOR INJURY ARISING OUT OF
           MEDICAL MALPRACTICE, THE "LIMITS OF LIABILITY" PROVISIONS APPLI-
           CABLE TO COVERAGE A ARE REPLACED BY THE FOLLOWING:

             REGARDLESS OF THE NUMBER OF (1) INSUREDS UNDER THIS POLICY, (2)
             PERSONS WHO SUSTAIN INJURY, OR (3) CLAIMS MADE OR SUITS BROUGHT
             ON ACCOUNT OF INJURY ARISING OUT OF MEDICAL MALPRACTICE, THE
             COMPANY'S LIABILITY IS LIMITED AS FOLLOWS:

             THE TOTAL LIABILITY OF THE COMPANY FOR ALL DAMAGES BECAUSE OF
             ALL INJURY TO ANY ONE PERSON AS THE RESULT OF MEDICAL MAL-
             PRACTICE SHALL NOT EXCEED THE LIMIT OF LIABILITY SHOWN IN THE
             SCHEDULE AS "EACH PERSON AGGREGATE". SUBJECT TO THE FOREGOING
             PROVISION REGARDING "EACH PERSON AGGREGATE", THE TOTAL LIABILITY
             OF THE COMPANY FOR ALL DAMAGES BECAUSE OF ALL INJURY TO ALL
             PERSONS AS THE RESULT OF MEDICAL MALPRACTICE SHALL NOT EXCEED
             THE LIMIT OF LIABILITY SHOWN IN THE SCHEDULE AS "GENERAL AGGRE-
             GATE".

     5. AMENDED AND ADDITIONAL CONDITIONS.

           A.   INSURED'S DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT.
                IF AT ANY TIME THE INSURED BECOMES AWARE OF ANY EVENT WHICH
                HE HAS REASON TO BELIEVE MAY RESULT IN A CLAIM OR SUIT UNDER
                THIS ENDORSEMENT, WRITTEN NOTICE SHALL BE GIVEN BY OR FOR THE
                INSURED TO THE COMPANY IN ACCORDANCE WITH THE NOTICE REQUIRE-
                MENTS OF THE CONDITION TITLED "INSUREL'S DUTIES IN THE EVENT
                OF OCCURRENCE, CLAIM OR SUIT".

           B.   LIMITATION OF COVERAGE UNDER OTHER LIABILITY INSURANCE. EXCEPT
                AS PROVIDED HEREIN, THE POLICY DOES NOT APPLY TO INJURY RE-
                SULTING FROM MEDICAL MALPRACTICE.

                                                   G5523




                                                                                            N




(N) 465                                     15.62.2                         Page 2 of 3 Pages
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.444 Page 212 of 222
                                   Quiployeis Insurallec of Wausau
                                                   ENi)OHSEM!NT (Continued)




                   1726 00 045849                            WOLVERINE WORLD WIDE, INC.

                                                            S CHEDULE

            LIMITS OF LIABILITY:

                       $500,000                 EACH PERSON AGGREGATE

                       $      500,000           GENERAL AGGREGATE


                                              DESIGNATED INSUREDS




                                           INCLUDED IN COMPOSITE RATE




                                                                     G5523
All other plovL.STOOS and conditions remain unchanged.
Is sued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




                                                                                                                                    Co


(M) 11-72                                                     15-62-3                                           Page 3 of 3 Pagis
    Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.445 Page 213 of 222
                                     Ll                                      S

                                      Ernp1oyeis lilsilnhlee of WaiIsAfl1
             ENDORSEMENT


Invoke   Number       Invoice Date                   Premium                 Dividend       Amount Due
                                                                         $              $
                                      End.
 )licy Number                Assn.    No.    T   Represent a tive                                Alpha   Code
 1726 00 045849                       6
Named Insured and Address                                 Audit Period
              WOLVERINE WORLD WIDE,
              INC.




This Endorsement is effective 1 1 75             and will terminate with the policy.
Policy Period: From
                      to          12:01 A. M. standard time at the address of the named insured as stated herein.
THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PROVISIONS
OF THE POLICY RELATING TO THE FOLLOWING:

                  (X) COMPREHENSIVE GENERAL LIABILITY INSURANCE


                             WORLD—WIDE COVERAGE ENDORSEMENT
                                         (BROAD FORM)
IT IS AGREED THAT:

         l        THE DEFINITION OF "POLICY TERRITORY" IS REPLACED BY THE FOLLOWING:

                            "POLICY TERRITORY" MEANS ANYWHERE IN THE WORLD.
         Z. WITH RESPECT TO CLAIMS MADE OR SUITS INSTITUTED IN COURTS ELSE—
             WHERE THAN WITHIN THE UNITED STATES OF AMERICA, ITS TERRITORIES
             OR POSSESSIONS, OR CANADA, THE COMPANY SHALL HAVE THE RIGHT,
             BUT NOT THE DUTY, TO DEFEND ANY SUCH SUIT AND TO MAKE SUCH
              -



             INVESTIGATION, NEGOTIATION AND SETTLEMENT OF ANY SUCH
             CLAIM OR SUIT AS IT DEEMS EXPEDIENT; PROVIDED, IN ANY CASE IN
             WHICH THE COMPANY ELECTS NOT TO INVESTIGATE, SETTLE OR DEFEND,
             THE INSURED, UNDER THE SUPERVISION OF THE COMPANY, WILL MAKE OR
             CAUSE TO BE MADE SUCH INVESTIGATION AND DEFENSE AS MAY BE
             REASONABLY NECESSARY AND, SUBJECT TO PRIOR AUTHORIZATION BY
             THE COMPANY, WILL EFFECT TO THE EXTENT POSSIBLE SUCH
             SETTLEMENT OR SETTLEMENTS AS THE COMPANY AND THE INSURED DEEM
             PRUDENT. THE COMPANY SHALL REIMBURSE THE INSURED FOR THE
             REASONABLE COST OF ANY SUCH INVESTIGATION, SETTLEMENT OR
             DEFENSE, IN CURRENCY OF THE UNITED STATES AT THE RATE OF
             EXCHANGE PREVAILING ON THE DATE OF PAYMENT.
                                              G5511A
                                                                                                 Page 1 of 2 Pages
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.446 Page 214 of 222
                                    Omploye%tusurditee of Wausau
                                          ERSEMENT (Continued)


                 1726 00 045849                                    WOLVERINE WORLD WIDE, INC.
         3. EXCEPT WITH RESPECT TO PRODUCTS WHICH ARE SOLD FOR USE OR
            CONSUMPTION WITHIN THE UNITED STATES OF AMERICA, ITS
            TERRITORIES OR POSSESSIONS, OR CANADA, THE INSURANCE
            AFFORDED WITH RESPECT TO THE NAMED INSURED'S PRODUCTS
            APPLIES ONLY TO THE NAMED INSUREDTS PRODUCTS MANUFACTURED WITHIN
            THE UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS, OR
            CANADA.

         4. THE COMPANY IS NOT AN ADMITTED OR AUTHORIZED INSURER OUTSIDE
            OF THE UNITED STATES OF AMERICA, ITS TERRITORIES OR POSSESSIONS,
            OR CANADA, AND THE COMPANY ASSUMES NO RESPONSIBILITY FOR THE
            FURNISHING OF CERTIFICATES OR EVIDENCE OF INSURANCE, OR BONDS,
            OF FOR COMPLIANCE IN ANY WAY WITH THE LAWS OF OTHER COUNTRIES
            RELATING TO LIABILITY INSURANCE.
         5. IF THE INSURED HAS OTHER INSURANCE AGAINST A LOSS COVERED
            HEREUNDER, THIS INSURANCE SHALL NOT APPLY TO THE EXTENT
            THAT ANY VALID AND COLLECTIBLE INSURANCE, WHETHER ONA
            PRIMARY, EXCESS OR CONTINGENT BASIS, IS AVAILABLE TO THE
            INSURED.

         6. THE INSURANCE AFFORDED BY THIS ENDORSEMENT APPLIES ONLY TO
            THE FOLLOWING INSUREDS:    WOLVERINE WORLD WIDE, INC.
                                       W.W.W. RETAIL, INC.
                                       UNITED PARTS DI:STRIBUTORS OF MICHIGAN,
                                       ALL PARTS, INC.                  INC.




                                               INCLUDED IN COMPOSITE RATE




                                                                        G5511A
All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.

                                                                                                                                   N
                                                                                                                                   N




                                                                                                                                   0
(M) 11-72                                                     15-62-3                                          Page 2 of 2 Pages
      Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.447 Page 215 of 222


                                                 Employers Insurance of Wausau

                                                            PERSONS INSURED
                                                    EXECUTIVE OFFICERS AND EMPLOYEES



                                                End.
Policy Number                   Assn.           No.       T    Representative                                             Alpha Code
1726 00 O458+9                                  7
Named Insured and Address
           WOLVERINE WORLD WIDE,
              INC.



This Endorsement is effective           1   1   75                     and will terminate with the policy.




     This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:
                       (x) COMPREHENSIVE GENERAL LIABILITY INSURANCE
                             MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                             OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                             OWNERS' AND CONTRACTORS' PROTECTIVE LIABILITY INSURANCE
                            STOREKEEPERS' INSURANCE


It is agreed that the "Persons Insured" provision is amended as follows:
       Subdivisithi (c) is replaced by the following:

        (c)   if the named insured is designated in the declarations as other than an individual, partnership or joint venture, the
              organization so designated and
              (i)    any director or stockholder thereof while acting within the scope of his duties as such; and
              (ii)   any executive officer of the named insured while acting within the scope of his employment for the named
                     insured.

                     The term "executive officer" means any person holding any of the officer positions created by the charter or
                     bylaws of the named insured.
2.      The word "insured" also includes any employee of the named insured while acting within the scope of his employment for the
        named insured; provided, that no person shall be an insured under this paragraph with respect to:
        (a)   bodily injury to (i) any fellow employee of such person injured in the course of his employment or (ii) the named
              insured or (iii) if the named insured is a partnership or joint venture, any partner o member thereof;
        (b)   property damage to property owned, occupied or used by, rented to, in the care, custody or control of, or over which
              physical control is being exercised for any purpose by (I) anther employee of the named insured or (ii) the named
              insured or, if the named insured is a partnership or joint venture, any partner or member thereof.




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.

(M) 9 - 73                                                        515-5692                                                             G5411
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.448 Page 216 of 222
                                                                                                        S
                                                 Employers lnsiwanee of Wausau

                                                                  ADDITIONAL INSURED
                                                                        (Vendors)
Invoice Number                Invoice Date                                                                                        Amount Due
                                                                                                                              $
                                                   End.
Policy Number                          Assn.       No.           T      Representative                                                     Alpha Code
1726 00 01+5849                                   8
Named Insured and Address                                               Audit Period
         WOLVERINE WORLD WIDE,
         INC.




This Endorsement is effective                1 1 75                          and will terminate with the policy.
Policy Period- From
                         to    -                                      12:01 AM.,         standard time at the address of the named insured as stated herein.



                This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:
                                         (X )    COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                         C  )    COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE


         It is agreed that the "Persons Insured" provision is amended to include any person or organization designated below (herein referred to as
         "vendor"), as an insured, but only with respect to the distribution or sale in the regular course of the vendor's business of the named
         insured's products designated below subject to the following additional provisions:
                1.   '   Thu insurance with respect to the vendor does not apply to:
                         (a) any express warranty, or any distribution or sale for a purpose, unauthorized by the named insured;
                         (b) bodily injury or property damage arising out of
                              (i) any act of the vendor which changes the condition of the products,
                              (ii) any failure to maintain the product in merchantable condition,
                              (iii) any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally.
                                    undertakes to make in the usual course of business, in connection with the distribution or sale of the products, or
                              (iv) products which after distribution or sate by the named insured have been labeled or relabeled or used as a container,
                                    part or ingredient of any other thing or substance by or for the vendor;
                         (c) bodily, injury or property damage occurring within the vendor's premises.
                2.       The insurance does not apply to any person or organization, as insured, from whom the named insured has acquired such
                         products or any ingredient, part or container, entering into, accompanying or containing such products.

                                                                             SCHEDULE
         Name of Person or Organization: ANY PERSON OR ORGANIZATION PURCHASING GOODS OR PRODUCTS
          FROM THE NAMED INSURED FOR THE PURPOSE 0F RESALE.
         Named Insured's Products: ALL PRODUCTS OF THE NAMED I NSU RED


                                         INCLUDED IN COMPOSITE RATE




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




(M) 11-74 PRTD. USA                                                       560-114                                                                 G114
                                         . .
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.449 Page 217 of 222




                                                 Employers Insurance of Wausau
                                                                  ADDITIONAL INSURED
                                                         (Promises Leased to the Named Insured)
Invoice Number              Invoice Dare                                                                                                 Amount Due
                                                                                                                                     $

                                                  End.
Policy Number                         Assn.       No.       T        Representative                                                      Alpha Code
1726 00 01+581+9                                    9'
f\atned Insured and Address                                                 Audit Period
             WOLVERINE WORLD WIDE,
             INC.



'J'hLs Endorsement is effective           1 1 75                               and will terminate with the policy.
Polkv Periods             From
                           to                            12:01   A. fyi.,   standard time at the address of the named insured as stated herein.




 This endorsement modifies such insurance as is afforded by the provisions of the policy relating to tilt' lolliisving:
                                 X)           COMPREHENSIVE GENERAL LIABILITY INSURANCE
                      -         C ) MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                    OWNERS', LANDLORDS AND TENANTS' LIABILITY INSURANCE
                                    STOREKEEPER'S INSURANCE

It is agreed that she "Persons Insured" provision is amended to include as an insured the person or organization designated below, but only with respect
to liability arising out of the ownership, maintenance or use of that part of the premise's designated below leasesi it. rite named insured, and subject to
the following additional exclusions:

The insurance does not apply:

    1, to any occurrence which takes place afier the named insured ceases to be a tenant in said premises;

    2. to structural alterations, new construction or demolition operations performed by or on behalf of the person or organization designated below.

                                                                            SCHEDULE
                                                                                                                                 Premiums
                                                                                                                      Bodily                Property
            Designation of Premises                         Name of Person or Organization                            Injury                Damage
        (Part Leased to Named Insured)                           (Additional Insured)                                Liability              Liability
   1. LAND LEASED TO WOLVERINE
            SERVICE CLUB INC. FOR
            CAMPING SITE                                         CONSUMERS POWER CO.                                                       INCLUDED
                                                                                                                                             IN
   2. ALL PREMISES LEASED TO LESSORS WHERE LEASE AGREEMENT                                                                                COMPOSITE
      NAMED INSURED.AND       REQUIRES LESSEE TO NAME                                                                                       RATE
      INSUREDS NAMED IN       LESSOR AS ADDITIONAL INSURED
      ENDORSEMENT #1          ON LESSEE'S POLICY
MI other provisions and conditions semain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof,




    flaaatO.                      SS*SflS-
                                     a
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.450 Page 218 of 222
                                                                                       E

                                      Employers Insurance of Wausau
         ENDORSEMENT


Invoke Number         Invoice Date                       Premium                       Dividend         Amount Due
                                                                                   $                $
                                       End.
Policy Number                Man.      No.       T    Repxesentative                                         Alpha Code
1726 00 045849                          10
Named Insured and Address                                     Audit Period
         WOLVERINE WORLD WIDE,
         INC.




This Endorsement is effective        1 1 75                   and will terminate with the policy.
Policy Period     From
                      to                  12:01 A. M.      standard time at the address of the named insured as stated herein.
                            HOST LIQUOR LIABILITY ENDORSEMENT

THIS ENDORSEMENT DOES NOT MODIFY ANY COVERAGE PART FORMING A PART OF
THIS POLICY.

                                                     SCHEDULE

THE LIMIT OF THE COMPANY'S LIABILITY AGAINST EACH SUCH COVERAGE SHALL
BE AS STATED HEREIN, SUBJECT TO ALL THE TERMS OF THIS ENDORSEMENT
HAVING REFERENCE THERETO.

        COVERAGES                             LIMITS OF LIABILITY                                       PREMIUM

INJURY TO PERSON                              $ 500,000                EACH PERSON
                                              $ 500,000                EACH OCCURRENCE                  $ INCLUDED

INJURY TO PROPERTY                            $ 100,000                                                 $ IN

INJURY TO MEANS OF
      SUPPORT                                 $ 100,000                                                 $COMPOSITE

                                                                       TOTAL PREMIUM                    $ RATE

                                                     COVERAGE

THE COMPANY, IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM AND SUBJECT
TO ALL OF THE PROVISIONS OF THE POLICY NOT EXPRESSLY MODIFIED HEREIN,
AGREES WITH THE NAMED INSURED AS FOLLOWS:

   I. COVERAGE AGREEMENT.

                                                                        G 5 5 16                            Page 1 of 4Pages
Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.451 Page 219 of 222
                       Employers IllSt1IQflee of Wausau
                                ENDORSEMENT (Continued)
        1726 00 01+5849                WOLVERINE WORLD WIDE, INC.
     THE COMPANY WILL PAY ON BEHALF OF THE INSURED ALL SUMS WHICH THE
     INSURED SHALL BECOME LEGALLY OBLIGATED TO PAY AS DAMAGES BY REASON
     OF THE PROVISIONS OF ANY CIVIL DAMAGE ACT, BECAUSE OF INJURY CAUSED
     BY THE GIVING, FURNISHING OR DELIVERING OF ALCOHOLIC LIQUOR TO ANY
     PERSON OR PERSONS BY THE INSURED, AND THE COMPANY SHALL HAVE THE
     RIGHT AND DUTY TO DEFEND ANY SUIT AGAINST THE INSURED SEEKING SUCH
     DAMAGES, EVEN IF ANY OF THE ALLEGATIONS OF THE SUIT ARE GROUNDLESS,
     FALSE, OR FRAUDULENT, AND MAY MAKE SUCH INVESTIGATION AND SETTLEMENT
     OF ANY CLAIM OR SUIT AS IT DEEMS EXPEDIENT, BUT THE COMPANY SHALL
     NOT BE OGLIGATED TO PAY ANY CLAIM OR JUDGMENT OR TO DEFEND ANY SUIT
     AFTER THE APPLICABLE LIMIT OF THE COMPANY'S LIABILITY HAS BEEN
     EXHAUSTED BY PAYMENT OF JUDGMENTS OR SETTLEMENTS.

     EXCLUSIONS:

     THIS INSURANCE DOES NOT APPLY:

     (A) TO INJURY TO PERSON SUSTAINED BY ANY PERSON WHILE ENGAGED IN
          THE EMPLOYMENT OF THE NAMED INSURED;

     (B) TO INJURY TO THE MEANS QF.SUPPORT-OF ANY PERSON AS THE RESULT
          OF ANY INJURY TO PERSON SUSTAINED BY SUCH PERSON WHILE EN-
          GAGED IN THE EMPLOYMENT OF THE NAMED INSURED;

     (C) TO INJURY TO

           (1) PROPERTY OWNED OR OCCUPIED BY, LEASED OR RENTED TO THE
               INSURED,

           (2) PROPERTY USED BY THE INSURED, OR

           (3) PROPERTY IN THE CARE, CUSTODY OR CONTROL OF THE INSURED
               OR AS TO WHICH THE INSURED IS FOR ANY PURPOSE EXERCISING
               PHYSICAL CONTROL;

     (D) TO ANY INJURY WITH RESPECT TO WHICH INSURANCE IS AFFORDED BY
          THE PROVISIONS OF THE POLICY RELATING TO BODILY INJURY
          LIABILITY OR PROPERTY DAMAGE LIABILITY;

     (E) TO ANY GIVING, FURNISHING OR DELIVERING OF ALCOHOLIC LIQUOR
          FOR WHICH THE INSURED MAY BE HELD LIABLE AS A PERSON OR
          ORGANIZATION ENGAGED IN THE BUSINESS OF MANUFACTURING, DIS-
          TRIBUTING, SELLING OR SERVING ALCOHOLIC BEVERAGES OR AS AN
          OWNER OR LESSOR OF PREMISES USED FOR SUCH PURPOSES.

II. PERSONS INSURED.

      EACH OF THE FOLLOWING IS AN INSURED UNDER THIS INSURANCE TO THE
      EXTENT SET FORTH BELOW:

                                                  G5516

                                                                                       m
                                                                                       N




                                                                                       N



                                        15-62.2                        Page   2°f It Page
  Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.452 Page 220 of 222
                          olliployels litsuranec of Wainsau
                                    ENDORSEMENT (Continued)
             1726 00 0458/.9                    WOLVERINE WORLD WIDE, INC.

            (A) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS
                AS AN INDIVIDUAL, THE PERSON SO DESIGNATED BUT ONLY
                WITH RESPECT TO THE CONDUCT OF A BUSINESS OF WHICH HE
                IS THE SOLE PROPRIETOR;

            (B) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS
                AS A PARTNERSHIP OR JOINT VENTURE, THE PARTNERSHIP OR
                JOINT VENTURE SO DESIGNATED AND ANY PARTNER OR MEMBER
                THEREOF BUT ONLY WITH RESPECT TO HIS LIABILITY AS SUCH;

            (C) IF THE NAMED INSURED IS DESIGNATED IN THE DECLARATIONS AS
                OTHER THAN AN INDIVIDUAL, PARTNERSHIP OR JOINT VENTURE,
                THE ORGANIZATION SO DESIGNATED AND ANY EXECUTIVE OFFICER,
                DIRECTOR OR STOCKHOLDER THEREOF WHILE ACTING WITHIN THE
                SCOPE OF HIS DUTIES AS SUCH;

            (D) ANY PERSON (OTHER THAN AN EMPLOYEE OF THE NAMED INSURED) OR
                ORGANIZATION WHILE ACTING AS REAL ESTATE MANAGER FOR THE
                NAMED INSURED.
            THIS INSURANCE DOES NOT APPLY TO INJURY ARISING OUT OF THE CONDUCT
            OF ANY PARTNERSHIP OR JOINT VENTURE OF WHICH THE INSURED IS A
            PARTNER OR MEMBER AND WHICH IS NOT DESIGNATED IN THIS POLICY AS A
            NAMED INSURED.

 III. LIMITS OF LIABILITY.

            REGARDLESS OF THE NUMBER OF (1) INSUREDS UNDER THIS POLICY, (2)
            PERSONS OR ORGANIZATIONS WHO SUSTAIN INJURY, OR (3) CLAIMS MADE OR
            SUITS BROUGHT ON ACCOUNT OF ANY INJURY, THE COMPANY'S LIABILITY
            IS LIMITED AS FOLLOWS:

                 INJURY TO PERSON. WITH RESPECT TO THE INSURANCE AFFORDED
                 FOR INJURY TO PERSON, THE LIMIT OF LIABILITY STATED IN THE
                 SCHEDULE AS APPLICABLE TO "EACH PERSON" IS THE LIMIT OF THE
                 COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO PERSON SUSTAINED
                 BY ONE PERSON IN ANY ONE OCCURRENCE, uR SUSTAINED BY ONE
                 PERSON IN ANY SERIES OF OCCURRENCES, ARISING OUT OF ONE CASE
                 OF INTOXICATION; AND THE LIMIT OF SUCH LIABILITY STATED IN THE
                 SCHEDULE AS APPLICABLE TO "EACH OCCURRENCE" IS, SUBJECT TO THE
                 ABOVE PROVISION RESPECTING EACH PERSON, THE TOTAL LIMIT OF
                 THE COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO PERSON
                 SUSTAINED BY ALL PERSONS INJURED IN ANY ONE OCCURRENCE, OR
                 SERIES OF OCCURRENCES ARISING OUT OF ANY ONE CASE OF
                 INTOXICATION.

                                                     G5516




                                                                                        N
                                                                                        N
                                                                                        y)

CM)   4.6
                                           15-62.2                       Page.3 of+ Paget
   Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.453 Page 221 of 222
                                   oilIHp1OyerS Insurance otWaiisau
                                                  ENDORSEMENT (Continued)
                        1726 00 04581+9                           WOLVERINE WORLD WIDE, INC.
                   INJURY TO PROPERTY. THE LIMIT OF LIABILITY STATED IN THE
                   SCHEDULE AS APPLICABLE TO "INJURY TO PROPERTY" IS THE TOTAL
                   LIMIT OF THE COMPANY'S LIABILITY ON ACCOUNT OF INJURY TO
                   PROPERTY RESULTING FROM ANY ONE OCCURRENCE, OR SERIES OF
                   OCCURRENCES ARISING OUT OF ANY ONE CASE OF INTOXICATION.

                   INJURY TO MEANS OF SUPPORT. THE LIMIT OF LIABILITY STATED
                   IN THE SCHEDULE AS APPLICABLE TO "INJURY TO MEANS OF SUPPORT"
                   IS THE TOTAL LIMIT OF THE COMPANY'S LIABILITY ON ACCOUNT OF
                   ALL PERSONS WHO SHALL BE INJURED IN MEANS OF SUPPORT ON
                   ACCOUNT OF ANY ONE OCCURRENCE, OR SERIES OF OCCURRENCES
                   ARISING OUT OF ANY ONE CASE OF INTOXICATION, OR ON ACCOUNT
                   OF ALL PERSONS WHO SHALL BE INJURED IN MEANS OF SUPPORT BY
                   REASON OF THE FAILURE OF ANY ONE PERSON TO FURNISH MEANS OF
                   SUPPORT.

  IV. ENDORSEMENT PERIOD; TERRITORY.

            THIS INSURANCE APPLIES ONLY TO INJURY OCCURRING DURING THE POLICY
            PERIOD WITHIN THE POLICY TERRITORY IN CONSEQUENCE OF THE GIVING,
            FURNISHING, OR DELIVERING OF ALCOHOLIC LIQUOR DURING THE POLICY
            PERIOD.

    V.      POLICY CONDITIONS.

            THE CONDITIONS OF THE POLICY CAPTIONED "INSPECTION AND AUDIT,"
            "INSURED'S DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SU I T,"
            "ACTION AGAINST COMPANY," "OTHER INSURANCE," "SUBROGATION,"
            "CHANGES," "ASSIGNMENT," "THREE—YEAR POLICY," "CANCELATION,"
            AND "DECLARATIONS" APPLY TO THE INSURANCE AFFORDED BY THIS
            ENDORSEMENT.

  VI.       ADDITIONAL AND AMENDED DEFINITIONS.

            WHEN USED IN REFERENCE TO THIS INSURANCE, THE WORD "OCCURRENCE"
            MEANS AN ACCIDENT, INCLUDING INJURIOUS EXPOSURE TO CONDITIONS,
            WHICH. RESULTS, DURING THE ENDORSEMENT PERIC), IN AN INJURY
            NEITHER EXPECTED NOR INTENDED FROM THE STANDPOINT OF THE INSURED.

            WHEN USED IN REFERENCE TO THIS INSURANCE, THE UNQUALIFIED WORD
            "INJURY" MEANS INJURY IN PERSON OR PROPERTY, OR INJURY TO THE
            MEANS OF SUPPORT OF ANY PERSON.



                                                                         G5516




All other provisions and conditions remain unchanged.
Issued by the Company providing the insurance afforded by this policy as designated on the declarations page made a part hereof.




                                                                                                                                     •1
                                                                                                                                     N
                                                                                                                                     p.



(M) 11-72                                                     15.62.3                                          Page 14 0f 1f Pages
 Case 1:19-cv-00010-JTN-SJB ECF No. 1-2 filed 01/07/19 PageID.454 Page 222 of 222
                                          fl

        -      ENDORSEMENT
                                           Employers Insurance of Wausati
 Invoice Number          Invoice Date                                                                               Amount Due
                                                                                                                $
                                               End.
 Policy Number                    Assis        No.      T   Representative                                                    Alpha Code
1726 00 045849                                  11
 Named Insured and Address                                   Audit Period
              WOLVERINE WORLD WIDE,
              INC. 11




 This Endorsement is effective            1 1 75                 and will terminate with the policy.
 Policy Period  From
                    to                                           12:01 A. M.   standard time at the address of the named insured as stated herein.

              THIS ENDORSEMENT MODIFIES SUCH INSURANCE AS IS AFFORDED BY THE PRO-
              VISIONS OF THE POLICY RELATING TO THE FOLLOWING:

                         (X)     COMPREHENSIVE GENERAL LIABILITY INSURANCE

                                          NOTICE OF CANCELATION

              THIS INSURANCE WILL NOT BE CANCELED BY THIS INSURANCE COMPANY NOR
              ANY CHANGES MADE IN THE POLICY WHICH CHANGE, RESTRICT, OR REDUCE THE
              INSURANCE PROVIDED OR CHANGE THE NAME OR THE INSURED, WITHOUT FIRST
              GIVING TEN DAYS NOTICE IN WRITING TO THE CONSUMERS POWER COMPANY,
              JACKSON, MICHIGAN, AS EVIDENCED BY RECEIPT OF REGISTERED LETTER.

              IT IS AGREED THAT THE ABOVE, NOTICE OF CANCELATION APPLIES IN RESPECT
              TO THE FOLLOWING DESIGNATED PREMISES:

                               DESIGNATION OF PREMISES FOR CONSUMERS POWER COMPANY
                                  (PART LEASED TO NAMED INSURED)

              A PARCEL OF LAND IN THE N- OF THE NE I/k OF SEC. 22, T13N, I11W,
              DESCRIBED AS BEGINNING AT A POINT ON THE CENTER LINE OF THE FORMER
              WHITNEY BRIDGE ROAD 100' SOUTHEASTERLY OF THE WATER'S EDGE OF THE
              MUSKEGON RIVER (HARDY POND), MEASURED ALON THE CENTER LINE OF SAID
              FORMER WHITNEY BRIDGE ROAD.; THENCE SOUTHEASTERLY ALONG THE CENTER
              LINE OF SAID ROAD 240'; THENCE N 56 DEGREES 00'00" E., 80';
              THENCE N 20 DEGREES OO'OO"W, 270' TO THE WATERS EDGE OF SAID MUSK-p
              EGON RIVER (HARDY POND) kOO' , MORE OR LESS, TO A POINT 300 NORTH-


                                                      H.O. SPECIAL 9 13 73

                                                                                                                              Page 1   °'2   Pages



Sales Class                      ,
